

116 S5065 IS: Economic Justice Act
U.S. Senate
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5065IN THE SENATE OF THE UNITED STATESDecember 18, 2020Mr. Schumer (for himself, Mrs. Murray, Mr. Wyden, Mr. Durbin, Mr. Reed, Mr. Carper, Ms. Stabenow, Mr. Brown, Mr. Warner, Mrs. Gillibrand, Ms. Hirono, Mr. Booker, Ms. Duckworth, Ms. Harris, Mr. Udall, Mr. Cardin, Ms. Baldwin, Mr. Merkley, Mr. Whitehouse, Mr. Schatz, Mr. Sanders, Ms. Klobuchar, Mr. Blumenthal, Mr. Van Hollen, Mr. Heinrich, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide more than $435,000,000,000 in immediate and long-term investments in communities to promote economic justice, and for other purposes.1.Short titleThis Act may be cited as the Economic Justice Act.2.Table of contentsThe table of contents of this Act is the following: Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Emergency designation.TITLE I—Child care is essential programSec. 1001. Child care is essential program.TITLE II—Expanding and improving access to community health careSubtitle A—Support for health centers, hospitals, and other health care facilitiesSec. 2101. Primary health care.Sec. 2102. Additional community health center funding.Sec. 2103. Teaching health centers that operate graduate medical education program.Sec. 2104. Hospital infrastructure.Sec. 2105. 21st century Indian health program hospitals and outpatient health care facilities.Sec. 2106. Pilot program to improve community-based care infrastructure.Sec. 2107. School-based health centers.Subtitle B—Support for health care workforce trainingSec. 2201. Grants for schools of medicine and schools of osteopathic medicine in underserved areas.Sec. 2202. Support for nursing education and the future nursing workforce.Sec. 2203. Loan Repayment Program for substance use disorder treatment workforce.Sec. 2204. Loan repayment and scholarship programs for the nursing workforce.Sec. 2205. Additional funding for health professions education.Sec. 2206. Additional funding for nursing workforce development.Sec. 2207. National Health Service Corps.Subtitle C—Improving access to health care servicesSec. 2301. Expanding access to mental health services and certain evaluation and management services furnished through telehealth.Sec. 2302. Enhanced Federal Medicaid support for community-based mobile crisis intervention services.Sec. 2303. Extension and expansion of Community Mental Health Services demonstration program; funding for the Certified Community Behavioral Health Clinic Expansion Grant Program.Sec. 2304. Expanding capacity for health outcomes.Sec. 2305. Ryan White HIV/AIDS program.Sec. 2306. Community mental health services block grant.Sec. 2307. Substance abuse prevention and treatment block grant.TITLE III—Federally supported jobs, training, and at-risk youth initiativesSubtitle A—Department of Labor Employment and Training ProgramsSec. 3101. Definitions and WIOA requirements.Chapter 1—Workforce Development Activities in Response to the COVID–19 National EmergencySec. 3111. Workforce response activities.Sec. 3112. National dislocated worker grants.Sec. 3113. State dislocated worker activities responding to the COVID–19 emergency.Sec. 3114. Youth workforce investment activities responding to the COVID–19 national emergency.Sec. 3115. Adult employment and training activities responding to the COVID–19 national emergency.Chapter 2—Employment Service COVID–19 National Emergency Response FundSec. 3121. Employment service.Chapter 3—Job Corps Response to the COVID–19 National EmergencySec. 3131. Job Corps response to the COVID–19 national emergency.Chapter 4—National ProgramsSec. 3141. Native American programs responding to the COVID–19 national emergency.Sec. 3142. Migrant and seasonal farmworker program response.Sec. 3143. YouthBuild activities responding to the COVID–19 national emergency.Sec. 3144. Reentry employment opportunities responding to the COVID–19 national emergency.Sec. 3145. Registered apprenticeship opportunities responding to the COVID–19 national emergency.Chapter 5—Adult Education and Literacy COVID–19 National Emergency ResponseSec. 3151. Definitions.Sec. 3152. Adult education and literacy response activities.Sec. 3153. Distribution of funds.Chapter 6—Community College and Industry Partnership GrantsSec. 3161. Community college and industry partnership grants.Chapter 7—Senior Community Service Employment ProgramSec. 3171. Appropriations.Chapter 8—General ProvisionsSec. 3176. General provisions.Subtitle B—Carl D. Perkins Career and Technical Education Act of 2006Sec. 3201. Definitions and Perkins CTE requirements.Sec. 3202. COVID–19 career and technical education response flexibility.Sec. 3203. Perkins career and technical education.Sec. 3204. General provisions.Subtitle C—Pandemic TANF AssistanceSec. 3301. Emergency flexibility for State and Tribal TANF programs.Sec. 3302. Coronavirus Emergency Assistance Grants for Low-Income Families.Subtitle D—Preventing Child Abuse and NeglectSec. 3401. CAPTA investments.Subtitle E—Modernizing Child Support Sec. 3501. Short title; definition.Chapter 1—Promoting Responsible Fatherhood and Strengthening Low-Income FamiliesSec. 3511. Reauthorization of healthy marriage promotion and responsible fatherhood grants.Chapter 2—Improving Resources for Domestic Violence and Family StrengtheningSec. 3521. Best practices for coordination of policy to address domestic violence and family engagement.Sec. 3522. Grants supporting healthy family partnerships for domestic violence intervention and prevention.Sec. 3523. Procedures to address domestic violence.Chapter 3—Modernization of Child Support EnforcementSec. 3531. Pilot program to stay automatic child support enforcement against non-custodial parents participating in a healthy marriage or responsible fatherhood program.Sec. 3532. Closure of certain child support enforcement cases.Chapter 4—Parenting time services pilot programSec. 3541. Parenting time services pilot program.Chapter 5—Improvements to the child support pass-Through requirementsSec. 3551. Child support pass-through program improvements.Sec. 3552. Ban on recovery of Medicaid costs for births.Sec. 3553. Improving State documentation and reporting of child support collection data.Chapter 6—Program Flexibility During the COVID–19 PandemicSec. 3561. Emergency TANF flexibility.Sec. 3562. 2020 recovery rebates not subject to reduction or offset with respect to past-due support.Sec. 3563. Protection of 2020 recovery rebates.Chapter 7—Effective DateSec. 3571. Effective date.TITLE IV—Capital and support for small businesses Subtitle A—More lending to small businesses in communities of colorSec. 4101. Community advantage loan program.Sec. 4102. Spurring innovation in underserved markets.Sec. 4103. Office of Emerging Markets.Sec. 4104. SBIC Diversity Working Group.Subtitle B—Minority business resiliencySec. 4201. Short title.Sec. 4202. Findings and purposes.Sec. 4203. Definitions.Sec. 4204. Minority Business Development Agency.Chapter 1—COVID–19 rapid responseSec. 4211. Emergency appropriation.Chapter 2—Existing initiativesSUBCHAPTER A—Market development, research, and informationSec. 4221. Private sector development.Sec. 4222. Public sector development.Sec. 4223. Research and information.SUBCHAPTER B—Minority Business Development Center ProgramSec. 4231. Purpose.Sec. 4232. Definitions.Sec. 4233. Establishment.Sec. 4234. Cooperative agreements.Sec. 4235. Minimizing disruptions to existing Business Centers program.Sec. 4236. Publicity.Sec. 4237. Authorization of appropriations.Chapter 3—New initiatives To promote economic resiliency for minority businessesSec. 4241. Annual diverse business forum on capital formation.Sec. 4242. Agency study on alternative financing solutions.Sec. 4243. Educational development relating to management and entrepreneurship.Chapter 4—Administrative and other powers of the Agency; miscellaneous provisionsSec. 4251. Administrative powers.Sec. 4252. Financial assistance.Sec. 4253. Audits.Sec. 4254. Review and report by Comptroller General.Sec. 4255. Annual reports; recommendations.Sec. 4256. Separability.Sec. 4257. Executive Order 11625.Sec. 4258. Amendment to the Federal Acquisition Streamlining Act of 1994.Subtitle C—PRIME programSec. 4301. Funding for PRIME program.Subtitle D—Providing real opportunities for growth to rising entrepreneurs for sustained successSec. 4401. Angel Investor Tax Credit.Sec. 4402. First Employee Business Wage Credit.Subtitle E—Community development investmentSec. 4501. Short title.Sec. 4502. Purpose.Sec. 4503. Considerations; requirements for creditors.Sec. 4504. Sense of Congress.Sec. 4505. Neighborhood Capital Investment Program.Sec. 4506. Emergency support for CDFIs and communities.Sec. 4507. Ensuring diversity in community banking.Sec. 4508. Establishment of Financial Agent Partnership Program.Sec. 4509. Strengthening minority lending institutions.Sec. 4510. CDFI Bond Guarantee Reform.Sec. 4511. Reports.Sec. 4512. Inspector General oversight.Sec. 4513. Study and report with respect to impact of programs on low- and moderate-income and minority communities.TITLE V—Downpayment on building 21st century infrastructureSec. 5001. Findings.Subtitle A—High-Speed internetSec. 5101. Definitions.Chapter 1—Broadband Connectivity FundSec. 5111. Definitions.Sec. 5112. Additional broadband benefit.Sec. 5113. Grants to States to strengthen National Lifeline Eligibility Verifier.Sec. 5114. Federal coordination between Lifeline and SNAP verification.Chapter 2—Tribal broadbandSec. 5121. Definitions.Sec. 5122. Tribal Broadband Fund.Sec. 5123. Interagency coordination program.Sec. 5124. Broadband for Tribal libraries and consortiums.Sec. 5125. Tribal set-aside.Sec. 5126. Universal service on Tribal land.Sec. 5127. Tribal broadband factor.Sec. 5128. Pilot program for Tribal grant of rights-of-way for broadband facilities.Chapter 3—Connected devicesSec. 5131. E-Rate support for Wi-Fi hotspots, other equipment, and connected devices.Chapter 4—Digital equitySec. 5141. Short title.Sec. 5142. Definitions.Sec. 5143. Sense of Congress.Sec. 5144. State Digital Equity Capacity Grant Program.Sec. 5145. Digital Equity Competitive Grant Program.Sec. 5146. Policy research, data collection, analysis and modeling, evaluation, and dissemination.Sec. 5147. General provisions.Subtitle B—Affordable housing and community investments and restoring fair housing protectionsSec. 5201. Affordable housing and community investments and restoring fair housing protections.Subtitle C—School, library, and institution infrastructureChapter 1—School infrastructure Sec. 5301. Definitions.Sec. 5302. Development of data standards.Sec. 5303. Grants for the long-term improvement of public school facilities.Sec. 5304. Uses of funds.Sec. 5305. Rule of construction.Sec. 5306. Green practices.Sec. 5307. Use of American iron, steel, and manufactured products.Sec. 5308. Annual report on grant program.Sec. 5309. Appropriations.Sec. 5310. Appropriations for impact aid construction.Chapter 2—Library infrastructureSec. 5321. Definitions.Sec. 5322. Build America's Libraries Fund.Sec. 5323. Allocation to States.Sec. 5324. Need-based grants to libraries.Sec. 5325. Administration and oversight.Sec. 5326. Appropriation of funds.Chapter 3—HBCU, TCU, and other minority-Serving institution infrastructureSec. 5331. Cancellation of debt under HBCU capital financing program.Sec. 5332. Additional appropriations for the HBCU historic preservation program.Sec. 5333. Funding for construction of new facilities at TCUs.Sec. 5334. Additional appropriations for HBCUs, TCUs, and minority-serving institutions.Sec. 5335. Study and report on the physical condition of HBCUs and TCUs.Subtitle D—Environmental JusticeChapter 1—Drinking water and clean water programsSec. 5401. Sewer overflow and stormwater reuse municipal grants.Sec. 5402. Clean water infrastructure resiliency and sustainability program.Sec. 5403. Grants for construction, refurbishing, and servicing of individual household decentralized wastewater systems for individuals with low or moderate income.Sec. 5404. Connection to publicly owned treatment works.Sec. 5405. Water pollution control revolving loan fund capitalization grants.Sec. 5406. Water pollution control revolving loan funds.Sec. 5407. Authorization of appropriations for water pollution control State revolving funds.Sec. 5408. Brownfields funding.Sec. 5409. Technical assistance and grants for emergencies affecting public water systems.Sec. 5410. Grants for State programs.Sec. 5411. Drinking water State revolving loan funds.Sec. 5412. Source water petition program.Sec. 5413. Assistance for small and disadvantaged communities.Sec. 5414. Reducing lead in drinking water.Sec. 5415. Operational sustainability of small public water systems.Sec. 5416. Drinking water system infrastructure resilience and sustainability program.Sec. 5417. Needs assessment for nationwide rural and urban low-income community water assistance.Sec. 5418. Lead contamination in school drinking water.Sec. 5419. Indian reservation drinking water program.Sec. 5420. Water infrastructure and workforce investment.Sec. 5421. Small and disadvantaged community analysis.Sec. 5422. Mapping and screening tool.Sec. 5423. Emergency household water and wastewater assistance program.Sec. 5424. Requirement.Chapter 2—Clean air programsSec. 5431. Wood heaters emissions reduction.Sec. 5432. Diesel emissions reduction program.Sec. 5433. Protection of the Mercury and Air Toxics Standards.Sec. 5434. Net zero emissions at port facilities program.Chapter 3—Healthy transportationSec. 5441. Restoring neighborhoods and strengthening communities program.Sec. 5442. Safer Healthier Streets program.Chapter 4—Outdoor Recreation Legacy Partnership ProgramSec. 5451. Definitions.Sec. 5452. Grants authorized.Sec. 5453. Eligible uses.Sec. 5454. National Park Service requirements.Sec. 5455. Reporting.Sec. 5456. Revenue sharing.Subtitle E—Labor and wage protectionsSec. 5501. Labor standards.Sec. 5502. Wage rate.Sec. 5503. Infrastructure workforce equity capacity building program.Sec. 5504. Severability.TITLE VI—New homebuyers down payment tax creditSec. 6001. Down payment tax credit for first-time homebuyers.TITLE VII—Renters and low-income housing tax creditsSec. 7001. Renters credit.Sec. 7002. Minimum credit rate.TITLE VIII—Expanding Medicaid CoverageSec. 8001. Increased FMAP for medical assistance to newly eligible individuals.TITLE IX—Addressing maternal mortality and healthSec. 9001. Expanding Medicaid coverage for pregnant individuals.Sec. 9002. Community engagement in maternal mortality review committees.Sec. 9003. Increased maternal levels of care in communities of color.Sec. 9004. Reporting on pregnancy-related and pregnancy-associated deaths and complications.Sec. 9005. Respectful maternity care compliance program.Sec. 9006. Bias training for all employees in maternity care settings.Sec. 9007. Study on reducing and preventing bias, racism, and discrimination in maternity care settings.Sec. 9008. Maternal Health Research Network.Sec. 9009. Innovation in maternity care to close racial and ethnic maternal health disparities in mental health and substance use disorder treatment grants.Sec. 9010. Grants to grow and diversify the perinatal workforce.Sec. 9011. Grants to grow and diversify the doula workforce.Sec. 9012. Grants to State, local, and tribal public health departments addressing social determinants of health for pregnant and postpartum women.TITLE X—10–20–30 anti–poverty initiative and hiring and contracting opportunitiesSubtitle A—10–20–30 anti-Poverty initiativeSec. 10101. Definitions.Sec. 10102. 10–20–30 formula for persistent poverty counties.Sec. 10103. Targeting high-poverty census tracts.Sec. 10104. Failure to target funds.Sec. 10105. Report to Congress.Subtitle B—Hiring opportunitiesSec. 10211. Local hiring initiative for construction jobs.TITLE XI—Raising the minimum wage and strengthening overtime rightsSubtitle A—Raise the Wage ActSec. 11111. Short title.Sec. 11112. Minimum wage increases.Sec. 11113. Tipped employees.Sec. 11114. Newly hired employees who are less than 20 years old.Sec. 11115. Publication of notice.Sec. 11116. Promoting economic self-sufficiency for individuals with disabilities.Sec. 11117. General effective date.Subtitle B—Restoring Overtime Pay Act Sec. 11121. Short title.Sec. 11122. Minimum salary threshold for bona fide executive, administrative, and professional employees exempt from Federal overtime compensation requirements.3.Emergency designation(a)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in senateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. IChild care is essential program1001.Child care is essential program(a)DefinitionsIn this section, the terms eligible child care provider, Indian tribe, lead agency, tribal organization, Secretary, and State have the meanings given the terms in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n) except as otherwise provided in this section.(b)GrantsFrom funds appropriated to carry out this section and under the authority of section 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m) and this section, the Secretary shall establish a Child Care Stabilization Fund grants program, through which the Secretary shall award child care stabilization grants to the lead agency of each State (as defined in that section 658O), territory described in subsection (a)(1) of such section, Indian tribe, and tribal organization from allotments and payments made under subsection (c)(2), not later than 30 days after the date of enactment of this Act.(c)Secretarial reservation and allotments(1)ReservationThe Secretary shall reserve not more than 1 percent of the funds appropriated to carry out this section for the Federal administration of grants described in subsection (b). Amounts reserved by the Secretary for such administration shall remain available through fiscal year 2024. (2)AllotmentsThe Secretary shall use the remainder of the funds appropriated to carry out this section to award allotments to States, as defined in section 658O of the Child Care Development Block Grant Act of 1990 (42 U.S.C. 9858m), and payments to territories, Indian tribes, and tribal organizations in accordance with paragraphs (1) and (2) of subsection (a), and subsection (b), of section 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m).(d)State reservations and subgrants(1)ReservationA lead agency for a State that receives a child care stabilization grant pursuant to subsection (b) shall reserve not more than 10 percent of such grant funds—(A)to administer subgrants made to qualified child care providers under paragraph (2), including to carry out data systems building and other activities that enable the disbursement of payments of such subgrants;(B)to provide technical assistance and support in applying for and accessing the subgrant opportunity under paragraph (2), to eligible child care providers (including to family child care providers, group home child care providers, and other non-center-based child care providers, providers in rural areas, and providers with limited administrative capacity), either directly or through resource and referral agencies or staffed family child care networks;(C)to publicize the availability of subgrants under this section and conduct widespread outreach to eligible child care providers, including family child care providers, group home child care providers, and other non-center-based child care providers, providers in rural areas, and providers with limited administrative capacity, either directly or through resource and referral agencies or staffed family child care networks, to ensure eligible child care providers are aware of the subgrants available under this section;(D)to carry out the reporting requirements described in subsection (f); and(E)to carry out activities to improve the supply and quality of child care during and after the qualifying emergency, such as conducting community needs assessments, carrying out child care cost modeling, making improvements to child care facilities, increasing access to licensure or participation in the State’s tiered quality rating system, and carrying out other activities described in section 658G(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858e(b)), to the extent that the lead agency can carry out activities described in this subparagraph without preventing the lead agency from fully conducting the activities described in subparagraphs (A) through (D).(2)Subgrants to qualified child care providers(A)In generalThe lead agency shall use the remainder of the grant funds awarded pursuant to subsection (b) to make subgrants to qualified child care providers described in subparagraph (B), to support the stability of the child care sector during and after the qualifying emergency and to ensure the maintenance of a delivery system of child care services throughout the State that provides for child care in a variety of settings, including the settings of family child care providers, and for a variety of ages, including care for infants and toddlers. The lead agency shall provide the subgrant funds in advance of provider expenditures for costs described in subsection (e), except as provided in subsection (e)(2).(B)Qualified child care providerTo be qualified to receive a subgrant under this paragraph, a provider shall be an eligible child care provider that—(i)was providing child care services on or before March 1, 2020; and(ii)on the date of submission of an application for the subgrant, was either—(I)open and available to provide child care services; or(II)closed due to the qualifying emergency.(C)Subgrant amountThe lead agency shall make subgrants, from amounts awarded pursuant to subsection (b), to qualified child care providers, and the amount of such a subgrant to such a provider shall—(i)(I)be based on the provider’s stated average operating expenses during the period (of not longer than 6 months) before March 1, 2020, or, for a provider that operates seasonally, during a period (of not longer than 6 months) before the provider’s last day of operation; and(II)at minimum cover such operating expenses for the intended length of the subgrant;(ii)account for increased costs of providing or preparing to provide child care as a result of the qualifying emergency, such as provider and employee compensation and existing benefits (existing as of March 1, 2020) and the implementation of new practices related to sanitization, group size limits, and social distancing;(iii)be adjusted for payments or reimbursements made to an eligible child care provider to carry out the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) or the Head Start Act (42 U.S.C. 9831 et seq.) if the period of such payments or reimbursements overlaps with the period of the subgrant; and(iv)be adjusted for payments or reimbursements made to an eligible child care provider through the Paycheck Protection Program set forth in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), as added by section 1102 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) if the period of such payments or reimbursements overlaps with the period of the subgrant. (D)Application(i)EligibilityTo be eligible to receive a subgrant under this paragraph, a child care provider shall submit an application to a lead agency at such time and in such manner as the lead agency may require. Such application shall include—(I)a good-faith certification that the ongoing operations of the child care provider have been impacted as a result of the qualifying emergency;(II)for a provider described in subparagraph (B)(ii)(I), an assurance that, for the period of the subgrant—(aa)the provider will give priority for available slots (including slots that are only temporarily available) to—(AA)children of essential workers (such as health care sector employees, emergency responders, sanitation workers, farmworkers, child care employees, and other workers determined to be essential during the response to COVID–19 by public officials), children of workers whose places of employment require their attendance, children experiencing homelessness, children with disabilities, children at risk of child abuse or neglect, and children in foster care, in States, tribal communities, or localities where stay-at-home or related orders are in effect; or(BB)children of workers whose places of employment require their attendance, children experiencing homelessness, children with disabilities, children at risk of child abuse or neglect, children in foster care, and children whose parents are in school or a training program, in States, tribal communities, or localities where stay-at-home or related orders are not in effect;(bb)the provider will implement policies in line with guidance from the Centers for Disease Control and Prevention and the State, tribal, and local health authorities, and in accordance with State, tribal, and local orders, for child care providers that remain open, including guidance on sanitization practices, group size limits, and social distancing;(cc)for each employee, the provider will pay the full compensation described in subsection (e)(1)(C), including any benefits, that was provided to the employee as of March 1, 2020 (referred to in this clause as full compensation), and will not take any action that reduces the weekly amount of the employee’s compensation below the weekly amount of full compensation, or that reduces the employee’s rate of compensation below the rate of full compensation; and(dd)the provider will provide relief from copayments and tuition payments for the families enrolled in the provider’s program and prioritize such relief for families struggling to make either type of payment;(III)for a provider described in subparagraph (B)(ii)(II), an assurance that—(aa)for the duration of the provider’s closure due to the qualifying emergency, for each employee, the provider will pay full compensation, and will not take any action that reduces the weekly amount of the employee’s compensation below the weekly amount of full compensation, or that reduces the employee’s rate of compensation below the rate of full compensation;(bb)children enrolled as of March 1, 2020, will maintain their slots, unless their families choose to disenroll the children;(cc)for the duration of the provider’s closure due to the qualifying emergency, the provider will provide relief from copayments and tuition payments for the families enrolled in the provider’s program and prioritize such relief for families struggling to make either type of payment; and(dd)the provider will resume operations when the provider is able to safely implement policies in line with guidance from the Centers for Disease Control and Prevention and the State, tribal, and local health authorities, and in accordance with State, tribal, and local orders;(IV)information about the child care provider’s—(aa)program characteristics sufficient to allow the lead agency to establish the child care provider’s priority status, as described in subparagraph (F);(bb)program operational status on the date of submission of the application;(cc)type of program, including whether the program is a center-based child care, family child care, group home child care, or other non-center-based child care type program;(dd)total enrollment on the date of submission of the application and total capacity as allowed by the State and tribal and local authorities; and(ee)receipt of assistance, and amount of assistance, through a payment or reimbursement described in subparagraph (C)(iv), and the time period for which the assistance was made;(V)information necessary to determine the amount of the subgrant, such as information about the provider’s stated average operating expenses over the appropriate period described in subparagraph (C)(i); and(VI)such other limited information as the lead agency shall determine to be necessary to make subgrants to qualified child care providers.(ii)FrequencyThe lead agency shall accept and process applications submitted under this subparagraph on a rolling basis.(iii)UpdatesThe lead agency shall—(I)at least once a month, verify by obtaining a self-attestation from each qualified child care provider that received such a subgrant from the agency, whether the provider is open and available to provide child care services or is closed due to the qualifying emergency;(II)allow the qualified child care provider to update the information provided in a prior application; and(III)adjust the qualified child care provider’s subgrant award as necessary, based on changes to the application information, including changes to the provider’s operational status.(iv)Existing applicationsIf a lead agency has established and implemented a grant program for child care providers that is in effect on the date of enactment of this Act, and an eligible child care provider has already submitted an application for such a grant to the lead agency containing the information specified in clause (i), the lead agency shall treat that application as an application submitted under this subparagraph. If an eligible child care provider has already submitted such an application containing part of the information specified in clause (i), the provider may submit to the lead agency an abbreviated application that contains the remaining information, and the lead agency shall treat the 2 applications as an application submitted under this subparagraph.(E)Materials(i)In generalThe lead agency shall provide the materials and other resources related to such subgrants, including a notification of subgrant opportunities and application materials, to qualified child care providers in the most commonly spoken languages in the State.(ii)ApplicationThe application shall be accessible on the website of the lead agency within 30 days after the lead agency receives grant funds awarded pursuant to subsection (b) and shall be accessible to all eligible child care providers, including family child care providers, group home child care providers, and other non-center-based child care providers, providers in rural areas, and providers with limited administrative capacity. (F)PriorityIn making subgrants under this section, the lead agency shall give priority to qualified child care providers that, prior to or on March 1, 2020—(i)provided child care during nontraditional hours;(ii)served dual language learners, children with disabilities, children experiencing homelessness, children in foster care, children from low-income families, or infants and toddlers;(iii)served a high proportion of children whose families received subsidies under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) for the child care; or(iv)operated in localities, including rural localities, with a low supply of child care.(G)Providers receiving other assistanceThe lead agency, in determining whether a provider is a qualified child care provider, shall not take into consideration receipt of a payment or reimbursement described in clause (iii) or (iv) of subparagraph (C).(H)AwardsThe lead agency shall equitably make subgrants under this paragraph to center-based child care providers, family child care providers, group home child care providers, and other non-center-based child care providers, such that qualified child care providers are able to access the subgrant opportunity under this paragraph regardless of the providers’ setting, size, or administrative capacity.(I)ObligationThe lead agency shall obligate at least 50 percent of funds available to carry out this section for subgrants described in this paragraph not later than 6 months after the date of enactment of this Act.(e)Uses of funds(1)In generalA qualified child care provider that receives funds through such a subgrant may use the funds for the costs of—(A)payroll;(B)employee benefits, including group health plan benefits during periods of paid sick, medical, or family leave, and insurance premiums;(C)employee salaries or similar compensation, including any income or other compensation to a sole proprietor or independent contractor that is a wage, commission, income, net earnings from self-employment, or similar compensation;(D)employee recruitment and retention;(E)payment on any mortgage obligation;(F)rent (including rent under a lease agreement);(G)utilities and facilities maintenance;(H)insurance;(I)providing premium pay for child care providers and other employees who provide services during the qualifying emergency;(J)sanitization and other costs associated with cleaning;(K)personal protective equipment and other equipment necessary to carry out the functions of the child care provider;(L)training and professional development related to health and safety practices, including the proper implementation of policies in line with guidance from the Centers for Disease Control and Prevention and the State, tribal, and local health authorities, and in accordance with State, tribal, and local orders;(M)purchasing or updating equipment and supplies to serve children during nontraditional hours; (N)modifications to child care services as a result of the qualifying emergency, such as limiting group sizes, adjusting staff-to-child ratios, and implementing other heightened health and safety measures;(O)mental health services and supports for children and employees; and(P)other goods and services necessary to maintain or resume operation of the child care program, or to maintain the viability of the child care provider as a going concern during and after the qualifying emergency.(2)ReimbursementThe qualified child care provider may use the subgrant funds to reimburse the provider for sums obligated or expended before the date of enactment of this Act for the cost of a good or service described in paragraph (1) to respond to the qualifying emergency.(f)Reporting(1)Initial reportA lead agency receiving a grant under this section shall, within 60 days after making the agency’s first subgrant under subsection (d)(2) to a qualified child care provider, submit a report to the Secretary that includes—(A)data on qualified child care providers that applied for subgrants and qualified child care providers that received such subgrants, including—(i)the number of such applicants and the number of such recipients;(ii)the number and proportion of such applicants and recipients that received priority and the characteristic or characteristics of such applicants and recipients associated with the priority;(iii)the number and proportion of such applicants and recipients that are—(I)center-based child care providers;(II)family child care providers;(III)group home child care providers; or(IV)other non-center-based child care providers; and(iv)within each of the groups listed in clause (iii), the number of such applicants and recipients that are, on the date of submission of the application—(I)open and available to provide child care services; or(II)closed due to the qualifying emergency;(B)the total capacity of child care providers that are licensed, regulated, or registered in the State on the date of the submission of the report;(C)a description of—(i)the efforts of the lead agency to publicize the availability of subgrants under this section and conduct widespread outreach to eligible child care providers about such subgrants, including efforts to make materials available in languages other than English;(ii)the lead agency’s methodology for determining amounts of subgrants under subsection (d)(2);(iii)the lead agency’s timeline for disbursing the subgrant funds; and(iv)the lead agency’s plan for ensuring that qualified child care providers that receive funding through such a subgrant comply with assurances described in subsection (d)(2)(D) and use funds in compliance with subsection (e); and(D)such other limited information as the Secretary may require.(2)Quarterly reportThe lead agency shall, following the submission of such initial report, submit to the Secretary a report that contains the information described in subparagraphs (A), (B), and (D) of paragraph (1) once a quarter until all funds allotted for activities authorized under this section are expended.(3)Final reportNot later than 60 days after a lead agency receiving a grant under this section has obligated all of the grant funds (including funds received under subsection (h)), the lead agency shall submit a report to the Secretary, in such manner as the Secretary may require, that includes—(A)the total number of eligible child care providers who were providing child care services on or before March 1, 2020, in the State and the number of such providers that submitted an application under subsection (d)(2)(D);(B)the number of qualified child care providers in the State that received funds through the grant;(C)the lead agency’s methodology for determining amounts of subgrants under subsection (d)(2);(D)the average and range of the subgrant amounts by provider type (center-based child care, family child care, group home child care, or other non-center-based child care provider);(E)the percentages, of the child care providers that received such a subgrant, that, on or before March 1, 2020—(i)provided child care during nontraditional hours;(ii)served dual language learners, children with disabilities, children experiencing homelessness, children in foster care, children from low-income families, or infants and toddlers;(iii)served a high percentage of children whose families received subsidies under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) for the child care; and(iv)operated in localities, including rural localities, with a low supply of child care;(F)the number of children served by the child care providers that received such a subgrant, for the duration of the subgrant;(G)the percentages, of the child care providers that received such a subgrant, that are—(i)center-based child care providers;(ii)family child care providers;(iii)group home child care providers; or(iv)other non-center-based child care providers;(H)the percentages, of the child care providers listed in subparagraph (G) that are, on the date of submission of the application—(i)open and available to provide child care services; or(ii)closed due to the qualifying emergency;(I)information about how child care providers used the funds received under such a subgrant;(J)information about how the lead agency used funds reserved under subsection (d)(1); and(K)information about how the subgrants helped to stabilize the child care sector.(4)Reports to congress(A)Findings from initial reportsNot later than 60 days after receiving all reports required to be submitted under paragraph (1), the Secretary shall provide a report to the Committee on Education and Labor and the Committee on Appropriations of the House of Representatives and to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate, summarizing the findings from the reports received under paragraph (1).(B)Findings from final reportsNot later than 36 months after the date of enactment of this Act, the Secretary shall provide a report to the Committee on Education and Labor and the Committee on Appropriations of the House of Representatives and to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate, summarizing the findings from the reports received under paragraph (3).(g)Supplement not supplantAmounts made available to carry out this section shall be used to supplement and not supplant other Federal, State, and local public funds expended to provide child care services for eligible individuals, including funds provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) and State child care programs.(h)Reallotment of unobligated funds(1)Unobligated fundsA State, Indian tribe, or tribal organization that anticipates being unable to obligate all grant funds received under this section by September 30, 2022, shall notify the Secretary, at least 60 days prior to such date, of the amount of funds the entity anticipates being unable to obligate by such date. A State, Indian tribe, or tribal organization shall return to the Secretary any grant funds received under this section that the State, Indian tribe, or tribal organization does not obligate by September 30, 2022.(2)ReallotmentThe Secretary shall award new allotments and payments, in accordance with subsection (c)(2), to covered States, Indian tribes, or tribal organizations from funds that are returned under paragraph (1) within 60 days of receiving such funds. Funds made available through the new allotments and payments shall remain available to each such covered State, Indian tribe, or tribal organization until September 30, 2023.(3)Covered state, indian tribe, or tribal organizationFor purposes of paragraph (2), a covered State, Indian tribe, or tribal organization is a State, Indian tribe, or tribal organization that received an allotment or payment under this section and was not required to return grant funds under paragraph (1).(i)ExceptionsThe Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.), excluding requirements in subparagraphs (C) through (E) of section 658E(c)(3), section 658G, and section 658J(c) of such Act (42 U.S.C. 9858c(c)(3), 9858e, 9858h(c)), shall apply to child care services provided under this section to the extent the application of such Act does not conflict with the provisions of this section. Nothing in this section shall be construed to require a State, Indian tribe, or tribal organization to submit an application, other than the application described in section 658E or 658O(c) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c, 9858m(c)), to receive a grant under this section.(j)Authorization of appropriations(1)In generalThere is authorized to be appropriated, and there is appropriated, out of any money in the Treasury not already appropriated, to carry out this section $50,000,000,000 for fiscal year 2020, to remain available until expended.(2)ApplicationIn carrying out the Child Care and Development Block Grant Act of 1990 with funds other than the funds appropriated under paragraph (1), the Secretary shall calculate the amounts of appropriated funds described in subsections (a) and (b) of section 658O of such Act (42 U.S.C. 9858m) by excluding funds appropriated under paragraph (1).IIExpanding and improving access to community health careASupport for health centers, hospitals, and other health care facilities2101.Primary health careIn addition to amounts otherwise made available for such purposes, there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, to the Secretary of Health and Human Services, $7,600,000,000, for grants and cooperative agreements under section 330 of the Public Health Service Act (42 U.S.C. 254b), and for grants to Federally qualified health centers (as defined in section 1861(aa)(4)(B) of the Social Security Act (42 U.S.C. 1395x(aa))) and for eligible entities under the Native Hawaiian Health Care Improvement Act (42 U.S.C. 11701 et seq.). Amounts appropriated under this paragraph shall remain available until expended. Subsections (r)(2)(B), (e)(6)(A)(iii), and (e)(6)(B)(iii) of section 330 of the Public Health Service Act (42 U.S.C. 254) shall not apply to funds provided under this paragraph. 2102.Additional community health center fundingSection 10503 of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2) is amended by striking subsection (c) and inserting the following:(c)Additional enhanced funding; capital projectsThere are hereby appropriated, out of any monies in the Treasury not otherwise appropriated, to the CHC Fund, to be transferred to the Secretary of Health and Human Services for capital projects of the community health center program under section 330 of the Public Health Service Act, $2,000,000,000, to remain available until expended..2103.Teaching health centers that operate graduate medical education programFor purposes of carrying out the teaching health centers that operate graduate medical education program under section 340H of the Public Health Service Act (42 U.S.C. 256h), there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000, to remain available until expended. 2104.Hospital infrastructureSection 1610(a) of the Public Health Service Act (42 U.S.C. 300r(a)) is amended by striking paragraph (3) and inserting the following paragraphs:(3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to applicants whose projects will include, by design, cybersecurity against cyber threats.(4)American iron and steel products(A)In generalAs a condition on receipt of a grant under this section for a project, an entity shall ensure that all of the iron and steel products used in the project are produced in the United States.(B)ApplicationSubparagraph (A) shall be waived in any case or category of cases in which the Secretary finds that—(i)applying subparagraph (A) would be inconsistent with the public interest;(ii)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or(iii)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.(C)WaiverIf the Secretary receives a request for a waiver under this paragraph, the Secretary shall make available to the public, on an informal basis, a copy of the request and information available to the Secretary concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public internet site of the Department of Health and Human Services.(D)International agreementsThis paragraph shall be applied in a manner consistent with United States obligations under international agreements.(E)Management and oversightThe Secretary may retain up to 0.25 percent of the funds appropriated for this section for management and oversight of the requirements of this paragraph.(F)Effective dateThis paragraph does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this paragraph.(5)FundingTo carry out this subsection, there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $750,000,000, to remain available until expended. .2105.21st century Indian health program hospitals and outpatient health care facilitiesThe Indian Health Care Improvement Act is amended by inserting after section 301 of such Act (25 U.S.C. 1631) the following:301A.Additional funding for planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities(a)Additional fundingFor the purpose described in subsection (b), in addition to any other funds available for such purpose, there are hereby appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $200,000,000, to remain available until expended. (b)PurposeThe purpose described in this subsection is the planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities that are funded, in whole or part, by the Service through, or provided for in, a contract or compact with the Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.).. 2106.Pilot program to improve community-based care infrastructure(a)In generalThe Secretary of Health and Human Services may award grants to qualified teaching health centers (as defined in section 340H of the Public Health Service Act (42 U.S.C. 256h)) and behavioral health care centers (as defined by the Secretary, to include both substance abuse and mental health care facilities) to support the improvement, renovation, or modernization of infrastructure at such centers. (b)FundingTo carry out this section, there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $100,000,000, to remain available until expended. 2107.School-based health centers(a)Elimination of limitation on eligibility of health centers(1)RepealSection 399Z–1(f)(3) of the Public Health Service Act (42 U.S.C. 280h–5(f)(3)) is amended by striking subparagraph (B).(2)Conforming changeSection 399Z–1(f)(3) of the Public Health Service Act (42 U.S.C. 280h–5(f)(3)) is amended by striking Limitations and all that follows through Any provider of services and inserting Limitation.—Any provider of services.(b)Authorization of appropriationsSection 399Z–1(l) of the Public Health Service Act (42 U.S.C. 280h–5(l)) is amended to read as follows: (l)FundingFor purposes of carrying out this section, there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $70,000,000 for each of fiscal years 2021 through 2025, to remain available until expended..BSupport for health care workforce training2201.Grants for schools of medicine and schools of osteopathic medicine in underserved areasSubpart II of part C of title VII of the Public Health Service Act (42 U.S.C. 293m et seq.) is amended by adding at the end the following:749C.Grants for schools of medicine and schools of osteopathic medicine in underserved areas(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may award grants to institutions of higher education (including consortiums of such institutions) for the establishment, improvement, or expansion of a school of medicine or osteopathic medicine, or a branch campus of a school of medicine or osteopathic medicine.(b)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to any institution of higher education (or consortium of such institutions) that—(1)proposes to use the grant for the establishment of a school of medicine or osteopathic medicine, or a branch campus of a school of medicine or osteopathic medicine, in an area—(A)in which no other such school is based; and(B)that is a medically underserved community or a health professional shortage area; or(2)is a minority-serving institution described in section 371(a) of the Higher Education Act of 1965.(c)ConsiderationsIn awarding grants under this section, the Secretary, to the extent practicable, may ensure equitable distribution of awards among the geographical regions of the United States. (d)Use of fundsAn institution of higher education (or a consortium of such institutions)—(1)shall use grant amounts received under this section to—(A)recruit, enroll, and retain students, including individuals who are from disadvantaged backgrounds (including racial and ethnic groups underrepresented among medical students and health professions), individuals from rural and underserved areas, low-income individuals, and first generation college students, at a school of medicine or osteopathic medicine or branch campus of a school of medicine or osteopathic medicine; and(B)develop, implement, and expand curriculum that emphasizes care for rural and underserved populations, including accessible and culturally and linguistically appropriate care and services, at such school or branch campus; and(2)may use grant amounts received under this section to—(A)plan and construct—(i)a school of medicine or osteopathic medicine in an area in which no other such school is based; or(ii)a branch campus of a school of medicine or osteopathic medicine in an area in which no other such school is based;(B)plan, develop, and meet criteria for accreditation for a school of medicine or osteopathic medicine or branch campus of a school of medicine or osteopathic medicine;(C)hire faculty, including faculty from racial and ethnic groups who are underrepresented among the medical and other health professions, and other staff to serve at such a school or branch campus;(D)support educational programs at such a school or branch campus;(E)modernize and expand infrastructure at such a school or branch campus; and(F)support other activities that the Secretary determines further the establishment, improvement, or expansion of a school of medicine or osteopathic medicine or branch campus of a school of medicine or osteopathic medicine.(e)ApplicationTo be eligible to receive a grant under subsection (a), an institution of higher education (or a consortium of such institutions), shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a description of the institution’s or consortium's planned activities described in subsection (d).(f)Reporting(1)Reports from entitiesEach institution of higher education, or consortium of such institutions, awarded a grant under this section shall submit an annual report to the Secretary on the activities conducted under such grant, and other information as the Secretary may require.(2)Report to CongressNot later than 5 years after the date of enactment of this section and every 5 years thereafter, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that provides a summary of the activities and outcomes associated with grants made under this section. Such reports shall include—(A)a list of awardees, including their primary geographic location, and location of any school of medicine or osteopathic medicine, or a branch campus of school of medicine or osteopathic medicine that was established, improved, or expanded under this program;(B) the total number of students (including the number of students from racial and ethnic groups underrepresented among medical students and health professions, low-income students, and first generation college students) who—(i)are enrolled at or who have graduated from any school of medicine or osteopathic medicine, or a branch campus of school of medicine or osteopathic medicine, that was established, improved, or expanded under this program, deidentified and disaggregated by race, ethnicity, age, sex, geographic region, disability status, and other relevant factors, to the extent such information is available; and(ii)who subsequently participate in an accredited internship or medical residency program upon graduation from any school of medicine or osteopathic medicine, or a branch campus of a school of medicine or osteopathic medicine, that was established, improved, or expanded under this program, deidentified and disaggregated by race, ethnicity, age, sex, geographic region, disability status, medical specialty pursued, and other relevant factors, to the extent such information is available; (C)the effects of such program on the health care provider workforce, including any impact on demographic representation disaggregated by race, ethnicity, and sex, and the fields or specialties pursued by students who have graduated from any school of medicine or osteopathic medicine, or a branch campus of school of medicine or osteopathic medicine, that was established, improved, or expanded under this program;(D)the effects of such program on health care access in underserved areas, including medically underserved communities and health professional shortage areas; and(E)recommendations for improving the program described in this section, and any other considerations as the Secretary determines appropriate.(3)Public availabilityThe Secretary shall make reports submitted under paragraph (2) publicly available on the internet website of the Department of Health and Human Services.(g)DefinitionsIn this section:(1)Branch campus(A)In generalThe term branch campus, with respect to a school of medicine or osteopathic medicine, means an additional location of such school that is geographically apart and independent of the main campus, at which the school offers at least 50 percent of the program leading to a degree of doctor of medicine or doctor of osteopathy that is offered at the main campus. (B)Independence from main campusFor purposes of subparagraph (A), the location of a school described in such subparagraph shall be considered to be independent of the main campus described in such subparagraph if the location—(i)is permanent in nature;(ii)offers courses in educational programs leading to a degree, certificate, or other recognized educational credential;(iii)has its own faculty and administrative or supervisory organization; and(iv)has its own budgetary and hiring authority. (2)First generation college studentThe term first generation college student has the meaning given such term in section 402A(h)(3) of the Higher Education Act of 1965. (3)Health professional shortage areaThe term health professional shortage area has the meaning given such term in section 332(a).(4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965.(5)Medically underserved communityThe term medically underserved community has the meaning given such term in section 799B(6).(h)FundingTo carry out this section, there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000, to remain available until expended. . 2202.Support for nursing education and the future nursing workforce(a)In generalPart D of title VIII of the Public Health Service Act (42 U.S.C. 296p et seq.) is amended by adding at the end the following:832.Nursing education enhancement and modernization grants in underserved areas(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may award grants to schools of nursing (as defined in section 801) for— (1)increasing the number of faculty and students at such schools in order to enhance the preparedness of the United States for, and the ability of the United States to address and quickly respond to, public health emergencies declared under section 319 and pandemics; or(2)the enhancement and modernization of nursing education programs.(b)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to schools of nursing that—(1)are located in a medically underserved community; (2)are located in a health professional shortage area as defined under section 332(a); or(3)are institutions of higher education listed under section 371(a) of the Higher Education Act of 1965.(c)ConsiderationIn awarding grants under this section, the Secretary, to the extent practicable, may ensure equitable distribution of awards among the geographic regions of the United States.(d)Use of fundsA school of nursing that receives a grant under this section may use the funds awarded through such grant for activities that include—(1)enhancing enrollment and retention of students at such school, with a priority for students from disadvantaged backgrounds (including racial or ethnic groups underrepresented in the nursing workforce), individuals from rural and underserved areas, low-income individuals, and first generation college students (as defined in section 402A(h)(3) of the Higher Education Act of 1965);(2)creating, supporting, or modernizing educational programs and curriculum at such school;(3)retaining current faculty, and hiring new faculty, with an emphasis on faculty from racial or ethnic groups who are underrepresented in the nursing workforce;(4)modernizing infrastructure at such school, including audiovisual or other equipment, personal protective equipment, simulation and augmented reality resources, telehealth technologies, and virtual and physical laboratories;(5)partnering with a health care facility, nurse-managed health clinic, community health center, or other facility that provides health care in order to provide educational opportunities for the purpose of establishing or expanding clinical education;(6)enhancing and expanding nursing programs that prepare nurse researchers and scientists;(7)establishing nurse-led intradisciplinary and interprofessional educational partnerships; and(8)other activities that the Secretary determines further the development, improvement, and expansion of schools of nursing.(e)Reports from entitiesEach school of nursing awarded a grant under this section shall submit an annual report to the Secretary on the activities conducted under such grant, and other information as the Secretary may require.(f)Report to CongressNot later than 5 years after the date of the enactment of this section, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that provides a summary of the activities and outcomes associated with grants made under this section. Such report shall include—(1)a list of schools of nursing receiving grants under this section, including the primary geographic location of any school of nursing that was improved or expanded through such a grant; (2)the total number of students who are enrolled at or who have graduated from any school of nursing that was improved or expanded through a grant under this section, which such statistic shall—(A)to the extent such information is available, be deidentified and disaggregated by race, ethnicity, age, sex, geographic region, disability status, and other relevant factors; and(B)include an indication of the number of such students who are from racial or ethnic groups underrepresented in the nursing workforce, such students who are from rural or underserved areas, such students who are low-income students, and such students who are first generation college students (as defined in section 402A(h)(3) of the Higher Education Act of 1965);(3)to the extent such information is available, the effects of the grants awarded under this section on retaining and hiring of faculty, including any increase in diverse faculty, the number of clinical education partnerships, the modernization of nursing education infrastructure, and other ways this section helps address and quickly respond to public health emergencies and pandemics;(4)recommendations for improving the grants awarded under this section; and (5)any other considerations as the Secretary determines appropriate.(g)FundingTo carry out this section, there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000, to remain available until expended. .(b)Strengthening nurse educationThe heading of part D of title VIII of the Public Health Service Act (42 U.S.C. 296p et seq.) is amended by striking Basic. 2203.Loan Repayment Program for substance use disorder treatment workforceSection 781 of the Public Health Service Act (42 U.S.C. 295h) is amended by adding at the end the following:(k)Additional fundingIn addition to amounts otherwise made available for such purpose, to carry out this section, there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $100,000,000, to remain available until expended. .2204.Loan repayment and scholarship programs for the nursing workforceSection 846 of the Public Health Service Act (42 U.S.C. 297n) is amended by adding at the end the following:(j)Additional fundingIn addition to amounts otherwise made available to carry out this section, there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $750,000,000, to remain available until expended..2205.Additional funding for health professions educationIn addition to amounts otherwise made available for such purpose, to carry out the programs under title VII of the Public Health Service Act (42 U.S.C. 292 et seq.), there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $250,000,000, to remain available until expended. 2206.Additional funding for nursing workforce developmentIn addition to amounts otherwise made available for such purpose, to carry out the programs under title VIII of the Public Health Service Act (42 U.S.C. 296 et seq.), there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $250,000,000, to remain available until expended. 2207.National Health Service CorpsIn addition to amounts otherwise made available for such purposes, there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, to the Secretary of Health and Human Services, $2,500,000,000, for purposes of carrying out the National Health Service Corps program, to remain available until expended. CImproving access to health care services2301.Expanding access to mental health services and certain evaluation and management services furnished through telehealth(a)Treatment of mental health services furnished through telehealthParagraph (7) of section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—(1)in the paragraph heading, by inserting and mental health services after disorder services; and(2)by inserting or, on or after the first day after the end of the public health emergency described in section 1135(g)(1)(B), to an eligible telehealth individual for purposes of diagnosis, evaluation, or treatment of a mental health disorder, as determined by the Secretary, after as determined by the Secretary,.(b)Treatment of certain evaluation and management services furnished through telehealthSuch section 1834(m), as amended by subsection (a), is amended—(1)in paragraph (4)(C)—(A)in clause (i), by striking and (7) and inserting (7), and (9); and(B)in clause (ii)(X), by inserting or paragraph (9)(A) before the period; and(2)by adding at the end the following new paragraph:(9)Treatment of certain evaluation and management services furnished through telehealth(A)In generalThe geographic requirements described in paragraph 4(C)(i) shall not apply with respect to a telehealth service that is a medical visit that is in the category of HCPCS evaluation and management services for office and other outpatient services and that is furnished on or after the first day after the end of the public health emergency described in section 1135(g)(1)(B), to an eligible telehealth individual by a qualified provider, at an originating site described in paragraph 4(C)(ii) (other than an originating site described in subclause (IX) of such paragraph).(B)Definition of qualified providerFor purposes of this paragraph, the term qualified provider means, with respect to a telehealth service described in subparagraph (A) that is furnished to an eligible telehealth individual, a physician or practitioner who—(i)furnished to such individual, during the 18-month period ending on the date the telehealth service was furnished, an item or service in person for which—(I)payment was made under this title; or(II)such payment would have been made if such individual were entitled to, or enrolled for, benefits under this title at the time such item or service was furnished; or(ii)is in the same practice (as determined by tax identification number) as a physician or practitioner who furnished such an item or service in person to such individual during such period..(c)ImplementationNotwithstanding any other provision of law, the Secretary may implement the provisions of, or amendments made by, this section by interim final rule, program instruction, or otherwise. 2302.Enhanced Federal Medicaid support for community-based mobile crisis intervention servicesSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended by adding at the end the following new subsection:(bb)Community-Based mobile crisis intervention services(1)In generalNotwithstanding section 1902(a)(1) (relating to statewideness), section 1902(a)(10)(B) (relating to comparability), section 1902(a)(23)(A) (relating to freedom of choice of providers), or section 1902(a)(27) (relating to provider agreements), a State may provide medical assistance for qualifying community-based mobile crisis intervention services under a State plan amendment or waiver approved under section 1115 or 1915(c).(2)Qualifying community-based mobile crisis intervention services definedFor purposes of this subsection, the term qualifying community-based mobile crisis intervention services means, with respect to a State, items and services for which medical assistance is available under the State plan under this title or a waiver of such plan, that are—(A)furnished to an individual who is—(i)outside of a hospital or other facility setting; and (ii)experiencing a mental health or substance use disorder crisis; (B)furnished by a multidisciplinary mobile crisis team—(i)that includes at least 1 behavioral health care professional who is capable of conducting an assessment of the individual, in accordance with the professional's permitted scope of practice under State law, and other professionals or paraprofessionals with appropriate expertise in behavioral health or mental health crisis response, including nurses, social workers, peer support specialists, and others, as designated by the State and approved by the Secretary; (ii)whose members are trained in trauma-informed care, de-escalation strategies, and harm reduction;(iii)that is able to respond in a timely manner and, where appropriate, provides—(I)screening and assessment;(II)stabilization and de-escalation; (III)coordination with, and referrals to, health, social, and other services and supports as needed; and(IV)provision or coordination of transportation to the next step in care or treatment;(iv)that maintains relationships with relevant community partners, including medical and behavioral health providers, community health centers, crisis respite centers, managed care organizations (if applicable), entities able to provide assistance with application and enrollment in the State plan or a waiver of the plan, entitles able to provide assistance with applying for and enrolling in benefit programs, entities that provide assistance with housing (such as public housing authorities, Continuum of Care programs, or not-for-profit entities that provide housing assistance), and entities that provide assistance with other social services; (v)that coordinates with crisis intervention hotlines and emergency response systems; (vi)that maintains the privacy and confidentiality of patient information consistent with Federal and State requirements; and(vii)that operates independently from (but may coordinate with) State or local law enforcement agencies;(C)available 24 hours per day, every day of the year; and(D)voluntary to receive.(3)Payments(A)In generalNotwithstanding section 1905(b), beginning January 1, 2021, during each of the first 12 fiscal quarters that a State meets the requirements described in paragraph (4), the Federal medical assistance percentage applicable to amounts expended by the State for medical assistance for qualifying community-based mobile crisis intervention services furnished during such quarter shall be equal to 95 percent.(B)Exclusion of enhanced payments from territorial capsTo the extent that the amount of a payment to Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa for medical assistance for qualifying community-based mobile crisis intervention services that is based on the Federal medical assistance percentage specified in subparagraph (A) exceeds the amount that would have been paid to such territory for such services if the Federal medical assistance percentage for the territory had been determined without regard to such subparagraph—(i)the limitation on payments to territories under subsections (f) and (g) of section 1108 shall not apply to the amount of such excess; and(ii)the amount of such excess shall be disregarded in applying such subsections.(4)RequirementsThe requirements described in this paragraph are the following:(A)The State demonstrates, to the satisfaction of the Secretary—(i)that it will be able to support the provision of qualifying community-based mobile crisis intervention services that meet the conditions specified in paragraph (2); and(ii)how it will support coordination between mobile crisis teams and community partners, including health care providers, to enable the provision of services, needed referrals, and other activities identified by the Secretary. (B)The State provides assurances satisfactory to the Secretary that— (i)any additional Federal funds received by the State for qualifying community-based mobile crisis intervention services provided under this subsection that are attributable to the increased Federal medical assistance percentage under paragraph (3)(A) will be used to supplement, and not supplant, the level of State funds expended for such services for fiscal year 2019; (ii)if the State made qualifying community-based mobile crisis intervention services available in a region of the State in fiscal year 2019, the State will continue to make such services available in such region under this subsection at the same level that the State made such services available in such fiscal year; and (iii)the State will conduct the evaluation and assessment, and submit the report, required under paragraph (5).(5)State evaluation and report(A)State evaluationNot later than 4 fiscal quarters after a State begins providing qualifying community-based mobile crisis intervention services in accordance with this subsection, the State shall enter into a contract with an independent entity or organization to conduct an evaluation for the purposes of— (i)determining the effect of the provision of such services on— (I)emergency room visits;(II)use of ambulatory services; (III)hospitalizations; (IV)the involvement of law enforcement in mental health or substance use disorder crisis events; (V)the diversion of individuals from jails or similar settings; and (ii)assessing— (I)the types of services provided to individuals; (II)the types of events responded to; (III)cost savings or cost-effectiveness attributable to such services; (IV)the experiences of individuals who receive qualifying community-based mobile crisis intervention services; (V)the successful connection of individuals with follow-up services; and (VI)other relevant outcomes identified by the Secretary. (B)Comparison to historical measuresThe contract described in subparagraph (A) shall specify that the evaluation is based on a comparison of the historical measures of State performance with respect to the outcomes specified under such subparagraph to the State's performance with respect to such outcomes during the period beginning with the first quarter in which the State begins providing qualifying community-based mobile crisis intervention services in accordance with this subsection.(C)ReportNot later than 2 years after a State begins to provide qualifying community-based mobile crisis intervention services in accordance with this subsection, the State shall submit a report to the Secretary on the following: (i)The results of the evaluation carried out under subparagraph (A).(ii)The number of individuals who received qualifying community-based mobile crisis intervention services.(iii)Demographic information regarding such individuals when available, including the race or ethnicity, age, sex, sexual orientation, gender identity, and geographic location of such individuals.(iv)The processes and models developed by the State to provide qualifying community-based mobile crisis intervention services under such the State plan or waiver, including the processes developed to provide referrals for, or coordination with, follow-up care and services.(v)Lessons learned regarding the provision of such services.(D)Public availabilityThe State shall make the report required under subparagraph (C) publicly available, including on the website of the appropriate State agency, upon submission of such report to the Secretary.(6)Best practices report(A)In generalNot later than 3 years after the first State begins to provide qualifying community-based mobile crisis intervention services in accordance with this subsection, the Secretary shall submit a report to Congress that—(i)identifies the States that elected to provide services in accordance with this subsection; (ii)summarizes the information reported by such States under paragraph (5)(C); and (iii)identifies best practices for the effective delivery of community-based mobile crisis intervention services.(B)Public availabilityThe report required under subparagraph (A) shall be made publicly available, including on the website of the Department of Health and Human Services, upon submission to Congress.(7)State planning and evaluation grants(A)In generalAs soon as practicable after the date of enactment of this subsection, the Secretary may award planning and evaluation grants to States for purposes of developing a State plan amendment or section 1115 or 1915(c) waiver request (or an amendment to such a waiver) to provide qualifying community-based mobile crisis intervention services and conducting the evaluation required under paragraph (5)(A). A grant awarded to a State under this paragraph shall remain available until expended.(B)State contributionA State awarded a grant under this subsection shall contribute for each fiscal year for which the grant is awarded an amount equal to the State percentage determined under section 1905(b) (without regard to the temporary increase in the Federal medical assistance percentage of the State under section 6008(a) of the Families First Coronavirus Response Act (Public Law 116–127) or any other temporary increase in the Federal medical assistance percentage of the State for fiscal year 2020 or any succeeding fiscal year) of the grant amount.(8)Funding(A)Implementation and administrationThere is appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, such sums as are necessary for purposes of implementing and administering this section.(B)Planning and evaluation grantsThere is appropriated, out of any funds in the Treasury not otherwise appropriated, $25,000,000 to the Secretary for fiscal year 2021 for purposes of making grants under paragraph (7), to remain available until expended..2303.Extension and expansion of Community Mental Health Services demonstration program; funding for the Certified Community Behavioral Health Clinic Expansion Grant Program(a)In generalSection 223(d) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended—(1)in paragraph (3), by striking December 11, 2020 and inserting December 31, 2022; and(2)in paragraph (8)—(A)in subparagraph (A), by striking to participate in 2-year demonstration programs that meet the requirements of this subsection and inserting to conduct demonstration programs under this subsection for 2 years or through the date specified in paragraph (3), whichever is longer;(B)by redesignating subparagraph (C) as subparagraph (D); and(C)by striking subparagraph (B) and inserting the following:(B)Other new programsIn addition to the 8 States selected under paragraph (1) and the 2 States selected under subparagraph (A), not later than 6 months after the date of enactment of the Economic Justice Act, the Secretary shall select 9 additional States to conduct demonstration programs under this subsection for 2 years or through the date specified in paragraph (3), whichever is longer.(C)Selection of states(i)Initial additional programsIn selecting States under subparagraph (A), the Secretary—(I)shall select States that—(aa)were awarded planning grants under subsection (c); and(bb)applied to participate in the demonstration programs under this subsection under paragraph (1) but, as of March 27, 2020, were not selected to participate under paragraph (1); and(II)shall use the results of the Secretary’s evaluation of each State’s application under paragraph (1) to determine which States to select, and shall not require the submission of any additional application. (ii)Other new programsClause (i) shall apply to the selection of States under subparagraph (B), except that, for purposes of applying that clause to the selection of States under such subparagraph, the Secretary shall substitute as of the date of enactment of the Economic Justice Act, were not selected to participate under paragraph (1) or under this paragraph for as of March 27, 2020, were not selected to participate under paragraph (1).. (b)Funding for the Certified Community Behavioral Health Clinic Expansion Grant ProgramFor purposes of carrying out the Certified Community Behavioral Health Clinic Expansion Grant Program of the Substance Abuse and Mental Health Services Administration, there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $600,000,000, to remain available until expended. 2304.Expanding capacity for health outcomesTitle III of the Public Health Service Act is amended by inserting after section 330M (42 U.S.C. 254c–19) the following:330N.Expanding capacity for health outcomes(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an entity that provides, or supports the provision of, health care services in rural areas, frontier areas, health professional shortage areas, or medically underserved areas, or to medically underserved populations or Native Americans, including Indian Tribes, Tribal organizations, and urban Indian organizations, and which may include entities leading, or capable of leading, a technology-enabled collaborative learning and capacity building model or engaging in technology-enabled collaborative training of participants in such model.(2)Health professional shortage areaThe term health professional shortage area means a health professional shortage area designated under section 332.(3)Indian TribeThe terms Indian Tribe and Tribal organization have the meanings given the terms Indian tribe and tribal organization in section 4 of the Indian Self-Determination and Education Assistance Act.(4)Medically underserved populationThe term medically underserved population has the meaning given the term in section 330(b)(3).(5)Native AmericansThe term Native Americans has the meaning given the term in section 736 and includes Indian Tribes and Tribal organizations.(6)Technology-enabled collaborative learning and capacity building modelThe term technology-enabled collaborative learning and capacity building model means a distance health education model that connects health care professionals, and particularly specialists, with multiple other health care professionals through simultaneous interactive videoconferencing for the purpose of facilitating case-based learning, disseminating best practices, and evaluating outcomes.(7)Urban Indian organizationThe term urban Indian organization has the meaning given the term in section 4 of the Indian Health Care Improvement Act. (b)Program establishedThe Secretary shall, as appropriate, award grants to evaluate, develop, and, as appropriate, expand the use of technology-enabled collaborative learning and capacity building models, to improve retention of health care providers and increase access to health care services, such as those to address chronic diseases and conditions, infectious diseases, mental health, substance use disorders, prenatal and maternal health, pediatric care, pain management, palliative care, and other specialty care in rural areas, frontier areas, health professional shortage areas, or medically underserved areas and for medically underserved populations or Native Americans.(c)Use of funds(1)In generalGrants awarded under subsection (b) shall be used for—(A)the development and acquisition of instructional programming, and the training of health care providers and other professionals that provide or assist in the provision of services through models described in subsection (b), such as training on best practices for data collection and leading or participating in such technology-enabled activities consistent with technology-enabled collaborative learning and capacity-building models;(B)information collection and evaluation activities to study the impact of such models on patient outcomes and health care providers, and to identify best practices for the expansion and use of such models; or(C)other activities consistent with achieving the objectives of the grants awarded under this section, as determined by the Secretary.(2)Other usesIn addition to any of the uses under paragraph (1), grants awarded under subsection (b) may be used for—(A)equipment to support the use and expansion of technology-enabled collaborative learning and capacity building models, including for hardware and software that enables distance learning, health care provider support, and the secure exchange of electronic health information; or(B)support for health care providers and other professionals that provide or assist in the provision of services through such models.(d)Length of grantsGrants awarded under subsection (b) shall be for a period of up to 5 years.(e)Grant requirementsThe Secretary may require entities awarded a grant under this section to collect information on the effect of the use of technology-enabled collaborative learning and capacity building models, such as on health outcomes, access to health care services, quality of care, and provider retention in areas and populations described in subsection (b). The Secretary may award a grant or contract to assist in the coordination of such models, including to assess outcomes associated with the use of such models in grants awarded under subsection (b), including for the purpose described in subsection (c)(1)(B).(f)ApplicationAn eligible entity that seeks to receive a grant under subsection (b) shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require. Such application shall include plans to assess the effect of technology-enabled collaborative learning and capacity building models on patient outcomes and health care providers.(g)Access to broadbandIn administering grants under this section, the Secretary may coordinate with other agencies to ensure that funding opportunities are available to support access to reliable, high-speed internet for grantees.(h)Technical assistanceThe Secretary shall provide (either directly through the Department of Health and Human Services or by contract) technical assistance to eligible entities, including recipients of grants under subsection (b), on the development, use, and evaluation of technology-enabled collaborative learning and capacity building models in order to expand access to health care services provided by such entities, including for medically underserved areas and to medically underserved populations or Native Americans.(i)Research and evaluationThe Secretary, in consultation with stakeholders with appropriate expertise in such models, shall develop a strategic plan to research and evaluate the evidence for such models. The Secretary shall use such plan to inform the activities carried out under this section.(j)Report by SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, and post on the internet website of the Department of Health and Human Services, a report including, at minimum—(1)a description of any new and continuing grants awarded to entities under subsection (b) and the specific purpose and amounts of such grants;(2)an overview of—(A)the evaluations conducted under subsections (b);(B)technical assistance provided under subsection (h); and(C)activities conducted by entities awarded grants under subsection (b); and(3)a description of any significant findings or developments related to patient outcomes or health care providers and best practices for eligible entities expanding, using, or evaluating technology-enabled collaborative learning and capacity building models, including through the activities described in subsection (h).(k)FundingTo carry out this section, there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $100,000,000 for each of fiscal years 2021 through 2025, to remain available until expended..2305.Ryan White HIV/AIDS programFor purposes of carrying out title XXVI of the Public Health Service Act (42 U.S.C. 300ff–11 et seq.), there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000, to remain available until expended.2306.Community mental health services block grantSection 1920 of the Public Health Service Act (42 U.S.C. 300x–9) is amended—(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and(2)by inserting after subsection (a) the following:(b)Additional amounts for community mental health servicesIn addition to amounts otherwise made available for such purposes, for purposes of carrying out this subpart, subpart III with respect to mental health, and section 515(c), there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $700,000,000 for each of fiscal years 2021 through 2025, to remain available until expended. .2307.Substance abuse prevention and treatment block grantSection 1935 of the Public Health Service Act (42 U.S.C. 300x–35) is amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following:(b)Additional amounts for substance abuse prevention and treatmentIn addition to amounts otherwise made available for such purposes, for purposes of carrying out this subpart, subpart III with respect to substance abuse, section 505(d), and section 515(d), there are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, $500,000,000 for each of fiscal years 2021 through 2025, to remain available until expended..IIIFederally supported jobs, training, and at-risk youth initiativesADepartment of Labor Employment and Training Programs3101.Definitions and WIOA requirements(a)WIOA definitions and requirementsExcept as otherwise provided, in this subtitle, other than chapter 5—(1)the terms have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); and(2)an allotment, allocation, or other provision of funds made in accordance with a provision of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) shall be made in compliance with the applicable requirements of such Act (29 U.S.C. 3101 et seq.), including the applicable requirements of section 182(e) of such Act (29 U.S.C. 3242(e)) unless otherwise provided for in this title.(b)Other definitionsIn this subtitle:(1)Apprenticeship opportunity; apprenticeship programThe terms apprenticeship opportunity and apprenticeship program mean an opportunity in an apprenticeship program, and an apprenticeship program, that is registered by the Office of Apprenticeship or a State apprenticeship agency under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including, as in effect on December 30, 2019, any requirement, standard, or rule promulgated under that Act. (2)CoronavirusThe term coronavirus means coronavirus as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(3)COVID–19 national emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus.(4)SecretaryThe term Secretary—(A)as such term is used in chapters 1 through 4, and chapters 6 and 7, means the Secretary of Labor; and(B)as such term is used in chapter 5, means the Secretary of Education. (c)RuleIf funds awarded under this subtitle, including all funds awarded for the purposes of grants, contracts or cooperative agreements, or the development, implementation, or administration of apprenticeship programs (or apprenticeship opportunities), are used to fund apprenticeship programs (or apprenticeship opportunities), those funds shall only be provided to apprenticeship programs (or opportunities in apprenticeship programs) that meet the definition of an apprenticeship program under subsection (b).1Workforce Development Activities in Response to the COVID–19 National Emergency3111.Workforce response activities(a)Funds for adults and dislocated workersWith respect to funds appropriated under section 3113(d) or 3115(c) and allotted to a State under subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151 et seq.) for adult or dislocated worker workforce development activities, allocated to a local area for adult workforce development activities in accordance with paragraph (2)(A) or paragraph (3) of section 133(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)), or allocated to a local area for dislocated worker workforce development activities in accordance with section 133(b)(2)(B) of such Act (29 U.S.C. 3173(b)(B)), the following shall apply:(1)Eligibility of adults and dislocated workersTo be eligible to receive services through those funds, an adult or dislocated worker—(A)shall not be required to meet the requirements of section 134(c)(3)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)(B)); and(B)may include, as determined by the Governor or local board involved, an individual described in section 2102(a)(3)(A) of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9021(a)(3)(A)) who, for the purposes of this section, may be considered by the Governor or board to be an adult or a dislocated worker. (2)Individualized career servicesSuch funds may be used to provide individualized career services described in section 134(c)(2)(A)(xii) of the Workforce Investment and Opportunity Act (29 U.S.C. 3174(c)(2)(A)(xii)) to any such eligible adult and dislocated worker.(3)Incumbent worker trainingIn a case in which the local board for such local area provides to the Secretary an assurance that the local area will use such allocated funds (allocated for adult or dislocated worker activities) to provide the work support activities designed to assist low-wage workers in retaining and enhancing employment in accordance with section 134(d)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(1)(B)), such local board may—(A)use not more than 40 percent of such allocated funds for a training program for incumbent workers described in section 134(d)(4)(A)(i) of such Act (29 U.S.C. 3174(d)(4)(A)(i)) (for such low-wage workers who are incumbent workers); and(B)consider the economic impact of the COVID–19 national emergency to the employer or participants of such program in determining an employer’s eligibility under section 134(d)(4)(A)(ii) of such Act (29 U.S.C. 3174(d)(4)(A)(ii))) for the Federal share of the cost of such program.(4)Transitional jobs(A)In generalThe local board for such local area may use not more than 40 percent of such allocated funds to provide transitional jobs in accordance with section 134(d)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(5)).(B)ClarificationSection 194(10) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3254(10)) shall not apply with respect to the funds used under this paragraph.(5)On-the-job trainingThe Governor for the State or the local board for such area may take into account the impact of the COVID–19 national emergency as a factor in determining whether to increase the amount of a reimbursement to an amount up to 75 percent of the wage rate of a participant in accordance with 134(c)(3)(H) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)(H)).(6)Customized trainingThe Governor for the State or local board for such area may take into account the impact of the COVID–19 national emergency as a factor in determining the portion of the cost of training an employer shall provide in accordance with section 3(14) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(14)).(b)YouthWith respect to funds appropriated under section 3114(d) and allotted or allocated under subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151 et seq.) for the activities described in chapter 2 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3161 et seq.) for out-of-school youth and in-school youth (as such terms are defined in section 129(a)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1))), the Governor or local board involved may determine that—(1)in the case of an individual described in section 2102(a)(3)(A) of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9021(a)(3)(A)) who meets the requirements of clauses (i) and (ii) of section 129(a)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)), such individual meets the definition of an out-of-school youth in such section 129(a)(1)(B); and(2)in the case of an individual described in section 2102(a)(3)(A) of the Coronavirus Aid, Relief, and Economic Security Act who meets the requirements of clauses (i) through (iii) of section 129(a)(1)(C) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(C)), such individual meets the definition of an in-school youth in such section 129(a)(1)(C).(c)Governor’s reserveWith respect to funds appropriated under section 3113(d), 3114(d), or 3115(c) and allotted under subtitle B of title I of the Workforce Innovation and Opportunity Act to a State in accordance with section 127(b)(1)(C) and paragraphs (1)(B) and (2)(B) of section 132(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C); 3172(b)), the Governor—(1)shall make the reservations under sections 128(a) and 133(a)(1) of such Act (29 U.S.C. 3163(a); 3173(a)(1)) and use the reserved funds for statewide activities described in section 129(b) or paragraph (2)(B) or (3) of section 134(a) of such Act (29 U.S.C. 3164(b); 3174(a)) related to the COVID–19 national emergency; and(2)may make a reservation (in addition to the reservations described in paragraph (1)) of not more than 10 percent for activities related to responding to the COVID–19 national emergency if such reserved funds are used for activities benefitting the local areas within such State most impacted by the COVID–19 national emergency, which activities may include providing—(A)training for health care workers, public health workers, personal care attendants, direct service providers, home health workers, and frontline workers;(B)resources to support, or allow for and provide access to, online services, including counseling, case management, and employment retention services, and training delivery by local boards, one-stop centers, one-stop operators, or eligible training services providers; or(C)additional resources to such local areas to provide career services and supportive services for eligible individuals.(d)State workforce COVID–19 recovery planNot later than 60 days after a State receives funds appropriated under section 3113(d), 3114(d), or 3115(c), the Governor shall submit to the Secretary, as a supplement to the State plan submitted under section 102(a) or 103(a) of the Workforce Investment and Opportunity Act (29 U.S.C. 3112(a); 3113(a)), a workforce plan that responds to the COVID–19 national emergency.3112.National dislocated worker grants(a)Grants authorizedFrom the funds appropriated under subsection (e), the Secretary shall award, in accordance with section 170 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225), national dislocated worker grants to the entities that meet the requirements for the grants under such section to carry out the activities described in such section and in subsection (d) of this section.(b)PlanThe Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate, not later than 30 days after the date of enactment of this Act, a plan for awarding of grants under this section.(c)TimingSubject to the availability of appropriations to carry out this section, not later than 60 days after the date of enactment of this Act, the Secretary shall use not less than 50 percent of the funds appropriated under subsection (e) to award grants under this section.(d)Uses of funds(1)In generalNot less than half of the funds appropriated under subsection (e) shall be used to award grants under this section to carry out this subsection, by responding to the COVID–19 national emergency as described in paragraph (2).(2)Response to COVID–19 national emergencySuch a grant to respond to the COVID–19 national emergency shall be used to provide activities that include each of the following:(A)Training and temporary employment to respond to the COVID–19 national emergency, ensuring any training or employment under this subparagraph provides participants with adequate and safe equipment, environments, and facilities for training and supervision, including positions or assignments—(i)as personal care attendants, direct service providers, or home health workers providing direct care and home health services, including delivering medicine, food, or other supplies, for—(I)older individuals, individuals with disabilities, and other individuals with respiratory conditions or other underlying health conditions; or(II)individuals in urban, rural, or suburban local areas with excess poverty;(ii)in health care and health care support positions responding to the COVID–19 national emergency;(iii)to support State, local, or tribal health departments; or(iv)in a sector directly responding to the COVID–19 national emergency such as childcare, food retail, public service, manufacturing, or transportation.(B)Activities responding to layoffs of 50 or more individuals laid off by one employer, or layoffs that significantly increase unemployment in a community, as a result of the COVID–19 national emergency, such as layoffs in the hospitality, transportation, manufacturing, or retail industry sectors or occupations.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000,000 for fiscal year 2021, to remain available through fiscal year 2023.3113.State dislocated worker activities responding to the COVID–19 emergency(a)Distribution of funds(1)StatesFrom the amounts appropriated under subsection (d), the Secretary shall make allotments to States in accordance with section 132(b)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172(b)(2)).(2)Local areasNot later than 30 days after a State receives an allotment under paragraph (1), the State shall use the allotted funds—(A)to make the reservations required under section 133(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(a)), which reserved funds may be used for statewide activities described in section 134(a) of such Act (29 U.S.C. 3174(a)) related to the COVID–19 national emergency and the activities described in subsection (c); and(B)to allocate the remaining funds to local areas in accordance with section 133(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)(2)(B)), which funds may be used for activities described in section 134 (other than section 134(a)) of such Act.(b)Required usesEach State, in coordination with local areas to the extent described in subsection (c), shall use the funds received under this section to engage in the dislocated worker response activities described in sections 133(b)(2)(B) and 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)(2)(B); 3174), and the activities described in subsection (c), to support layoff aversion and provide necessary supports to eligible adults (at risk of dislocation) and dislocated workers and to employers facing layoffs, due to the impacts of the COVID–19 national emergency.(c)COVID–19 dislocated worker emergency responseThe dislocated worker response activities described in this subsection shall include each of the following activities carried out by a State, in coordination with local areas impacted by the COVID–19 national emergency (including local areas in which layoffs, suspensions, or reductions of employment have occurred or have the potential to occur as a result of the COVID–19 national emergency):(1)The rapid response activities described in section 134(a)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(a)(2)(A)), including the layoff aversion activities described in section 682.320 of subtitle 20, Code of Federal Regulations (as in effect on the date of enactment of this Act) to engage employers and adults (at risk of dislocation).(2)Coordination of projects, for eligible adults (at risk of dislocation) and dislocated workers impacted by layoffs, suspensions, or reductions in employment as a result of the COVID–19 national emergency, targeted at immediate reemployment, career navigation services, supportive services, career services, training for in-demand industry sectors and occupations, provision of information on in-demand and declining industries and information on employers who have a demonstrated history of providing equitable benefits and compensation and safe working conditions, access to technology and online skills training including digital literacy skills training, and other layoff support or further layoff aversion strategies through employment and training activities.(3)A prioritization or coordination of employment and training activities, including supportive services and career pathways, that—(A)prepare eligible adults (at risk of dislocation) and dislocated workers to participate in short-term employment to meet the demands for health care workers, public health workers, personal care attendants, direct service providers, home health workers, and frontline workers responding to the COVID–19 national emergency, including frontline workers in the transportation, information technology, service, manufacturing, food service, maintenance, and cleaning sectors;(B)allow such individuals to maintain eligibility for career services and training services through the period in which such individuals are in short-term employment to respond to the COVID–19 national emergency, and in the period immediately following the conclusion of the short-term employment, to support transitions into further training or employment; and(C)provide participants with adequate and safe equipment, environments, and facilities for training and supervision.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out the activities described in this section, and subsections (a), (c), and (d) of section 3111, $2,500,000,000 for fiscal year 2021, to remain available through fiscal year 2023.3114.Youth workforce investment activities responding to the COVID–19 national emergency(a)Distribution of funds(1)StatesFrom the amounts appropriated under subsection (d), the Secretary shall make allotments to States in accordance with section 127(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)).(2)Local areasNot later than 30 days after a State receives an allotment under paragraph (1), the State shall use the allotted funds—(A)to make the reservations required under 128(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(a)), which reserved funds may be used for statewide activities described in section 129(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)) related to the COVID–19 national emergency and the activities described in subsection (b); and (B)to allocate the remaining funds to local areas in accordance with section 128(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)), which funds may be used for the activities described in subsection (b).(b)Uses of funds(1)In generalIn using the funds received under this section, each State and local area shall prioritize providing services described in paragraph (2)(A) for youth impacted by diminished labor market opportunities for summer jobs or year-round employment due to the economic impacts of the COVID–19 national emergency.(2)Youth workforce investment activities(A)Employment opportunities for at-risk youthEach State and local area receiving funds under this section shall use not less than 50 percent of such funds to support summer and year-round youth employment opportunities for in-school and out-of-school youth—(i)with a priority for out-of-school youth and youth with multiple barriers to employment; and(ii)which shall include support for employer partnerships for youth employment and subsidized youth employment, and partnerships with community-based organizations to support such employment opportunities.(B)Other activitiesAny amount of the funds so received that is not used to carry out the activities described in subparagraph (A) shall be used by States and local areas for carrying out the activities described in subsections (b) and (c), respectively, of section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164), and for the purposes of—(i)supporting in-school and out-of-school youth to connect to education and career pathways;(ii)establishing or expanding partnerships with community-based organizations to develop or expand work experience opportunities through which youth can develop skills and competencies to secure and maintain employment, including opportunities with supports for activities like peer mentoring;(iii)providing subsidized employment, internships, work-based learning, and youth apprenticeship opportunities;(iv)providing work readiness training activities and educational programs aligned to career pathways that support credential attainment and the development of employability skills;(v)engaging or establishing industry or sector partnerships to determine job needs and available opportunities for youth employment;(vi)conducting outreach to youth and employers;(vii)providing coaching, navigation, and mentoring services for participating youth, including career exploration, career counseling, career planning, and college planning services for participating youth;(viii)providing coaching, navigation, and mentoring services for employers on how to successfully employ participating youth in meaningful work;(ix)providing services to youth, to enable participation in a program of youth activities, which services may include supportive services, access to technological devices and access to other supports needed to access online services, and followup services for not less than 12 months after the completion of participation, as appropriate; and(x)coordinating activities under this section with State and local educational agencies to adjust for revised academic calendars in response to the COVID–19 national emergency.(c)General provisionsA State or local area using funds under this section for youth summer or year-round employment shall require that not less than 25 percent of the wages of each eligible youth participating in such employment be paid by the employer, except that such requirement may waived for an employer facing financial hardship due to the COVID–19 national emergency.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out the activities described in this section, and subsections (b), (c), and (d) of section 3111, $2,500,000,000 for fiscal year 2021, to remain available through fiscal year 2023.3115.Adult employment and training activities responding to the COVID–19 national emergency(a)Distribution of funds(1)StatesFrom the amounts appropriated under subsection (c), the Secretary shall make allotments to States in accordance with section 132(b)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172(b)(1)).(2)Local areasNot later than 30 days after a State receives an allotment under paragraph (1), the State shall use the allotted funds—(A)to make the reservations required under section 133(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(a)), which reserved funds may be used for statewide activities described in section 134(a) of such Act (29 U.S.C. 3174(a)) related to the COVID–19 national emergency; and(B)to allocate the remaining funds to local areas in accordance with paragraph (2)(A) or (3) of section 133(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)).(b)Uses of funds(1)In generalEach State and local area receiving funds under this section shall use the funds to engage in the adult employment and training activities described in section 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174) to provide necessary supports and services to eligible adults who are adversely impacted by the COVID–19 national emergency, including to individuals who are underemployed or most at risk of unemployment, and shall coordinate the adult employment and training services with employers facing economic hardship or employment challenges due to economic impacts of the COVID–19 national emergency.(2)COVID–19 adult employment and training activities(A)Services to support employers impacted by the COVID–19 national emergencyOf the funds allocated to a local area under subsection (a)(2)(B), not less than one-third shall be used for providing services to eligible adults to support employers impacted by the COVID–19 national emergency, including incumbent worker training, on-the-job training, and customized training activities, and activities supporting employee retention for employers, prioritizing those employers facing economic hardship or employment challenges as a result of the COVID–19 national emergency.(B)Underemployment and employment supportsOf the funds allocated to a local area and not used for activities under subparagraph (A), such funds shall be used to provide the services and supports described in section 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174) for eligible adults who are workers facing underemployment, individuals seeking work, or dislocated workers, prioritizing individuals with barriers to employment or eligible adults who are adversely impacted by economic changes within their communities due to the COVID–19 national emergency, including providing—(i)work-based learning opportunities including paid internships, paid work experience opportunities, transitional jobs, or opportunities in apprenticeship programs;(ii)career navigation supports to encourage and enable workers to find new career pathways to in-demand industry sectors and occupations and the necessary training to support those career pathways, or workplace learning advisors to support incumbent workers;(iii)training for in-demand industry sectors and occupations, including for digital literacy needed for such industry sectors and occupations;(iv)virtual services and virtual employment and training activities, including providing appropriate accommodations to individuals with disabilities in accordance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and(v)supportive services and individualized career services.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and subsections (a), (c), and (d) of section 3111, $2,500,000,000 for fiscal year 2021, to remain available through fiscal year 2023.2Employment Service COVID–19 National Emergency Response Fund3121.Employment service(a)In generalFrom the funds appropriated under subsection (c), the Secretary shall—(1)reserve not less than $100,000,000 for workforce information systems improvements, including for related electronic tools and system building, and for the activities described in subsection (b)(1); and(2)use the remaining funds to make allotments in accordance with section 6 of the Wagner-Peyser Act (29 U.S.C. 49e) to States, which for purposes of this section shall include the Commonwealth of the Northern Mariana Islands and American Samoa, for—(A)the activities described in subsection (b)(2) of this section; and(B)the activities described in section 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2). (b)Uses of funds(1)Reservation uses of fundsThe Secretary shall use the funds reserved under subsection (a)(1) for—(A)workforce information grants to States for the development of labor market insights and evidence on the State and local impacts of the COVID–19 national emergency and on promising reemployment strategies, and to improve access to tools and equipment for virtual products and service delivery;(B)the Workforce Information Technology Support Center, to facilitate voluntary State participation in multi-State data collaboratives that develop real-time State and local labor market insights on the impacts of the COVID–19 national emergency and evidence to promote more rapid reemployment and economic mobility, using cross-State and cross-agency administrative data; and(C)improvements in short- and long-term State and local occupational and employment projections to facilitate reemployment, economic mobility, and economic development strategies. (2)State uses of fundsA State shall use an allotment received under subsection (a)(2) to—(A)provide additional resources for supporting employment service personnel employed on a merit system in providing reemployment services for unemployed and underemployed workers impacted by the COVID–19 national emergency; (B)provide assistance for individuals impacted by the COVID–19 national emergency, including individuals receiving unemployment benefits or seeking employment as a result of the emergency (which provision of assistance shall include providing for services such as reemployment services, job search assistance, and job matching services based on the experience of individuals, and providing individualized career services for all such individuals); and(C)provide services for employers impacted by the COVID–19 national emergency, which shall include services for employers dealing with labor force changes as a result of such emergency.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out the activities described in this section $1,700,000,000 for fiscal year 2021, to remain available through fiscal year 2023.3Job Corps Response to the COVID–19 National Emergency3131.Job Corps response to the COVID–19 national emergency(a)Funding for job corps during the COVID–19 national emergencyFrom the funds appropriated under subsection (c), the Secretary—(1)shall provide funds to each entity with which the Secretary has entered into an agreement under section 147(a)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3197(a)(1)) to—(A)during the COVID–19 national emergency—(i)carry out the activities described in section 148(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3198(a)); and(ii)provide the child care described in section 148(e) of such Act (29 U.S.C. 3198(e)); and(B)retain existing capacity (existing as of June 1, 2019) of each Job Corps center, including retaining the existing residential capacity, during and after the COVID–19 national emergency, and increase staffing and student capacity and resources related to section 145 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3195) to provide for full on-board strength after such emergency; and(C)during the 12-month period after the COVID–19 national emergency, carry out the graduate services described in section 148(d) of such Act (29 U.S.C. 3198(d)) for any individual who has graduated from Job Corps during the 3-month period after such emergency; and(2)may—(A)provide up to 15 percent of the funds provided to the entity to meet the operational needs of the Job Corps center (which may include the cleaning, sanitation, and necessary improvements of the center related to COVID–19);(B)support—(i)activities providing the relationship to opportunities, and links to employment opportunities described in paragraphs (2) and (3) of section 148(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3198(a)); (ii)to the greatest extent practicable, the career and technical education and training described in section 148(b) of such Act (29 U.S.C. 3198(b)) through virtual or remote means for any period while Job Corps enrollees are away from their centers during the COVID–19 national emergency, including by providing necessary technology resources to enrollees during that period; and(iii)other activities described in section 148 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3198); (C)provide for costs related to infrastructure projects, including technology modernization needed to provide for virtual and remote learning; and(D)provide for payment of Job Corps stipends, including emergency Job Corps stipends, and facilitate such payments through means such as debit cards with no usage fees, and provide for corresponding financial literacy.(b)Flexibility(1)In generalIn order to provide for the successful continuity of services and enrollment periods during the COVID–19 national emergency, additional flexibility shall be provided for Job Corps enrollees, operators, and providers of activities, including flexibility described in paragraphs (2) through (6).(2)EligibilityNotwithstanding the age requirements for enrollment under section 144(a)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3194(a)(1)), an individual seeking to enroll in the Job Corps and who will turn 25 during the COVID–19 national emergency is eligible for such enrollment.(3)Enrollment lengthNotwithstanding section 146(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3196(b)), an individual enrolled in the Job Corps during the COVID–19 national emergency may extend the individual's period of enrollment for more than 2 years, as long as such extension does not exceed a 2-year, continuous period of enrollment after the COVID–19 national emergency.(4)Advanced career training programsWith respect to advanced career training programs under section 148(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3198(c)), in which the enrollees may continue to participate for a period not to exceed 1 year in addition to the period of participation to which the enrollees would otherwise be limited, the COVID–19 national emergency shall not be considered as any portion of such additional 1-year participation period.(5)Counseling, job placement, and assessmentThe counseling, job placement services, and assessment described in section 149 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3199) shall be available to former enrollees—(A)whose enrollment was interrupted due to the COVID–19 national emergency; or(B)who graduated from Job Corps not earlier than January 1, 2020, but not later than 3 months after the COVID–19 national emergency.(6)Support(A)In generalThe Secretary shall provide additional support for the transition periods described in section 150(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3200(c)), including support described in subparagraphs (B) and (C).(B)Transition allowancesThe Secretary shall provide for additional transition allowances as described in subsection (b) of such section for Job Corps graduates who have graduated in 2020 and shall provide those allowances during the period that begins on the first day of the COVID–19 national emergency and ends 3 months after the conclusion of the emergency.(C)Transition supportThe Secretary shall consider the period described in subparagraph (B) as the period in which the employment services described in subsection (c) of such section shall be provided to graduates who have graduated in 2020.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this chapter $500,000,000 for fiscal year 2021, to remain available through fiscal year 2023.4National Programs3141.Native American programs responding to the COVID–19 national emergency(a)Competitive grant awardsAs a result of challenges faced due to the COVID–19 national emergency, the Secretary may extend, by 1 fiscal year, the 4-year period for grants, contracts, and cooperative agreements that will be awarded in fiscal year 2021 under subsection (c) of section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221). Funds under such grants, contracts, and cooperative agreements shall be used to carry out the activities described in subsection (d) of such section 166 through fiscal year 2025. (b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and activities as described in section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221) $150,000,000 for fiscal year 2021, to remain available through fiscal year 2025. 3142.Migrant and seasonal farmworker program response(a)Competitive grant awardsAs a result of challenges faced due to the COVID–19 national emergency, the Secretary may extend, by 1 fiscal year, the 4-year period for grants and contracts that will be awarded in fiscal year 2021 under subsection (a) of section 167 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3222). Funds under such grants and contracts shall be used to carry out the activities described in subsection (d) of such section 167 through fiscal year 2025.(b)Eligible migrant and seasonal farmworkerNotwithstanding the low-income requirement in the definition of eligible seasonal farmworker in section 167(i)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3222(i)(3)), an individual seeking to enroll in a program funded under section 167 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3222) during the COVID–19 national emergency is eligible for such enrollment if such individual is a member of a family with a total family income equal to or less than 150 percent of the poverty line.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and activities as described in section 167 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3222) $150,000,000 for fiscal year 2021, to remain available through fiscal year 2023.3143.YouthBuild activities responding to the COVID–19 national emergency(a)In generalIn order to provide for the successful continuity of services and enrollment periods during the COVID–19 national emergency, the Secretary shall—(1)make available, from 20 percent of the funds appropriated under subsection (c), assistance to entities carrying out YouthBuild programs operating during the COVID–19 national emergency and, for the assistance made available to such an entity—(A)the assistance may be used for carrying out the activities under section 171(c)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(c)(2)); and(B)notwithstanding section 171(c)(2)(D) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(c)(2)(D)), a portion equal to not more than 20 percent of the assistance may be used for the administrative costs of carrying out activities under section 171(c)(2) of such Act, but all of such portion shall be used for such administrative costs related to responding to the COVID–19 national emergency; (2)after using funds in accordance with paragraph (1), use 80 percent of the funds appropriated under subsection (c) to—(A)reserve and use funds in accordance with section 171(g)(2)(B) of such Act (29 U.S.C. 3226(g)(2)(B)); and(B)award grants in accordance with section 171(c) of such Act (29 U.S.C. 3226(c)), which may be awarded as supplemental awards, to eligible entities that received grants under such section 171(c) for program year 2019 or 2020; and(3)provide for the flexibility described in subsection (b) for YouthBuild participants and entities carrying out YouthBuild programs.(b)Flexibility(1)In generalDuring the COVID–19 national emergency, the Secretary shall provide for flexibility for YouthBuild participants and entities carrying out YouthBuild programs, including flexibility described in paragraphs (2) and (3).(2)EligibilityNotwithstanding the age requirements for enrollment under section 171(e)(1)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(e)(1)(A)(i)), an individual seeking to participate in a YouthBuild program and who will turn 25 during the COVID–19 national emergency is eligible for such participation.(3)Participation lengthNotwithstanding section 171(e)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(e)(2)), the period of participation in a YouthBuild program may extend for more than 24 months for an individual participating in such program during the COVID–19 national emergency, as long as such extension does not exceed a 24-month, continuous period of enrollment after the COVID–19 national emergency.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $250,000,000 for fiscal year 2021, to remain available through fiscal year 2023.3144.Reentry employment opportunities responding to the COVID–19 national emergency(a)In generalThe Secretary shall—(1)not later than 30 days after the date of enactment of this Act, announce an opportunity to receive funds in accordance with section 169(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(b)) for the activities described in subsection (b) of this section; and(2)from the funds appropriated under subsection (c), not later than 45 days after the date on which an entity submits an application that meets the requirements of the Secretary under this section, award funds under this section to such entity.(b)Use of funds(1)In generalFunds under this section shall be used to support reentry employment opportunities for justice system-involved youth or young adults, formerly incarcerated adults, and former offenders, during and following the COVID–19 national emergency, with priority given to providing for subsidized employment and transitional jobs, and creating stronger alignment between the opportunities and the workforce development system and participant supports under subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151 et seq.).(2)Grants for intermediaries(A)ReservationOf the amount appropriated under subsection (c), the Secretary shall reserve $87,500,000 for grants under this paragraph.(B)GrantsThe Secretary shall make grants, on a competitive basis, to national and regional intermediaries for reentry employment opportunities described in paragraph (1) that prepare young, formerly incarcerated individuals described in paragraph (1), including such individuals who have dropped out of school or other educational programs. In making the grants, the Secretary shall give priority to intermediaries proposing projects serving high-crime, high-poverty areas.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $350,000,000 for fiscal year 2021, to remain available through fiscal year 2023. 3145.Registered apprenticeship opportunities responding to the COVID–19 national emergency(a)In generalFrom the funds appropriated under subsection (c), the Secretary shall award grants, contracts, or cooperative agreements to eligible entities on a competitive basis to create or expand apprenticeship programs, which shall include pre-apprenticeship programs and youth apprenticeship programs.(b)Use of fundsIn making awards under subsection (a), the Secretary shall ensure that—(1)not less than 50 percent of the funds appropriated under subsection (c) shall be awarded to States in accordance with the award information described in the Department of Labor Employment and Training Administration Training and Employment Guidance Letter No. 17–18 issued on May 3, 2019;(2)the remaining funds appropriated under subsection (c) after funds are awarded under paragraph (1) shall be used for supporting national industry and equity intermediaries, and local intermediaries; and(3)funds awarded under this section shall be used for creating or expanding opportunities in apprenticeship programs, including opportunities in pre-apprenticeship programs and youth apprenticeship programs, and activities including—(A)providing supportive services;(B)using recruitment and retention strategies for program participants with a priority for recruiting and retaining, for programs, a high number or high percentage of individuals with barriers to employment and individuals from populations traditionally underrepresented in apprenticeship programs;(C)expanding apprenticeship opportunities in high-skill, high-wage, or in-demand industry sectors and occupations;(D)paying for costs associated with related instruction, or wages while participating in related instruction;(E)improving educational alignment; and(F)encouraging employer participation.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000,000 for fiscal year 2021, to remain available through fiscal year 2023.5Adult Education and Literacy COVID–19 National Emergency Response3151.DefinitionsIn this chapter, the terms adult education, adult education and literacy activities, eligible agency, eligible provider, and integrated education and training have the meanings given the terms in section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272).3152.Adult education and literacy response activitiesDuring the COVID–19 national emergency, an eligible agency may use funds available to such agency under paragraphs (2) and (3) of section 222(a) of the Workforce Innovation and Opportunity Act (20 U.S.C. 3302(a)), for the administrative expenses of the eligible agency related to transitions to online service delivery of adult education and literacy activities.3153.Distribution of funds(a)Reservation of funds; grants to eligible agenciesFrom the amounts appropriated under subsection (c), the Secretary shall—(1)reserve and use funds in accordance with section 211(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3291); and(2)award grants to eligible agencies in accordance with section 211(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3291), ensuring that not less than 10 percent of the total funds awarded through those grants shall be used to provide adult education and literacy activities in correctional facilities.(b)Uses of fundsEach eligible agency or eligible provider shall use the funds received through subsection (a)(2) to expand the capacity of adult education providers to prioritize serving adults with low literacy or numeracy levels negatively impacted by the economic consequences of the COVID–19 national emergency, which may include—(1)expanding the infrastructure needed for the provision of services and educational resources online or through digital means, including the provision of technology or internet access to students and instructional staff to enable virtual or distance learning;(2)creating or expanding digital literacy curricula and resources, including professional development activities to aid instructional and program staff in providing online or digital training to students; and(3)equipping adult education providers to partner more closely with partners in workforce development systems on implementation strategies such as provision of integrated education and training to prepare adult learners on an accelerated timeline for high-skill, high-wage, or in-demand industry sectors and occupations.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000 for fiscal year 2021, to remain available through fiscal year 2023.6Community College and Industry Partnership Grants3161.Community college and industry partnership grants(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an eligible institution or a consortium of such eligible institutions, which may include a multistate consortium of such eligible institutions.(2)Eligible institutionThe term eligible institution means a public institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) at which the highest degree that is predominantly awarded to students is an associate degree, including a 2-year Tribal College or University (as defined in section 316 of the Higher Education Act (20 U.S.C. 1059c)).(3)Perkins CTE definitionsThe terms career and technical education, dual or concurrent enrollment program, and work-based learning have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(b)Grant authority(1)In generalFrom the funds appropriated under subsection (h) and not reserved under subsection (f), the Secretary, in collaboration with the Secretary of Education (acting through the Office of Career, Technical, and Adult Education) shall award, on a competitive basis, grants, contracts, or cooperative agreements, in accordance with section 169(b)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(b)(5)), to eligible entities to assist such eligible entities in—(A)establishing and scaling career training programs, including career and technical education programs, and industry and sector partnerships to inform such programs; and (B)providing necessary student supports.(2)Award amountsThe total amount of funds awarded under this section to an eligible entity shall not exceed—(A)in the case of an eligible entity that is an eligible institution, $2,500,000; and(B)in the case of an eligible entity that is a consortium, $15,000,000.(3)Award periodA grant, contract, or cooperative agreement awarded under this section shall be for a period of not more than 4 years, except that the Secretary may extend such a grant, contract, or agreement for an additional 2-year period.(4)Equitable distributionIn awarding grants under this section, the Secretary shall ensure, to the extent practicable, the equitable distribution of grants, based on—(A)geography (such as urban and rural distribution); and(B)States and local areas significantly impacted by the COVID–19 national emergency.(c)PriorityIn awarding funds under this section, the Secretary shall give priority to eligible entities that will use such funds to serve individuals impacted by the COVID–19 national emergency, as demonstrated by providing an assurance in the application submitted under subsection (d) that the eligible entity will use such funds to—(1)serve such individuals with barriers to employment, veterans, spouses of members of the Armed Forces, Native Americans, Alaska Natives, Native Hawaiians, or incumbent workers who are low-skilled and who need to increase their employability skills;(2)serve such individuals from each major racial and ethnic group or gender with lower than average educational attainment in the State or employment in the in-demand industry sector or occupation that such award will support; or(3)serve areas with high unemployment rates or high levels of poverty, including rural areas.(d)ApplicationAn eligible entity seeking an award of funds under this section shall submit to the Secretary an application containing a grant proposal at such time and in such manner, and containing such information, as required by the Secretary, including a detailed description of the following:(1)Each entity (and the roles and responsibilities of each entity) with which the eligible entity will partner to carry out activities under this section, including each of the following:(A)An industry or sector partnership representing a high-skill, high-wage, or in-demand industry sector or occupation.(B)A State higher education agency or a State workforce agency.(C)To the extent practicable—(i)State or local workforce development systems;(ii)economic development and other relevant State or local agencies;(iii)one or more community-based organizations;(iv)one or more institutions of higher education that primarily award 4-year degrees with which the eligible institution has developed or will develop articulation agreements for programs created or expanded using funds under this section;(v)one or more providers of adult education; and(vi)one or more labor organizations or joint labor-management partnerships.(2)The programs that will be supported with such award, including a description of—(A)each program that will be developed or expanded, and how the program will be responsive to the high-skill, high-wage, or in-demand industry sectors or occupations in the geographic region served by the eligible entity under this section, including—(i)how the eligible entity will collaborate with employers to ensure each such program will provide the skills and competencies necessary to meet future employment demand; and(ii)the quantitative data and evidence that demonstrates the extent to which each such program will meet the needs of employers in the geographic area served by the eligible entity under this section;(B)the recognized postsecondary credentials to be awarded under each program described in subparagraph (A); (C)how each such program will facilitate cooperation between representatives of workers and employers in the local areas to ensure a fair and engaging workplace that balances the priorities and well-being of workers with the needs of businesses;(D)the extent to which each such program aligns with a statewide or regional workforce development strategy, including such strategies established under section 102(b)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112(b)(1)); and(E)how the eligible entity will ensure the quality of each such program, the career pathways within such programs, and the jobs in the industry sectors or occupations to which the program is aligned.(3)The extent to which the eligible entity can leverage additional resources, and demonstration of the future sustainability of each such program.(4)How each such program and activities carried out under the grant will include evidence-based practices, including a description of such practices.(5)The student populations that will be served by the eligible entity, including—(A)an analysis of any barriers to employment or barriers to postsecondary education that such populations face, and an analysis of how the services to be provided by the eligible entity under this section will address such barriers; and(B)how the eligible entity will support such populations to establish a work history, demonstrate success in the workplace, and develop the skills and competencies that lead to entry into and retention in unsubsidized employment.(6)Assurances the eligible entity will participate in and comply with third-party evaluations described in subsection (f)(3).(e)Use of funds(1)In generalAn eligible entity shall use a grant awarded under this section to establish and scale career training programs, including career and technical education programs, and career pathways and supports for students participating in such programs.(2)Student support and emergency servicesNot less than 15 percent of the grant awarded to an eligible entity under this section shall be used to carry out student support services which may include the following:(A)Supportive services, including child care, transportation, mental health services, substance use disorder prevention and treatment, assistance in obtaining health insurance coverage, housing, and assistance in accessing the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), and other benefits, as appropriate.(B)Connecting students to State or Federal means-tested benefits programs, including the means-tested Federal benefits programs described in subparagraphs (A) through (F) of section 479(d)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(d)(2)).(C)The provision of direct financial assistance to help students facing financial hardships that may impact enrollment in or completion of a program assisted with such funds.(D)Navigation, coaching, mentorship, and case management services, including providing information and outreach to populations described in subsection (c) to take part in a program supported with such funds.(E)Providing access to necessary supplies, materials, or technological devices, and required equipment, and other supports necessary to participate in such programs.(3)Additional required program activitiesThe funds awarded to an eligible entity under this section that remain after carrying out paragraph (2) shall be used to—(A)create, develop, or expand articulation agreements (as defined in section 486A(a) of the Higher Education Act of 1965 (20 U.S.C. 1093a(a))), credit transfer agreements, policies to award credit for prior learning, corequisite remediation, dual or concurrent enrollment programs, career pathways, and competency-based education;(B)establish or expand industry or sector partnerships to develop or expand academic programs and curricula;(C)establish or expand work-based learning opportunities, including apprenticeship programs or paid internships;(D)establish or implement plans for programs supported with funds under this section to be included on the eligible training provider, as described under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d));(E)award academic credit or provide for academic alignment towards credit pathways for programs assisted with such funds, including industry recognized credentials, competency-based education, or work-based learning;(F)make available open, searchable, and comparable information on the recognized postsecondary credentials awarded under such programs, including the related skills or competencies, related employment, and earnings outcomes; or(G)acquiring equipment necessary to support activities permitted under this section.(f)Secretarial reservationsNot more than 5 percent of the funds appropriated for a fiscal year may be used by the Secretary for—(1)the administration of the program under this section, including providing technical assistance to eligible entities;(2)targeted outreach to eligible institutions serving a high number or high percentage of low-income populations, and rural serving eligible institutions to provide guidance and assistance in the grant application process under this section; and(3)a rigorous, third-party evaluation that uses experimental or quasi-experimental design or other research methodologies that allow for the strongest possible causal inferences to determine whether each eligible entity carrying out a program supported under this section has met the goals of such program as described in the application submitted by the eligible entity, including through a national assessment of all such programs at the conclusion of each 4-year grant period.(g)Reports and dissemination(1)ReportsEach eligible entity receiving funds under this section shall report to the Secretary annually on—(A)a description of the programs supported with such funds, including activities carried out directly by the eligible entity and activities carried out by each partner of the eligible entity described in subsection (d)(1);(B)data on the population served with the funds and labor market outcomes of populations served by the funds;(C)resources leveraged by the eligible entity to support activities under this section; and(D)the performance of each such program with respect to the indicators of performance under section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)).(2)DisseminationEach eligible entity receiving funds under this section shall—(A)participate in activities regarding the dissemination of related research, best practices, and technical assistance; and(B)to the extent practicable, and as determined by the Secretary, make available to the public any materials created under the grant.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000,000 for fiscal year 2021, to remain available through fiscal year 2025.7Senior Community Service Employment Program3171.AppropriationsThere is appropriated to the Secretary, out of any money in the Treasury not otherwise appropriated, $140,000,000 to carry out title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.), for each of fiscal years 2021 through 2025.8General Provisions3176.General provisions(a)Supplement, not supplantAny Federal funds provided under this subtitle shall be used only to supplement and not supplant the funds that would, in the absence of such Federal funds, be made available from State or local public funds for adult education and literacy activities, employment and training activities, or other activities carried out under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).(b)EvaluationsAny activity or program carried out with funds provided under this subtitle shall be subject to the following:(1)Measurement with performance accountability indicators in accordance with section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)) or as provided as follows:(A)With respect to an activity or program carried out under section 3131, the measurement with performance accountability indicators shall be in accordance with section 116(b)(2)(A)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(ii)).(B)With respect to an activity or program carried out under section 3143, the measurement with performance accountability indicators shall be in accordance with section 116(b)(2)(A)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(ii)).(2)Rigorous evaluation using research approaches appropriate to the level of development and maturity of the activity or program, which evaluation may include random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies, including studies of job quality measures and credential transparency.(c)Uses of fundsFrom the funds appropriated under subsection (d), the Secretary of Labor shall—(1)support the administration of the funds under this subtitle and evaluation of activities and programs described in subsection (b), including by providing guidance and technical assistance to States and local areas;(2)establish an interagency agreement with the Secretary of Education for—(A)coordination of funding priorities, with other relevant Federal agencies, as applicable;(B)dissemination and administration of grants and funding under this subtitle; and(C)execution of research and evaluation activities to minimize the duplication of efforts and job training investments;(3)provide guidance to States and local areas on how to make, and financial support to enable the States and local areas to make, information on recognized postsecondary credentials and related competencies being awarded for activities carried out with funds under this subtitle publicly available, searchable, and comparable as linked open data;(4)not later than 30 days after the date of enactment of this Act, issue guidance for implementing this subtitle in accordance with the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and(5)provide not less than $1,000,000 for each fiscal year for the Office of Inspector General of the Department of Labor to oversee the administration and distribution of funds under this subtitle.(d)Authorization of appropriationsThere is authorized to be appropriated $90,000,000 to carry out this section for fiscal year 2021, to remain available through fiscal year 2025.BCarl D. Perkins Career and Technical Education Act of 20063201.Definitions and Perkins CTE requirements(a)Perkins CTE definitions and requirementsExcept as otherwise provided, in this subtitle—(1)the terms have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302); and(2)an allotment, allocation, or other provision of funds made under this subtitle in accordance with a provision of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) shall be made in compliance with the applicable requirements of such Act (20 U.S.C. 2301 et seq.).(b)Other definitionsIn this subtitle:(1)CoronavirusThe term coronavirus means coronavirus as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(2)COVID–19 national emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus.3202.COVID–19 career and technical education response flexibility(a)Pooling of fundsAn eligible recipient may, in accordance with section 135(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355(c)), pool a portion of funds received under such Act with a portion of funds received under such Act available to one or more eligible recipients to support the transition from secondary education to postsecondary education or employment for CTE participants whose academic year was interrupted by the COVID–19 national emergency.(b)Professional developmentDuring the COVID–19 national emergency, section 3(40)(B) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(40)(B)) shall apply as if sustained (not stand-alone, 1-day, or short-term workshops), intensive, collaborative, job-embedded, data-driven, and classroom-focused, were struck.3203.Perkins career and technical education(a)Distribution of funds(1)StatesFrom the amounts appropriated under subsection (c), the Secretary shall make allotments to eligible agencies in accordance with section 111(a)(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321(a)(3)).(2)Local areas(A)In generalNot later than 30 days after an eligible agency receives an allotment under paragraph (1), the eligible agency shall make available such funds in accordance with section 112(a) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2322(a)), including making such funds available for distribution to eligible recipients in accordance with sections 131 and 132 of such Act.(B)Reserved fundsAn eligible agency that reserves funds in accordance with section 112(a)(1) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2322(a)) to be used in accordance with section 112(c) of such Act, may also use such reserved funds for digital, physical, or technology infrastructure related projects to improve career and technical education offerings within the State.(b)Uses of fundsEach eligible agency and eligible recipient shall use the funds received under this section to carry out activities improving or expanding career and technical education programs and programs of study to adequately respond to State and local needs as a result of the COVID–19 national emergency, including—(1)expanding and modernizing digital, physical, or technology infrastructure to deliver in-person, online, virtual, and simulated educational and work-based learning experiences;(2)acquiring appropriate equipment, technology, supplies, and instructional materials aligned with business and industry needs, including machinery, testing equipment, tools, hardware, software, and other new and emerging instructional materials;(3)providing incentives to employers and CTE participants facing economic hardships due to the COVID–19 national emergency to participate in work-based learning programs;(4)expanding or adapting program offerings or supports based on an updated comprehensive needs assessment to systemically respond to employers’ and CTE participants’ changing needs as a result of the COVID–19 national emergency; or(5)providing for professional development and training activities for career and technical education teachers, faculty, school leaders, administrators, specialized instructional support personnel, career guidance and academic counselors, and paraprofessionals to support activities carried out under this section.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000 for fiscal year 2021, to remain available through fiscal year 2023. 3204.General provisions(a)Supplement, not supplantAny Federal funds provided under this subtitle shall be used only to supplement the funds that would, in the absence of such Federal funds, be made available from non-Federal sources for career and technical education programs or other activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), and not to supplant such funds.(b)EvaluationsAny activity or program carried out with funds received under this subtitle shall be subject to—(1)performance accountability indicators in accordance with section 113 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2323); and(2)rigorous evaluation using research approaches appropriate to the level of development and maturity of the activity or program, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies, including studying job quality measures and credential transparency.(c)Uses of fundsFrom the funds appropriated under subsection (d), the Secretary shall—(1)support the administration of the funds for this subtitle and evaluation of such activities described in subsection (b);(2)establish an interagency agreement with the Secretary of Labor for—(A)coordinating funding priorities, including with other relevant Federal agencies, including the Department of Health and Human Services;(B)dissemination and administration of grants and funding under this subtitle; and(C)execution of research and evaluation activities to minimize the duplication of efforts and job training investments and facilitate greater blending and braiding of Federal and non-Federal funds;(3)not later than 30 days after the date of enactment of this Act, issue guidance for implementing this subtitle in accordance with the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.); and(4)provide not less than $250,000 for each fiscal year for the Office of Inspector General of the Department of Education to oversee the administration and distribution of funds under this subtitle. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2021, to remain available through fiscal year 2025. CPandemic TANF Assistance3301.Emergency flexibility for State and Tribal TANF programs(a)Suspension of requirements and penalties relating to the time limit for assistance, work, and certain other requirements(1)In generalDuring the applicable period—(A)sections 407(a), 407(e)(1), and 408(a)(7)(A) of the Social Security Act (42 U.S.C. 607(a), 607(e)(1), 608(a)(7)(A)) shall have no force or effect;(B)no penalty shall be imposed against an individual or the individual’s family with respect to section 407(e)(1) or 408(b)(3) of such Act (42 U.S.C. 607(e)(1), 608(b)(3));(C)a State shall not deny, reduce, or terminate assistance to a family because an individual does not comply with such section 407(e)(1) or does not otherwise engage in work required by the State; (D)a State shall not deny, reduce, or terminate assistance to an individual or the individual’s family with respect to a failure to cooperate with completing the assessment required under section 408(b)(1) of such Act (42 U.S.C. 608(b)(1));(E)a State may defer a required assessment of the employability of an individual under section 408(b) of such Act (42 U.S.C. 608(b)) to 90 days following the end of the applicable period; (F)no condition on assistance for an individual or the individual's family shall be imposed in connection with enforcing penalties described in section 409(a)(5) of such Act (42 U.S.C. 609(a)(5)); (G)no penalty shall be imposed against an individual or the individual’s family with respect to section 408(a)(2) of such Act (42 U.S.C. 608(a)(2)); and (H)paragraphs (3), (5), (8), (9), (14), and (15) of section 409(a) of such Act (42 U.S.C. 609(a)) shall not apply with respect to any violation of a requirement described in such a paragraph that occurs during or with respect to the applicable period. (2)Tribal programsDuring the applicable period—(A)the minimum work participation requirements and time limits established under section 412(c) of the Social Security Act (42 U.S.C. 612(c)) shall have no force or effect;(B)no penalty shall be imposed against an individual or the individual's family with respect to a violation of such requirements or limits;(C)no condition on assistance for an individual or the individual's family shall be imposed in connection with enforcing penalties described in section 409(a)(5) of such Act (42 U.S.C. 609(a)(5)); and(D)the penalties established under such section 412(c) shall not apply with respect to conduct engaged in during or with respect to the applicable period.(b)Application to program enforcement provisions(1)Waiver of certain penaltiesThe Secretary shall not impose a penalty against a State or Indian tribe under paragraph (3), (5), (8), (9), (14), or (15) of section 409(a) of such Act (42 U.S.C. 609(a)) with respect to any violation of a requirement described in such a paragraph that occurs during or with respect to the applicable period. (2)Corrective compliance plansIf a State or Indian tribe has a corrective compliance plan in effect during or with respect to the applicable period that involves a violation for which a penalty specified in paragraph (1) would be imposed, the Secretary shall—(A)disregard the months occurring during the applicable period (and any portion of such months) for purposes of determining whether the State or Indian tribe has not, in a timely manner, corrected or discontinued, as appropriate, the violation pursuant to the corrective compliance plan accepted by the Secretary; and(B)consult with the State or Indian tribe on modifications to the corrective compliance plan for how the State will correct or discontinue, as appropriate, the violation and how the State will ensure compliance with the requirements of part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) after the applicable period ends.(c)Penalty for noncompliance(1)In generalSubject to the succeeding provisions of this subsection, if the Secretary finds that during or with respect to the period that begins on the date of enactment of this section and ends on the date specified in section 106(3) of division A of the Continuing Appropriations Act, 2021, and Other Extensions Act, a State or an Indian tribe has imposed a penalty waived under subsection (a), including denying, reducing, terminating, or conditioning assistance under a program funded under part A of title IV of the Social Security Act or any program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i))), the Secretary shall reduce the grant payable to the State under section 403(a)(1) of such Act (42 U.S.C. 603(a)(1)) or the grant payable to the tribe under section 412(a)(1) of such Act (42 U.S.C. 612(a)(1)) for fiscal year 2021 by an amount equal to 5 percent of the State or tribal family assistance grant (as applicable). (2)Penalty based on severity of failureThe Secretary shall impose reductions under paragraph (1) with respect to fiscal year 2021 based on the degree of noncompliance. (3)Application of aggregate penalty limitFor purposes of section 409(d) of the Social Security Act (42 U.S.C. 609(d)), paragraph (1) of this subsection shall be considered to be included in section 409(a) of such Act. (d)DefinitionsIn this section:(1)Applicable periodThe term applicable period means the period that begins on October 1, 2019, and ends on the date specified in section 106(3) of division A of the Continuing Appropriations Act, 2021, and Other Extensions Act.(2)Other termsEach other term has the meaning given the term for purposes of part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).3302.Coronavirus Emergency Assistance Grants for Low-Income FamiliesTitle VI of the Social Security Act (42 U.S.C. 801 et seq.) is amended by adding at the end the following:602.Coronavirus Emergency Assistance Grants for Low-Income Families(a)In generalSubject to the succeeding provisions of this section, each emergency grant State shall be entitled to receive from the Secretary a grant pursuant to this section for fiscal year 2021 in the amount determined for the State under subsection (b).(b)Amount of grants(1)In generalSubject to paragraphs (2), (3), and (4), the amount of the grant for an emergency grant State for the period described in subsection (a) shall be the amount equal to the product of—(A)the amount appropriated in paragraph (1) of subsection (h) that remains after the application of paragraph (2) of that subsection; and(B)the quotient of—(i)the number of individuals in families with income below the poverty line in the State in the most recent year for which data are available from the Bureau of the Census; and(ii)the number of individuals in families with income below the poverty line in all States (other than States specified in subsection (h)(2)(A)) in such year.(2)Other StatesThe amount of the grant for an emergency grant State specified in subsection (h)(2)(A) shall be based on such poverty data as the Secretary determines appropriate.(3)Redistribution of unused fundsThe Secretary shall redistribute, under a procedure and methodology the Secretary determines appropriate, funds available for payments to emergency grant States under this section for which, as of July 30, 2021, States have not applied to be paid to other emergency grant States that apply for payment from such funds. (4)Inclusion of families of oneFor purposes of paragraphs (1), (2), and (3), in determining the number of individuals in families with income below the poverty line in a State, the Secretary shall take household composition into account and shall treat a single individual as a family of one, without regard to whether the household of the individual is composed of more than one family.(c)Use of funds(1)In generalAn emergency grant State receiving a grant under this section shall only use the grant funds for the following:(A)To provide short-term cash, non-cash, or in-kind emergency disaster relief (as appropriate) to— (i)help eligible families address and avoid emergencies with respect to basic needs;(ii)prevent or remedy household emergencies of eligible families, such as evictions, foreclosures, forfeitures, and terminations of utility services; and(iii)help eligible families address and avoid emergencies so that children may be cared for in their own homes or in the homes of relatives. (B)To ensure the safety and well-being of all individuals during the period of a Federal or State emergency declaration concerning Coronavirus Disease 2019 (COVID–19), by providing subsidized jobs for individuals who are members of eligible families that can be performed remotely or are deemed essential (with individuals provided proper personal protective equipment and complying with Federal and State social distancing guidelines).(C)To provide subsidized employment for individuals who are members of eligible families after the period of a Federal or State emergency declaration concerning Coronavirus Disease 2019 (COVID–19) ends (when safe to do so, taking into account the need to prevent the spread or reoccurrence of coronavirus).(2)NondisplacementAn emergency grant State receiving a grant under this section shall not use the grant funds to—(A)displace or replace an employee, position, or volunteer, or to partially displace or replace an employee, position or volunteer, such as through a reduction in hours, wages, or employment benefits;(B)displace or replace an employee participating in a strike, collective bargaining or union activities, or union organizing; or(C)displace or replace an employee who was furloughed or unable to work due to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19) (including due to illness, measures taken to avoid infection, or needing to provide care for another individual). (3)NondiscriminationAn emergency grant State receiving a grant under this section shall not employ any policies or practices that have the effect of making any eligible family less likely to receive assistance by reason of race, sex, religious creed, national origin, or political affiliation. (4)Protecting other benefitsFor purposes of any Federal, State, or local law, including those for purposes of public assistance programs and taxation, any benefit provided under paragraph (1)(A) for an eligible family shall be treated as short-term, non-cash, in-kind emergency disaster relief without regard to the form in which the benefit is provided and shall be disregarded from income. (d)State letter of intent(1)In generalIn order to receive a payment for a fiscal year quarter from the grant determined for an emergency grant State under this section, a State shall submit a letter of intent to the Secretary, not later than 30 days before the first day of each such quarter (or, in the case of a quarter that has started or will start within 30 days of the date of enactment of this section, a State shall submit a letter of intent to the Secretary not later than 15 days after such date of enactment in order to receive an emergency grant for that quarter) that— (A)specifies the amount of funds requested by the State for a quarter;(B)describes how the State will use the funds to assist eligible families during the quarter; and(C)describes how funds provided will not supplant any existing expenditures or programs funded or administered by the State.(2)Public availabilityThe State shall make the letter of intent submitted by the State under this subsection available to the public.(3)No delay of payments; hold harmless(A)In generalThe Secretary shall make payments by the applicable deadline under subsection (f)(2) to each State that submits a letter of intent for a quarter by the applicable deadline under paragraph (1), without regard to whether the Secretary has issued the guidance required under subsection (f)(1).(B)Hold harmlessA State that uses funds paid to the State for any quarter occurring prior to the issuance of the guidance required under subsection (f)(1) consistent with the letter of intent submitted by the State for the quarter and the State's good faith interpretation of the requirements of this section, shall not be penalized under subsection (f)(3) or in any other manner if, after such guidance is issued, the Secretary determines the State did not use the funds consistent with such guidance.(e)Reports(1)State reports Not later than January 1, 2022, each emergency grant State shall submit a report to the Secretary on how the State used the grant funds received by the State in such form and manner, and containing such information, as the Secretary shall require.(2)Report to congressNot later than September 30, 2022, the Secretary shall submit a report to Congress on the grants made under this section based on the reports submitted under paragraph (1).(f)Miscellaneous(1)Expedited implementationThe Secretary shall implement this section as quickly as reasonably possible, pursuant to the issuance of appropriate guidance to States.(2)Timely distribution of grants(A)Initial paymentsNot later than 30 days after the date of enactment of this section, the Secretary shall pay each State that is an emergency grant State as of such date, the grant payable to such State for the 1st quarter of fiscal year 2021. (B)Subsequent paymentsThe Secretary shall continue to make payments not later than the first day of each quarter to emergency grant States under this section for the 2d, 3rd, and 4th quarters of fiscal year 2021. (3)Misuse of funds(A)In generalIf the Secretary determines that an emergency grant State has used grant funds received by the State in violation of the requirements of this section, the State shall remit to the Secretary an amount equal to the amount so used.(B)Application of appeal proceduresSection 410 shall apply to a determination by the Secretary under subparagraph (A) in the same manner as such section applies to an imposition of a penalty under section 409. (g)DefinitionsIn this section:(1)Eligible familiesThe term eligible family means a family (including a family of one)—(A)whose monthly income, as of the date on which the family applies for emergency disaster relief or subsidized employment, does not exceed 200 percent of the poverty line applicable to a family of the size involved (as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)); and (B)that has been adversely affected by the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19) (including due to illness, economic disruption, measures taken to avoid infection, or needing to provide care for another individual). (2)Emergency grant StateThe term emergency grant State means a State that submits a letter of intent containing the information specified in subsection (d)(1) to the Secretary with respect to a fiscal year quarter by the submission deadline for such quarter.(3)StateThe term State has the meaning given that term in section 419(5) and includes the Commonwealth of the Northern Mariana Islands and Indian tribes as defined in section 419(4).(h)Appropriation(1)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for fiscal year 2021, $10,000,000,000 for grants under this section, to remain available until expended.(2)Reservation of funds(A)Certain territoriesThe Secretary shall reserve 5 percent of the amount appropriated under paragraph (1) for grants to Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and Indian tribes (as defined in section 419(4)).(B)Technical assistanceThe Secretary shall reserve $500,000 of the amount appropriated under paragraph (1) to provide technical assistance to States and Indian tribes with respect to the emergency grants made under this section..DPreventing Child Abuse and Neglect3401.CAPTA investments(a)Appropriations(1)In generalThere is appropriated to the Secretary of Health and Human Services (referred to in this section as the Secretary), out of amounts in the Treasury not otherwise appropriated, $500,000,000 for fiscal year 2021, for the purpose of providing additional funding for the State grant program under section 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a).(2)AllotmentsThe Secretary shall make allotments out of the amounts appropriated under paragraph (1) to each State and territory receiving an allotment under section 106(f) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(f)) for fiscal year 2020, in the same manner that amounts appropriated under section 112 of such Act (42 U.S.C. 5106f)) are allotted to States in accordance with section 106(f)(2) of such Act.(3)Children, families, and child welfare workers’ health and safetyThe Secretary shall allow each State to use amounts appropriated under paragraph (1) and allocated under paragraph (2) to cover costs that the State determines necessary to support child welfare workers in preventing, investigating, and treating child abuse and neglect in response to a qualifying emergency, including for the purchase of personal protective equipment and sanitation supplies, consistent with section 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a).(b)Child abuse prevention appropriation(1)In generalThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000 for fiscal year 2020, for the purpose of providing additional funding for the community-based grants for the prevention of child abuse and neglect under title II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.).(2)AllotmentsThe Secretary shall make allotments out of the amounts appropriated under paragraph (1) to each State receiving an allotment under section 203 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116b) for fiscal year 2020, in the same manner that amounts appropriated under section 209 of such Act (42 U.S.C. 5116i) are allotted to States in accordance with section 203 of such Act, except that, in allotting amounts under this subsection—(A)in subsection (a) of such section 203, 1 percent shall be deemed to be 5 percent;(B)in subsection (b)(1)(A) of such section 203, 70 percent shall be deemed to be 100 percent; and(C)subsections (b)(1)(B) and (c) of such section 203 shall not apply.(3)Community-based programs and activities health and safetyThe Secretary shall allow each State lead entity to use amounts appropriated under paragraph (1) and allocated to the State under paragraph (2) to cover costs that the lead entity determines necessary to maintain the operation of community-based and prevention-focused programs and activities in the State in response to a qualifying emergency, including for the purchase of personal protective equipment and sanitation supplies, consistent with title II of Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.).(4)No State matching requirementNotwithstanding section 204(4) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d(4)), a State shall not be required to provide any additional funding for the program under title II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.) as a condition for receiving an allocation under paragraph (2).(c)In generalAny amount appropriated or made available under this section is in addition to other amounts appropriated or made available for the applicable purpose, and shall remain available until expended. EModernizing Child Support 3501.Short title; definition(a)Short titleThis subtitle may be cited as the Strengthening Families for Success Act of 2020.(b)Secretary definedIn this subtitle, the term Secretary means the Secretary of Health and Human Services.1Promoting Responsible Fatherhood and Strengthening Low-Income Families3511.Reauthorization of healthy marriage promotion and responsible fatherhood grants(a)Voluntary participation(1)AssuranceSection 403(a)(2)(A)(ii)(II) of the Social Security Act (42 U.S.C. 603(a)(2)(A)(ii)(II)) is amended—(A)in item (aa), by striking and after the semicolon;(B)in item (bb), by striking the period and inserting a semicolon; and(C)by adding at the end the following:(cc)if the entity is a State or an Indian tribe or tribal organization, to not condition the receipt of assistance under the program funded under this part, under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), or under a program funded under part B or E of this title, on enrollment or participation in any such programs; and(dd)to permit any participant in a program or activity funded under this paragraph, including an individual whose participation is specified in the individual responsibility plan developed for the individual in accordance with section 408(b), to transfer to another such program or activity upon notification to the entity and the State agency responsible for administering the State program funded under this part..(2)ProhibitionSection 408(a) of such Act (42 U.S.C. 608(a)) is amended by adding at the end the following:(13)Ban on conditioning receipt of TANF or certain other benefits on participation in a healthy marriage or responsible fatherhood programA State to which a grant is made under section 403 shall not condition the receipt of assistance under the State program funded under this part, under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), or under a program funded under part B or E of this title, on participation in a healthy marriage promotion activity (as defined in section 403(a)(2)(A)(iii)) or in an activity promoting responsible fatherhood (as defined in section 403(a)(2)(C)(ii))..(3)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following:(17)Penalty for conditioning receipt of TANF or certain other benefits on participation in a healthy marriage or responsible fatherhood programIf the Secretary determines that a State has violated section 408(a)(13) during a fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to 5 percent of the State family assistance grant..(b)Alignment of entities eligible for grants and technical assistanceSection 403(a)(2) of such Act (42 U.S.C. 603(a)(2)) is further amended—(1)in subparagraph (A)—(A)in clause (i), by inserting territories, after States,; and(B)by adding at the end the following:(iv)Eligible entitiesStates, territories, Indian tribes and tribal organizations, public or private entities, and nonprofit community entities, including religious organizations, are eligible to be awarded funds made available under this paragraph for the purpose of carrying out healthy marriage promotion activities, for the purpose of carrying out activities promoting responsible fatherhood, or for both such purposes.(v)Territory definedFor purposes of awarding funds under this paragraph, the term territory means the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. ; and(2)in subparagraph (C)(i), by striking and public and inserting public or private entities,.(c)Territory and tribal set-Aside; elimination of preference provisionSection 403(a)(2)(E) of such Act (42 U.S.C. 603(a)(2)(E)) is amended to read as follows:(E)Funding for territories and Indian tribes and tribal organizations(i)In generalOf the amounts made available under subparagraph (D) for a fiscal year, not less than ten of the awards made by the Secretary of such funds for fiscal year 2021 or any fiscal year thereafter for the purpose of carrying out healthy marriage promotion activities, activities promoting responsible fatherhood, or both, (excluding any award under subparagraph (B)(i) for any fiscal year), shall be made to a territory or an Indian tribe or tribal organization.(ii)Clarification of eligibility of tribal consortiumsA tribal consortium of Indian tribes or tribal organizations may be awarded funds under this paragraph for the purpose of carrying out healthy marriage promotion activities, activities promoting responsible fatherhood, or both..(d)Activities promoting responsible fatherhoodSection 403(a)(2)(C)(ii) of such Act (42 U.S.C. 603(a)(2)(C)(ii)) is amended—(1)in subclause (I), by striking marriage or sustain marriage and inserting healthy relationships and marriages or to sustain healthy relationships or marriages;(2)in subclause (II), by inserting educating youth who are not yet parents about the economic, social, and family consequences of early parenting, helping participants in fatherhood programs work with their own children to break the cycle of early parenthood, after child support payments,; and(3)in subclause (III)—(A)by striking fathers and inserting parents (with priority for low-income noncustodial parents); and(B)by inserting employment training for both parents and for other family members, after referrals to local employment training initiatives,.(e)Ensuring healthy marriage promotion and responsible fatherhood activities can be offered during public health emergencies(1)In generalSection 403(a)(2)(A)(ii)(I) of such Act (42 U.S.C. 603(a)(2)(A)(ii)(I)) is amended—(A)in each of items (aa) and (bb), by striking and after the semicolon; and(B)by adding at the end the following:(cc)how, and the extent to which, funds awarded will be used by the entity for technology and access to broadband in order to carry out healthy marriage promotion activities, activities promoting responsible fatherhood, or both, remotely during a public health emergency; and(dd)how the entity will sustain continuity of critical services, specifying the scope of the critical services to be maintained, and the ability of the entity to be able to resume providing such services within 3 weeks of the beginning of a public health emergency or other incident that compromises the ability of the entity to deliver such services in-person, by telephone, or virtually; and .(2)Public health emergency definedSection 403(a)(2)(A) of such Act (42 U.S.C. 603(a)(2)(A)) is further amended—(A)by redesignating clauses (iv) and (v) (as added by subsection (b)(1)) as clauses (v) and (vi), respectively; and(B)by inserting after clause (iii) the following:(iv)Public health emergency definedIn clause (ii), the term public health emergency means—(I)a national or public health emergency declared by the President or the Secretary, including—(aa)a major disaster relating to public health declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);(bb)an emergency relating to public health declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191); or(cc)a public health emergency declared by the Secretary under section 319 of the Public Health Service Act (42 U.S.C. 247d); or(II)an emergency relating to public health that has been declared by a Governor or other appropriate official of any State, the District of Columbia, or commonwealth, territory, or locality of the United States..(f)Measuring outcomes for eligible familiesSection 403(a)(2) of such Act (42 U.S.C. 603(a)(2)), as amended by the preceding subsections of this section, is further amended—(1)in subparagraph (A)—(A)in clause (ii)—(i)in subclause (I)(dd), by striking and after the semicolon;(ii)in subclause (II)—(I)in item (cc), by striking and after the semicolon;(II)in item (dd), by striking the period at the end and inserting ; and; and(III)by adding at the end the following:(ee)to submit the report required under clause (vi); and; and(iii)by adding at the end the following:(III)provides, subject to the approval of the Secretary, for evaluations of the activities carried out using each grant made under this paragraph that satisfy the requirements of subparagraph (F).; and(B)by adding at the end the following:(vii)Requirements relating to outcomes for measuring improvements(I)Report on improvements after 3 yearsNot later than 30 days after the end of the 3rd year in which an eligible entity conducts programs or activities with funds made available under this paragraph, the entity shall submit a report to the Secretary demonstrating the extent to which the programs and activities carried out with such funds made quantifiable, measurable improvements in the areas identified in the entity's application in accordance with clause (ii)(III).(II)Technical assistanceThe Secretary shall provide technical assistance to help the eligible entity develop and implement ways to evaluate and improve outcomes for eligible families. The Secretary may provide the technical assistance directly or through grants, contracts, or cooperative agreements. (III)Advisory panelThe Secretary shall establish an advisory panel for purposes of obtaining recommendations regarding the technical assistance provided to entities in accordance with subclause (II).(IV)Final reportNot later than December 31 of the first calendar year that begins after October 1 of the 5th consecutive fiscal year for which an eligible entity conducts programs or activities with funds made available under this paragraph, and every 5th such fiscal year thereafter (beginning with funds awarded for fiscal year 2021), the eligible entity shall submit a report to the Secretary demonstrating the extent to which the programs and activities carried out with such funds made quantifiable, measurable improvements in the areas identified in the entity's application for funding for such 5 fiscal years.(V)Report to CongressNot later than March 31, 2026, and annually thereafter, the Secretary shall submit a report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on the programs and activities carried out with funds made available under this paragraph based on the most recent final reports submitted under subclause (IV). Each report submitted under this subclause shall identify the programs and activities carried out with funds made available under this paragraph which made quantifiable, measurable improvements and in which outcome areas.; and(2)by adding at the end the following new subparagraph:(F)Evaluation requirements(i)In generalFor purposes of subparagraph (A)(ii)(III), an evaluation satisfies the requirements of this subparagraph if—(I)the evaluation is designed to—(aa)build evidence of the effectiveness of the activities carried out using each grant made under this paragraph;(bb)determine the lessons learned (including barriers to success) from such activities; and(cc)to the extent practicable, help build local evaluation capacity, including the capacity to use evaluation data to inform continuous program improvement; and(II)the evaluation includes research designs that encourage innovation and reflect the nature of the activities undertaken, successful implementation efforts, and the needs of the communities, without prioritizing efficacy research over effectiveness research.(ii)Randomized controlled trialsAn evaluation conducted in accordance with subparagraph (A)(ii)(III) and this subparagraph may, but shall not be required to, include a randomized controlled trial.(iii)OutcomesOutcomes of interest for an evaluation conducted in accordance with subparagraph (A)(ii)(III) and this subparagraph shall include, but are not limited to, the following:(I)Relationship quality between custodial and non-custodial parents.(II)Family economic wellbeing, including receipt of public benefits and access to employment services and education. (III)Payment of child support by non-custodial parents, non-financial contributions, and involvement in child-related activities.(IV)Parenting skills or parenting quality.(V)Health and mental health outcomes of parents.(VI)Quality and frequency of contact between children and non-custodial parents.(VII)Reduction in crime or domestic violence.(VIII)Prevention of child injuries, child abuse, neglect, or maltreatment, and reduction of emergency department visits.(IX)Coordination and referrals for other community resources and supports..(g)Authority for substitution granteesSection 403(a)(2)(A) of such Act (42 U.S.C. 603(a)(2)(A)), as amended by subsections (b)(1), (e)(2), and (f)(2), is further amended—(1)in clause (ii), in the matter preceding subclause (I), by striking The Secretary and inserting Except as provided in clause (viii), the Secretary; and(2)by adding at the end the following:(viii)Authority for substitute entitiesIf, after being awarded funds under this paragraph for a fiscal year for the purpose of carrying out healthy marriage promotion activities, activities promoting responsible fatherhood, or both, an entity becomes unable to continue to carry out such activities for the duration of the award period, the Secretary may select another entity to carry out such activities with the funds from the initial award that remain available for obligation, for the remainder of the initial award period. The Secretary shall make any such selection from among applications submitted by other entities for funding to carry out the same activities as the activities for which the initial award was made, and may base the criteria for making such a selection on the objectives specified in the announcement of the opportunity to apply for the initial award funds..(h)ReauthorizationSection 403(a)(2)(D) of such Act (42 U.S.C. 603(a)(2)(D)) is amended to read as follows:(D)Appropriation(i)In generalSubject to clauses (ii) and (iii), out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for each of fiscal years 2021 through and 2025 for expenditure in accordance with this paragraph—(I)$75,000,000 for awarding funds for the purpose of carrying out healthy marriage promotion activities; and(II)$75,000,000 for awarding funds for the purpose of carrying out activities promoting responsible fatherhood.(ii)Demonstration projects for coordination of provision of child welfare and tanf services to tribal families at risk of child abuse or neglectIf the Secretary makes an award under subparagraph (B)(i) for any fiscal year, the funds for such award shall be taken in equal portion from the amounts appropriated under subclauses (I) and (II) of clause (i).(iii)Research; technical assistanceThe Secretary may use 0.5 percent of the amounts appropriated under each of subclauses (I) and (II) of clause (i), respectively, for the purpose of conducting and supporting research and demonstration projects by public or private entities, and providing technical assistance to States, Indian tribes and tribal organizations, and such other entities as the Secretary may specify that are receiving a grant under another provision of this part..2Improving Resources for Domestic Violence and Family Strengthening3521.Best practices for coordination of policy to address domestic violence and family engagementThe Secretary shall develop a coordinated policy to address domestic violence and family strengthening that— (1)establishes criteria and best practices for coordination and partnership between domestic violence shelter and service organizations and responsible fatherhood and healthy marriage promotion programs;(2)not later than 120 days after the date of enactment of this Act, issue guidance containing such criteria and best practices; and(3)update and reissue such criteria and best practices at least once every 5 years. 3522.Grants supporting healthy family partnerships for domestic violence intervention and preventionSection 403(a) of the Social Security Act (42 U.S.C. 603(a)) is amended by adding at the end the following new paragraph:(6)Grants supporting healthy family partnerships for domestic violence intervention and prevention(A)In generalThe Secretary shall award grants on a competitive basis to healthy family partnerships to build capacity for, and facilitate such partnerships. (B)Use of fundsFunds made available under a grant awarded under this paragraph may be used for staff training, the provision of domestic violence intervention and prevention services, and the dissemination of best practices for—(i)assessing and providing services to individuals and families affected by domestic violence, including through caseworker training, the provision of technical assistance to other community partners, the implementation of safe visitation and exchange programs, and the implementation of safe child support procedures; or(ii)preventing domestic violence, particularly as a barrier to economic security, and fostering healthy relationships.(C)ApplicationThe respective entity and organization of a healthy family partnership entered into for purposes of receiving a grant under this paragraph shall submit a joint application to the Secretary, at such time and in such manner as the Secretary shall specify, containing—(i)a description of how the partnership intends to carry out the activities described in subparagraph (B), including a detailed plan for how the entity and organization comprising the partnership will collaborate;(ii)an assurance that funds made available under the grant shall be used to supplement, and not supplant, other funds used by the entity or organization to carry out programs, activities, or services described in subparagraph (B); and(iii)such other information as the Secretary may require.(D)General rules governing use of fundsNeither the rules of section 404 (other than subsection (b) of that section), nor section 417 shall apply to a grant made under this paragraph.(E)DefinitionsIn this paragraph:(i)Domestic violenceThe term domestic violence means violence between intimate partners, which involves any form of physical violence, sexual violence, stalking, or psychological aggression, by a current or former intimate partner. (ii)Healthy family partnershipThe term healthy family partnership means a partnership between—(I)an entity receiving funds under—(aa)a grant made under paragraph (2) to promote healthy marriage or responsible fatherhood; or(bb)the pilot program established under section 469C; and(II)a domestic violence shelter and service organization.(F)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for each of fiscal years 2022 through 2025, $25,000,000 to carry out this paragraph..3523.Procedures to address domestic violence(a)In generalSection 403(a)(2) of the Social Security Act (42 U.S.C. 603(a)(2)), as amended by subsections (c) and (h) of section 3511, is amended—(1)by redesignating subparagraphs (D) and (E) as subparagraphs (F) and (G), respectively; and(2)by inserting after subparagraph (C) the following:(D)Requirements for receipt of fundsAn entity may not be awarded a grant under this paragraph unless the entity, as a condition of receiving funds under such a grant—(i)agrees to coordinate with the State domestic violence coalition (as defined in section 302(11) of the Family Violence Prevention and Services Act (42 U.S.C. 10402(11));(ii)identifies in its application for the grant the domestic violence shelter and service organization at the local, State, or national level with whom the entity will partner with respect to the development and implementation of the programs and activities of the entity; (iii)describes in such application how the programs or activities proposed in the application will address, as appropriate, issues of domestic violence, and contains a commitment by the entity to consult with experts in domestic violence or relevant domestic violence shelter and service organizations in the community in developing the programs and activities; (iv)describes in such application the roles and responsibilities of the entity and the domestic violence shelter and service organization, including with respect to training, cross-trainings for each entity, development of protocols using comprehensive and evidence-based practices and tools, and reporting, and the resources that each partner will be responsible for bringing to the program;(v)on award of the grant, and in consultation with the domestic violence shelter and service organization, develops and submits to the Secretary for approval, a written protocol using comprehensive and evidence-based practices and tools which describes— (I)how the entity will identify instances or risks of domestic violence among participants in the program and their families;(II)the procedures for responding to such instances or risks, including making service referrals, assisting with safety planning, and providing protections and other appropriate assistance for identified individuals and families;(III)how confidentiality issues will be addressed; and(IV)the training on domestic violence that will be provided to ensure effective and consistent implementation of the protocol; (vi)describes the entity's plan to build the capacity of program staff and other partners to address and communicate with parents about domestic violence;(vii)provides an assurance that the program staff will include a domestic violence coordinator to serve as the lead staff person on domestic violence for the entity (which may be funded with funds made available under the grant); and (viii)in an annual report to the Secretary, includes a description of the domestic violence protocols, and a description of any implementation issues identified with respect to domestic violence and how the issues were addressed.(E)Domestic violence definedIn this paragraph, the term domestic violence means violence between intimate partners, which involves any form of physical violence, sexual violence, stalking, or psychological aggression, by a current or former intimate partner..(b)Conforming amendmentsSection 403(a)(2) of such Act (42 U.S.C. 603(a)(2)), is further amended—(1)in subparagraph (A)(i)—(A)by striking and (E) and inserting (D), and (G); and(B)by striking (D) and inserting (F); and(2)in subparagraphs (B)(i) and (C)(i), by striking (D) each place it appears and inserting (F).(c)Effective dateThe amendments made by this section shall take effect on October 1, 2021.3Modernization of Child Support Enforcement3531.Pilot program to stay automatic child support enforcement against non-custodial parents participating in a healthy marriage or responsible fatherhood program(a)Establishment(1)In generalThe Secretary shall establish a pilot program to test whether the impact of staying automatic child support enforcement and cost recovery efforts improves family outcomes in cases under the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) while a non-custodial parent participates in a healthy marriage or responsible fatherhood program carried out under section 403(a)(2) of the Social Security Act (42 U.S.C. 603(a)(2)), under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i))), or under any other program funded with non-Federal funds. While a child’s non-custodial parent is participating in a healthy marriage or responsible fatherhood program that is part of the pilot program established under this section, an eligible entity participating in the pilot program— (A)shall not apply paragraph (3) of section 408(a) of the Social Security Act (42 U.S.C. 608(a)) to a family of a child receiving assistance under the State program funded under part A of title IV of such Act (42 U.S.C. 601 et seq.); (B)shall not refer the child’s case to the State program funded under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.) or apply a penalty against the child’s family based on the custodial parent’s noncooperation with child support activities with respect to the child under paragraph (2) of section 408(a) of such Act (42 U.S.C. 608(a)), but shall provide an exception to the custodial parent pursuant to section 454(29)(A) of such Act (42 U.S.C. 654(29)(A)); (C)shall not be subject to penalties under section 409(a)(5) of such Act (42 U.S.C. 609(a)(5)); (D)notwithstanding subparagraph (B), any such individual shall retain the right to apply for child support services under section 454(4)(A)(ii) of the Social Security Act (42 U.S.C. 654(4)(A)(ii)) with respect to a child of the individual;(E)if the child has an open child support case with the State agency responsible for administering the State plan under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.), such State agency, shall suspend any activity to establish or enforce a support order with respect to the child (other than to establish the paternity of the child), and monthly child support obligations shall be suspended and shall not accrue, but only if both parents of the child agree in writing to the suspension; and(F)if child support activities are suspended in a case by agreement of both parents in accordance with subparagraph (E), may exclude the case in determining applicable percentages based on State performance levels under section 458 of the Social Security Act (42 U.S.C. 658a), and the Secretary shall disregard the case in determining whether the State data submitted to the Secretary are complete and reliable for purposes of that section and section 452 of such Act (42 U.S.C. 652). (2)Eligible entityIn this section, the term eligible entity means—(A)a State;(B)a unit of local government; or(C)an Indian tribe or tribal organization (as defined in subsections (e) and (l) of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) that receives direct payments from the Secretary under section 455(f) of the Social Security Act (42 U.S.C. 655(f)) or has entered into a cooperative agreement with a State under section 454(33) of such Act (42 U.S.C. 654(33)).(3)Application, selection of eligible entities(A)Application(i)In generalTo participate in the pilot program, an eligible entity shall submit an application to the Secretary at such time and in such manner as the Secretary may require.(ii)Required informationAn application to participate in the pilot program shall include—(I)an outline of the healthy marriage or responsible fatherhood programs that the eligible entity will partner with for the purposes of participating in the pilot program, including a description of each the eligibility and participation criteria for each such program;(II)the goals, strategies, and desired outcomes of the eligible entity’s proposed participation in the pilot program; and (III)such other information as the Secretary shall require.(B)Selection of eligible entitiesNot later than September 30, 2021, the Secretary shall select at least 10 eligible entities to participate in the pilot program.(4)Duration of pilot programThe Secretary shall conduct the pilot program during the 4-year period that begins with fiscal year 2022 and ends with fiscal year 2025.(5)Data collection and reportingThroughout the pilot period, an eligible entity participating in the pilot program shall collect and report to the Secretary such data related to the entity’s participation in the pilot program as the Secretary shall require.(b)GAO report(1)StudyThe Comptroller General of the United States shall study the implementation and impact of the pilot program established under subsection (a).(2)ReportNot later than January 1, 2026, the Comptroller General shall submit a report to Congress on the results of the study required under paragraph (1) that includes information on the following:(A)How State agencies responsible for administering the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) and the State agency responsible for administering the State plan under part D of title IV of such Act (42 U.S.C. 651 et seq.) designate healthy marriage or responsible fatherhood programs as eligible programs for purposes of the pilot program and what types of organizations have programs so designated, including whether such programs are funded under a grant made under section 403(a)(2) of such Act (42 U.S.C. 603(a)(2)), under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) of such Act (42 U.S.C. 609(a)(7)(B)(i))), or under any other program funded with non-Federal funds.(B)The types of activities and services designated programs provide, including the extent to which any such activities and services are intended for domestic violence victims and survivors.(C)An assessment of how the designated programs compare to other entities receiving a grant under section 403(a)(2) of such Act (42 U.S.C. 603(a)(2)), under a program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) of such Act (42 U.S.C. 609(a)(7)(B)(i))), or under any other program funded with non-Federal funds, with respect to the information described in subparagraphs (A) and (B). (D)Recommendations for such administrative or legislative action as the Comptroller General determines appropriate.3532.Closure of certain child support enforcement casesSection 454(4)(A) of the Social Security Act (42 U.S.C. 654(4)(A)) is amended—(1)by striking clause (i) and inserting the following:(i)a child living apart from one or both parents for whom (I) assistance is provided under the State program funded under part A of this title, (II) benefits or services for foster care maintenance are provided under the State program funded under part E of this title, (III) medical assistance is provided under the State plan approved under title XIX, or (IV) cooperation is required pursuant to section 6(l)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(l)(1)) unless, in accordance with paragraph (29), good cause or other exceptions exist, or in the event that the State agency becomes aware after opening a child support case upon referral from another program that both parents of the child comprise an intact 2-parent household (even if a parent is temporarily living elsewhere), and neither parent has applied for child support services under clause (ii), in which case the State agency shall notify the referring program and each parent that the case will be closed within 60 days of the date of such notice unless either parent contacts the State agency and requests that the case remain open; and; and (2)in clause (ii), by inserting living apart from one or both parents after any other child.4Parenting time services pilot program3541.Parenting time services pilot programPart D of title IV of the Social Security Act (42 U.S.C. 651 et seq.) is amended by adding at the end the following:469C.Parenting time services pilot program(a)Establishment(1)In generalNot later than June 30, 2021, the Secretary shall establish a pilot program (referred to in this section as the pilot program) to provide payments to State, local, and tribal agencies responsible for administering the program under this part (referred to in this section as eligible entities) for carrying out the activities described in subsection (d) for the purpose of promoting the inclusion of uncontested parenting time agreements in child support orders. Expenditures for activities carried out by a State, local, or tribal agency participating in the pilot program shall be treated as expenditures authorized under the State or tribal plan approved under this part, without regard to whether such expenditures would otherwise be a permissible use of funds under such plan. (2)No budget neutrality requiredNo budget neutrality requirement shall apply to the pilot program.(b)Application, selection of eligible entities, and duration(1)Application(A)In generalTo participate in the pilot program, an eligible entity shall submit an application to the Secretary at such time and in such manner as the Secretary may require.(B)Required informationAn application to participate in the pilot program shall include the following:(i)The identity of the courts or judicial or administrative agencies with which the eligible entity will coordinate activities carried out under the pilot program.(ii)The identity of the local, State, or national level domestic violence shelter and service organization with which the eligible entity will partner with to develop and implement the procedures to address domestic violence required under subsection (d).(iii)A description of the role and responsibilities of each of such partner with respect to developing and implementing the procedures required under subsection (d), and of the resources that each partner will contribute to developing and implementing such procedures.(iv)Such other information as the Secretary shall require.(2)Selection of eligible entitiesNot later than September 30, 2021, the Secretary shall select at least 12 eligible entities to participate in the pilot program, at least two of which shall be tribal agencies described in subsection (b).(3)Duration of pilot programThe Secretary shall conduct the pilot program during the 5-year period that begins with fiscal year 2022 and ends with fiscal year 2026.(c)Authorized activitiesAn eligible entity participating in the pilot program shall carry out the following activities:(1)Establishing parent time plans in conjunction with the establishment of a child support order.(2)Coordinating with the custodial and non-custodial parent when establishing a parent time plan.(3)Supervising and facilitating parents’ visitation and access to their children, including virtual visitation in situations where in-person visitation is not practicable.(4)Providing parents with legal information and referrals related to parenting time.(5)Coordinating with domestic violence shelter and service organizations.(6)Employing a staff member to serve as a domestic violence coordinator.(7)Such other activities related to promoting the inclusion of uncontested parenting time agreements in child support orders as the Secretary may approve.(d)Program requirementsAs a condition of receiving payments under the pilot program, an eligible entity shall meet the following requirements:(1)Procedures to address domestic violenceNot later than 3 months after the eligible entity is selected to participate in the pilot program, the eligible entity, in consultation with the State domestic violence coalition (as defined in section 302(11) of the Family Violence Prevention and Services Act (42 U.S.C. 10402(11))) and the domestic violence shelter and service organization with which the entity is partnering, shall do the following:(A)Develop, and submit to the Secretary for approval, written protocols for use by the eligible entity in carrying out activities under the pilot program that are based on comprehensive and evidence-based practices and tools for—(i)identifying instances of domestic violence and situations where there is a risk of domestic violence;(ii)responding to any instances of domestic violence and situations where there is a risk of domestic violence that are so identified, including by making referrals to domestic violence intervention and prevention services, assisting with safety planning, and providing protections and other appropriate assistance to individuals and families who are victims or potential victims of domestic violence; (iii)addressing confidentiality issues related to identifying and responding to instances of domestic violence and situations where there is a risk of domestic violence; and(iv)providing domestic violence awareness and intervention and prevention training to ensure the effective and consistent implementation of the protocols developed under this subparagraph. (B)Build the capacity of the staff of the eligible entity and the domestic violence shelter and service organization partner of the entity to communicate with parents about domestic violence.(C)Appoint a staff member of the eligible entity or the domestic violence shelter and service organizations to serve as the domestic violence coordinator for purposes of the activities carried out under the pilot program.(D)Submit a final report to the Secretary describing—(i)the protocols established by the eligible entity to address domestic violence; and(ii)any issues that the eligible entity encountered in implementing such protocols and if so, how the eligible entity addressed such issues.(2)Data collection and reportingThroughout the pilot period, an eligible entity participating in the pilot program shall collect and report to the Secretary such data related to the entity's participation in the pilot program as the Secretary shall require.(e)Payments to eligible entities(1)In generalFor each quarter during the pilot period described in subsection (b)(3), the Secretary shall pay to each eligible entity participating in the pilot program an amount equal to the applicable percentage specified in paragraph (2) of the amounts expended by the entity during the quarter to carry out the pilot program. Such payments shall be made in addition to, and as part of, the quarterly payment made to the eligible entity under section 455(a)(1). Amounts expended by an eligible entity participating in the pilot program shall be treated as amounts expended for a purpose for which a quarterly payment is available under section 455(a)(1)(A), without regard to whether payment would otherwise be available under such section in the absence of the pilot program (and subject to the application of the applicable percentage for such quarter under paragraph (2) in lieu of the percentage that would otherwise apply under such section (if any)).(2)Applicable percentageThe applicable percentage specified in this paragraph is—(A)in the case of payments made for the first 8 quarters of the pilot period, 100 percent; and(B)in the case of payments made for each subsequent quarter of the pilot period, 66 percent (80 percent in the case of an eligible entity that is a tribal agency).(3)Sunset for paymentsIn no case may payments be provided by the Secretary for amounts expended by an eligible entity to carry out the pilot program for any quarter of a fiscal year after fiscal year 2026.(f)Evaluation of pilot program(1)In generalThe Secretary shall conduct (directly or by grant, contract, or interagency agreement) a comprehensive evaluation of the pilot program that satisfies the requirements of this subsection.(2)DeadlineNot later than 1 year after the pilot program ends, the Secretary shall submit to Congress a report containing the results of such comprehensive evaluation. (3)Evaluation requirements(A)In generalA comprehensive evaluation satisfies the requirements of this subsection if—(i)the evaluation is designed to identify successful activities for creating opportunities for developing and sustaining parenting time to—(I)build evidence of the effectiveness of such activities;(II)determine the lessons learned (including barriers to success) from such activities; and(III)to the extent practicable, help build local evaluation capacity, including the capacity to use evaluation data to inform continuous program improvement; and(ii)the evaluation includes research designs that encourage innovation and reflect the nature of the activities undertaken, successful implementation efforts, and the needs of the communities, without prioritizing efficacy research over effectiveness research.(B)Randomized controlled trialsA comprehensive evaluation conducted in accordance with this subsection may, but shall not be required to, include a randomized controlled trial.(4)Report requirementsThe report on the comprehensive evaluation conducted in accordance with this subsection shall include the following: (A)An assessment of the process used to assist parents in developing and establishing parenting time agreements and the number of parenting time agreements established during the pilot program. (B)An assessment of the impact of the pilot program on child support payment outcomes, including payment behaviors such as the amount of monthly payments, the frequency of monthly payments, and the frequency and type of non-financial assistance. (C)An assessment of the access barriers to establishing and complying with parenting time agreements, and the effectiveness of methods used by the pilot projects to address barriers. (D)An assessment of the impact of the pilot program on co-parenting quality.(E)An assessment of the impact of the pilot program on relationships between custodial and non-custodial parents.(F)An assessment of the impact of the pilot program on relationships between non-custodial parents and their children.(G)Data on the incidence and prevalence of domestic violence between custodial and non-custodial parents during the course of the pilot program.(H)A detailed description of the procedures used to address incidents of domestic violence between custodial and non-custodial parents during the course of the pilot program.(I)An assessment of the impact of the pilot program on increasing custodial and non-custodial parents’ knowledge about domestic violence.(5)AppropriationOut of any money in the Treasury not otherwise appropriated, there is appropriated to the Secretary to carry out this subsection $1,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.(g)Domestic violence definedIn this section, the term domestic violence means violence between intimate partners, which involves any form of physical violence, sexual violence, stalking, or psychological aggression, by a current or former intimate partner..5Improvements to the child support pass-Through requirements3551.Child support pass-through program improvements(a)Pass-Through of all current support amounts and arrearages collected for current and former TANF familiesSection 457 of the Social Security Act (42 U.S.C. 657) is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking and (e) and inserting , (e), (f), and (g); and(2)by adding at the end the following:(f)Distribution of current support amount and arrearages collected for TANF families(1)TANF familiesSubject to subsections (d), (e), and (g), beginning October 1, 2023—(A)paragraph (1) of subsection (a) shall no longer apply to the distribution of amounts collected on behalf of a TANF family as support by a State pursuant to a plan approved under this part;(B)the State shall pay to a TANF family all of the current support amount collected by the State on behalf of the family and all of any excess amount collected on behalf of the family to the extent necessary to satisfy support arrearages; and(C)for purposes of determining eligibility for, and the amount and type of, assistance from the State under the State program funded under part A, the State shall disregard the current support amount paid to a TANF family and shall disregard the current support amount paid to any family that is an applicant for assistance under the State program funded under part A. (2)Former TANF families(A)In generalSubject to subsections (e) and (g), beginning October 1, 2025—(i)subsection (a)(2) shall no longer apply to the distribution of amounts collected on behalf of a former TANF family as support by a State pursuant to a plan approved under this part or to support obligations assigned by the family; and (ii)the State shall pay to a former TANF family all of the current support amount collected by the State on behalf of the family and all of any excess amount collected on behalf of the family to the extent necessary to satisfy support arrearages (and the State shall treat amounts collected pursuant to an assignment by the family as if the amounts had never been assigned and shall distribute the amounts to the family in accordance with subsection (a)(4)).(B)State option for earlier implementationA State may elect to apply subparagraph (A) to the distribution of amounts collected on behalf of a former TANF family as support by a State pursuant to a plan approved under this part beginning on the first day of any quarter of fiscal year 2024 or 2025.(3)DefinitionsIn this subsection:(A)TANF familyThe term TANF family means a family receiving assistance from the State under the State program funded under part A.(B)Former TANF familyThe term former TANF family means a family that formerly received assistance from the State under the State program funded under part A.(C)Excess amountThe term excess amount means, with respect to amounts collected by a State as support on behalf of a family, the amount by which such amount collected exceeds the current support amount..(b)Temporary increase in matching rateSection 455(a)(3) of such Act (42 U.S.C. 655(a)(3)) is amended to read as follows:(3)(A)The Secretary shall pay to each State, for each quarter of fiscal years 2022 and 2023, 90 percent of so much of the State expenditures described in paragraph (1)(B) for the quarter as the Secretary finds are for a system meeting the requirements specified in sections 454(16) and 454A.(B)In the case of a State which elects the option under subparagraph (B) of section 457(f)(2) to apply subparagraph (A) of that section to the distribution of amounts collected on behalf of a former TANF family (as defined in subparagraph (B) of section 457(f)(3)) as support by a State pursuant to a plan approved under this part beginning on the first day of any quarter of fiscal year 2024 or 2025, the Secretary shall pay to the State for each quarter of fiscal year 2024 and 2025 for which such an election has been made, 90 percent of so much of the State expenditures described in paragraph (1)(B) for the quarter as the Secretary finds are for a system meeting the requirements specified in sections 454(16) and 454A.(C)This paragraph shall not apply to State expenditures described in paragraph (1)(B) for any quarter beginning on or after September 30, 2024 (September 30, 2023, in the case of a State that does not elect the option described in subparagraph (B))..(c)Transition to elimination of excepted portion for pass-Through disregard option(1)In generalSubparagraph (B) of section 457(a)(6) of such Act (42 U.S.C. 657(a)(6)) is amended to read as follows:(B)Families that currently receive assistance under part ADuring each of fiscal years 2021, 2022, and 2023, in the case of a family that receives assistance from the State under the State program funded under part A, a State shall not be required to pay to the Federal Government the Federal share of an amount collected on behalf of a family receiving assistance from the State under the State program funded under part A to the extent that the State—(i)pays the amount to the family; and(ii)disregards all of the amount collected that does not exceed the current support amount for purposes of determining the family's eligibility for, and the amount and type of, assistance from the State under the State program funded under part A..(2)Conforming amendmentSection 457(a)(6) of such Act (42 U.S.C. 657(a)(6)) is amended in the heading, by inserting ; transition to elimination of excepted portion after participation.(d)Amounts collected on behalf of families receiving foster care maintenance payments(1)In generalSection 457 of such Act (42 U.S.C. 657) as amended by subsection (a), is further amended by adding at the end the following:(g)Distribution of amounts collected on behalf of a child for whom foster care maintenance payments are being made(1)In generalBeginning October 1, 2023—(A)subsection (e) shall no longer apply to the distribution of amounts collected by a State as child support for months in any period on behalf of a child for whom a public agency is making foster care maintenance payments under part E; (B)with respect to the current support amount collected by the State on behalf of the child, the State shall elect to—(i)pay such amount to a foster parent of the child or a kinship caregiver for the child whenever practicable, or to the person responsible for meeting the child's day-to-day needs; or(ii)deposit such amount in a savings account to be used for the child's future needs in the event of the child's reunification with family from which the child was removed (including for reunification services for the child and family); (C)to the extent any amount collected exceeds the current support amount and, after the beginning of the period in which a public agency began making foster care maintenance payments under part E on behalf of the child, support arrearages have accrued with respect to the child, the State shall deposit such excess amount into a savings account to be used for the child's future needs; and(D)when the child is returned to the family from which the child was removed, or placed for adoption, with a legal guardian, or, if adoption or legal guardianship is determined not to be safe and appropriate for a child, in some other planned, permanent living arrangement, any amount in such savings account shall— (i)if the child has attained age 18, be transferred to the child; or(ii)if the child has not attained age 18, be maintained in such account until the child attains such age, and shall be transferred to the child when the child attains such age.(2)AdministrationThe State agency responsible for administering the program under this part shall be responsible for the distribution under this subsection of amounts collected on behalf of a child for whom a public agency is making foster care maintenance payments under part E..(2)GAO report(A)StudyThe Comptroller General of the United States shall study the implementation and impact of the requirements for distribution of amounts collected on behalf of a child for whom foster care maintenance payments are being made under subsection (g) of section 457 of the Social Security Act (42 U.S.C. 657) as added by paragraph (1).(B)ReportNot later than January 1, 2027, the Comptroller General shall submit a report to Congress on the results of the study required under paragraph (1) that includes information on the following:(i)A description of how States have elected to implement the distribution requirements of such subsection, including with respect to the choices States make regarding how much of current support amounts are paid to foster families, saved in the event of a child's reunification with the family from which the child was removed, or saved for the child's future needs.(ii)A description of how States distribute or use amounts saved in the event of a child's reunification with the family from which the child was removed, including the extent to which such amounts are used to provide reunification services for the child and family or distributed in full to the family.(iii)Recommendations regarding best practices regarding distributions made under such subsection, along with recommendations for such administrative or legislative action as the Comptroller General determines appropriate.(e)Discontinuation of support assignments(1)Termination of TANF requirement to assign support rights to the StateParagraph (3) of section 408(a) of such Act (42 U.S.C. 608(a)) is amended to read as follows:(3)No assistance for families not assigning certain support rights to the State(A)In generalWith respect to each of fiscal years 2021, 2022, and 2023, subject to section 457(b)(3), a State to which a grant is made under section 403 shall require, as a condition of paying assistance to a family under the State program funded under this part, that a member of the family assign to the State any right the family member may have (on behalf of the family member or of any other person for whom the family member has applied for or is receiving such assistance) to support from any other person, not exceeding the total amount of assistance so paid to the family, which accrues during the period that the family receives assistance under the program.(B)SunsetSubparagraph (A) shall not apply to any State or family after September 30, 2023..(2)State option to discontinue support assignments under TANF before fiscal year 2023Section 457(b) of such Act (42 U.S.C. 657(b)) is amended by adding at the end the following:(3)State Option to Discontinue Support Assignments under part A before termination of requirementA State may elect for any or all of fiscal years 2021 through 2023, to—(A)not require the assignment of support obligations under section 408(a)(3)(A) as a condition of paying assistance to a family under the State program funded under part A; and(B)discontinue the assignment of a support obligation described in such section, and treat amounts collected pursuant to the assignment as if the amounts had never been assigned and distribute the amounts to the family..(f)Elimination of option To apply former distribution rules for families formerly receiving assistance(1)In generalSection 454 of such Act (42 U.S.C. 654) is amended—(A)in paragraph (32)(C), by adding and after the semicolon;(B)in paragraph (33), by striking ; and and inserting a period; and(C)by striking paragraph (34).(2)Effective dateThe amendments made by paragraph (1) take effect on October 1, 2023.(g)Conforming amendments(1)Section 454B(c)(1) of such Act (42 U.S.C. 654b(c)(1)) is amended by striking 457(a) and inserting 457.(2)Section 457 of such Act (42 U.S.C. 657), as amended by subsections (a) and (d), is further amended—(A)in subsection (c), in the matter preceding paragraph (1), by striking subsection (a) and inserting subsections (a), (f), and (g); and(B)in subsection (e), in the matter preceding paragraph (1), by striking Notwithstanding the preceding provisions of this section, amounts and inserting Subject to subsection (g), amounts.3552.Ban on recovery of Medicaid costs for births(a)In generalSection 454 of the Social Security Act (42 U.S.C. 654) is amended—(1)by striking and at the end of paragraph (33);(2)by striking the period at the end of paragraph (34) and inserting ; and; and(3)by inserting after paragraph (34) the following:(35)provide that the State shall not use the State program operated under this part to collect any amount owed to the State by reason of costs incurred under the State plan approved under title XIX for the birth of a child for whom support rights have been assigned pursuant to section 1912..(b)Clarification that ban on recovery does not apply with respect to insurance of a parent with an
 obligation To pay child supportSection 1902(a)(25)(F) of the Social Security Act (42 U.S.C. 1396a(a)(25)(F)) is amended—(1)in clause (i), by striking care.; and inserting care; and; and(2)in clause (ii), by inserting only if such third-party liability is derived through insurance, before seek.(c)Effective date(1)In generalExcept as provided in paragraph (2), the amendments made by this section take effect on October 1, 2025.(2)State option for earlier applicationA State may elect for the amendments made by this section to take effect with respect to the State plans under part D of title IV and title XIX of the Social Security Act (42 U.S.C. 671 et seq.; 1396 et seq.) on the first day of any quarter of fiscal years 2021 through 2025.3553.Improving State documentation and reporting of child support collection data(a)State plan requirementParagraph (10) of section 454(10) of the Social Security Act (42 U.S.C. 654(10)) is amended to read as follows:(10)provide that the State will—(A)maintain a full record of collections and disbursements made under the plan and have an adequate reporting system; and(B)document outcomes with respect to each child support obligation that is enforced by the State, including monthly support payment amounts (distinguishing between full monthly payments and partial monthly payments) and the frequency of monthly support payments for each such case and include information on such outcomes in the annual report required under paragraph (15);.(b)Inclusion in annual report by the SecretarySection 452(a)(10)(A) of such Act (42 U.S.C. 652(a)(10)(A)) is amended—(1)in clause (ii), by striking and after the semicolon;(2)in clause (iii)(II), by adding and after the semicolon; and(3)by adding at the end the following:(iv)information on the documented outcomes with respect to each child support obligation that was enforced under a State plan approved under this part during the fiscal year, as required under paragraph (10) of section 454 and included in the annual report required under paragraph (15) of that section;.6Program Flexibility During the COVID–19 Pandemic3561.Emergency TANF flexibility(a)In generalWith respect to the period that begins on March 1, 2020, and ends September 30, 2021:(1)Sections 408(a)(2), 409(a)(5), and 409(a)(8) of the Social Security Act shall have no force or effect.(2)Notwithstanding section 466(d) of such Act, the Secretary may exempt a State from any requirement of section 466 of such Act to respond to the COVID–19 pandemic, except that the Secretary may not exempt a State from any requirement to—(A)provide a parent with notice of a right to request a review and, if appropriate, adjustment of a support order; or(B)afford a parent the opportunity to make such a request.(3)The Secretary may not impose a penalty or take any other adverse action against a State pursuant to section 452(g)(1) of such Act for failure to achieve a paternity establishment percentage of less than 90 percent.(4)The Secretary may not find that the paternity establishment percentage for a State is not based on reliable data for purposes of section 452(g)(1) of such Act, and the Secretary may not determine that the data which a State submitted pursuant to section 452(a)(4)(C)(i) of such Act and which is used in determining a performance level is not complete or reliable for purposes of section 458(b)(5)(B) of such Act, on the basis of the failure of the State to submit OCSE Form 396 or 34 in a timely manner.(5)The Secretary may not impose a penalty or take any other adverse action against a State for failure to comply with section 454B(c)(1) or 454A(g)(1)(A)(i) of such Act.(6)The Secretary may not disapprove a State plan submitted pursuant to part D of title IV of such Act for failure of the plan to meet the requirement of section 454(1) of such Act, and may not impose a penalty or take any other adverse action against a State with such a plan that meets that requirement for failure to comply with that requirement.(7)To the extent that a preceding provision of this section applies with respect to a provision of law applicable to a program operated by an Indian tribe or tribal organization (as defined in subsections (e) and (l) of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), that preceding provision shall apply with respect to the Indian tribe or tribal organization.(8)Any increase in the Federal medical assistance percentage for a State resulting from the application of this subsection shall not be taken into account for purposes of calculating the Federal share of assigned collections paid by the State to the Federal Government under section 457 of the Social Security Act (42 U.S.C. 657).(b)State definedIn subsection (a), the term State has the meaning given the term in section 1101(a) of the Social Security Act for purposes of title IV of such Act. (c)Technical correctionSection 6008 of the Families First Coronavirus Response Act (42 U.S.C. 1396d note) is amended by adding at the end the following:(e)Scope of applicationAn increase in the Federal medical assistance percentage for a State under this section shall not be taken into account for purposes of calculating the Federal share of assigned collections paid by the State to the Federal Government under section 457 of the Social Security Act (42 U.S.C. 657)..(d)State performance year for incentive paymentsNotwithstanding section 458 of the Social Security Act (42 U.S.C. 658a), the data which a State submitted pursuant to section 454(15)(B) of such Act (42 U.S.C. 654(15)(B)) for fiscal year 2019 and which the Secretary has determined is complete and reliable shall be used to determine the performance level for each measure of State performance specified in section 458(b)(4) of such Act for each of fiscal years 2020 and 2021.3562.2020 recovery rebates not subject to reduction or offset with respect to past-due support(a)In generalSection 2201(d)(2) of the CARES Act is amended by inserting (c), before (d).(b)Effective dateThe amendment made by this section shall apply to credits and refunds allowed or made after the date of the enactment of this Act. 3563.Protection of 2020 recovery rebates(a)In generalSubsection (d) of section 2201 of the CARES Act (Public Law 116–136), as amended by section 3562, is further amended—(1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and by moving such subparagraphs 2 ems to the right; (2)by striking reduction or offset.—Any credit and inserting “reduction, offset, garnishment, etc.—(1)In generalAny credit; and(3)by adding at the end the following new paragraphs:(2)Assignment of benefits(A)In generalThe right of any person to any applicable payment shall not be transferable or assignable, at law or in equity, and no applicable payment shall be subject to, execution, levy, attachment, garnishment, or other legal process, or the operation of any bankruptcy or insolvency law. (B)Encoding of paymentsAs soon as practicable, but not earlier than 10 days after the date of the enactment of this paragraph, in the case of an applicable payment that is paid electronically by direct deposit through the Automated Clearing House (ACH) network, the Secretary of the Treasury (or the Secretary's delegate) shall—(i)issue the payment using a unique identifier that is reasonably sufficient to allow a financial institution to identify the payment as an applicable payment, and(ii)further encode the payment pursuant to the same specifications as required for a benefit payment defined in section 212.3 of title 31, Code of Federal Regulations. (C)Garnishment(i)Encoded paymentsIn the case of a garnishment order received after the date that is 10 days after the date of the enactment of this paragraph and that applies to an account that has received an applicable payment that is encoded as provided in subparagraph (B), a financial institution shall follow the requirements and procedures set forth in part 212 of title 31, Code of Federal Regulations, except a financial institution shall not, with regard to any applicable payment, be required to provide the notice referenced in sections 212.6 and 212.7 of title 31, Code of Federal Regulations. This paragraph shall not alter the status of applicable payments as tax refunds or other nonbenefit payments for purpose of any reclamation rights of the Department of Treasury or the Internal Revenue Service as per part 210 of title 31 of the Code of Federal Regulations. (ii)Other paymentsIf a financial institution receives a garnishment order, other than an order that has been served by the United States or an order that has been served by a Federal, State, or local child support enforcement agency, that has been received by a financial institution after the date that is 10 days after the date of the enactment of this paragraph and that applies to an account into which an applicable payment that has not been encoded as provided in subparagraph (B) has been deposited electronically or by an applicable payment that has been deposited by check on any date in the lookback period, the financial institution, upon the request of the account holder, shall treat the amount of the funds in the account at the time of the request, up to the amount of the applicable payment (in addition to any amounts otherwise protected under part 212 of title 31, Code of Federal Regulations), as exempt from a garnishment order without requiring the consent of the party serving the garnishment order or the judgment creditor. (iii)LiabilityA financial institution that acts in good faith in reliance on clauses (i) or (ii) shall not be subject to liability or regulatory action under any Federal or State law, regulation, court or other order, or regulatory interpretation for actions concerning any applicable payments. (D)DefinitionsFor purposes of this paragraph—(i)Account holderThe term account holder means a natural person whose name appears in a financial institution’s records as the direct or beneficial owner of an account. (ii)Account reviewThe term account review means the process of examining deposits in an account to determine if an applicable payment has been deposited into the account during the lookback period. The financial institution shall perform the account review following the procedures outlined in section 212.5 of title 31, Code of Federal Regulations and in accordance with the requirements of section 212.6 of title 31, Code of Federal Regulations. (iii)Applicable paymentThe term applicable payment means any payment of credit or refund by reason of section 6428 of the Internal Revenue Code of 1986 (as so added) or by reason of subsection (c) of this section.(iv)GarnishmentThe term garnishment means execution, levy, attachment, garnishment, or other legal process.(v)Garnishment orderThe term garnishment order means a writ, order, notice, summons, judgment, levy, or similar written instruction issued by a court, a State or State agency, a municipality or municipal corporation, or a State child support enforcement agency, including a lien arising by operation of law for overdue child support or an order to freeze the assets in an account, to effect a garnishment against a debtor.(vi)Lookback periodThe term lookback period means the two-month period that begins on the date preceding the date of account review and ends on the corresponding date of the month two months earlier, or on the last date of the month two months earlier if the corresponding date does not exist..(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 7Effective Date3571.Effective date(a)In generalExcept as otherwise provided in this subtitle, the amendments made by this subtitle shall take effect on the date of enactment of this Act and shall apply to payments under parts A and D of title IV of the Social Security Act for calendar quarters beginning on or after such date, and without regard to whether regulations to implement the amendments (in the case of State programs operated under such part D) are promulgated by such date.(b)Exception for State plans requiring State law amendmentsIn the case of a State plan under part A or D of title IV of the Social Security Act which the Secretary determines requires State legislation in order for the plan to meet the additional requirements imposed by the amendments made by this subtitle, the effective date of the amendments imposing the additional requirements shall be 3 months after the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.IVCapital and support for small businesses AMore lending to small businesses in communities of color4101.Community advantage loan programSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the following: (37)Community Advantage Loan Program(A)PurposesThe purposes of the Community Advantage Loan Program are—(i)to create a mission-oriented loan guarantee program that builds on the demonstrated success of the Community Advantage Pilot Program of the Administration, as established in 2011, to reach more underserved small business concerns;(ii)to increase lending to small business concerns in underserved and rural markets, including veterans and members of the military community, and small business concerns owned and controlled by socially and economically disadvantaged individuals (as defined in section 8(d)(3)(C)), women, and startups;(iii)to ensure that the program under this subsection (in this paragraph referred to as the 7(a) loan program) is more inclusive and more broadly meets congressional intent to reach borrowers who are unable to get credit elsewhere on reasonable terms and conditions;(iv)to help underserved small business concerns become bankable by utilizing the small-dollar financing and business support experience of mission-oriented lenders;(v)to allow certain mission-oriented lenders, primarily nonprofit financial intermediaries focused on economic development in underserved markets, access to guarantees for loans under this subsection (in this paragraph referred to as 7(a) loans) of not more than $350,000 and provide management and technical assistance to small business concerns as needed;(vi)to provide certainty for the lending partners that make loans under this subsection and to attract new lenders; and(vii)to encourage collaboration between mission-oriented and conventional lenders under this subsection in order to support underserved small business concerns.(B)DefinitionsIn this paragraph—(i)the term covered institution means—(I)a development company, as defined in section 103 of the Small Business Investment Act of 1958 (15 U.S.C. 662), participating in the 504 Loan Guaranty program established under title V of that Act (15 U.S.C. 695 et seq.);(II)a nonprofit intermediary, as defined in subsection (m)(11), participating in the microloan program under subsection (m);(III)a non-Federally regulated entity certified as a community development financial institution by the Community Development Financial Institutions Fund established under section 104(a) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703(a)); and(IV)an eligible intermediary, as defined in subsection (l)(1), participating in the Intermediary Lending Program established under subsection (l)(2);(ii)the term new business means a small business concern that has been existence for not more than 2 years; (iii)the term program means the Community Advantage Loan Program established under subparagraph (C); (iv)the term Reservist means a member of a reserve component of the Armed Forces named in section 10101 of title 10, United States Code;(v)the term rural area has the meaning given the term in subsection (m)(11);(vi)the term service-connected has the meaning given the term in section 101 of title 38, United States Code; (vii)the term small business concern in an underserved market means a small business concern—(I)that is located in—(aa)a low-income or moderate-income community;(bb)a HUBZone, as defined in section 31(b);(cc)a community that has been designated as an empowerment zone or an enterprise community under section 1391 of the Internal Revenue Code of 1986;(dd)a community that has been designated as a promise zone by the Secretary of Housing and Urban Development;(ee)a community that has been designated as a qualified opportunity zone under section 1400Z–1 of the Internal Revenue Code of 1986; or(ff)a rural area;(II)for which more than 50 percent of employees reside in a low- or moderate-income community;(III)that is—(aa)a business that has not yet opened or a new business; or(bb)growing, newly established, or a startup, as those terms are used in subsection (m);(IV)owned and controlled by socially and economically disadvantaged individuals, including Black Americans, Hispanic Americans, Native Americans, Asian Pacific Americans, and other minorities;(V)owned and controlled by women;(VI)owned and controlled by veterans;(VII)owned and controlled by service-disabled veterans; (VIII)not less than 51 percent of which is owned and controlled by one or more—(aa)members of the Armed Forces participating in the Transition Assistance Program of the Department of Defense;(bb)Reservists;(cc)spouses of veterans, members of the Armed Forces, or Reservists; or(dd)surviving spouses of veterans who died on active duty or as a result of a service-connected disability;(IX)that is eligible to receive a veterans advantage loan; or(X)owned and controlled by an individual who has completed a term of imprisonment in a Federal, State, or local jail or prison; and(viii)the term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given the term in section 8(d)(3)(C). (C)EstablishmentThere is established a Community Advantage Loan Program under which the Administration may guarantee loans made by covered institutions under this subsection, including loans made to small business concerns in an underserved market.(D)Program levelsIn each of fiscal years 2021, 2022, 2023, 2024, and 2025, not more than 10 percent of the number of loans guaranteed under this subsection may be guaranteed under the program. (E)New lenders(i)Fiscal years 2021 and 2022In each of fiscal years 2021 and 2022—(I)not more than 150 covered institutions shall participate in the program; and(II)the Administrator shall allow for new applicants and give priority to applications submitted by any covered institution that is located in an area with insufficient or no lending under the program.(ii)Fiscal years 2023, 2024, and 2025(I)In generalIn each of fiscal years 2023, 2024, and 2025—(aa)except as provided in subclause (II), not more than 175 covered institutions shall participate in the program; and(bb)the Administrator shall allow for new applicants and give priority to applications submitted by any covered institution that is located in an area with insufficient or no lending under the program.(II)Exception for fiscal year 2025In fiscal year 2025, not more than 200 covered institutions may participate in the program if—(aa)after reviewing the report under subparagraph (M), the Administrator determines that not more than 200 covered institutions may participate in the program;(bb)the Administrator notifies Congress in writing of the determination of the Administrator under item (aa); and(cc)not later than July 30, 2024, the Administrator notifies the public of the determination of the Administrator under item (aa).(F)Grandfathering of existing lendersAny covered institution that participated in the Community Advantage Pilot Program of the Administration and is in good standing on the day before the date of enactment of this paragraph—(i)shall retain designation in the program; and(ii)shall not be required to submit an application to participate in the program.(G)Requirement to make loans to underserved marketsNot less than 75 percent of loans made by a covered institution under the program shall consist of loans made to small business concerns in an underserved market.(H)Maximum loan amount(i)In generalExcept as provided in clause (ii), the maximum loan amount for a loan guaranteed under the program is $250,000.(ii)Exception(I)In generalThe Administration may, in the discretion of the Administration, approve a guarantee of a loan under the program that is more than $250,000 and not more than $350,000.(II)NotificationNot later than 2 days after receiving a request for an exception to the maximum loan amount established under clause (i), the Administration shall—(aa)review the request; and(bb)provide a decision regarding the request to the covered institution making the loan.(I)Training and technical assistanceThe Administration—(i)shall, in person and online, provide upfront and ongoing training and technical assistance for covered institutions making loans under the program in order to support prudent lending standards and improve the interface between the covered institutions and the Administration, which shall include—(I)guidance for following the regulations of the Administration, including best practices for maintaining healthy portfolios of loans; and(II)directions for covered institutions to do what is in the best interest of the borrowers, including by ensuring to the maximum extent possible that those borrowers are informed about loans with the most favorable terms for those borrowers;(ii)shall ensure that the training and technical assistance described in clause (i) is provided for free or at a low cost;(iii)may enter into a contract to provide the training or technical assistance described in clause (i) with an organization with expertise in lending under this subsection, mission-oriented lending, and lending to underserved markets; and(iv)shall ensure that covered institutions adequately report the extent to which the covered institutions take the actions required under clause (i)(II).(J)Delegated authorityA covered institution is not eligible to receive delegated authority from the Administration under the program until the covered institution makes not less than 10 loans under the program, unless the Administration determines otherwise after an opportunity for public comment for a period of not less than 30 days before implementing such a change.(K)Regulations(i)In generalNot later than 180 days after the date of enactment of this paragraph and in accordance with the notice and comment procedures under section 553 of title 5, United States Code, the Administrator shall promulgate regulations to carry out the program, which shall be substantially similar to the Community Advantage Pilot Program of the Administration, as in effect on September 1, 2018, and shall—(I)outline the requirements for participation by covered institutions in the program;(II)define performance metrics for covered institutions participating in the program for the first time, which are required to be met in order to continue participating in the program;(III)establish an acceptable range of program costs and level of risk that shall be based on other loan products—(aa)of similar size;(bb)that use similar lenders; and(cc)that are intended to reach similar borrowers;(IV)determine the credit score of a small business concern under which the Administration is required to underwrite a loan provided to the small business concern under the program and the loan may not be made using the delegated authority of a covered institution;(V)require each covered institution that sells loans made under the program on the secondary market to establish a loan loss reserve fund, which—(aa)with respect to covered institutions in good standing, including the covered institutions described in subparagraph (F), shall be maintained at a level equal to 3 percent of the outstanding guaranteed portion of the loans; and(bb)with respect to any other covered institution, shall be maintained at a level equal to 5 percent of the outstanding guaranteed portion of the loans; and(VI)allow the Administrator to require additional amounts to be deposited into a loan loss reserve fund established by a covered institution under subclause (V) based on the risk characteristics or performance of the covered institution and the loan portfolio of the covered institution.(ii)Termination of pilot programBeginning on the date on which the regulations promulgated by the Administrator under clause (i) take effect, the Administrator may not carry out the Community Advantage Pilot Program of the Administration.(L)GAO reportNot later than 3 years after the date of enactment of this paragraph, the Comptroller General of the United States shall submit to the Administrator, the Committee on Small Business and Entrepreneurship of the Senate, and the Committee on Small Business of the House of Representatives a report—(i)assessing—(I)the extent to which the program fulfills the requirements of this paragraph; and(II)the performance of covered institutions participating in the program; and(ii)providing recommendations on the administration of the program and the findings under subclauses (I) and (II) of clause (i).(M)Working Group(i)In generalNot later than 90 days after the date of enactment of this paragraph, the Administrator shall establish a Community Advantage Working Group, which shall—(I)include—(aa)a geographically diverse representation of members from among covered institutions participating in the program; and(bb)representatives from—(AA)the Office of Capital Access of the Administration, including the Office of Credit Risk Management, and the Office of Financial Assistance; and (BB)the Office of Emerging Markets;(II)develop recommendations on how the Administration can effectively manage, support, and promote the program and the mission of the program;(III)establish metrics of success and benchmarks that reflect the mission and population served by covered institutions under the program, which the Administration shall use to evaluate the performance of those covered institutions;(IV)institute regular and sustainable systems of communication between the Administration and covered institutions participating in the program; and(V)establish criteria for covered institutions regarding when those institutions should provide technical assistance to borrowers under the program and the scope of that technical assistance.(ii)ReportNot later than 180 days after the date of enactment of this paragraph, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that includes—(I)the recommendations of the Community Advantage Working Group established under clause (i); and(II)a recommended plan and timeline for implementation of those recommendations..4102.Spurring innovation in underserved markets(a)In generalThe Small Business Act (15 U.S.C. 631 et seq.) is amended—(1)by redesignating section 49 (15 U.S.C. 631 note) as section 50; and(2)by inserting after section 48 (15 U.S.C. 657u) the following:49.Innovation Centers Program(a)DefinitionsIn this section:(1)AcceleratorThe term accelerator means an organization—(A)that—(i)works with a startup or growing small business concern for a predetermined period; and(ii)provides mentorship and instruction to scale businesses; and(B)that may—(i)provide, but is not exclusively designed to provide, seed investment in exchange for a small amount of equity; and(ii)offer startup capital or the opportunity to raise capital from outside investors.(2)Federally recognized area of economic distressThe term federally recognized area of economic distress means—(A)a HUBZone; or(B)an area that has been designated as—(i)an empowerment zone under section 1391 of the Internal Revenue Code of 1986;(ii)a qualified opportunity zone under section 1400Z–1 of the Internal Revenue Code of 1986;(iii)a Promise Zone by the Secretary of Housing and Urban Development; or(iv)a low-income neighborhood or moderate-income neighborhood for purposes of the Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.).(3)Growing; newly established; startupThe terms growing, newly established, and startup, with respect to a small business concern, mean growing, newly established, and startup, respectively, within the meaning given those terms under section 7(m).(4)IncubatorThe term incubator means an organization—(A)that—(i)tends to work with startup and newly established small business concerns; and(ii)provides mentorship to startup and newly established small business concerns; and(B)that may—(i)provide a co-working environment or a month-to-month lease program; and(ii)work with a startup or newly established small business concern for a predetermined period or an open-ended period.(5)Individuals with a disabilityThe term individuals with a disability means more than one individual with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(6)Eligible entityThe term eligible entity means—(A)an institution described in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a));(B)a junior or community college, as defined in section 312 of the Higher Education Act of 1965 (20 U.S.C. 1058); or(C)any nonprofit organization associated with an entity described in subparagraph (A) or (B).(7)Rural areaThe term rural area has the meaning given that term in section 7(m)(11).(8)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individual means a socially and economically disadvantaged individual within the meaning given that term under section 8(d)(3)(C).(b)EstablishmentNot later than 18 months after the date of enactment of the Economic Justice Act, the Administrator shall develop and begin implementing a program (to be known as the Innovation Centers Program) to enter into cooperative agreements with eligible entities under this section.(c)PurposesThe purposes of the Innovation Centers Program are to—(1)stimulate economic growth in underserved communities by creating good paying jobs and pathways to prosperity, which are especially important in times of economic downturn;(2)increase prospects for success for small business concerns in underserved communities, which often suffer from higher business failure rates than the national average;(3)help create a pipeline for small business concerns in underserved and rural markets into high-growth sectors, where they are generally underrepresented;(4)help address the multi-decade decline in the rate of new business creation;(5)close the gaps that underserved small business concerns often have in terms of revenue and number of employees, which represent lost opportunity for the economy; and(6)encourage collaboration between the Administration and institutions of higher learning that serve low-income and minority communities.(d)Authority(1)In generalThe Administrator may—(A)enter into cooperative agreements to provide financial assistance to eligible entities to conduct 5-year projects for the benefit of startup, newly established, or growing small business concerns; and(B)renew a cooperative agreement entered into under this section for additional 3-year periods, in accordance with paragraph (3).(2)Project requirementsA project conducted under a cooperative agreement under this section shall—(A)include operating as an accelerator, an incubator, or any other small business innovation-focused project as the Administrator approves;(B)be carried out in such locations as to provide maximum accessibility and benefits to the small business concerns that the project is intended to serve;(C)have a full-time staff, including a full-time director who shall—(i)have the authority to make expenditures under the budget of the project; and(ii)manage the activities carried out under the project;(D)include the joint provision of programs and services by the eligible entity and the Administration, which—(i)shall be jointly developed, negotiated, and agreed upon, with full participation of both parties, pursuant to an executed cooperative agreement between the eligible entity and the Administration; and(ii)shall include—(I)1-to-1 individual counseling as described in section 21(c)(3)(A); and(II)a formal, structured mentorship program;(E)incorporate continuous upgrades and modifications to the services and programs offered under the project, as needed to meet the changing and evolving needs of the business community;(F)involve working with underserved groups, which include—(i)women;(ii)socially and economically disadvantaged individuals;(iii)veterans;(iv)individuals with disabilities; or(v)startup, newly established, or growing small business concerns located in rural areas;(G)not impose or otherwise collect a fee or other compensation in connection with participation in the programs and services described in subparagraph (D)(ii); and(H)ensure that small business concerns participating in the project have access, including through resource partners, to information concerning Federal, State, and local regulations that affect small business concerns.(3)Continued funding(A)In generalAn eligible entity that enters into an initial cooperative agreement or a renewal of a cooperative under paragraph (1) may submit an application for a 3-year renewal of the cooperative agreement at such time, in such manner, and accompanied by such information as the Administrator may establish.(B)Application and approval criteria(i)CriteriaThe Administrator shall develop and publish criteria for the consideration and approval of applications for renewals by eligible entities under this paragraph, which shall take into account the structure and the stated goals of the project.(ii)NotificationNot later than 60 days after the date of the deadline to submit applications for each fiscal year, the Administrator shall approve or deny any application under this paragraph and notify the applicant for each such application.(C)PriorityIn allocating funds made available for cooperative agreements under this section, the Administrator shall give applications under this paragraph priority over first-time applications for cooperative agreements under paragraph (1)(A).(4)Limit on use of fundsAmounts received by an eligible entity under a cooperative agreement under this section may not be used to provide capital to a participant in the project carried out under the cooperative agreement.(5)Scope of authority(A)Subject to appropriationsThe authority of the Administrator to enter into cooperative agreements under this section shall be in effect for each fiscal year only to the extent and in the amounts as are provided in advance in appropriations Acts.(B)Suspension, termination, and failure to renew or extendAfter the Administrator has entered into a cooperative agreement with an eligible entity under this section, the Administrator shall not suspend, terminate, or fail to renew or extend the cooperative agreement unless the Administrator provides the eligible entity with written notification setting forth the reasons therefore and affords the eligible entity an opportunity for a hearing, appeal, or other administrative proceeding under chapter 5 of title 5, United States Code.(e)Criteria(1)In generalThe Administrator shall—(A)establish and rank in terms of relative importance the criteria the Administrator shall use in awarding cooperative agreements under this section, which shall include—(i)whether the proposed project will be located in—(I)a federally recognized area of economic distress;(II)a rural area; or(III)an area lacking sufficient entrepreneurial development resources, as determined by the Administrator; and(ii)whether the proposed project demonstrates a commitment to partner with core stakeholders working with small business concerns in the relevant area, including—(I)investment and lending organizations;(II)nongovernmental organizations;(III)programs of State and local governments that are concerned with aiding small business concerns;(IV)Federal agencies; and(V)for-profit organizations with an expertise in small business innovation;(B)make publicly available, including on the website of the Administration, and state in each solicitation for applications for cooperative agreements under this section the selection criteria and ranking established under subparagraph (A); and(C)evaluate and rank applicants for cooperative agreements under this section in accordance with the selection criteria and ranking established under subparagraph (A).(2)ContentsThe criteria established under paragraph (1)(A)—(A)for eligible entities that have in operation an accelerator, incubator, or other small business innovation-focused project shall include the record of the eligible entity in assisting growing, newly established, and startup small business concerns, including, for each of the 3 full years before the date on which the eligible entity applies for a cooperative agreement under this section, or if the accelerator, incubator, or other small business innovation-focused project has been in operation for less than 3 years, for the most recent full year the accelerator, incubator, or other small business innovation-focused project was in operation—(i)the number and retention rate of growing, newly established, and startup business concerns in the program of the eligible entity;(ii)the average period of participation by growing, newly established, and startup small business concerns in the program of the eligible entity;(iii)the total and median capital raised by growing, newly established, and startup small business concerns participating in the program of the eligible entity;(iv)the number of investments or loans received by growing, newly established, and startup small business concerns participating in the program of the eligible entity; and(v)the total and median number of employees of growing, newly established, and startup small business concerns participating in the program of the eligible entity; and(B)for all eligible entities—(i)shall include whether the eligible entity—(I)indicates the structure and goals of the project;(II)demonstrates ties to the business community;(III)describes the capabilities of the project, including coordination with local resource partners and local or national lending partners of the Administration;(IV)addresses the unique business and economic challenges faced by the community in which the eligible entity is located and businesses in that community; and(V)provides a proposed budget and plan for use of funds; and(ii)may include any other criteria determined appropriate by the Administrator.(f)Program examination(1)In generalThe Administrator shall—(A)develop and implement an annual programmatic and financial examination of each project conducted under this section, under which each eligible entity entering into a cooperative agreement under this section shall provide to the Administrator—(i)an itemized cost breakdown of actual expenditures for costs incurred during the preceding year; and(ii)documentation regarding—(I)the amount of matching assistance from non-Federal sources obtained and expended by the eligible entity during the preceding year in order to meet the matching requirement; and(II)with respect to any in-kind contributions that were used to satisfy the matching requirement, verification of the existence and valuation of those contributions; and(B)analyze the results of each examination conducted under subparagraph (A) and, based on that analysis, make a determination regarding the programmatic and financial viability of each eligible entity.(2)Conditions for continued fundingIn determining whether to continue or renew a cooperative agreement under this section, the Administrator—(A)shall consider the results of the most recent examination of the project under paragraph (1); and(B)may terminate or not renew a cooperative agreement, if the Administrator determines that the eligible entity has failed to provide any information required to be provided (including information provided for the purpose of the annual report by the Administrator under subsection (n)) or the information provided by the eligible entity is inadequate.(g)Training and technical assistanceThe Administrator—(1)shall provide in person or online training and technical assistance to each eligible entity entering into a cooperative agreement under this section at the beginning of the participation of the eligible entity in the Innovation Centers Program, or as requested by the eligible entity, in order to build the capacity of the eligible entity and ensure compliance with procedures established by the Administrator;(2)shall ensure that the training and technical assistance described in paragraph (1) is provided at no cost or at a low cost; and(3)may enter into a contract to provide the training or technical assistance described in paragraph (1) with one or more organizations with expertise in the entrepreneurial development programs of the Administration, innovation, and entrepreneurial development.(h)CoordinationIn carrying out a project under this section, an eligible entity may coordinate with—(1)resource and lending partners of the Administration;(2)programs of State and local governments that are concerned with aiding small business concerns; and(3)other Federal agencies, including to provide services to and assist small business concerns in participating in the SBIR and STTR programs, as defined in section 9(e).(i)Funding limitThe amount of financial assistance provided to an eligible entity under a cooperative agreement entered into under this section shall be not more than $400,000 during each year.(j)Matching requirement(1)In generalAn eligible entity shall contribute toward the cost of the project carried out under the cooperative agreement under this section an amount equal to 50 percent of the amount received under the cooperative agreement.(2)In-kind contributionsNot more than 75 percent of the contribution of an eligible entity under paragraph (1) may be in the form of in-kind contributions.(3)Waiver(A)In generalIf the Administrator determines that an eligible entity is unable to meet the contribution requirement under paragraph (1), the Administrator may reduce the required contribution.(B)Presumption(i)In generalThe Administration shall, by regulation, establish criteria to determine which eligible entities are presumed to be unable to meet the contribution requirement under paragraph (1).(ii)StakeholdersIn establishing the criteria under clause (i), the Administrator shall work with stakeholders immediately impacted by the criteria.(iii)Periodic reviewThe Administration shall periodically, but not less than once every 5 years, review the criteria established under clause (i) to ensure that the criteria align with economic conditions.(4)Failure to obtain non-Federal fundingIf an eligible entity fails to obtain the required non-Federal contribution during any project, or the reduced non-Federal contribution as determined by the Administrator—(A)the eligible entity shall not be eligible thereafter for any other project for which it is or may be funded by the Administration; and(B)prior to approving assistance for the eligible entity for any other projects, the Administrator shall specifically determine whether the Administrator believes that the eligible entity will be able to obtain the requisite non-Federal funding and enter a written finding setting forth the reasons for making that determination.(5)Rule of constructionThe demonstrated inability of an eligible entity to meet the contribution requirement under paragraph (1) shall not disqualify the eligible entity from entering into a cooperative agreement under this section.(k)Contract authority(1)In generalAn eligible entity may enter into a contract with a Federal department or agency to provide specific assistance to startup, newly established, or growing small business concerns.(2)PerformancePerformance of a contract entered into under paragraph (1) may not hinder the eligible entity in carrying out the terms of the cooperative agreement under this section.(3)Exemption from matching requirementA contract entered into under paragraph (1) shall not be subject to the matching requirement under subsection (j).(4)Additional provisionNot­with­stand­ing any other provision of law, a contract for assistance under paragraph (1) shall not be applied to any Federal department or agency’s small business, woman-owned business, or socially and economically disadvantaged business contracting goal under section 15(g).(l)Privacy requirements(1)In generalAn eligible entity may not disclose the name, address, or telephone number of any individual or small business concern receiving assistance under this section without the consent of such individual or small business concern, unless—(A)the Administrator is ordered to make such a disclosure by a court in any civil or criminal enforcement action initiated by a Federal or State agency; or(B)the Administrator considers such a disclosure to be necessary for the purpose of conducting a financial audit of an eligible entity, but a disclosure under this subparagraph shall be limited to the information necessary for such audit.(2)Administration use of informationThis subsection shall not—(A)restrict Administration access to program activity data; or(B)prevent the Administration from using client information (other than the information described in subparagraph (A)) to conduct client surveys.(3)RegulationsThe Administrator shall issue regulations to establish standards for requiring disclosures during a financial audit under paragraph (1)(B).(m)Publication of informationThe Administrator shall—(1)publish information about the program under this section online, including—(A)on the website of the Administration; and(B)on the social media of the Administration; and(2)request that the resource and lending partners of the Administration and the district offices of the Administration publicize the program.(n)Annual reportingNot later than 1 year after the date on which the Administrator establishes the program under this section, and every year thereafter, the Administrator shall submit to Congress a report on the activities under the program, including—(1)a list of all eligible entities participating in the program;(2)the number of startup, newly established, and growing small business concerns participating in the project carried out by each eligible entity under a cooperative agreement under this section (in this paragraph referred to as participants), including a breakdown of the owners of the participants by race, gender, veteran status, and urban versus rural location;(3)the retention rate for participants;(4)the total and median amount of capital accessed by participants, including the type of capital accessed;(5)the total and median number of employees of participants;(6)the number and median wage of jobs created by participants;(7)the number of jobs sustained by participants; and(8)information regarding such other metrics as the Administrator determines appropriate.(o)Funding(1)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(A)$4,000,000 for the first fiscal year beginning after the date of enactment of the Economic Justice Act;(B)$7,500,000 for the second fiscal year beginning after such date of enactment; and(C)$12,000,000 for each of the third, fourth, and fifth fiscal years beginning after such date of enactment.(2)Administrative expensesOf the amount made available to carry out this section for any fiscal year, not more than 10 percent may be used by the Administrator for administrative expenses..(b)RegulationsThe Administrator shall promulgate regulations to carry out section 49 of the Small Business Act, as added by subsection (a). 4103.Office of Emerging MarketsSection 7 of the Small Business Act (15 U.S.C. 636) is amended by adding at the end the following:(o)Office of Emerging Markets(1)PurposeThe purpose of this office is to reduce the access to capital gap by providing an integrated approach to the development of small business concerns in underserved markets, including minority- and women-owned businesses, implementing strategy and providing guidance so they do not get left behind.(2)DefinitionsIn this subsection—(A)the term Associate Administrator means the Associate Administrator of the Office of Capital Access of the Administration;(B)the term Director means the Director of the Office of Emerging Markets;(C)the term microloan program means the program described in subsection (m);(D)the terms new business and small business concern in an underserved market have the meanings given those terms in subsection (a)(37); (E)the term Reservist means a member of a reserve component of the Armed Forces named in section 10101 of title 10, United States Code;(F)the term rural area has the meaning given the term in subsection (m)(11);(G)the term service-connected has the meaning given the term in section 101 of title 38, United States Code; and(H)the term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given the term in section 8(d)(3)(C).(3)EstablishmentThere is established within the Administration the Office of Emerging Markets, which shall be—(A)under the general management and oversight of the Administration; and(B)responsible for the planning, coordination, implementation, evaluation, and improvement of the efforts of the Administrator to enhance the economic well-being of small business concerns in an underserved market.(4)PurposesThe purposes of the Office of Emerging Markets are—(A)to provide the Administration with an integrated approach to the development of small business concerns in an underserved market; (B)to reignite economic opportunity for underserved markets, particularly after an economic downturn; and(C)to oversee the expansion of access to capital programs that meet the needs of underserved markets.(5)Director(A)In generalNot later than 180 days after the date of enactment of this subsection, the Administrator shall appoint a Director of the Office of Emerging Markets, who shall—(i)supervise the Office of Emerging Markets and report to the Associate Administrator; and(ii)be in the Senior Executive Service.(B)DutiesThe Director shall—(i)create and implement strategies and programs that provide an integrated approach to the development of small business concerns in an underserved market;(ii)develop and recommend policies concerning the microloan program and any other access to capital program of the Administration, as such programs pertain to small business concerns in an underserved market;(iii)establish partnerships to advance the goal of improving the economic success of small business concerns in an underserved market;(iv)review the effectiveness and impact of the microloan program and any other access to capital program of the Administration that is targeted to serve small business concerns in an underserved market; and(v)within 1 year of the establishment of the Office—(I)create a proposal, in collaboration with lenders under section 7(a) and any association that represents those lenders, for how those lenders should incorporate alternative metrics to traditional credit scores for the purposes of determining approvals under section 7(a); and(II)put forward a public plan for how the Administration will adequately reach the access to capital needs of underserved markets.(C)ConsultationIn carrying out the duties under this paragraph, the Director shall consult with district offices of the Administration..4104.SBIC Diversity Working Group(a)DefinitionsIn this section—(1)the term Administration means the Small Business Administration;(2)the term Administrator means the Administrator of the Administration; and(3)the term small business investment company has the meaning given the term in section 103 of the Small Business Investment Act of 1958 (15 U.S.C. 662).(b)Working group(1)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall establish an SBIC Diversity Working Group (referred to in this subsection as the Working Group), which shall—(A)include—(i)representatives among general partners of small business investment companies with a demonstrated record of promoting diversity at those companies;(ii)representatives from small business investment companies with a demonstrated record of investing in small business concerns with not less than 1 owner or president who is socially or economically disadvantaged, as determined under section 8(a) of the Small Business Act (15 U.S.C. 637(a));(iii)representatives from small business investment companies with substantial experience with respect to the program carried out under title III of the Small Business Investment Act of 1958 (15 U.S.C. 681 et seq.); (iv)representatives from the Office of Investment and Innovation of the Administration; and(v)representatives from the investment industry and academia with expertise in developing and monitoring diversity in the investment industry;(B)develop recommendations regarding how the Administrator could increase the number of—(i)applicants to become small business investment companies, the management of which includes individuals who are socially or economically disadvantaged; and(ii)the number of general partners at small business investment companies who are socially or economically disadvantaged individuals;(C)develop recommendations for paid internships at the Office of Investment and Innovation of the Administration and paid apprenticeships at small business investment companies to build a pipeline of investment managers who are diverse;(D)develop incentives for small business investment companies to invest in socially and economically disadvantaged small business concerns, as defined in section 8(4)(A) of the Small Business Act (15 U.S.C. 637(a)(4)(A)); and(E)establish metrics of success, and benchmarks for success, with respect to the goals described in this section.(2)Availability of meetingsThe Working Group may make the meetings of the Working Group open to the public without regard to whether those meetings are held in-person, virtually, or by some other means.(3)ReportNot later than 270 days after the date of enactment of this Act, the Working Group shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that includes—(A)the recommendations of the Working Group developed under paragraph (1); and(B)a recommended plan and timeline for implementing the recommendations described in subparagraph (A).(4)TerminationThe Working Group shall terminate on the date on which the Working Group submits the report required under paragraph (3).(5)Applicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the Working Group or the activities of the Working Group.BMinority business resiliency4201.Short titleThis subtitle may be cited as the Minority Business Resiliency Act of 2020.4202.Findings and purposes(a)FindingsCongress finds the following:(1)During times of economic downturn or recession, communities of color, and businesses within those communities, are generally more adversely affected, which requires an expansion of the ability of the Federal Government to infuse resources into those communities.(2)Despite the growth in the number of minority business enterprises, gaps remain with respect to key metrics for those enterprises, such as access to capital, revenue, number of employees, and survival rate. Specifically—(A)according to the Department of Commerce, minority business enterprises are 2 to 3 times more likely to be denied loans than non-minority business enterprises;(B)according to the Bureau of the Census, the average non-minority business enterprise reports receipts that are more than 3 times higher than receipts reported by the average minority business enterprise; and(C)according to the Kauffman Foundation—(i)minority business enterprises are 1/2 as likely to employ individuals, as compared with non-minority business enterprises; and(ii)if minorities started and owned businesses at the same rate as non-minorities, the United States economy would have more than 1,000,000 additional employer businesses and more than 9,500,000 additional jobs.(3)Because of the conditions described in paragraph (2), it is in the interest of the United States and the economy of the United States to expeditiously ameliorate the disparities that minority business enterprises experience.(4)Many individuals who own minority business enterprises are socially disadvantaged because those individuals identify as members of certain groups that have suffered the effects of discriminatory practices or similar circumstances over which those individuals have no control, including individuals who are—(A)Black or African American;(B)Hispanic or Latino;(C)American Indian or Alaska Native;(D)Asian; and(E)Native Hawaiian or other Pacific Islander.(5)Discriminatory practices and similar circumstances described in paragraph (4) are a significant determinant of overall economic disadvantage in the United States, which is evident in the persistent racial wealth gap in the United States.(6)While other Federal agencies focus only on small businesses and businesses that represent a broader demographic than solely minority business enterprises, the Agency focuses exclusively on—(A)the unique needs of minority business enterprises; and(B)enhancing the capacity of minority business enterprises.(b)PurposesThe purposes of this subtitle are to—(1)require the Agency to promote and administer programs in the public and private sectors to assist the development of minority business enterprises; and(2)achieve the development described in paragraph (1) by authorizing the Assistant Secretary to carry out programs that will result in increased access to capital, management, and technology for minority business enterprises.4203.DefinitionsIn this subtitle:(1)AgencyThe term Agency means the Minority Business Development Agency of the Department of Commerce.(2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Minority Business Development who is appointed as described in section 4204(b) to administer this subtitle. (3)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code. (4)Federally recognized area of economic distressThe term federally recognized area of economic distress means—(A)a HUBZone, as that term is defined in section 31(b) of the Small Business Act (15 U.S.C. 657a(b));(B)an area that— (i)has been designated as—(I)an empowerment zone under section 1391 of the Internal Revenue Code of 1986; or(II)a Promise Zone by the Secretary of Housing and Urban Development; or(ii)is a low or moderate income area, as determined by the Bureau of the Census; (C)a qualified opportunity zone, as that term is defined in section 1400Z–1 of the Internal Revenue Code of 1986; or(D)any other political subdivision or unincorporated area of a State determined by the Assistant Secretary to be an area of economic distress. (5)Indian Tribe(A)In generalSubject to subparagraph (B), the term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(B)Native Hawaiian organizationThe term Indian Tribe includes a Native Hawaiian organization. (6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (7)Minority business enterpriseThe term minority business enterprise means a for-profit business enterprise—(A)that is not less than 51 percent-owned by one or more socially disadvantaged individuals; and(B)the management and daily business operations of which are controlled by one or more socially disadvantaged individuals. (8)Private sector entityThe term private sector entity—(A)means an entity that is not a public sector entity; and(B)does not include—(i)the Federal Government; (ii)any Federal agency; or (iii)any instrumentality of the Federal Government. (9)Public sector entityThe term public sector entity means—(A)a State;(B)an agency of a State;(C)a political subdivision of a State; or(D)an agency of a political subdivision of a State. (10)SecretaryThe term Secretary means the Secretary of Commerce.(11)Socially disadvantaged individual(A)In generalThe term socially disadvantaged individual means an individual who has been subjected to racial or ethnic prejudice or cultural bias because of the identity of the individual as a member of a group, without regard to any individual quality of the individual that is unrelated to that identity.(B)PresumptionIn carrying out this subtitle, the Assistant Secretary shall presume that the term socially disadvantaged individual includes any individual who is—(i)Black or African American;(ii)Hispanic or Latino;(iii)American Indian or Alaska Native;(iv)Asian;(v)Native Hawaiian or other Pacific Islander; or(vi)a member of a group that the Minority Business Development Agency determines under part 1400 of title 15, Code of Federal Regulations, as in effect on November 23, 1984, is a socially disadvantaged group eligible to receive assistance.(12)StateThe term State means—(A)each of the States of the United States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)the United States Virgin Islands;(E)Guam;(F)American Samoa;(G)the Commonwealth of the Northern Mariana Islands; and(H)each Indian Tribe.4204.Minority Business Development Agency(a)In generalThere is within the Department of Commerce the Minority Business Development Agency.(b)Assistant Secretary(1)Appointment and dutiesThe Agency shall be headed by an Assistant Secretary of Commerce for Minority Business Development, who shall be—(A)appointed by the President, by and with the advice and consent of the Senate; and(B)except as otherwise expressly provided, responsible for the administration of this subtitle.(2)CompensationThe Assistant Secretary shall be compensated at an annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code.(c)Report to CongressNot later than 120 days after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes—(1)the organizational structure of the Agency;(2)the organizational position of the Agency within the Department of Commerce; and(3)a description of how the Agency shall function in relation to the operations carried out by each other component of the Department of Commerce.(d)Office of Business Centers(1)EstablishmentThere is established within the Agency an Office of Business Centers.(2)DirectorThe Office of Business Centers shall be administered by a Director, who shall be appointed by the Assistant Secretary. (e)Offices of the Agency(1)In generalThe Assistant Secretary shall establish such other offices within the Agency as are necessary to carry out this subtitle.(2)Regional offices(A)In generalIn order to carry out this subtitle, the Assistant Secretary may establish a regional office of the Agency for each of the regions of the United States, as determined by the Assistant Secretary.(B)DutiesEach regional office established under subparagraph (A) shall expand the reach of the Agency and enable the Federal Government to better serve the needs of minority business enterprises in the region served by the office, including by—(i)understanding and participating in the business environment of that region;(ii)working with— (I)Centers, as that term is defined in section 4232, that are located in that region; and (II)resource and lending partners of the Small Business Administration that are located in that region;(iii)being aware of business retention or expansion programs specific to that region; (iv)seeking out opportunities to collaborate with regional public and private programs that focus on minority business enterprises; and(v)promoting business continuity and preparedness.1COVID–19 rapid response4211.Emergency appropriationThere is appropriated to the Agency for fiscal year 2021, out of any money in the Treasury not otherwise appropriated, $60,000,000 to provide assistance to minority business enterprises affected by the economic downturn caused by the COVID–19 pandemic, which shall remain available until expended. 2Existing initiativesAMarket development, research, and information4221.Private sector developmentThe Assistant Secretary shall, whenever the Assistant Secretary determines such action is necessary or appropriate—(1)assist minority business enterprises to penetrate domestic and foreign markets by making available to those business enterprises, either directly or in cooperation with private sector entities, including community-based organizations and national nonprofit organizations—(A)resources relating to management;(B)technological assistance; (C)financial and marketing services; and(D)services relating to workforce development;(2)encourage minority business enterprises to establish joint ventures and projects—(A)with other minority business enterprises; or(B)in cooperation with public sector entities or private sector entities, including community-based organizations and national nonprofit organizations, to increase the share of any market activity being performed by minority business enterprises; and(3)facilitate the efforts of private sector entities and Federal agencies to advance the growth of minority business enterprises.4222.Public sector developmentThe Assistant Secretary shall, whenever the Assistant Secretary determines such action is necessary or appropriate—(1)consult and cooperate with public sector entities for the purpose of leveraging resources available in the jurisdictions of those public sector entities to promote the position of minority business enterprises in the local economies of those public sector entities, including by assisting public sector entities to establish or enhance—(A)programs to procure goods and services through minority business enterprises and goals for that procurement;(B)programs offering assistance relating to—(i)management;(ii)technology;(iii)financing;(iv)marketing; and(v)workforce development; and(C)informational programs designed to inform minority business enterprises located in the jurisdictions of those public sector entities about the availability of programs described in this section;(2)meet with leaders and officials of public sector entities for the purpose of recommending and promoting local administrative and legislative initiatives needed to advance the position of minority business enterprises in the local economies of those public sector entities; and(3)facilitate the efforts of public sector entities and Federal agencies to advance the growth of minority business enterprises.4223.Research and information(a)In generalIn order to achieve the purposes of this subtitle, the Assistant Secretary— (1)shall—(A)collect and analyze data, including data relating to the causes of the success or failure of minority business enterprises;(B)perform evaluations of programs carried out by Federal agencies with an emphasis on increasing coordination between Federal agencies with respect to the development of minority business enterprises; and(C)conduct research, studies, and surveys of—(i)economic conditions generally in the United States; and(ii)how the conditions described in clause (i) particularly affect the development of minority business enterprises; and(2)may, at the request of a public sector entity or a private sector entity, perform an evaluation of programs carried out by the entity that are designed to assist the development of minority business enterprises.(b)Information clearinghouseThe Assistant Secretary shall—(1)establish and maintain an information clearinghouse for the collection and dissemination of demographic, economic, financial, managerial, and technical data relating to minority business enterprises; and(2)take such steps as the Assistant Secretary may determine to be necessary and desirable to search for, collect, classify, coordinate, integrate, record, and catalog the data described in paragraph (1). BMinority Business Development Center Program4231.PurposeThe purpose of the MBDC Program shall be to create a national network of public-private partnerships that—(1)assist minority business enterprises to—(A)access capital and contracts; and(B)create and maintain jobs;(2)provide counseling and mentoring to minority business enterprises; and(3)facilitate the growth of minority business enterprises by promoting trade.4232.DefinitionsIn this subtitle:(1)CenterThe term Center means an eligible entity that enters into an MBDC agreement with the Assistant Secretary.(2)Eligible entityExcept as otherwise expressly provided, the term eligible entity—(A)means—(i)a private sector entity; or(ii)a public sector entity; and(B)includes an institution of higher education.(3)MBDC agreementThe term MBDC agreement means a collaborative agreement entered into between the Assistant Secretary and a Center under the MBDC Program.(4)MBDC ProgramThe term MBDC Program means the program established under section 4233.4233.Establishment(a)In generalSubject to subsection (b), there is established in the Agency a program—(1)that shall be known as the Minority Business Development Centers Program; (2)that shall be separate and distinct from the efforts of the Assistant Secretary under section 4221; and(3)under which the Assistant Secretary shall enter into cooperative agreements with eligible entities under which, in accordance with section 4234—(A)the eligible entities shall provide technical assistance and business development services to minority business enterprises; and(B)the Assistant Secretary shall provide financial assistance to the eligible entities to carry out the activities described in subparagraph (A).(b)CoverageThe Assistant Secretary shall take all necessary actions to ensure that the MBDC Program, in accordance with section 4234, offers the services described in subsection (a)(3)(A) in all regions of the United States.(c)Scope of authorityThe authority of the Assistant Secretary to enter into MBDC agreements shall be effective each fiscal year only to the extent that amounts are made available to the Assistant Secretary under applicable appropriations Acts.4234.Cooperative agreements(a)RequirementsA Center shall, using financial assistance awarded to the Center under an MBDC agreement—(1)provide to minority business enterprises programs and services determined to be appropriate by the Assistant Secretary, which—(A)shall include referral services to meet the needs of minority business enterprises; and(B)may include programs and services to accomplish the goals described in section 4221(1);(2)develop, cultivate, and maintain a network of strategic partnerships with organizations that foster access by minority business enterprises to economic markets or contracts;(3)continue to upgrade and modify the services provided by the Center, as necessary, in order to meet the changing and evolving needs of the business community;(4)collaborate with other Centers; and(5)in providing programs and services under the MBDC agreement—(A)operate on a fee-for-service basis; and(B)generate income through the collection of—(i)client fees;(ii)membership fees;(iii)success fees; and(iv)any other appropriate fees proposed by the Center in the application submitted by the Center for the MBDC agreement.(b)TermSubject to subsection (g), the term of an MBDC agreement shall be 3 years.(c)Financial assistance(1)Minimum amountSubject to paragraph (2), the amount of financial assistance provided by the Assistant Secretary under an MBDC agreement shall be not less than $250,000 for the term of the MBDC agreement.(2)Additional amountsIn determining whether to award financial assistance under an MBDC agreement to a Center in an amount greater than $250,000, the Assistant Secretary shall take into consideration the cost of living and the size of the population in the area in which the Center is located.(3)Matching requirement(A)In generalA Center shall match not less than 1/3 of the amount of the financial assistance awarded to the Center under an MBDC agreement.(B)Form of fundsA Center may meet the matching requirement under subparagraph (A) using cash or in-kind contributions, without regard to whether the contribution is made by a third party.(4)Use of financial assistance and program incomeA Center shall use—(A)all financial assistance awarded to the Center under an MBDC agreement to carry out the requirements under subsection (a); and(B)all income that the Center generates in carrying out the requirements under subsection (a)—(i)to meet the matching requirement under paragraph (3) of this subsection; and(ii)if the Center meets the matching requirement under paragraph (3) of this subsection, to carry out the requirements under subsection (a).(d)Criteria for selectionThe Assistant Secretary shall—(1)establish—(A)criteria that—(i)the Assistant Secretary shall use in determining whether to enter into an MBDC agreement with an eligible entity; and(ii)may include criteria relating to whether an eligible entity is located in—(I)an area, the population of which is composed of not less than 51 percent socially disadvantaged individuals; (II)a federally recognized area of economic distress; or(III)a State that is underserved with respect to the MBDC program, as defined by the Assistant Secretary; and(B)standards relating to the consideration given to the criteria established under subparagraph (A); and(2)make the criteria and standards established under paragraph (1) publicly available, including—(A)on the website of the Agency; and(B)in each solicitation for applications for MBDC agreements.(e)ApplicationsAn eligible entity desiring to enter into an MBDC agreement shall submit to the Assistant Secretary an application that includes—(1)a statement of—(A)how the eligible entity will meet the requirements under subsection (a); and(B)any experience of the eligible entity in—(i)assisting minority business enterprises to—(I)obtain—(aa)large-scale contracts or procurements; or(bb)financing;(II)access established supply chains; and(III)engage in—(aa)joint ventures, teaming arrangements, and mergers and acquisitions; or(bb)large-scale transactions in global markets; and(ii)advocating for minority business enterprises; and(2)the budget and corresponding budget narrative that the eligible entity will use in carrying out the requirements under subsection (a) during the term of the MBDC agreement.(f)NotificationIf the Assistant Secretary grants an application of an eligible entity submitted under subsection (e), the Assistant Secretary shall notify the eligible entity that the application has been granted not later than 150 days after the last day on which an application may be submitted under that subsection.(g)Program examination; accreditation; extensions(1)ExaminationNot later than 180 days after the date of enactment of this Act, and biennially thereafter, the Assistant Secretary shall conduct a programmatic financial examination of each Center.(2)AccreditationThe Assistant Secretary may provide financial support, by contract or otherwise, to an association, not less than 51 percent of the members of which are Centers, to— (A)pursue matters of common concern with respect to Centers; and(B)develop an accreditation program with respect to Centers.(3)Extensions(A)In generalThe Assistant Secretary may extend the term under subsection (b) of an MBDC agreement to which a Center is a party to a term of 5 years, if the Center consents to the extension.(B)Financial assistanceIf the Assistant Secretary extends the term of an MBDC agreement under paragraph (1), the Assistant Secretary shall, in the same manner and amount in which financial assistance was provided during the initial term of the MBDC agreement, provide financial assistance under the MBDC agreement during the extended term of the MBDC agreement.(h)PriorityIn entering into MBDC agreements under the MBDC Program and extending MBDC agreements under subsection (g)(3), the Assistant Secretary shall give priority to extending MBDC agreements under subsection (g)(3).(i)Suspension, termination, and refusal To extend(1)In general(A)In generalThe Assistant Secretary may suspend, terminate, or refuse to extend the term of an MBDC agreement on the basis of the poor performance by a Center in meeting the performance goals established by the Secretary under subparagraph (B).(B)Performance goalsThe Assistant Secretary shall establish performance goals by which to evaluate the performance of a Center in meeting the requirements under subsection (a).(2)NoticeBefore suspending, terminating, or refusing to extend the term of an MBDC agreement under paragraph (1), the Assistant Secretary shall provide to the relevant Center—(A)a written notice of the reasons for the suspension, termination, or refusal; and(B)an opportunity for a hearing, appeal, or other administrative proceeding to contest the suspension, termination, or refusal.(j)MBDA involvementThe Assistant Secretary shall ensure that the Agency is substantially involved in the activities of Centers in carrying out the requirements under subsection (a), including by—(1)providing to each Center training relating to the MBDC Program;(2)requiring that the operator and staff of each Center—(A)attend—(i)a conference with the Agency to establish the services and programs that the Center will provide in carrying out the requirements before the date on which the Center begins providing those services and programs; and(ii)training provided under paragraph (1);(B)receive necessary advising relating to carrying out the requirements under subsection (a); and(C)work in coordination and collaboration with the Assistant Secretary to carry out the MBDC Program and other programs of the Agency;(3)facilitating connections between Centers and— (A)Federal agencies other than the Agency, including the Small Business Administration and the Economic Development Administration of the Department of Commerce; and(B)other institutions or entities that use Federal resources, including—(i)small business development centers, as that term is defined in section 3(t) of the Small Business Act (15 U.S.C. 632(t));(ii)women’s business centers described in section 29 of the Small Business Act (15 U.S.C. 656);(iii)eligible entities, as that term is defined in section 2411 of title 10, United States Code, that provide services under the program carried out under chapter 142 of that title; and(iv)entities participating in the Hollings Manufacturing Extension Partnership Program established under section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k);(4)monitoring projects carried out by each Center; and(5)establishing and enforcing administrative and reporting requirements for each Center to carry out the requirements under subsection (a).(k)RegulationsThe Assistant Secretary shall issue and publish regulations that establish minimum standards regarding verification of minority business enterprise status for clients of entities operating under the MBDC Program.4235.Minimizing disruptions to existing Business Centers programThe Assistant Secretary shall ensure that each cooperative agreement entered into under the Business Centers program of the Agency that is in effect on the day before the date of enactment of this Act is carried out in a manner that, to the greatest extent practicable, prevents disruption of any activity carried out under the cooperative agreement.4236.PublicityIn carrying out the MBDC Program, the Assistant Secretary shall widely publicize the MBDC Program, including—(1)on the website of the Agency; and(2)via social media outlets.4237.Authorization of appropriationsThere are authorized to be appropriated to the Assistant Secretary $30,000,000 for each of fiscal years 2021 through 2024 to carry out the MBDC Program, including the component of the program relating to Specialty Centers.3New initiatives To promote economic resiliency for minority businesses4241.Annual diverse business forum on capital formation(a)Responsibility of AgencyNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Agency shall conduct a Government-business forum to review the current status of problems and programs relating to capital formation by minority business enterprises.(b)Participation in forum planningThe Assistant Secretary shall invite the heads of other Federal agencies, such as the Chairman of the Securities and Exchange Commission, the Secretary of the Treasury, and the Chairman of the Board of Governors of the Federal Reserve System, organizations representing State securities commissioners, representatives of leading minority chambers of commerce, business organizations, and professional organizations concerned with capital formation to participate in the planning of each forum conducted under subsection (a).(c)Preparation of statements and reports(1)RequestsThe Assistant Secretary may request that any head of a Federal department, agency, or organization, including those described in subsection (b), or any other group or individual, prepare a statement or report to be delivered at any forum conducted under subsection (a).(2)CooperationAny head of a Federal department, agency, or organization who receives a request under paragraph (1) shall, to the greatest extent practicable, cooperate with the Assistant Secretary to fulfill that request.(d)Transmittal of proceedings and findingsThe Assistant Secretary shall—(1)prepare a summary of the proceedings of each forum conducted under subsection (a), which shall include the findings and recommendations of the forum; and (2)transmit the summary described in paragraph (1) with respect to each forum conducted under subsection (a) to—(A)the participants in the forum;(B)Congress; and(C)the public, through a publicly available website.(e)Review of findings and recommendations; public statements(1)In generalA Federal agency to which a finding or recommendation described in subsection (d)(1) relates shall—(A)review that finding or recommendation; and(B)promptly after the finding or recommendation is transmitted under paragraph (2)(C) of subsection (d), issue a public statement—(i)assessing the finding or recommendation; and(ii)disclosing the action, if any, the Federal agency intends to take with respect to the finding or recommendation.(2)Joint statement permittedIf a finding or recommendation described in subsection (d)(1) relates to more than 1 Federal agency, the applicable Federal agencies may, for the purposes of the public statement required under paragraph (1)(B), issue a joint statement.4242.Agency study on alternative financing solutions(a)PurposeThe purpose of this section is to provide information relating to alternative financing solutions to minority business enterprises, as those business enterprises are more likely to struggle in accessing, particularly at affordable rates, traditional sources of capital.(b)Study and reportNot later than 1 year after the date of enactment of this Act, the Assistant Secretary shall—(1)conduct a study on opportunities for providing alternative financing solutions to minority business enterprises; and(2)submit to Congress, and publish on the website of the Agency, a report describing the findings of the study carried out under paragraph (1).4243.Educational development relating to management and entrepreneurship(a)DutiesThe Assistant Secretary shall, whenever the Assistant Secretary determines such action is necessary or appropriate—(1)promote and provide assistance for the education and training of socially disadvantaged individuals in subjects directly relating to business administration and management;(2)join with, and encourage, institutions of higher education, leaders in business and industry, and other public sector and private sector entities, particularly minority business enterprises, to—(A)develop programs to offer scholarships and fellowships, apprenticeships, and internships relating to business to socially disadvantaged individuals; and(B)sponsor seminars, conferences, and similar activities relating to business for the benefit of socially disadvantaged individuals;(3)stimulate and accelerate curriculum design and improvement in support of development of minority business enterprises; and(4)encourage and assist private institutions and organizations and public sector entities to undertake activities similar to the activities described in paragraphs (1), (2), and (3).(b)Parren J. Mitchell entrepreneurship education grants(1)DefinitionIn this subsection, the term eligible institution means an institution of higher education described in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(2)GrantsThe Assistant Secretary shall award grants to eligible institutions to develop and implement entrepreneurship curricula.(3)RequirementsAn eligible institution that receives a grant awarded under this subsection shall use the grant funds to—(A)develop a curriculum that includes training in various skill sets needed by contemporary successful entrepreneurs, including—(i)business management and marketing;(ii)financial management and accounting;(iii)market analysis;(iv)competitive analysis;(v)innovation;(vi)strategic planning; and(vii)any other skill set that the eligible institution determines is necessary for the students served by the eligible institution and the community in which the eligible institution is located; and(B)implement the curriculum developed under subparagraph (A) at the eligible institution.(4)Implementation timelineThe Assistant Secretary shall establish and publish a timeline under which an eligible institution that receives a grant under this section shall carry out the requirements under paragraph (3).(5)ReportsEach year, the Assistant Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives, as part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, a report evaluating the awarding and use of grants under this subsection during the fiscal year immediately preceding the date on which the report is submitted, which shall include, with respect to that fiscal year—(A)a description of each curriculum developed and implemented under each grant awarded under this section;(B)the date on which each grant awarded under this section was awarded; and(C)the number of eligible entities that were recipients of grants awarded under this section.4Administrative and other powers of the Agency; miscellaneous provisions4251.Administrative powers(a)In generalIn carrying out this subtitle, the Assistant Secretary may—(1)adopt and use a seal for the Agency, which shall be judicially noticed;(2)hold hearings, sit and act, and take testimony as the Assistant Secretary may determine to be necessary or appropriate to carry out this subtitle;(3)acquire, in any lawful manner, any property that the Assistant Secretary may determine to be necessary or appropriate to carry out this subtitle;(4)make advance payments under grants, contracts, and cooperative agreements awarded under this subtitle;(5)enter into agreements with other Federal agencies;(6)coordinate with the heads of the Offices of Small and Disadvantaged Business Utilization of Federal agencies;(7)require a coordinated review of all training and technical assistance activities that are proposed to be carried out by Federal agencies in direct support of the development of minority business enterprises to—(A)ensure consistency with the purposes of this subtitle; and(B)avoid duplication of existing efforts; and(8)prescribe such rules, regulations, and procedures as the Agency may determine to be necessary or appropriate to carry out this subtitle.(b)Employment of certain experts and consultants(1)In generalIn carrying out this subtitle, the Assistant Secretary may procure by contract the temporary or intermittent services of experts or consultants or an organization thereof, as authorized under section 3109 of title 5, United States Code.(2)Renewal of contractsThe Assistant Secretary may annually renew a contract entered into under paragraph (1).(c)Donation of property(1)In generalSubject to paragraph (2), in carrying out this subtitle, the Assistant Secretary may, without cost (except for costs of care and handling), donate for use by any public sector entity, or by any recipient nonprofit organization, for the purpose of the development of minority business enterprises, any real or tangible personal property acquired by the Agency in carrying out this subtitle.(2)Terms, conditions, reservations, and restrictionsThe Assistant Secretary may impose reasonable terms, conditions, reservations, and restrictions upon the use of any property donated under paragraph (1).4252.Financial assistance(a)In general(1)Provision of financial assistanceTo carry out sections 4221, 4222, and 4223(a), the Assistant Secretary may provide financial assistance to public sector entities and private sector entities in the form of contracts, grants, or cooperative agreements.(2)NoticeNot later than 120 days before the first day of each fiscal year, the Assistant Secretary shall, in accordance with subsection (b), broadly publish a statement regarding financial assistance that will, or may, be made available under paragraph (1) in the first fiscal year that begins after the date on which the statement is published, including—(A)the actual, or anticipated, amount of financial assistance that will, or may, be made available;(B)the types of financial assistance that will, or may, be made available;(C)the manner in which financial assistance will be allocated among public sector entities and private sector entities, as applicable; and(D)the methodology used by the Assistant Secretary to make allocations under subparagraph (C).(3)ConsultationThe Assistant Secretary shall consult with public sector entities and private sector entities, as applicable, in deciding the amounts and types of financial assistance to make available under paragraph (1).(b)PublicityIn carrying out this section, the Assistant Secretary shall broadly publicize all opportunities for financial assistance available under this section, including—(1)on the website of the Agency; and(2)via social media outlets.4253.Audits(a)Recordkeeping requirementEach recipient of assistance under this subtitle shall keep such records as the Assistant Secretary shall prescribe, including records that fully disclose, with respect to the assistance received by the recipient under this subtitle—(1)the amount and nature of that assistance;(2)the disposition by the recipient of the proceeds of that assistance;(3)the total cost of the undertaking for which the assistance is given or used;(4)the amount and nature of the portion of the cost of the undertaking described in paragraph (3) that is supplied by a source other than the Agency; and(5)any other records that will facilitate an effective audit of the assistance.(b)Access by Government officialsThe Assistant Secretary, the Inspector General of the Department of Commerce, and the Comptroller General of the United States, or any duly authorized representative of any such individual, shall have access, for the purpose of audit, investigation, and examination, to any book, document, paper, record, or other material of a recipient of assistance under this subtitle that pertains to the assistance received by the recipient under this subtitle.4254.Review and report by Comptroller GeneralNot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)conduct a thorough review of the programs carried out under this subtitle; and(2)submit to Congress a detailed report of the findings of the Comptroller General of the United States under the review carried out under paragraph (1), which shall include—(A)an evaluation of the effectiveness of the programs in achieving the purposes of this subtitle;(B)a description of any failure by any recipient of assistance under this subtitle to comply with the requirements under this subtitle; and(C)recommendations for any legislative or administrative action that should be taken to improve the achievement of the purposes of this subtitle.4255.Annual reports; recommendations(a)Annual reportNot later than 90 days after the last day of each fiscal year, the Assistant Secretary shall submit to Congress, and publish on the website of the Agency, a report of each activity of the Agency carried out under this subtitle during the fiscal year preceding the date on which the report is submitted.(b)RecommendationsThe Assistant Secretary shall periodically submit to Congress and the President recommendations for legislation or other actions that the Assistant Secretary determines to be necessary or appropriate to promote the purposes of this subtitle.4256.SeparabilityIf a provision of this subtitle, or the application of a provision of this subtitle to any person or circumstance, is held by a court of competent jurisdiction to be invalid, that judgment—(1)shall not affect, impair, or invalidate—(A)any other provision of this subtitle; or(B)the application of this subtitle to any other person or circumstance; and(2)shall be confined in its operation to—(A)the provision of this subtitle with respect to which the judgment is rendered; or(B)the application of the provision of this subtitle to each person or circumstance directly involved in the controversy in which the judgment is rendered.4257.Executive Order 11625The powers and duties of the Agency shall be determined— (1)in accordance with this subtitle and the requirements of this subtitle; and (2)without regard to Executive Order 11625 (36 Fed Reg. 19967; relating to prescribing additional arrangements for developing and coordinating a national program for minority business enterprise).4258.Amendment to the Federal Acquisition Streamlining Act of 1994Section 7104(c) of the Federal Acquisition Streamlining Act of 1994 (15 U.S.C. 644a(c)) is amended by striking paragraph (2) and inserting the following:(2)The Assistant Secretary of Commerce for Minority Business Development..CPRIME program4301.Funding for PRIME programOut of any money in the Treasury not otherwise appropriated, there are appropriated, for each of fiscal years 2021 and 2022, to the Administrator of the Small Business Administration, $15,000,000 to carry out the PRIME Act (15 U.S.C. 6901 et seq.).DProviding real opportunities for growth to rising entrepreneurs for sustained success4401.Angel Investor Tax Credit(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Angel Investor Tax Credit(a)General RuleFor purposes of section 38, the angel investor credit determined under this section for any taxable year is an amount equal to the sum of the credit amounts determined for the taxable year for all qualified investments of the taxpayer.(b)Credit amountFor purposes of this section—(1)In generalThe term credit amount means, with respect to any qualified investment in a qualifying business entity, the lesser of—(A)10 percent of the amount of the qualified investment determined under subsection (c)(3) for the taxable year, or(B)an amount equal to—(i)50 percent of such qualified investment, reduced (but not below zero) by(ii)the amount of the credit determined under this section with respect to such qualified investment of the taxpayer for all preceding taxable years.(2)Overall dollar limitation(A)In generalThe credit amount determined under paragraph (1) with respect to any qualified investment of a taxpayer in a qualifying business entity for any taxable year shall not exceed the lesser of—(i)$10,000 (as increased for the taxable year by the cost-of-living adjustment under subsection (e)(2)), or(ii)an amount equal to—(I)an amount equal to 5 times the amount under clause (i) for the taxable year, reduced (but not below zero) by(II)the amount of the credit determined under this section with respect to such qualified investment of the taxpayer for all preceding taxable years.(B)No credit amount by reason of cost-of-living adjustment after overall limit first reachedNo credit amount shall be determined under this section with respect to any qualified investment of a taxpayer in a qualifying business entity for any taxable year after the first taxable year for which the amount determined under subclause (II) of subparagraph (A)(ii) equals or exceeds the amount determined under subclause (I) of such subparagraph.(3)Reduction in credit amount where loan rate exceeds prime rate(A)In generalIf—(i)the rate of interest (expressed as an annual percentage rate) on a qualified investment which is a qualifying loan, exceeds(ii)the bank prime rate as of the first day of the month in which the loan is entered into (or such other time as the Secretary may specify),then each of the amounts determined under subparagraphs (A) and (B)(i) of paragraph (1) shall be
			 reduced (but not below zero) by the amount which bears the same ratio to
			 such amount as the
			 number of full percentage points by which such rate of interest exceeds
 such bank prime rate bears to 25.(B)Special rules where qualifying loans treated as part of single investmentIf one or more qualifying loans to which subparagraph (A) applies are treated as part of a single qualified investment under subsection (c)(1), then, for purposes of this subsection—(i)the credit amount under paragraph (1) for such single qualified investment shall be the sum of such credit amounts computed separately for each such qualifying loan and such credit amount computed for all other qualified investments treated as part of such single qualified investment, and(ii)the limitation under paragraph (2) shall be applied to such sum.(C)Rules relating to interest rates(i)Annual percentage rateThe Secretary shall prescribe guidance or regulations for the calculation of the annual percentage rate of interest on a loan for purposes of subparagraph (A)(i), including rules which provide for—(I)the calculation of the annual percentage rate in cases where there is a variable rate of interest,(II)the recalculation of the annual percentage rate where the terms of the loan are modified after the loan is entered into, and(III)the proper taking into account of lump sum payments, orientation and application fees, closing fees, invoice discounting fees, and any other loan fees.(ii)Bank prime rateFor purposes of subparagraph (A)(ii), the term bank prime rate means the average predominant prime rate quoted by commercial banks to large businesses, as determined by the Board of Governors of the Federal Reserve System.(4)Special rules for pass-thru entitiesFor purposes of this subsection, if a qualified investment in a qualifying business entity is made by a partnership, trust, S corporation, or other pass-thru entity, the limitations under this subsection with respect to the qualified investment shall apply at the partnership or other entity level and not at the partner or similar level.(c)Qualified investmentFor purposes of this section—(1)In generalThe term qualified investment means, with respect to any qualifying business entity, either of the following of the taxpayer:(A)The direct or indirect acquisition of stock, or a capital interest, in the entity at its original issue solely in exchange for cash.(B)A qualifying loan made to the entity.If a taxpayer has or had more than 1 qualified investment in any qualifying business entity for the taxable year or any prior taxable year, all such investments shall be treated as a single qualified investment for purposes of applying this section.(2)Exception for investments made by qualified active investors and related personsSuch term shall not include any acquisition or loan made by a taxpayer who, immediately before the acquisition or loan, is a qualified active investor in the qualifying business entity or is related to any qualified active investor.(3)Amount of qualified investmentThe amount of a taxpayer's qualified investment with respect to any qualifying business entity for any taxable year shall be the monthly average for months ending within the taxable year of—(A)the taxpayer's aggregate unadjusted bases in all stock or interests described in paragraph (1)(A) as of the close of each such month, and(B)the aggregate outstanding principal amount of all qualified loans described in paragraph (1)(B) as of the close of each such month.(4)Special rules for transfers of qualifying loans(A)In generalIf a taxpayer sells, exchanges, or otherwise transfers all or any portion of a qualifying loan which is a qualified investment in a qualifying business entity, such investment shall be treated as a qualified investment in the hands of the transferee (and not of the transferor) for periods after the transfer. This paragraph shall also apply to any subsequent transfer of such interest.(B)Coordination of limitsIn applying subsection (b) to any qualifying loan treated as a qualified investment of a transferee under this paragraph—(i)all credits determined under this section for any periods before the transfer with respect to the qualified investment of any prior holder of such investment shall be taken into account under paragraphs (1)(B)(ii) and (2)(A)(ii)(II) of such subsection in the same manner as if such credits were determined for the transferee for prior taxable years, and(ii)if only a portion of the qualified investment was transferred, the amount taken into account under such paragraphs by reason of clause (i) shall be ratably reduced to reflect only the portion so transferred.(d)Qualifying business entityFor purposes of this section—(1)Definition(A)In generalThe term qualifying business entity means, with respect to any qualified investment, any entity which is engaged in the active conduct of one or more or more trades or businesses and with respect to which—(i)the qualified active investor ownership requirements of paragraph (2) are met immediately before and after the qualified investment,(ii)the wage requirements of paragraph (3) are met, and(iii)the certification requirements of paragraph (4) are met.(B)Entities under common controlFor purposes of this section, all qualifying business entities treated as a single employer under subsection (a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be treated as a single qualifying business entity.(2)Qualified active investor ownership requirementsThe requirements of this paragraph are met with respect to any entity if qualified active investors own directly or indirectly—(A)in the case of a corporation, more than 50 percent (by vote and value) of the stock in the corporation, and(B)in the case of any other entity, more than 50 percent of the capital or profits interests in the entity.(3)Wage requirements(A)In generalThe requirements of this paragraph are met with respect to any entity if the entity, during the taxable year of the entity preceding the taxable year in which the qualified investment is made—(i)employed at least 1 full-time employee, or employees constituting a full-time equivalent employee, in one or more trades or businesses actively conducted by the entity, and(ii)paid W–2 wages to such employee or employees with respect to such employment.(B)Certain wages not taken into accountW–2 wages shall not be taken into account under subparagraph (A) if paid by an entity to an employee, and such employee shall not be taken into account under subparagraph (A)(i), during any period the employee is—(i)a qualified active investor, or(ii)an employee other than a qualified active investor who is a 5-percent owner (as defined in section 416(i)(1)(B)(i)) of the entity.(C)W–2 wagesThe term W–2 wages means, with respect to any entity, the amounts described in paragraphs (3) and (8) of section 6051(a) paid by the entity with respect to employment of employees by the entity. Such term shall not include any amount which is not properly included in a return filed with the Social Security Administration on or before the 60th day after the due date (including extensions) for such return.(D)Full-time employees and equivalentsFor purposes of this paragraph—(i)the term full-time employee has the meaning given to such term by section 4980H(c)(4), and(ii)the determination of the number of employees constituting a full-time equivalent shall be made in the same manner as under section 4980H(c)(2)(E).(4)Certification requirements(A)In generalThe requirements of this paragraph are met with respect to any entity if the entity certifies, in such form and manner and at such time as the Secretary may prescribe, that, at the time of the qualified investment, the entity—(i)is engaged in the active conduct of one or more trades or businesses, and(ii)meets the requirements of paragraphs (2) and (3) to be treated as a qualifying business entity.(B)Certification provided to investors and SecretaryAn entity shall—(i)provide the certification under subparagraph (A) to the person making the qualified investment at the time such investment is made, and(ii)include such certification, and the names, addresses, and taxpayer identification numbers of the entity's qualified active investors and the persons making the qualified investment, with its return of tax for the taxable year which includes the date of the qualified investment.(C)Certification included with return claiming creditNo credit shall be determined under subsection (a) with respect to any taxpayer making a qualified investment in a qualifying business entity unless the taxpayer includes the certification under subparagraph (A) with respect to the investment with its return of tax for any taxable year for which such credit is being claimed.(D)Timely filed return requiredThe requirements of subparagraph (B)(ii) or (C) shall be treated as met only if the return described in such subparagraph is filed on or before its due date (including extensions).(5)Qualified active investor(A)In generalThe term qualified active investor means, with respect to any entity, an individual who—(i)is a citizen or resident of the United States,(ii)materially participates (within the meaning of section 469(h)) in one or more trades or businesses actively conducted by the entity,(iii)holds stock, or a capital or profits interest, in the entity, and(iv)meets the income requirements of subparagraph (B).(B)Income requirementsThe requirements of this subparagraph are met with respect to an individual if the average annual taxable income of the individual for the 3 taxable years of the individual immediately preceding the taxable year in which the qualified investment is made does not exceed the applicable amount.(C)Applicable amountFor purposes of this paragraph, the term applicable amount means, with respect to any taxable year in which a qualified investment is made—(i)in the case of an individual not described in clause (ii), $100,000 (as increased for the taxable year by the cost-of-living adjustment under subsection (e)(2)), and(ii)in the case of an individual who is a married individual filing a joint return or who is a head of household (as defined in section 2(b)) for the taxable year, an amount equal to 2 times the amount in effect under clause (i) for the taxable year.(D)Rules for determining average taxable incomeFor purposes of this paragraph—(i)a married individual filing a separate return of tax for any taxable year shall include the taxable income of their spouse in computing the individual's average taxable income for any period unless the Secretary determines that the spouse's information is not available to the individual, and(ii)the Secretary shall prescribe rules for the determination of average taxable income in cases where the individual had different filing statuses for the 3 taxable years described in subparagraph (B).(e)Definitions and special rulesFor purposes of this section—(1)Related personsA person shall be treated as related to another person if the person bears a relationship to such other person described in section 267(b), except that section 267(b) shall be applied by substituting 5 percent for 50 percent each place it appears.(2)Cost-of-living adjustmentsIn the case of any taxable year beginning after 2021, the $10,000 amount under subsection (b)(2)(A)(i) and the $100,000 amount under subsection (d)(5)(C)(i) shall each be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2020 for 2016 in subparagraph (A)(ii) thereof.If any increase in such $10,000 amount is not a multiple of $100, such increase shall be rounded to
			 the next lowest multiple of $100 and if any increase in such $100,000
			 amount is not a multiple of $1,000, such increase shall be rounded to the
 next lowest multiple of $1,000.(3)Rules relating to entities(A)Sole proprietorshipsIf a taxpayer carries on one or more trades or businesses as sole proprietorships, all such trades or businesses shall be treated as a single entity for purposes of applying this section.(B)Application to disregarded entitiesIn the case of any entity with a single owner which is disregarded as an entity separate from its owner for purposes of this title, this section shall be applied in the same manner as if such entity were a corporation.(f)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out the provisions of this section..(b)Credit To be part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:(34)the angel investor credit determined under section 45U(a)..(c)Credit allowed against alternative minimum taxSection 38(c)(4)(B) of such Code is amended by redesignating clauses (x), (xi), and (xii) as clauses (xi), (xii), and (xiii), respectively, and by inserting after clause (ix) the following new clause:(x)the credit determined under section 45U,.(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 45U. Angel investor tax credit..(e)Effective dateThe amendments made by this section shall apply to qualified investments made in taxable years beginning after December 31, 2020.4402.First Employee Business Wage Credit(a)Allowance of credit(1)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by section 4401, is amended by adding at the end the following new section:45V.First Employee Business Wage Credit(a)General RuleFor purposes of section 38, in the case of a qualifying business entity, the first employee business wage credit determined under this section for any taxable year is an amount equal to 25 percent of the qualified wages of the entity for the taxable year.(b)Dollar limitations(1)In generalThe amount of the credit determined under subsection (a) with respect to any qualifying business entity for any taxable year shall not exceed the lesser of—(A)$10,000 (as increased for the taxable year by the cost-of-living adjustment under subsection (f)), or(B)the excess (if any) of—(i)an amount equal to 4 times the amount under subparagraph (A) for the taxable year, over(ii)the amount of the credit determined under this section with respect to such entity for all preceding taxable years.(2)No credit by reason of cost-of-living adjustment after overall limit first reachedNo credit shall be determined under this section with respect to any qualifying business entity for any taxable year after the first taxable year for which the amount determined under clause (ii) of paragraph (1)(B) equals or exceeds the amount determined under clause (i) of such paragraph.(3)Pass-thru entitiesIf a qualifying business entity is a partnership, trust, S corporation, or other pass-thru entity, the limitations under this subsection shall apply at the partnership or other entity level and not at the partner or similar level.(c)Qualified wagesFor purposes of this section—(1)In generalThe term qualified wages means, with respect to any qualifying business entity, the amount of W–2 wages paid or incurred during any eligible taxable year to employees for services performed in connection with the active conduct of a trade or business by the entity.(2)Exception for qualified active investors and 5-percent owner-employeesW–2 wages shall not be taken into account under paragraph (1) if paid by an entity to an employee, and such employee shall not be taken into account under paragraph (3)(A), during any period the employee is—(A)a qualified active investor, or(B)an employee other than a qualified active investor who is a 5-percent owner (as defined in section 416(i)(1)(B)(i)) of the entity.(3)Eligible taxable year(A)In generalThe term eligible taxable year means any taxable year of a qualifying business entity—(i)which occurs during the period—(I)beginning with the first taxable year of the entity in which the entity employed at least 1 full-time employee (or employees constituting a full-time equivalent employee) in one or more trades or businesses actively conducted by the entity during the taxable year and paid W–2 wages to such employee or employees with respect to such employment, and(II)ending with the last taxable year for which a credit may be determined for the entity under this section by reason of the limitation under subsection (b)(2), and(ii)in the case of a taxable year other than the first taxable year described in clause (i)(I), with respect to which the entity meets the employment and wage requirements of such clause.Such term shall not include any taxable year during such a period if the first taxable year
			 described in clause (i)(I) of the entity (or any predecessor) begins
			 before
 January 1, 2021.(B)W–2 wages; full-time employeesFor purposes of this subsection, W–2 wages, full-time employees, and full-time employee equivalents shall be determined in the same manner as under section 45U.(d)Qualifying business entityFor purposes of this section—(1)Qualifying business entity defined(A)In generalThe term qualifying business entity means, with respect to any taxable year for which a credit under this section is being determined, any entity—(i)which is engaged in the active conduct of one or more trades or businesses,(ii)with respect to which the qualified active investor ownership requirements of paragraph (2) of section 45U(d) are met as of the close of such taxable year (rather than immediately before and after the qualified investment), and(iii)with respect to which the certification requirements of paragraph (2) are met.(B)Entities under common controlFor purposes of this section—(i)In generalAll qualifying business entities treated as a single employer under subsection (a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be treated as a single qualifying business entity.(ii)Allocation of creditExcept as provided in regulations, the credit under this section shall be allocated among the entities comprising the single entity described in clause (i) in proportion to the qualified wages of each such entity taken into account under subsection (a).(2)Certification requirements(A)In generalThe requirements of this paragraph are met with respect to any entity for any taxable year described in paragraph (1) if the entity certifies, in such form and manner and at such time as the Secretary may prescribe, that the entity meets the requirements described in clauses (i) and (ii) of paragraph (1)(A).(B)Certification provided to SecretaryAn entity shall include the certification under subparagraph (A), and the names, addresses, and taxpayer identification numbers of the entity's qualified active investors (and employees who are 5-percent owners described in subsection (c)(2)(B)), with its return of tax for the taxable year to which the certification relates. The requirement of this subparagraph is met only if such return is filed before its due date (including extensions).(3)Qualified active investorFor purposes of this section (including applying the requirements of paragraph (2) of section 45U(d) for purposes of paragraph (1)(A)(ii)), the term qualified active investor has the same meaning given such term by section 45U(d)(5), except that such section shall be applied separately for each taxable year described in paragraph (1) (rather than the taxable year of the qualified investment).(e)Election To apply credit against payroll taxes(1)In generalAt the election of a qualifying business entity, section 3111(g) shall apply to the payroll tax credit portion of the credit otherwise determined under subsection (a) for the taxable year and such portion shall not be treated (other than for purposes of section 280C) as a credit determined under subsection (a).(2)Payroll tax credit portionFor purposes of this subsection, the payroll tax credit portion of the credit determined under subsection (a) with respect to any qualifying business entity for any taxable year is the least of—(A)the amount specified in the election made under this subsection,(B)the credit determined under subsection (a) for the taxable year (determined before the application of this subsection), or(C)in the case of a qualifying business entity other than a partnership, estate, S corporation or other pass-thru entity, the amount of the business credit carryforward under section 39 carried from the taxable year (determined before the application of this subsection to the taxable year).(3)Election(A)In generalAny election under this subsection for any taxable year—(i)shall specify the amount of the credit to which such election applies,(ii)shall be made on or before the due date (including extensions) of the return for the taxable year, and(iii)may be revoked only with the consent of the Secretary.(B)Special rule for pass-thru entitiesIn the case of a partnership, estate, S corporation, or other pass-thru entity, the election made under this subsection shall be made at the entity level.(f)Cost-of-Living adjustmentsIn the case of any taxable year beginning after 2021, the $10,000 amount under subsection (b)(1)(A) shall be increased by an amount equal to—(1)such dollar amount, multiplied by(2)the cost-of-living adjustment under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2020 for 2016 in subparagraph (A)(ii) thereof.If any increase in such amount is not a multiple of $100, such increase shall be rounded to
 the next lowest multiple of $100.(g)Other rulesFor purposes of this section—(1)Rules relating to entitiesRules similar to the rules of section 45U(e)(3) shall apply.(2)Election not to have credit apply(A)In generalA taxpayer may elect not to have this section apply for any taxable year.(B)Other rulesRules similar to the rules of paragraphs (2) and (3) of section 51(j) shall apply for purposes of this paragraph.(3)Certain other rules made applicableRules similar to the rules of subsections (c), (d), and (e) of section 52 shall apply.(h)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carrying out the provisions of this section, including regulations—(1)preventing the avoidance of the limitations under this section in cases in which there is a successor or new qualified business entity with respect to the same trade or business for which a predecessor qualified business entity already claimed the credit under this section,(2)to minimize compliance and recordkeeping burdens under the provisions of this section, and(3)for recapturing the benefit of credits determined under section 3111(g) in cases where there is a recapture or a subsequent adjustment to the payroll tax credit portion of the credit determined under subsection (a), including requiring amended income tax returns in the cases where there is such an adjustment..(2)Credit to be part of general business creditSection 38(b) of such Code, as amended by section 4401, is amended by striking plus at the end of paragraph (33), by striking the period at the end of paragraph (34) and inserting , plus, and by adding at the end the following new paragraph:(35)the first employee business wage credit determined under section 45V(a)..(3)Credit allowed against alternative minimum taxSection 38(c)(4)(B) of such Code, as amended by section 4401, is amended by redesignating clauses (xi), (xii), and (xiii) as clauses (xii), (xiii), and (xiv), respectively, and by inserting after clause (x) the following new clause:(xi)the credit determined under section 45V,.(4)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code, as amended by section 4401, is amended by adding at the end the following new item:Sec. 45V. First employee business wage credit..(b)Payroll tax creditSection 3111 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(g)Credit for first employee business wage expenses(1)In generalIn the case of a taxpayer who has made an election under section 45V(e) for a taxable year, there shall be allowed as a credit against the tax imposed by subsection (a) for the first calendar quarter which begins after the date on which the taxpayer files the return for the taxable year an amount equal to the payroll tax credit portion determined under section 45V(e)(2).(2)LimitationThe credit allowed by paragraph (1) shall not exceed the tax imposed by subsection (a) for any calendar quarter on the wages paid with respect to the employment of all individuals in the employ of the employer.(3)Carryover of unused creditIf the amount of the credit under paragraph (1) exceeds the limitation of paragraph (2) for any calendar quarter, such excess shall be carried to the succeeding calendar quarter and allowed as a credit under paragraph (1) for such quarter.(4)Deduction allowed for credited amountsNotwithstanding section 280C(a), the credit allowed under paragraph (1) shall not be taken into account for purposes of determining the amount of any deduction allowed under chapter 1 for taxes imposed under subsection (a)..(c)Coordination with deductions and other credits(1)DeductionsSection 280C(a) of the Internal Revenue Code of 1986 is amended by inserting 45V(a), after 45S(a),.(2)Other credits(A)Section 41(b)(2)(D) of such Code is amended by adding at the end the following:(iv)Exclusion for wages to which first employee wage credit appliesThe term wages shall not include any amount taken into account in determining the credit under section 45V..(B)Section 45A(b)(1) of such Code is amended by adding at the end the following:(C)Coordination with first employee wage creditThe term qualified wages shall not include wages if any portion of such wages is taken into account in determining the credit under section 45V..(C)Section 1396(c)(3) of such Code is amended—(i)by striking section 51 each place it appears and inserting section 45V or 51, and(ii)by inserting and first employee wage after opportunity in the heading thereof.(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020. ECommunity development investment4501.Short titleThis subtitle may be cited as the Jobs and Neighborhood Investment Act.4502.PurposeThe purpose of this subtitle is to— (1)establish programs to revitalize and provide long-term financial products and service availability for, and provide investments in, low- and moderate-income and minority communities; (2)respond to the unprecedented loss of Black-owned businesses and unemployment; and(3)otherwise enhance the stability, safety and soundness of community financial institutions that support low- and moderate-income and minority communities. 4503.Considerations; requirements for creditors(a)In generalIn exercising the authorities under this subtitle and the amendments made by this subtitle, the Secretary of the Treasury shall take into consideration—(1)increasing the availability of affordable credit for consumers, small businesses, and nonprofit organizations, including for projects supporting affordable housing, community-serving real estate, and other projects, that provide direct benefits to low- and moderate-income communities, low-income and underserved individuals, and minorities; (2)providing funding to minority-owned or minority-led eligible institutions and other eligible institutions that have a strong track record of serving minority small businesses;(3)protecting and increasing jobs in the United States; (4)increasing the opportunity for small business, affordable housing and community development in geographic areas and demographic segments with poverty and high unemployment rates that exceed the average in the United States; (5)ensuring that all low- and moderate-income community financial institutions may apply to participate in the programs established under this subtitle and the amendments made by this subtitle, without discrimination based on geography;(6)providing transparency with respect to use of funds provided under this subtitle and the amendments made by this subtitle;(7)promoting and engaging in financial education to would-be borrowers; and(8)providing funding to eligible institutions that serve consumers, small businesses, and nonprofit organizations to support affordable housing, community-serving real estate, and other projects that provide direct benefits to low- and moderate-income communities, low-income individuals, and minorities directly affected by the COVID–19 pandemic.(b)Requirement for creditorsAny creditor participating in a program established under this subtitle or the amendments made by this subtitle shall fully comply with all applicable statutory and regulatory requirements relating to fair lending.4504.Sense of CongressThe following is the sense of Congress:(1)The Department of the Treasury, Board of Governors of the Federal Reserve System, Small Business Administration, Office of the Comptroller of the Currency, Federal Deposit Insurance Corporation, National Credit Union Administration, and other Federal agencies should take steps to support, engage with, and utilize minority depository institutions and community development financial institutions in the near term, especially as they carry out programs to respond to the COVID–19 pandemic, and the long term.(2)The Board of Governors of the Federal Reserve System should, consistent with its mandates, work to increase lending by minority depository institutions and community development financial institutions to underserved communities, and when appropriate, should work with the Department of the Treasury to increase lending by minority depository institutions and community development financial institutions to underserved communities.(3)The Department of the Treasury and prudential regulators should establish a strategic plan identifying concrete steps that they can take to support existing minority depository institutions, as well as the formation of new minority depository institutions consistent with the goals established in the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 to preserve and promote minority depository institutions.(4)Congress should increase funding and make other enhancements, including those provided by this legislation, to enhance the effectiveness of the CDFI Fund, especially reforms to support minority-owned and minority led CDFIs in times of crisis and beyond.(5)Congress should conduct robust and ongoing oversight of the Department of the Treasury, CDFI Fund, Federal prudential regulators, SBA, and other Federal agencies to ensure they fulfill their obligations under the law as well as implement this title and other laws in a manner that supports and fully utilizes minority depository institutions and community development financial intuitions, as appropriate.(6)The investments made by the Secretary of the Treasury under this subtitle and the amendments made by this subtitle should be designed to maximize the benefit to low- and moderate-income and minority communities and contemplate losses to capital of the Treasury. 4505.Neighborhood Capital Investment ProgramTitle IV of the CARES Act (15 U.S.C. 9041 et seq.) is amended—(1)in section 4002 (15 U.S.C. 9041)—(A)by redesignating paragraphs (7) through (10) as paragraphs (9) through (12), respectively; and(B)by inserting after paragraph (6) the following:(7)Low- and moderate-income community financial institutionThe term low- and moderate-income community financial institution means any financial institution that is—(A)a community development financial institution, as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702); or(B)a minority depository institution.(8)Minority depository institutionThe term minority depository institution— (A)has the meaning given that term under section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note);(B)means an entity considered to be a minority depository institution by—(i)the appropriate Federal banking agency, as defined in section 3 of the Federal Deposit Insurance Act(12 U.S.C. 1813); or(ii)the National Credit Union Administration, in the case of an insured credit union; and(C)means an entity listed in the Federal Deposit Insurance Corporation’s Minority Depository Institutions List published for the Second Quarter 2020.;(2)in section 4003 (15 U.S.C. 9042), by adding at the end the following:(i)Neighborhood Capital Investment Program(1)DefinitionsIn this subsection—(A)the term community development financial institution has the meaning given the term in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702); (B)the term Fund means the Community Development Financial Institutions Fund established under section 104(a) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703(a)); (C)the term minority means any Black American, Native American, Hispanic American, or Asian American;(D)the term Program means the Neighborhood Capital Investment Program established under paragraph (2); and(E)the Secretary means the Secretary of the Treasury.(2)EstablishmentThe Secretary of the Treasury shall establish a Neighborhood Capital Investment Program to support the efforts of low- and moderate-income community financial institutions to, among other things, provide loans and forbearance for small businesses, minority-owned businesses, and consumers, especially in low-income and underserved communities, by providing direct capital investments in low- and moderate-income community financial institutions.(3)Application(A)AcceptanceThe Secretary shall begin accepting applications for capital investments under the Program not later than the end of the 30-day period beginning on the date of enactment of this subsection, with priority in distribution given to low- and moderate-income community financial institutions that are minority lending institutions, as defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).(B)Requirement to provide a neighborhood investment lending plan(i)In generalAt the time that an applicant submits an application to the Secretary for a capital investment under the Program, the applicant shall provide the Secretary, along with the appropriate Federal banking agency, an investment and lending plan that—(I)demonstrates that not less than 30 percent of the lending of the applicant over the past 2 fiscal years was made directly to low- and moderate income borrowers, to borrowers that create direct benefits for low- and moderate-income populations, to other targeted populations as defined by the Fund, or any combination thereof, as measured by the total number and dollar amount of loans; (II)describes how the business strategy and operating goals of the applicant will address community development needs, which includes the needs of small businesses, consumers, nonprofit organizations, community development, and other projects providing direct benefits to low- and moderate-income communities, low-income individuals, and minorities within the minority, rural, and urban low-income and underserved areas served by the applicant;(III)includes a plan to provide linguistically and culturally appropriate outreach, where appropriate; (IV)includes an attestation by the applicant that the applicant does not own, service, or offer any financial products at an annual percentage rate of more than 36 percent interest, as defined in section 987(i)(4) of title 10, United States Code, and is compliant with State interest rate laws; and(V)includes details on how the applicant plans to expand or maintain significant lending or investment activity in low- or moderate-income minority communities, to historically disadvantaged borrowers, and to minorities that have significant unmet capital or financial services needs.(ii)Community development loan fundsAn applicant that is not an insured community development financial institution or otherwise regulated by a Federal financial regulator shall submit the plan described in clause (i) only to the Secretary.(iii)DocumentationIn the case of an applicant that is certified as a community development financial institution as of the date of enactment of this subsection, for purposes of clause (i)(I), the Secretary may rely on documentation submitted the Fund as part of certification compliance reporting.(4)Incentives to increase lending and provide affordable credit(A)Requirements on preferred stock and other financial instrumentAny financial instrument issued to Treasury by a low- and moderate-income community financial institution under the Program shall provide the following:(i)No dividends, interest or other payments shall exceed 2 percent per annum.(ii)After the first 24 months from the date of the capital investment under the Program, annual payments may be required, as determined by the Secretary and in accordance with this section, and adjusted downward based on the amount of affordable credit provided by the low- and moderate-income community financial institution to borrowers in minority, rural, and urban low-income and underserved communities.(iii)During any calendar quarter after the initial 24-month period referred to in clause (ii), the annual payment rate of a low- and moderate-income community financial institution shall be adjusted downward to reflect the following schedule, based on lending by the institution relative to the baseline period:(I)If the institution in the most recent annual period prior to the investment provides significant lending or investment activity in low- or moderate-income minority communities, historically disadvantaged borrowers, and to minorities that have significant unmet capital or financial services, the annual payment rate shall not exceed 0.5 percent per annum.(II)If the amount of lending within minority, rural, and urban low-income and underserved communities and to low- and moderate-income borrowers has increased dollar for dollar based on the amount of the capital investment, the annual payment rate shall not exceed 1 percent per annum.(III)If the amount of lending within minority, rural, and urban low-income and underserved communities and to low- and moderate-income borrowers has increased by twice the amount of the capital investment, the annual payment rate shall not exceed 0.5 percent per annum.(B)Contingency of payments based on certain financial criteria(i)DeferralAny annual payments under this subsection shall be deferred in any quarter or payment period if any of the following is true:(I)The low- and moderate-income community institution fails to meet the Tier 1 capital ratio or similar ratio as determined by the Secretary.(II)The low- and moderate-income community financial institution fails to achieve positive net income for the quarter or payment period.(III)The low- and moderate-income community financial institution determines that the payment would be detrimental to the financial health of the institution.(ii)Testing during next payment periodAny deferred annual payment under this subsection shall be tested against the metrics described in clause (i) at the beginning of the next payment period, and such payments shall continue to be deferred until the metrics described in that clause are no longer applicable. (5)Restrictions(A)In generalEach low- and moderate-income community financial institution may only issue financial instruments or senior preferred stock under this subsection with an aggregate principal amount that is—(i)not more than 15 percent of risk-weighted assets for an institution with assets of more than $2,000,000,000; (ii)not more than 25 percent of risk-weighted assets for an institution with assets of not less than $500,000,000 and not more than $2,000,000,000; and(iii)not more than 30 percent of risk-weighted assets for an institution with assets of less than $500,000,000. (B)Holding of instrumentsHolding any instrument of a low- and moderate-income community financial institution described in subparagraph (A) shall not give the Treasury or any successor that owns the instrument any rights over the management of the institution. (C)Sale of interestWith respect to a capital investment made into a low- and moderate-income community financial institution under this subsection, the Secretary—(i)except as provided in clause (iv), during the 10-year period following the investment, may not sell the interest of the Secretary in the capital investment to a third party;(ii)shall provide the low- and moderate-income community financial institution a right of first refusal to buy back the investment under terms that do not exceed a value as determined by an independent third party; and(iii)shall not sell more than a 5 percent ownership interest in the capital investment to a single third party; and(iv)with the permission of the institution, may gift or sell the interest of the Secretary in the capital investment for a de minimus amount to a mission aligned nonprofit affiliate of an applicant that is an insured community development financial institution, as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702).(v)Calculation of ownership for minority depository institutionsThe calculation and determination of ownership thresholds for a depository institution to qualify as a minority depository institution described in section 4002(7)(B) shall exclude any dilutive effect of equity investments by the Federal Government, including under the Program or through the Fund. (6)Available amountsIn carrying out the Program, the Secretary shall use not more than $13,000,000,000, from amounts appropriated under section 4027, of which not less than $7,000,000,000 shall be used for direct capital investments under the Program.(7)Treatment of capital investmentsIn making any capital investment under the Program, the Secretary shall ensure that the terms of the investment are designed to ensure the investment receives Tier 1 capital treatment.(8)Outreach to minoritiesThe Secretary shall require low- and moderate-income community financial institutions receiving capital investments under the Program to provide linguistically and culturally appropriate outreach and advertising describing the availability and application process of receiving loans made possible by the Program through organizations, trade associations, and individuals that represent or work within or are members of minority communities.(9)Restrictions(A)In generalNot later than the end of the 30-day period beginning on the date of enactment of this subsection, the Secretary of the Treasury shall issue rules setting restrictions on executive compensation, share buybacks, and dividend payments for recipients of capital investments under the Program.(B)Rule of constructionThe provisions of section 4019 shall apply to investments made under the Program.(10)Termination of investment authorityThe authority to make capital investments in low- and moderate-income community financial institutions, including commitments to purchase preferred stock or other instruments, provided under the Program shall terminate on the date that is 36 months after the date of enactment of this subsection.(11)Collection of dataNotwithstanding the Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.)—(A)any low- and moderate-income community financial institution may collect data described in section 701(a)(1) of that Act (15 U.S.C. 1691(a)(1)) from borrowers and applicants for credit for the purpose of monitoring compliance under the plan required under paragraph (4)(B); and(B)a low- and moderate-income community financial institution that collects the data described in subparagraph (A) shall not be subject to adverse action related to that collection by the Bureau of Consumer Financial Protection or any other Federal agency.(12)Deposit of fundsAll funds received by the Secretary in connection with purchases made pursuant this subsection, including interest payments, dividend payments, and proceeds from the sale of any financial instrument, shall be deposited into the Fund and used to provide financial and technical assistance pursuant to section 108 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4707), except that subsection (e) of that section shall be waived.(13)Equity Equivalent Investment Option(A)In generalThe Secretary shall establish an Equity Equivalent Investment Option, under which, with respect to a specific investment in a low- and moderate-income community financial institution—(i)80 percent of such investment is made by the Secretary under the Program; and(ii)20 percent of such investment if made by a banking institution.(B)Requirement to follow similar terms and conditionsThe terms and conditions applicable to investments made by the Secretary under the Program shall apply to any investment made by a banking institution under this paragraph.(C)LimitationsThe amount of a specific investment described under subparagraph (A) may not exceed $10,000,000, but the receipt of an investment under subparagraph (A) shall not preclude the recipient from being eligible for other assistance under the Program.(D)Banking institution definedIn this paragraph, the term banking institution means any entity with respect to which there is an appropriate Federal banking agency, as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).(j)Application of the Military lending Act(1)In generalNo low- and moderate-income community financial institution that receives an equity investment under subsection (i) shall, for so long as the investment or participation continues, make any loan at an annualized percentage rate above 36 percent, as determined in accordance with section 987(b) of title 10, United States Code (commonly known as the Military Lending Act).(2)No exemptions permittedThe exemption authority of the Bureau under section 105(f) of the Truth in Lending Act (15 U.S.C. 1604(f)) shall not apply with respect to this subsection..4506.Emergency support for CDFIs and communities(a)Authorization of appropriationsThere is authorized to be appropriated to the Fund $4,000,000,000 for fiscal year 2021, for providing financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4707(a)(1)), except that subsection (d) of such section 108 shall not apply to the provision of such assistance, for the Bank Enterprise Award program, and for financial assistance, technical assistance, training, and outreach programs designed to benefit Native American, Native Hawaiian, and Alaska Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, Tribes and Tribal organizations, and other suitable providers.(b)Set asidesOf the amounts appropriated pursuant to the authorization under subsection (a), the following amounts shall be set aside:(1)Up to $400,000,000, to remain available until expended, to provide grants to CDFIs—(A)to expand lending or investment activity in low- or moderate-income minority communities and to minorities that have significant unmet capital or financial services needs, of which not less than $10,000,000 may be for grants to benefit Native American, Native Hawaiian, and Alaska Native communities; and(B)using a formula that takes into account criteria such as certification status, financial and compliance performance, portfolio and balance sheet strength, a diversity of CDFI business model types, and program capacity, as well as experience making loans and investments to those areas and populations identified in this paragraph.(2)Up to $160,000,000, to remain available until expended, for technical assistance, technology, and training under sections 108(a)(1)(B) and 109, respectively, of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4707(a)(1)(B), 4708), with a preference for minority lending institutions.(3)Up to $800,000,000, to remain available until expended, shall be for providing financial assistance, technical assistance, awards, training, and outreach programs described under subsection (a) to recipients that are minority lending institutions.(c)Administrative expensesFunds appropriated pursuant to the authorization under subsection (a) may be used for administrative expenses, including administration of Fund programs and the New Markets Tax Credit Program under section 45D of the Internal Revenue Code of 1986.(d)DefinitionsIn this section:(1)CDFIThe term CDFI means a community development financial institution, as defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).(2)FundThe term Fund means the Community Development Financial Institutions Fund established under section 104(a) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4703(a)).(3)Minority; minority lending institutionThe terms minority and minority lending institution have the meanings given those terms, respectively, under subparagraphs (A) and (B) of paragraph (22) of section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702), as added by section 4509.4507.Ensuring diversity in community banking(a)Sense of Congress on funding the loan-loss reserve fund for small dollar loansThe sense of Congress is the following: (1)The Community Development Financial Institutions Fund (referred to in this subsection as the CDFI Fund) is an agency of the Department of the Treasury, and was established under section 104(a) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4703(a)). The mission of the CDFI Fund is to expand economic opportunity for underserved people and communities by supporting the growth and capacity of a national network of community development lenders, investors, and financial service providers. A community development financial institution is a specialized financial institution serving low-income communities and a Community Development Entity (referred to in this subsection as a CDE) is a domestic corporation or partnership that is an intermediary vehicle for the provision of loans, investments, or financial counseling in low-income communities. The CDFI Fund certifies community development financial institutions and CDEs. Becoming a certified community development financial institution or CDE allows organizations to participate in various CDFI Fund programs as follows:(A)The Bank Enterprise Award Program, which provides FDIC-insured depository institutions awards for a demonstrated increase in lending and investments in distressed communities and community development financial institutions.(B)The CDFI Program, which provides financial and technical assistance awards to community development financial institutions to reinvest in the CDFI Fund, and to build the capacity of the CDFI Fund, including financing product development and loan loss reserves.(C)The Native American CDFI Assistance Program, which provides CDFIs and sponsoring entities Financial and Technical Assistance awards to increase lending and grow the number of CDFIs owned by Native Americans to help build capacity of such CDFIs.(D)The New Market Tax Credit Program, which provides tax credits for making equity investments in CDEs that stimulate capital investments in low-income communities.(E)The Capital Magnet Fund, which provides awards to CDFIs and nonprofit affordable housing organizations to finance affordable housing solutions and related economic development activities.(F)The Bond Guarantee Program, a source of long-term, patient capital for CDFIs to expand lending and investment capacity for community and economic development purposes.(2)The Department of the Treasury is authorized to create multi-year grant programs designed to encourage low-to-moderate income individuals to establish accounts at federally insured banks, and to improve low-to-moderate income individuals’ access to such accounts on reasonable terms.(3)Under this authority, grants to participants in CDFI Fund programs may be used for loan-loss reserves and to establish small-dollar loan programs by subsidizing related losses. These grants also allow for the providing recipients with the financial counseling and education necessary to conduct transactions and manage their accounts. These loans provide low-cost alternatives to payday loans and other nontraditional forms of financing that often impose excessive interest rates and fees on borrowers, and lead millions of people in the United States to fall into debt traps. Small-dollar loans can only be made pursuant to terms, conditions, and practices that are reasonable for the individual consumer obtaining the loan.(4)Program participation is restricted to eligible institutions, which are limited to organizations listed in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under 501(a) of such Code, federally insured depository institutions, community development financial institutions and State, local, or Tribal governmental entities.(5)Since its founding, the CDFI Fund has awarded over $3,300,000,000 to CDFIs and CDEs and has allocated $54,000,000,000 in tax credits and $1,510,000,000 in bond guarantees. According to the CDFI Fund, some programs attract as much as $10 in private capital for every $1 invested by the CDFI Fund. The Administration and Congress should prioritize appropriation of funds for the loan loss reserve fund and technical assistance programs administered by the CDFI Fund.(b)DefinitionsIn this section: (1)Community development financial institutionThe term community development financial institution has the meaning given the term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).(2)Minority depository institutionThe term minority depository institution has the meaning given the term in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note).(c)Establishment of impact bank designation(1)In generalEach Federal banking agency shall establish a program under which a depository institution with total consolidated assets of less than $10,000,000,000 may elect to be designated as an impact bank if the total dollar value of the loans extended by such depository institution to low-income borrowers is greater than or equal to 50 percent of the assets of such bank.(2)Notification of eligibilityBased on data obtained through examinations of depository institutions, the appropriate Federal banking agency shall notify a depository institution if the institution is eligible to be designated as an impact bank.(3)ApplicationRegardless of whether a depository institution has received a notice of eligibility under paragraph (2), a depository institution may submit an application to the appropriate Federal banking agency—(A)requesting to be designated as an impact bank; and(B)demonstrating that the depository institution meets the applicable qualifications.(4)Limitation on additional data requirementsThe Federal banking agencies may only impose additional data collection requirements on a depository institution under this subsection if such data is—(A)necessary to process an application submitted by the depository institution to be designated an impact bank; or(B)with respect to a depository institution that is designated as an impact bank, necessary to ensure the depository institution’s ongoing qualifications to maintain such designation.(5)Removal of designationIf the appropriate Federal banking agency determines that a depository institution designated as an impact bank no longer meets the criteria for such designation, the appropriate Federal banking agency shall rescind the designation and notify the depository institution of such rescission. (6)Reconsideration of designation; appealsUnder such procedures as the Federal banking agencies may establish, a depository institution may—(A)submit to the appropriate Federal banking agency a request to reconsider a determination that such depository institution no longer meets the criteria for the designation; or(B)file an appeal of such determination.(7)RulemakingNot later than 1 year after the date of enactment of this Act, the Federal banking agencies shall jointly issue rules to carry out the requirements of this subsection, including by providing a definition of a low-income borrower.(8)ReportsEach Federal banking agency shall submit an annual report to Congress containing a description of actions taken to carry out this subsection.(9)Federal Deposit Insurance Act definitionsIn this subsection, the terms depository institution, appropriate Federal banking agency, and Federal banking agency have the meanings given such terms, respectively, in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). (d)Minority Depositories Advisory Committees(1)EstablishmentEach covered regulator shall establish an advisory committee to be called the Minority Depositories Advisory Committee.(2)DutiesEach Minority Depositories Advisory Committee shall provide advice to the respective covered regulator on meeting the goals established by section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note) to preserve the present number of covered minority institutions, preserve the minority character of covered minority-owned institutions in cases involving mergers or acquisitions, provide technical assistance, and encourage the creation of new covered minority institutions. The scope of the work of each such Minority Depositories Advisory Committee shall include an assessment of the current condition of covered minority institutions, what regulatory changes or other steps the respective agencies may be able to take to fulfill the requirements of such section 308, and other issues of concern to covered minority institutions.(3)Membership(A)In generalEach Minority Depositories Advisory Committee shall consist of no more than 10 members, who—(i)shall serve for one 2-year term;(ii)shall serve as a representative of a depository institution or an insured credit union with respect to which the respective covered regulator is the covered regulator of such depository institution or insured credit union; and(iii)shall not receive pay by reason of their service on the advisory committee, but may receive travel or transportation expenses in accordance with section 5703 of title 5, United States Code.(B)DiversityTo the extent practicable, each covered regulator shall ensure that the members of the Minority Depositories Advisory Committee of such agency reflect the diversity of covered minority institutions.(4)Meetings(A)In generalEach Minority Depositories Advisory Committee shall meet not less frequently than twice each year.(B)Notice and invitationsEach Minority Depositories Advisory Committee shall—(i)notify the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate in advance of each meeting of the Minority Depositories Advisory Committee; and(ii)invite the attendance at each meeting of the Minority Depositories Advisory Committee of—(I)one member of the majority party and one member of the minority party of the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate; and(II)one member of the majority party and one member of the minority party of any relevant subcommittees of such committees.(5)No termination of advisory committeesThe termination requirements under section 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a Minority Depositories Advisory Committee established pursuant to this subsection.(6)DefinitionsIn this subsection:(A)Covered regulatorThe term covered regulator means the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the National Credit Union Administration.(B)Covered minority institutionThe term covered minority institution means a minority depository institution (as defined in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note)).(C)Depository institutionThe term depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).(D)Insured credit unionThe term insured credit union has the meaning given the term in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).(7)Technical amendmentSection 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note) is amended by adding at the end the following:(3)Depository institutionThe term depository institution means an insured depository institution (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) and an insured credit union (as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752))..(e)Federal deposits in minority depository institutions(1)In generalSection 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note) is amended—(A)in subsection (b), as amended by subsection (d)(7) of this section, by adding at the end the following new paragraph:(4)Impact bankThe term impact bank means a depository institution designated by the appropriate Federal banking agency pursuant to section 4507(c) of the Economic Justice Act.; and(B)by adding at the end the following:(d)Federal depositsThe Secretary of the Treasury shall ensure that deposits made by Federal agencies in minority depository institutions and impact banks are collateralized or insured, as determined by the Secretary. Such deposits shall include reciprocal deposits as defined in section 337.6(e)(2)(v) of title 12, Code of Federal Regulations (as in effect on March 6, 2019)..(2)Technical amendmentsSection 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note) is amended—(A)in the matter preceding paragraph (1), by striking section— and inserting section:; and (B)in the paragraph heading for paragraph (1), by striking financial and inserting depository.(f)Minority Bank Deposit Program(1)In generalSection 1204 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note) is amended to read as follows:1204.Expansion of use of minority depository institutions(a)Minority Bank Deposit Program(1)EstablishmentThere is established a program to be known as the Minority Bank Deposit Program to expand the use of minority depository institutions.(2)AdministrationThe Secretary of the Treasury, acting through the Bureau of the Fiscal Service, shall—(A)on application by a depository institution or credit union, certify whether such depository institution or credit union is a minority depository institution;(B)maintain and publish a list of all depository institutions and credit unions that have been certified pursuant to subparagraph (A); and(C)periodically distribute the list described in subparagraph (B) to—(i)all Federal departments and agencies;(ii)interested State and local governments; and(iii)interested private sector companies.(3)Inclusion of certain entities on listA depository institution or credit union that, on the date of enactment of the Economic Justice Act, has a current certification from the Secretary of the Treasury stating that such depository institution or credit union is a minority depository institution shall be included on the list described under paragraph (2)(B).(b)Expanded use among Federal departments and agencies(1)In generalNot later than 1 year after the establishment of the program described in subsection (a), the head of each Federal department or agency shall develop and implement standards and procedures to prioritize, to the maximum extent possible as permitted by law and consistent with principles of sound financial management, the use of minority depository institutions to hold the deposits of each such department or agency.(2)Report to CongressNot later than 2 years after the establishment of the program described in subsection (a), and annually thereafter, the head of each Federal department or agency shall submit to Congress a report on the actions taken to increase the use of minority depository institutions to hold the deposits of each such department or agency.(c)DefinitionsFor purposes of this section:(1)Credit unionThe term credit union has the meaning given the term insured credit union in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).(2)Depository institutionThe term depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).(3)MinorityThe term minority means any Black American, Native American, Hispanic American, or Asian American.(4)Minority depository institutionThe term minority depository institution has the meaning given the term in section 308(b)..(2)Conforming AmendmentsThe following provisions are amended by striking 1204(c)(3) and inserting 1204(c):(A)Section 808(b)(3) of the Community Reinvestment Act of 1977 (12 U.S.C. 2907(b)(3)).(B)Section 40(g)(1)(B) of the Federal Deposit Insurance Act (12 U.S.C. 1831q(g)(1)(B)).(C)Section 704B(h)(4) of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2(h)(4)).(g)Diversity report and best practices(1)Annual reportEach covered regulator shall submit to Congress an annual report on diversity that includes the following:(A)Data, based on voluntary self-identification, on the racial, ethnic, and gender composition of the examiners of each covered regulator, disaggregated by length of time served as an examiner.(B)The status of any examiners of covered regulators, based on voluntary self-identification, as a veteran, as defined in section 101 of title 38, United States Code.(C)Whether any covered regulator, as of the date on which the report required under this subsection is submitted, has adopted a policy, plan, or strategy to promote racial, ethnic, and gender diversity among examiners of the covered regulator.(D)Whether any special training is developed and provided for examiners related specifically to working with depository institutions and credit unions, as those terms are defined in section 1204(c) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note), as amended by subsection (f)(1) of this section, that serve communities that are predominantly minorities, low income, or rural, and the key focus of such training.(2)Best practicesEach Office of Minority and Women Inclusion of a covered regulator shall develop, provide to the head of the covered regulator, and make publicly available best practices—(A)for increasing the diversity of candidates applying for examiner positions, including through outreach efforts to recruit diverse candidates to apply for entry-level examiner positions; and (B)for retaining and providing fair consideration for promotions within the examiner staff for purposes of achieving diversity among examiners.(3)Covered regulator definedIn this subsection, the term covered regulator means the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the National Credit Union Administration.(h)Investments in minority depository institutions and impact banks(1)Control for certain institutionsSection 7(j)(8)(B) of the Federal Deposit Insurance Act (12 U.S.C. 1817(j)(8)(B)) is amended to read as follows:(B)control means the power, directly or indirectly—(i)to direct the management or policies of an insured depository institution; or(ii)(I)to vote 25 per centum or more of any class of voting securities of an insured depository institution; or(II)with respect to an insured depository institution that is an impact bank (as designated pursuant to section 4507(c) of the Economic Justice Act) or a minority depository institution (as defined in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note)), of an individual to vote 30 percent or more of any class of voting securities of such an impact bank or a minority depository institution..(2)RulemakingThe Federal banking agencies shall jointly issue rules for de novo minority depository institutions to allow 3 years to meet the capital requirements otherwise applicable to minority depository institutions.(3)ReportNot later than 1 year after the date of enactment of this Act, the Federal banking agencies shall jointly submit to Congress a report on—(A)the principal causes for the low number of de novo minority depository institutions during the 10-year period preceding the date of the report;(B)the main challenges to the creation of de novo minority depository institutions; and(C)regulatory and legislative considerations to promote the establishment of de novo minority depository institutions.(4)DefinitionsIn this subsection:(A)Federal banking agencyThe term Federal banking agency has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).(B)Minority depository institutionThe term minority depository institution has the meaning given the term in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note). (i)Custodial deposit program for covered minority depository institutions and impact banks(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of the Treasury shall issue rules establishing a custodial deposit program under which a covered bank may receive deposits from a qualifying account.(2)RequirementsIn issuing rules under paragraph (1), the Secretary of the Treasury shall—(A)consult with the Federal banking agencies;(B)ensure each covered bank participating in the program established under this subsection—(i)has appropriate policies relating to management of assets, including measures to ensure the safety and soundness of each such covered bank; and(ii)is compliant with applicable law; and(C)ensure, to the extent practicable, that the rules do not conflict with goals described in section 308(a) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note).(3)Limitations(A)DepositsWith respect to the funds of an individual qualifying account, an entity may not deposit an amount greater than the insured amount in a single covered bank.(B)Total depositsThe total amount of funds deposited in a covered bank under the program described in this subsection may not exceed the lesser of—(i)10 percent of the average amount of deposits held by the covered bank in the previous quarter; or(ii)$100,000,000 (as adjusted for inflation).(4)ReportEach quarter, the Secretary of the Treasury shall submit to Congress a report on the implementation of the program established under this subsection, including information identifying participating covered banks and the total amount of deposits received by covered banks under the program. (5)DefinitionsIn this subsection:(A)Appropriate Federal banking agency; Federal banking agencyThe terms appropriate Federal banking agency and Federal banking agencies have the meaning given those terms, respectively, in section 3 of the Federal Deposit Insurance Act. (12 U.S.C. 1813).(B)Covered bankThe term covered bank means—(i)a minority depository institution that is well capitalized, as defined by the appropriate Federal banking agency; or(ii)a depository institution designated as an impact bank pursuant to subsection (c) that is well capitalized, as defined by the appropriate Federal banking agency.(C)Insured amountThe term insured amount means the amount that is the greater of—(i)the standard maximum deposit insurance amount (as defined in section 11(a)(1)(E) of the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)(E))); or(ii)such higher amount negotiated between the Secretary of the Treasury and the Federal Deposit Insurance Corporation under which the Corporation will insure all deposits of such higher amount.(D)Minority depository institutionThe term minority depository institution has the meaning given the term in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note). (E)Qualifying accountThe term qualifying account means any account established in the Department of the Treasury that—(i)is controlled by the Secretary; and(ii)is expected to maintain a balance greater than $200,000,000 for the following 24-month period.(j)Streamlined community development financial institution applications and reporting(1)Application processesNot later than 1 year after the date of enactment of this Act and with respect to any person having assets under $3,000,000,000 that submits an application for deposit insurance with the Federal Deposit Insurance Corporation that could also become a community development financial institution, the Federal Deposit Insurance Corporation, in consultation with the Administrator of the Community Development Financial Institutions Fund, shall—(A)develop systems and procedures to record necessary information to allow the Administrator to conduct preliminary analysis for such person to also become a community development financial institution; and(B)develop procedures to streamline the application and annual certification processes and to reduce costs for such person to become, and maintain certification as, a community development financial institution.(2)Implementation reportNot later than 18 months after the date of enactment of this Act, the Federal Deposit Insurance Corporation shall submit to Congress a report describing the systems and procedures required under paragraph (1).(3)Annual report(A)In generalSection 17(a)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1827(a)(1)) is amended—(i)in subparagraph (E), by striking and at the end; (ii)by redesignating subparagraph (F) as subparagraph (G);(iii)by inserting after subparagraph (E) the following:(F)applicants for deposit insurance that could also become community development financial institutions (as defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702)), minority depository institutions (as defined in section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note)), or impact banks (as designated pursuant to section 4507(c) of the Economic Justice Act); and.(B)ApplicationThe amendment made by this paragraph shall apply with respect to the first report to be submitted after the date that is 2 years after the date of enactment of this Act. (4)DefinitionIn this subsection, the term community development financial institution has the meaning given the term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).(k)Task force on lending to small business concerns(1)DefinitionsIn this subsection:(A)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(B)Community development financial institutionThe term community development financial institution has the meaning given the term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).(C)Impact bankThe term impact bank means a depository institution designated by the appropriate Federal banking agency pursuant to section 4507(c).(D)Minority depository institutionThe term minority depository institution has the meaning given the term in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note).(E)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).(2)Task forceNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a task force to examine methods for improving relationships between the Small Business Administration and community development financial institutions, minority depository institutions, and impact banks to increase the volume of loans provided by those institutions to small business concerns.(3)Report to CongressNot later than 18 months after the establishment of the task force described in paragraph (2), the Administrator shall submit to Congress a report on the findings of the task force.4508.Establishment of Financial Agent Partnership Program(a)In generalSection 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note), as amended by section 4507(e), is amended by adding at the end the following:(e)Financial Agent Partnership Program(1)In generalThe Secretary of the Treasury shall establish a program to be known as the Financial Agent Partnership Program (in this subsection referred to as the Program) under which a financial agent designated by the Secretary or a large financial institution may serve as a mentor, under guidance or regulations prescribed by the Secretary, to a small financial institution to allow the small financial institution—(A)to be prepared to perform as a financial agent; or(B)to improve capacity to provide services to the customers of the small financial institution.(2)OutreachThe Secretary shall hold outreach events to promote the participation of financial agents, large financial institutions, and small financial institutions in the Program at least once a year.(3)Financial partnerships(A)In generalAny large financial institution participating in the Program with the Department of the Treasury, if not already required to include a small financial institution, shall offer not more than 5 percent of every contract under that program to a small financial institution.(B)Acceptance of riskAs a requirement of participation in a contract described in subparagraph (A), a small financial institution shall accept the risk of the transaction equivalent to the percentage of any fee the institution receives under the contract.(C)PartnerA large financial institution partner may work with small financial institutions, if necessary, to train professionals to understand any risks involved in a contract under the Program.(D)Increased limit for certain institutionsWith respect to a program described in subparagraph (A), if the Secretary of the Treasury determines that it would be appropriate and would encourage capacity building, the Secretary may alter the requirements under subparagraph (A) to require both—(i)a higher percentage of the contract be offered to a small financial institution; and(ii)require the small financial institution to be a community development financial institution or a minority depository institution.(4)ExclusionThe Secretary shall issue guidance or regulations to establish a process under which a financial agent, large financial institution, or small financial institution may be excluded from participation in the Program.(5)ReportThe Office of Minority and Women Inclusion of the Department of the Treasury shall include in the report submitted to Congress under section 342(e) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5452(e)) information pertaining to the Program, including—(A)the number of financial agents, large financial institutions, and small financial institutions participating in the Program; and(B)the number of outreach events described in paragraph (2) held during the year covered by the report.(6)DefinitionsIn this subsection:(A)Community development financial institutionThe term community development financial institution has the meaning given the term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).(B)Financial agentThe term financial agent means any national banking association designated by the Secretary of the Treasury to be employed as a financial agent of the Federal Government.(C)Large financial institutionThe term large financial institution means any entity regulated by the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, or the National Credit Union Administration that has total consolidated assets of not less than $50,000,000,000.(D)Small financial institutionThe term small financial institution means—(i)any entity regulated by the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, or the National Credit Union Administration that has total consolidated assets of not more than $2,000,000,000; or(ii)a minority depository institution..(b)Effective dateThis section and the amendments made by this section shall take effect on the date that is 90 days after the date of enactment of this Act.4509.Strengthening minority lending institutions(a)Minority lending institution set-Aside in providing assistance(1)In generalSection 108 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4707) is amended by adding at the end the following:(i)Minority lending institution set-Aside in providing assistanceNotwithstanding any other provision of law, in providing any assistance, the Fund shall reserve 40 percent of such assistance for minority lending institutions..(2)Definitions(A)In generalSection 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702) is amended by adding at the end the following:(22)Minority lending institution definitions(A)MinorityThe term minority means any Black American, Hispanic American, Asian American, Native American, Native Alaskan, Native Hawaiian, or Pacific Islander.(B)Minority lending institutionThe term minority lending institution means a community development financial institution—(i)with respect to which a majority of the total number of loans and a majority of the value of investments of the community development financial institution are directed at minorities and other targeted populations;(ii)that is a minority depository institution, as defined in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note), or otherwise considered to be a minority depository institution by the appropriate Federal banking agency; or(iii)that is 51 percent owned by one or more socially and economically disadvantaged individuals.(C)Additional definitionsIn this paragraph, the terms other targeted populations and socially and economically disadvantaged individual shall have the meaning given those terms by the Administrator..(B)Temporary safe harbor for certain institutionsA community development financial institution that is a minority depository institution listed in the Federal Deposit Insurance Corporation’s Minority Depository Institutions List published for the Second Quarter 2020 shall be deemed a minority lending institution under paragraph (22) of section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702), as added by subparagraph (A), for purposes of—(i)any program carried out using appropriations authorized for the Community Development Financial Institutions Fund under section 4506; and (ii)the Neighborhood Capital Investment Program established under section 4003(i) of the CARES Act, as added by section 4505(2) of this Act.(b)Office of Minority Lending InstitutionsSection 104 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4703) is amended by adding at the end the following:(l)Office of Minority Lending Institutions(1)EstablishmentThere is established within the Fund an Office of Minority Lending Institutions, which shall oversee assistance provided by the Fund to minority lending institutions.(2)Deputy DirectorThe head of the Office shall be the Deputy Director of Minority Lending Institutions, who shall report directly to the Administrator..(c)Reporting on minority lending institutionsSection 117 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4716) is amended by adding at the end the following:(g)Reporting on minority lending institutionsEach report required under subsection (a) shall include a description of the extent to which assistance from the Fund is provided to minority lending institutions..(d)Submission of data relating to diversity by community development financial institutionsSection 104 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4703) is amended by adding at the end the following: (l)Submission of data relating to diversity(1)DefinitionsIn this subsection—(A)the term executive officer has the meaning given the term in section 230.501(f) of title 17, Code of Federal Regulations, as in effect on the date of enactment of this subsection; and(B)the term veteran has the meaning given the term in section 101 of title 38, United States Code.(2)Submission of disclosureEach Fund applicant and recipient shall provide the following:(A)Data, based on voluntary self-identification, on the racial, ethnic, and gender composition of—(i)the board of directors of the institution;(ii)nominees for the board of directors of the institution; and(iii)the executive officers of the institution.(B)The status of any member of the board of directors of the institution, any nominee for the board of directors of the institution, or any executive officer of the institution, based on voluntary self-identification, as a veteran.(C)Whether the board of directors of the institution, or any committee of that board of directors, has, as of the date on which the institution makes a disclosure under this paragraph, adopted any policy, plan, or strategy to promote racial, ethnic, and gender diversity among—(i)the board of directors of the institution;(ii)nominees for the board of directors of the institution; or(iii)the executive officers of the institution.(3)Annual reportNot later than 18 months after the date of enactment of this subsection, and annually thereafter, the Fund shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives, and make publicly available on the website of the Fund, a report—(A)on the data and trends of the diversity information made available pursuant to paragraph (2); and(B)containing all administrative or legislative recommendations of the Fund to enhance the implementation of this title or to promote diversity and inclusion within community development financial institutions..4510.CDFI Bond Guarantee ReformEffective January 1, 2021, section 114A(e)(2)(B) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4713a(e)(2)(B)) is amended by striking $100,000,000 and inserting $50,000,000.4511.Reports(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives.(2)Community development financial institutionThe term community development financial institution has the meaning given the term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).(3)Credit unionThe term credit union means a State credit union or a Federal credit union, as those terms are defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).(4)Depository institutionThe term depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).(5)Minority depository institutionThe term minority depository institution has the meaning given the term in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note).(6)Minority lending institutionThe term minority lending institution has the meaning given the term in paragraph (22) of section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702), as added by section 4506(d) of this Act.(b)ReportsThe Secretary of the Treasury shall provide to the appropriate committees of Congress—(1)within 30 days of the end of each month commencing with the first month in which transactions are made under a program established under this subtitle or the amendments made by this subtitle, a written report describing all of the transactions made during the reporting period pursuant to the authorities granted under this subtitle or the amendments made by this subtitle; and(2)after the end of March and the end of September, commencing March 31, 2021, a written report on all projected costs and liabilities, all operating expenses, including compensation for financial agents, and all transactions made by the Community Development Financial Institutions Fund, including participating institutions and amounts each institution has received under each program described in paragraph (1).(c)Breakdown of fundsEach report required under subsection (b) shall specify the amount of funds under each program described in subsection (b)(1) that went to—(1)minority depository institutions that are depository institutions;(2)minority depository institutions that are credit unions;(3)minority lending institutions;(4)community development financial institution loan funds;(5)community development financial institutions that are depository institutions; and(6)community development financial institutions that are credit unions.4512.Inspector General oversight(a)In generalThe Inspector General of the Department of the Treasury shall conduct, supervise, and coordinate audits and investigations of any program established under this subtitle or the amendments made by this subtitle.(b)ReportingThe Inspector General of the Department of the Treasury shall issue a report not less frequently than 2 times per year to Congress and the Secretary of the Treasury relating to the oversight provided by the Office of the Inspector General, including any recommendations for improvements to the programs described in subsection (a).4513.Study and report with respect to impact of programs on low- and moderate-income and minority communities(a)StudyThe Secretary of the Treasury shall conduct a study of the impact of the programs established under this title or any amendment made by this subtitle on low- and moderate-income and minority communities.(b)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study conducted pursuant to subsection (a), which shall include, to the extent possible, the results of the study disaggregated by ethnic group. (c)Information provided to the SecretaryEligible institutions that participate in any of the programs described in subsection (a) shall provide the Secretary of the Treasury with such information as the Secretary may require to carry out the study required by this section. VDownpayment on building 21st century infrastructure5001.FindingsCongress finds the following:(1)This Act is a major proposal to re-program billions of unspent CARES Act (Public Law 116–136) funding in immediate and long-term investments in Black communities and other communities of color.(2)The current COVID–19 pandemic has disproportionally impacted communities of color and exacerbated the conditions that, combined with persistently underfunded critical priorities like public health, child care, infrastructure, and job creation, have led to record levels of poverty and sickness.(3)The historical record of Federal underinvestment in communities of color has created systematic disparities that cross nearly every economic sector and require Congressional and Executive action to undo.(4)This Act makes critical short-term investments to respond to these disparities exacerbated by the pandemic, in areas like in child care, mental health and primary care, and job creation.(5)This Act has a secondary objective of helping to build long lasting wealth, health, and economic stability in these communities with an initial commitment to be made over the next 5 years through investments in infrastructure, a homeowner down payment tax credit, Medicaid expansion, and more.(6)This Act is not the conclusion of efforts in this space, but an initial down payment to communities of color and the first in many focused investments and policy initiatives to begin dismantling systematic racism.AHigh-Speed internet5101.DefinitionsIn this subtitle:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)Broadband; broadband serviceThe term broadband or broadband service has the meaning given the term broadband internet access service in section 8.1 of title 47, Code of Federal Regulations, or any successor regulation.(3)CommissionThe term Commission means the Federal Communications Commission.(4)Digital equityThe term digital equity means the condition in which individuals and communities have the information technology capacity that is needed for full participation in the society and economy of the United States.(5)Indian TribeThe term Indian Tribe has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153), as amended by section 5126 of this Act. (6)Native HawaiianThe term Native Hawaiian has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153), as amended by section 5126 of this Act.(7)Tribal landThe term Tribal land has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153), as amended by section 5126 of this Act.1Broadband Connectivity Fund5111.DefinitionsIn this chapter:(1)Lifeline programThe term Lifeline program means the program set forth under subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation). (2)National Lifeline Eligibility VerifierThe term National Lifeline Eligibility Verifier has the meaning given the term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation).(3)StateThe term State has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).5112.Additional broadband benefit(a)DefinitionsIn this section:(1)Broadband benefitThe term broadband benefit means a monthly discount for an eligible household applied to the normal rate for an internet service offering, in an amount equal to the lesser of—(A)the normal rate; or(B)(i)$50; or(ii)if an internet service offering is provided to an eligible household on Tribal land, $75.(2)Connected deviceThe term connected device means a laptop or desktop computer or a tablet.(3)Eligible householdThe term eligible household means, regardless of whether the household or any member of the household receives support under the Lifeline program, and regardless of whether any member of the household has any past or present arrearages with a provider, a household in which not less than 1 member of the household—(A)meets the qualifications in paragraph (a) or (b) of section 54.409 of title 47, Code of Federal Regulations (or any successor regulation);(B)receives free or reduced price meals under—(i)the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); or(ii)the school breakfast program established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);(C)experienced a substantial loss of income for not less than 2 consecutive months immediately preceding the month for which eligibility for the broadband benefit is being determined, documented by layoff or furlough notice, application for unemployment insurance benefits, or similar documentation; or(D)received a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) in the most recent academic year.(4)Internet service offeringThe term internet service offering—(A)with respect to a provider that is providing broadband service before the date of enactment of this Act, means broadband service provided by the provider to a household, offered in the same manner, and on the same or better terms, as described in any of the provider’s advertisements for broadband service to the household, as of May 1, 2020 (or such later date as the Commission may by rule determine, if the Commission considers it necessary); and(B)with respect to a provider that begins providing broadband service after the date of enactment of this Act, means broadband service provided by the provider to a household, offered in the same manner, and on the same or better terms, as the manner and terms described in advertisements to the household from another provider for similar service as of May 1, 2020 (or such later date as the Commission may by rule determine, if the Commission considers it necessary).(5)Normal rateThe term normal rate, with respect to an internet service offering by a provider, means the monthly retail rate, including any applicable promotions and excluding any taxes or other governmental fees, that was advertised on May 1, 2020 (or such later date as the Commission may by rule determine, if the Commission considers it necessary)—(A)by the provider for that level of service, in the case of an internet service offering described in paragraph (4)(A); or(B)by another provider for similar service, in the case of an internet service offering described in paragraph (4)(B).(6)ProviderThe term provider means a provider of broadband service.(b)Promulgation of regulations requiredNot later than 180 days after the date of enactment of this Act, the Commission shall promulgate regulations implementing this section.(c)RequirementsThe regulations promulgated under subsection (b) shall establish the following:(1)Broadband benefitA provider shall—(A)provide an eligible household with an internet service offering, upon request by a member of the household; and(B)discount the price charged to the household for the internet service offering in an amount equal to the broadband benefit for the household.(2)Verification of eligibilityTo verify whether a household is an eligible household, a provider shall—(A)use the National Lifeline Eligibility Verifier;(B)rely upon an alternative verification process of the provider, if the Commission finds that process to be sufficient to avoid waste, fraud, and abuse while maintaining a goal of digital equity; or(C)rely upon a school to verify the eligibility of the household based on not less than 1 member of the household receiving free or reduced price meals under the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).(3)Use of National Lifeline Eligibility VerifierThe Commission shall—(A)expedite the ability of all providers to access the National Lifeline Eligibility Verifier for purposes of determining whether a household is an eligible household; and(B)ensure that the National Lifeline Eligibility Verifier approves an eligible household to receive the broadband benefit not later than 10 days after the date of the submission of information necessary to determine if the household is an eligible household.(4)ReimbursementUsing amounts from the Broadband Connectivity Fund established under subsection (h), the Commission shall reimburse a provider in an amount equal to the broadband benefit with respect to an eligible household that receives the broadband benefit from the provider.(5)Reimbursement for connected deviceA provider that, in addition to providing the broadband benefit to an eligible household, supplies the household with a connected device may be reimbursed not more than $100 from the Broadband Connectivity Fund established under subsection (h) for the connected device, if the charge to the eligible household is more than $10 and less than $50 for the connected device, except that a provider may receive reimbursement for not more than 1 connected device per eligible household.(6)Certification requiredTo receive a reimbursement under paragraph (4) or (5), a provider shall provide to the Commission—(A)a certification that the amount for which the provider is seeking reimbursement from the Broadband Connectivity Fund for an internet service offering to an eligible household is not more than the normal rate;(B)a certification that each eligible household for which the provider is seeking reimbursement for providing an internet service offering discounted by the broadband benefit—(i)has not been and will not be charged—(I)for the offering, if the normal rate for the offering is not more than the amount of the broadband benefit for the household; or(II)more for the offering than the difference between—(aa)the normal rate for the offering; and(bb)the amount of the broadband benefit for the household;(ii)will not be required to pay an early termination fee if the eligible household—(I)elects to enter into a contract to receive the internet service offering; and(II)later terminates the contract;(iii)was not subject to a mandatory waiting period for the internet service offering based on having previously received broadband service from the provider; and(iv)(I)will not be denied the internet service offering or connected device based on consideration of a credit report or credit score; and(II)in the case of an eligible household that would traditionally be determined ineligible based on consideration of a credit report or credit score, is provided access to—(aa)the best plan for internet service offered by the provider with speeds of not less than 25 megabits per second downstream and 3 megabits per second upstream, if the rate for that offering is less than $50; or(bb)if a plan described in item (aa) is not available for less than $50, the lowest-priced internet service offering of the provider with speeds of not less than 25 megabits per second downstream and 3 megabits per second upstream;(C)a certification that each eligible household for which the provider is seeking reimbursement for supplying the household with a connected device has not been and will not be charged $10 or less or $50 or more for the device; and(D)if the provider elects an alternative verification process under paragraph (2)(B)—(i)a description of the process used by the provider to verify that a household is an eligible household; and(ii)a certification that the verification process was designed to avoid waste, fraud, and abuse while maintaining a goal of digital equity.(7)Audit requirementsThe Commission shall adopt audit requirements to—(A)ensure that providers are in compliance with the requirements under this section;(B)prevent waste, fraud, and abuse in the broadband benefit program established under this section; and(C)ensure that providers maintain a goal of digital equity in carrying out the broadband benefit program established under this section.(d)Eligible providersNotwithstanding subsection (f), the Commission shall provide a reimbursement to a provider under this section without requiring the provider to be designated as an eligible telecommunications carrier under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)).(e)Rule of constructionNothing in this section shall affect the collection, distribution, or administration of the Lifeline program.(f)Part 54 regulationsNothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations (or any successor regulation), with respect to support provided under the regulations required under subsection (b)—(1)shall apply in whole or in part to that support;(2)shall not apply in whole or in part to that support; or(3)shall be modified in whole or in part for purposes of application to that support.(g)Enforcement(1)Treatment as violation of Communications Act of 1934A violation of this section or a regulation promulgated under this section, including the knowing or reckless denial of an internet service offering discounted by the broadband benefit to an eligible household that requests such an offering, shall be treated as a violation of the Communications Act of 1934 (47 U.S.C. 151 et seq.) or a regulation promulgated under that Act.(2)Incorporation of terms and provisionsThe Commission shall enforce this section and the regulations promulgated under this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Communications Act of 1934 were incorporated into and made a part of this section.(h)Broadband Connectivity Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Broadband Connectivity Fund.(2)AppropriationThere is appropriated to the Broadband Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $20,975,000,000 for fiscal year 2021, to remain available until expended.(3)Use of fundsAmounts in the Broad­band Connectivity Fund shall be available to the Commission for reimbursements to providers under the regulations required under subsection (b).(4)Relationship to universal service contributionsReimbursements provided under the regulations required under subsection (b) shall be provided from amounts made available under this subsection and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)), except the Commission may use those contributions if needed to offset expenses associated with the reliance on the National Lifeline Eligibility Verifier to determine eligibility of households to receive the broadband benefit.(5)Lack of availability of fundsThe regulations required under subsection (b) shall provide that a provider is not required to provide an eligible household with an internet service offering under subsection (c)(1) for any month for which there are insufficient amounts in the Broadband Connectivity Fund to reimburse the provider under subsection (c)(4) for providing the broadband benefit to the eligible household.5113.Grants to States to strengthen National Lifeline Eligibility Verifier(a)In generalNot later than 30 days after the date of enactment of this Act, using amounts appropriated under subsection (d), the Commission shall make a grant to each State, in an amount in proportion to the population of the State, for the purpose of connecting the database used by the State for purposes of the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) to the National Lifeline Eligibility Verifier, so that the receipt by a household of benefits under that program is reflected in the National Lifeline Eligibility Verifier.(b)Disbursement of grant fundsNot later than 60 days after the date of enactment of this Act, the Commission shall disburse funds under a grant made under subsection (a) to the State receiving the grant.(c)Certification to CongressNot later than 90 days after the date of enactment of this Act, the Commission shall certify to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives that the Commission has—(1)made the grants required under subsection (a); and(2)disbursed funds as required under subsection (b).(d)AppropriationThere is appropriated to the Commission, out of any money in the Treasury not otherwise appropriated, $400,000,000 to carry out this section for fiscal year 2021, to remain available until expended.5114.Federal coordination between Lifeline and SNAP verification(a)DefinitionIn this section, the term automated connection means a connection, to the maximum extent practicable, between two or more information systems where the manual input of information in 1 system leads to the automatic input of the same information any other connected system.(b)Establishment of automated connectionNotwithstanding section 11(x)(2)(c)(i) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(x)(2)(C)(i)), not later than 180 days after the date of enactment of this Act, the Commission shall, in coordination with the Secretary of Agriculture, establish an automated connection, to the maximum extent practicable, between the National Lifeline Eligibility Verifier and the National Accuracy Clearinghouse established under section 11(x) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(x)).(c)Annual reportNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Secretary of Agriculture, in consultation with the Commission, shall produce a report on enrollment in the Lifeline program by individuals participating in the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).(d)StudyNot later than 1 year after the date of enactment of this Act, the Commission shall conduct a study and submit a report to Congress on—(1)the projected number of new broadband service consumers who adopted broadband service through a Federal assistance program; and(2)data that illustrates the efficacy of various advertising efforts on eligibility for the Lifeline program.2Tribal broadband5121.DefinitionsIn this chapter:(1)Tribal broadband benchmarkThe term Tribal broadband benchmark means the minimum acceptable level of broadband service on Tribal land, which shall consist of—(A)speed that is not slower than the speed required for the service to qualify as an advanced telecommunications capability, as that term is defined in section 706(d) of the Telecommunications Act of 1996 (47 U.S.C. 1302(d)), as of the date on which that speed is measured; and(B)network round trip latency that is at or below 100 milliseconds for not less than 95 percent of all peak period measurements of network round trip latency.(2)Tribal entityThe term Tribal entity has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153), as amended by section 5126 of this Act.(3)Tribal governmentThe term Tribal government means the governing body of a Tribal entity.(4)Underserved Tribal entity(A)In generalThe term underserved Tribal entity means a Tribal entity, the Tribal land of which—(i)lacks affordable broadband service; or(ii)has subscription rates for broadband service that are below 80 percent, as determined by the Commission.(B)Associated definitionIn this paragraph, the term affordable broadband service means broadband service on Tribal land, the rates for which are not more than the average rates charged for broadband service in the 5 nearest municipalities to that Tribal land that have a population of more than 10,000 individuals, as determined by the Commission.5122.Tribal Broadband Fund(a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Tribal Broadband Fund.(b)AppropriationThere is appropriated to the Tribal Broadband Fund, out of any money in the Treasury not otherwise appropriated, $14,300,000,000 for fiscal year 2021, to remain available until expended.(c)Use of fundsAmounts in the Tribal Broadband Fund shall be available to the Commission to—(1)support the rapid development and deployment of broadband service on Tribal land;(2)provide broadband service to qualifying anchor institutions (as defined in section 5124);(3)provide broadband education, awareness, training, access, and equipment to broadband providers that serve Tribal land; and(4)support the activities of the Tribal Broadband Interagency Working Group established under section 5123(b), in accordance with section 5123(c)(6).5123.Interagency coordination program(a)PurposeThe purpose of this section is to—(1)expedite and streamline the deployment of affordable broadband service on Tribal land through the coordination of grants or other financial assistance;(2)improve the effectiveness of Federal assistance in meeting the obligation of the Commission to ensure universal availability of broadband networks to all people of the United States, including individuals living on Tribal land; and(3)ensure the preservation and protection of self-governance, economic opportunity, health, education, public safety, and welfare of Tribal entities.(b)Interagency working group(1)EstablishmentThe Assistant Secretary and the Administrator of the Rural Utilities Service (referred to in this section as the Administrator) shall establish a working group to be known as the Tribal Broadband Interagency Working Group (referred to in this section as the Working Group) to carry out the duties described in paragraph (3).(2)Administration(A)ChairsThe Assistant Secretary and the Administrator shall serve as co-chairs of the Working Group.(B)Membership; staffingThe Assistant Secretary and the Administrator, in consultation with the Tribal Broadband Deployment Advisory Committee established under subsection (e), shall determine the membership and staffing of the Working Group.(3)DutiesThe Working Group shall—(A)(i)serve as a forum for improving coordination across Federal broadband programs that are available to Tribal entities;(ii)reduce regulatory barriers to broad­band deployment on Tribal land;(iii)promote awareness of the value and availability of Federal support for broadband deployment on Tribal land; and(iv)develop common Federal goals, performance measures, and plans to deploy affordable broadband to Tribal land;(B)not later than 1 year after the date of enactment of this Act, and biennially thereafter, issue a strategic plan regarding Tribal broad­band deployment activities, priorities, and objectives;(C)promote coordination of the activities of Federal agencies on Tribal broadband deployment activities, including the activities of—(i)the Department of Agriculture;(ii)the Department of Commerce;(iii)the Department of Education;(iv)the Department of Health and Human Services;(v)the Department of Housing and Urban Development;(vi)the Department of the Interior;(vii)the Department of Labor;(viii)the Commission;(ix)the Institute of Museum and Library Services; and(x)any other Federal agency that the Working Group considers appropriate;(D)provide technical assistance for the development of Tribal broadband deployment plans to meet the Tribal broadband benchmark;(E)under subsection (d), develop a streamlined and standardized application process for grants and other financial assistance to advance the deployment of broadband on Tribal land;(F)promote information exchange between Federal agencies—(i)to identify and document Federal and non-Federal programs and funding opportunities that support Tribal broadband deployment; and(ii)if practicable, to leverage existing programs by encouraging joint solicitations, block grants, and matching programs with non-Federal entities; and(G)develop a standardized form that identifies all applicable Federal statutory provisions, regulations, policies, or procedures that the Working Group determines are necessary to adhere to in order to implement a Tribal broad­band deployment plan.(c)Tribal broadband deployment plan(1)Identification of underserved Tribal entitiesNot later than 180 days after the date of enactment of this Act, the Chairman of the Commission, in coordination with the Secretary of the Interior, shall identify each underserved Tribal entity and publish a list of such entities in the Federal Register.(2)Notice to underserved Tribal entitiesNot later than 30 days after the date on which the list is published in the Federal Register under paragraph (1), the Working Group shall send notice to each underserved Tribal entity on the list inviting the entity to request technical assistance for the development of a Tribal broadband deployment plan under this subsection.(3)Technical assistanceAt the request of an underserved Tribal entity, the Working Group shall provide the entity with technical assistance to facilitate the development, adoption, and deployment of a Tribal broadband development plan detailing the current and projected efforts of the entity to meet the Tribal broadband benchmark.(4)Plan elementsEach Tribal broadband deployment plan developed under this subsection shall—(A)describe a comprehensive strategy identifying the full range of options to meet the Tribal broadband benchmark;(B)describe all available Federal programs that are available to assist the applicable underserved Tribal entity in meeting the Tribal broadband benchmark;(C)describe the way in which Federal program activities and funds shall be integrated, consolidated, and delivered to the applicable underserved Tribal entity to meet the Tribal broadband benchmark;(D)describe the results expected from implementing the plan, including the expected number of additional households or participants that would be served due to the implementation of the plan;(E)identify the projected non-Federal expenditures under the plan;(F)identify any agency of the applicable underserved Tribal entity that will be involved in the delivery of the services integrated under the plan;(G)identify all applicable Federal, State, and Tribal statutory provisions, regulations, policies, or procedures that the Working Group determines are necessary to adhere to in order to implement the plan; (H)identify opportunities for the applicable underserved Tribal entity to purchase spectrum; and(I)identify—(i)deployment obstacles; and(ii)activities that are necessary to ensure access to affordable broadband, including digital literacy training, technical support, privacy and cybersecurity expertise, or other end-user technology needs.(5)Promoting broadband availabilityThe Working Group shall work in partnership with State, local, and Tribal governments, and consumer and industry groups, to promote broadband availability to each underserved Tribal entity, including consumers in rural and high-cost areas that are adjacent to Tribal land.(6)Authorization of appropriationsFor each of fiscal years 2021 through 2025, the Commission may transfer not more than $5,000,000 of the amounts made available from the Tribal Broadband Fund established under section 5122 to the Working Group to carry out subsection (b) and this subsection.(d)Streamlined applications for support(1)Agency consultationThe Assistant Secretary shall consult with each Federal agency that offers a Federal broadband support program to Tribal entities to streamline and standardize the application process for grants or other financial assistance under the program.(2)Agency streamliningA Federal agency that offers a Federal broadband support program to Tribal entities shall amend the application for broadband support from the program, to the extent practicable and as necessary, in order to streamline and standardize applications for Federal broadband support programs across the Federal Government.(3)Single applicationTo the greatest extent practicable, the Assistant Secretary shall seek to create 1 application that may be submitted to apply for support from all Federal broadband support programs.(4)Central websiteNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall create a central website through which a potential applicant can learn about and apply for support from any Federal broadband support program.(e)Tribal Broadband Deployment Advisory Committee(1)EstablishmentThere is established the Tribal Broadband Deployment Advisory Committee (referred to in this subsection as the Committee).(2)Purposes; scope of activities(A)PurposesThe purposes of the Committee are—(i)to make recommendations to Congress regarding how to accelerate the deployment of broadband service on Tribal land by—(I)reducing or removing statutory and regulatory barriers to investment in broadband infrastructure; and(II)strengthening existing broad­band networks on Tribal land; and(ii)to provide an effective means for Tribal entities to engage with governmental entities and professionals with expertise and backgrounds in broadband, telecommunications, information technology, and infrastructure deployment and adoption in the areas covered by the Committee to exchange ideas and develop recommendations to Congress regarding the deployment of broadband on Tribal land.(B)Consideration of issuesThe Committee may consider issues that include—(i)measures to prepare for, respond to, and recover from disasters that impact broadband networks;(ii)new ways of encouraging deployment of broadband infrastructure and services on Tribal land; and(iii)other ways to accelerate the deployment of broadband infrastructure to Tribal land.(3)DutiesThe Committee shall provide recommendations to Congress on issues relating to the deployment of broadband on Tribal land.(4)Membership(A)In generalThe Committee shall consist of 16 voluntary representatives as follows:(i)12 authorized representatives of Tribal governments, each of whom shall represent a different Bureau of Indian Affairs region.(ii)4 authorized representatives of Tribal governments, each of whom shall serve as an at-large representative.(B)QualificationsEach member of the Committee described in subparagraph (A) shall—(i)be an elected Tribal official or authorized representative of an elected Tribal official;(ii)act in the official capacity of the member as an elected official of the entity;(iii)have the authority to participate on behalf of the Tribe; and(iv)be qualified to represent the views of all Tribal entities located in the region of the Bureau of Indian Affairs represented by the member.(C)ChairThe Assistant Secretary shall appoint a Chair of the Committee, who shall—(i)approve or call all of the meetings of the Committee and subcommittees of the Committee;(ii)prepare and approve all meeting agendas;(iii)attend all Committee and subcommittee meetings;(iv)adjourn any meeting when the Chair determines that adjournment to be in the public interest; and(v)chair meetings when directed to do so by the Assistant Secretary.(5)Meetings(A)FrequencyThe Committee shall meet not less frequently than 3 times per year.(B)TransparencyThe meetings of the Committee shall be open to the public and timely notice of each such meeting shall be published—(i)in the Federal Register; and(ii)through other appropriate methods.(6)Support(A)Facilities and staffThe Assistant Secretary shall provide the facilities and support staff necessary to conduct meetings of the Committee.(B)CompensationA member of the Committee shall serve without any compensation from the Federal Government.(C)Travel expensesA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Committee.5124.Broadband for Tribal libraries and consortiums(a)DefinitionIn this section, the term qualifying anchor institution means a facility owned by an Indian Tribe, serving Indian Tribes, or serving American Indians, Alaskan Natives, or Native Hawaiian communities, including—(1)a Tribal library or Tribal library consortium; or(2)a Tribal government building, chapter house, longhouse, community center, senior center, or other similar public building.(b)Eligibility of libraries and other anchor institutions for E-Rate supportThe Commission shall amend section 54.501(b) of title 47, Code of Federal Regulations, to provide that a qualifying anchor institution shall be eligible for a discount on telecommunications and other supported services under subpart F of part 54 of that title, without regard to whether the qualifying anchor institution is eligible for assistance from a State library administrative agency under the Library Services and Technology Act (20 U.S.C. 9121 et seq.).5125.Tribal set-aside(a)Rural Utilities Service(1)Tribal set-asideNotwithstanding any other provision of law, effective beginning in fiscal year 2021 and for each fiscal year thereafter, the Secretary of Agriculture (referred to in this subsection as the Secretary) shall set aside for broadband adoption and deployment on Tribal land not less than 20 percent of the amounts made available for that fiscal year for each of the following:(A)The Telecommunications Infrastructure Loan and Loan Guarantee Program established under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.).(B)The initiative under section 306F of that Act (7 U.S.C. 936f).(C)The Community Connect Grant Program established under section 604 of that Act (7 U.S.C. 950bb–3).(D)Financial assistance under chapter 1 of subtitle D of title XXIII of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa et seq.), under section 2335A of that Act (7 U.S.C. 950aaa–5).(E)The broadband loan and grant pilot program described in section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141).(2)Community Connect Grant Program(A)Definition of eligible entitySection 604(a)(3) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–3(a)(3)) is amended—(i)in subparagraph (A)(i)(II), by striking or Tribal organization and inserting , Tribal organization, or Indian-owned business (as defined in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302)); and(ii)in subparagraph (B)(ii), by inserting , unless the partnership is an Indian-owned business (as defined in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302)) before the period at the end.(B)Exemption from matching funds requirementSection 604(e)(1) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–3(e)(1)) is amended by inserting (other than an underserved Tribal entity (as defined in section 5121 of the Economic Justice Act)) after eligible entity.(C)Exemption from application requirementsSection 604(f) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–3(f)) is amended by adding at the end the following:(3)Exemptions for Tribal entitiesNotwithstanding paragraphs (1) and (2), the Secretary shall not require a Tribal entity (as defined in section 5121 of the Economic Justice Act) to submit a system design described in subsection (d) of section 1739.15 of title 7, Code of Federal Regulations (or successor regulations), or financial information described in subsection (h)(2) of that section, to be eligible to receive a grant under the Program..(3)Broadband loan and grant pilot program(A)In generalNotwithstanding any other provision of law, a Tribal entity shall be considered to be eligible for funding under the broadband loan and grant pilot program described in section 779 of division A of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 399).(B)ExemptionsThe Secretary of Agriculture shall exempt underserved Tribal entities from the application requirements under the pilot program described in subparagraph (A)—(i)to submit a network design; and(ii)to provide a matching contribution equal to 25 percent of the overall cost of the project.(b)Universal Service Fund(1)Universal Service generallyNot later than 180 days after the date of enactment of this Act, the Commission shall promulgate regulations under which the Commission, on and after the effective date of the regulations, shall—(A)set aside 5 percent of the amounts allocated for each Federal universal service support program established under section 254 of the Communications Act of 1934 (47 U.S.C. 254), including each program carried out under subparts D through G and J through M of part 54 of title 47, Code of Federal Regulations, or any successor regulations; and(B)with respect to the amount set aside from each program under subparagraph (A), distribute that amount for the purpose of expanding access to broadband service on Tribal land, in accordance with the otherwise applicable requirements of the program.(2)Lifeline program(A)Initial increase in Tribal land support amountFor the first 12-month period beginning 2 years after the date of enactment of this Act, in the case of Tribal land pertaining to a Tribal entity that has not met the Tribal broadband benchmark, the Commission shall increase the monthly cap on additional Federal lifeline support made available to an eligible telecommunications carrier providing Lifeline service to an eligible resident of that Tribal land under section 54.403(a)(3) of title 47, Code of Federal Regulations, or any successor regulation, by $10.(B)Annual increaseFor each subsequent 12-month period after the 12-month period described in subparagraph (A), in the case of Tribal land pertaining to a Tribal entity that has not met the Tribal broadband benchmark, the Commission shall increase the monthly cap described in that paragraph by an additional $10.5126.Universal service on Tribal land(a)DefinitionsSection 3 of the Communications Act of 1934 (47 U.S.C. 153) is amended—(1)by redesignating paragraphs (58) and (59) as paragraphs (62) and (63), respectively;(2)by redesignating paragraphs (35) through (57) as paragraphs (37) through (59), respectively;(3)by redesignating paragraphs (24) through (34) as paragraphs (25) through (35), respectively;(4)by inserting after paragraph (23) the following:(24)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).;(5)by inserting after paragraph (35), as so redesignated, the following:(36)Native HawaiianThe term Native Hawaiian has the meaning given the term in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221).; and(6)by inserting after paragraph (59), as so redesignated, the following:(60)Tribal entityThe term Tribal entity—(A)means an Indian Tribe; and(B)includes a Native Hawaiian community.(61)Tribal landThe term Tribal land means—(A)any land located within the boundaries of—(i)an Indian reservation, pueblo, or rancheria; or(ii)a former reservation within Oklahoma;(B)any land not located within the boundaries of an Indian reservation, pueblo, or rancheria, the title to which is held—(i)in trust by the United States for the benefit of an Indian Tribe or an individual Indian;(ii)by an Indian Tribe or an individual Indian, subject to restriction against alienation under laws of the United States; or(iii)by a dependent Indian community;(C)any land located within a region established pursuant to section 7(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(a));(D)Hawaiian Home Lands, as defined in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221); or(E)those areas or communities designated by the Assistant Secretary of Indian Affairs of the Department of the Interior that are near, adjacent, or contiguous to reservations where financial assistance and social service programs are provided to Indians because of their status as Indians..(b)Universal serviceSection 254(b)(3) of the Communications Act of 1934 (47 U.S.C. 254(b)(3)) is amended—(1)by striking and those and inserting , consumers; and(2)inserting after high cost areas, the following: and consumers on Tribal land and in areas with high populations of Indians (as defined in section 19 of the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 5129)) or Native Hawaiians,.(c)Technical and conforming amendmentSection 271(c)(1)(A) of the Communications Act of 1934 (47 U.S.C. 271(c)(1)(A)) is amended, in the first sentence, by striking section 3(47)(A) and inserting section 3(56)(A).5127.Tribal broadband factorThe Commission shall conduct a rulemaking to—(1)increase Connect America Fund Broadband Loop Support under subpart K of part 54 of title 47, Code of Federal Regulations (or any successor regulation), available to rate-of-return carriers serving Tribal land by reducing the funding threshold of $42 per month per line by 25 percent; and(2)increase High Cost Loop Support under subpart M of part 54 of title 47, Code of Federal Regulations (or any successor regulation), available to rate-of-return carriers serving Tribal land by increasing—(A)the eligible costs expense adjustment under section 54.1310(a)(1) of that title from 65 percent to 81.25 percent; and(B)the eligible costs expense adjustment under section 54.1310(a)(2) of that title from 75 percent to 93.75 percent.5128.Pilot program for Tribal grant of rights-of-way for broadband facilities(a)DefinitionsIn this section:(1)ProgramThe term program means the Tribal Broadband Right-of-Way Pilot Program established under subsection (b)(1).(2)SecretaryThe term Secretary means the Secretary of the Interior.(b)Pilot program(1)In generalThe Secretary shall establish a pilot program, to be known as the Tribal Broadband Right-of-Way Pilot Program, under which the Secretary shall delegate to the Indian Tribes selected under paragraph (3) the authority under the first section of the Act of February 5, 1948 (62 Stat. 17, chapter 45; 25 U.S.C. 323), to grant rights-of-way described in paragraph (2) over and across Tribal land.(2)Right-of-way describedA right-of-way referred to in paragraph (1) is a right-of-way for the construction, maintenance, and facilitation of broadband service, which may include—(A)towers;(B)cables;(C)transmission lines; and(D)any other equipment necessary for construction, maintenance, and facilitation of broadband service.(3)Participating Indian Tribes(A)In generalSubject to subparagraph (B) and in accordance with subsection (c), the Secretary shall select not fewer than 10 Indian Tribes to participate in the program.(B)Location of Indian TribesOf the Indian Tribes selected under subparagraph (A), not fewer than 5 shall be Indian Tribes the land of which is located within the State of Arizona or the State of New Mexico.(4)Broadband right-of-way(A)In generalExcept as provided in subparagraph (B), an Indian Tribe participating in the program may grant a right-of-way described in paragraph (2) over and across the land of the Indian Tribe without the approval of, or a grant by, the Secretary, if—(i)the right-of-way is granted in accordance with the regulations of the Indian Tribe approved by the Secretary under subsection (c); and(ii)the term of the right-of-way does not exceed 25 years, except that a right-of-way may include an option to renew the right-of-way for not more than 2 additional terms, each of which may not exceed 25 years.(B)Allotted landAn Indian Tribe may not grant a right-of-way under subparagraph (A) over and across an individual Indian allotment under section 4 of the Act of February 8, 1887 (commonly known as the Indian General Allotment Act) (24 Stat. 389, chapter 119; 25 U.S.C. 334).(c)Proposed regulations(1)In generalAn Indian Tribe desiring to participate in the program shall submit to the Secretary an application containing the proposed regulations of the Indian Tribe for the granting of rights-of-way described in subsection (b)(2).(2)SelectionThe Secretary may only select for participation in the program Indian Tribes the proposed regulations of which are approved by the Secretary under this subsection.(3)Considerations for approvalThe Secretary may approve the proposed regulations of an Indian Tribe if the regulations—(A)are consistent with any regulations issued by the Secretary under section 6 of the Act of February 5, 1948 (62 Stat. 18, chapter 45; 25 U.S.C. 328); and(B)provide for an environmental review process that includes—(i)the identification and evaluation by the Indian Tribe of any significant impacts of the proposed right-of-way on the environment; and(ii)a process for ensuring that—(I)the public is informed of, and has a reasonable opportunity to comment on, any impacts identified by the Indian Tribe under clause (i); and(II)the Indian Tribe provides responses to relevant and substantive public comments received under subclause (I).(4)Technical assistance(A)In generalOn request of an Indian Tribe desiring to participate in the program, the Secretary shall provide technical assistance for development of proposed regulations to be submitted in the application of the Indian Tribe under paragraph (1), including technical assistance for development of a regulatory environmental review process that meets the requirements of paragraph (3)(B).(B)ISDEAA(i)In generalTechnical assistance provided by the Secretary under subparagraph (A) may be made available to Indian Tribes described in clause (ii) through contracts, grants, or agreements entered into in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.).(ii)Indian Tribe describedAn Indian Tribe referred to in clause (i) is an Indian Tribe eligible for contracts, grants, or agreements under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.).(5)Review process(A)In generalNot later than 120 days after the date on which an application is submitted to the Secretary under paragraph (1), the Secretary shall review and approve or disapprove the proposed regulations contained in the application.(B)Written documentationIf the Secretary disapproves the regulations under subparagraph (A), the Secretary shall—(i)notify the Indian Tribe that the regulations have been disapproved; and(ii)include with the notification written documentation that describes the basis for the disapproval.(C)ExtensionAfter consultation with the Indian Tribe, the Secretary may extend the deadline described in subparagraph (A) for an additional 120-day period.(d)Federal environmental reviewIf an Indian Tribe participating in the program proposes to grant a right-of-way for a broadband service project or activity funded by a Federal agency, the Indian Tribe may rely on the environmental review process of the applicable Federal agency rather than the environmental review process approved as part of the regulations of the Indian Tribe under subsection (c)(3)(B).(e)DocumentationIf an Indian Tribe participating in the program grants a right-of-way under the program, the Indian Tribe shall submit to the Secretary—(1)a copy of the right-of-way, including any amendments or renewals to the right-of-way; and(2)if the regulations of the Indian Tribe or the right-of-way allows for right-of-way payments to be made directly to the Indian Tribe, documentation of the right-of-way payments that are sufficient to enable the Secretary to discharge the trust responsibility of the United States under subsection (f)(2).(f)Trust responsibility(1)In generalThe United States shall not be liable for any losses sustained by a party to a right-of-way granted by an Indian Tribe under the program.(2)Authority of Secretary(A)In generalPursuant to the authority of the Secretary to fulfill the trust obligation of the United States to Indian Tribes participating in the program under Federal law (including regulations), the Secretary may, on request by, and after reasonable notice from, an Indian Tribe, enforce the provisions of, or cancel, any right-of-way granted by the Indian Tribe under the program.(B)ProceduresThe Secretary shall enforce the provisions of, or cancel, any right-of-way under subparagraph (A) in accordance with the regulations issued by the Secretary under section 6 of the Act of February 5, 1948 (62 Stat. 18, chapter 45; 25 U.S.C. 328).(g)Compliance(1)In generalA duly enrolled member of an Indian Tribe, after exhausting any applicable Tribal remedies, may submit to the Secretary, at such time and in such form as the Secretary determines to be appropriate, a petition to review the compliance of an Indian Tribe participating in the program with the regulations of the Indian Tribe approved by the Secretary under subsection (c).(2)ViolationsIf, after carrying out a review under paragraph (1), the Secretary determines that the Indian Tribe violated the regulations, the Secretary, subject to paragraph (3)(B), may take any action the Secretary determines to be necessary to remedy the violation, including—(A)rescinding the approval of the regulations; and(B)reassuming the authority to grant rights-of-ways described in subsection (b)(2) delegated to the Indian Tribe under the program.(3)DocumentationIf the Secretary determines that the Indian Tribe violated the regulations and a remedy is necessary, the Secretary shall—(A)submit to the Indian Tribe a written notification of the regulations that have been violated; and(B)prior to the exercise of any remedy under paragraph (2), provide the Indian Tribe with—(i)a hearing that is on the record; and(ii)a reasonable opportunity to cure the alleged violation.(h)SunsetThe authority of the Secretary to carry this section shall terminate 10 years after the date of enactment of this Act. 3Connected devices5131.E-Rate support for Wi-Fi hotspots, other equipment, and connected devices(a)DefinitionsIn this section:(1)Advanced telecommunications and information servicesThe term advanced telecommunications and information services means advanced telecommunications and information services, as that term is used in section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)).(2)Connected deviceThe term connected device means a laptop computer, tablet computer, or similar device that is capable of connecting to advanced telecommunications and information services.(3)Covered equipmentThe term covered equipment means—(A)Wi-Fi hotspots;(B)modems;(C)routers;(D)devices that combine a modem and router; and(E)connected devices.(4)Covered regulationsThe term covered regulations means the regulations promulgated under subsection (b). (5)LibraryThe term library includes a library consortium.(6)Wi-FiThe term Wi-Fi means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11 (or any successor standard).(7)Wi-Fi hotspotThe term Wi-Fi hotspot means a device that is capable of—(A)receiving mobile advanced telecommunications and information services; and(B)sharing those services with another device through the use of Wi-Fi.(b)Regulations requiredNot later than 180 days after the date of enactment of this Act, the Commission shall promulgate regulations providing for the provision, from amounts made available from the Connectivity Fund established under subsection (h)(1), of support under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to an elementary school, secondary school, or library (including a Tribal elementary school, Tribal secondary school, or Tribal library) eligible for support under that section, for the purchase of covered equipment, advanced telecommunications and information services, or covered equipment and advanced telecommunications and information services, for use by—(1)in the case of a school, students and staff of the school at locations that include locations other than the school; and(2)in the case of a library, patrons of the library at locations that include locations other than the library.(c)Tribal issues(1)Set aside for Tribal landsThe Commission shall reserve not less than 5 percent of the amounts available to the Commission under subsection (h)(3) to provide support under the covered regulations to schools and libraries that serve individuals who are located on Tribal land.(2)Eligibility of Tribal librariesFor purposes of determining the eligibility of a Tribal library for support under the covered regulations, the portion of paragraph (4) of section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) relating to eligibility for assistance from a State library administrative agency under the Library Services and Technology Act shall not apply.(d)Prioritization of supportThe Commission shall provide in the covered regulations for a mechanism to require a school or library to prioritize the provision of covered equipment, advanced telecommunications and information services, or covered equipment and advanced telecommunications and information services, for which support is received under those regulations, to students and staff or patrons (as the case may be) that the school or library believes do not have access to covered equipment, do not have access to advanced telecommunications and information services, or have access to neither covered equipment nor advanced telecommunications and information services, at the residences of those students and staff or patrons.(e)Permissible uses of equipmentThe Commission shall provide in the covered regulations that, in the case of a school or library that purchases covered equipment using support received under those regulations, the school or library—(1)may use the equipment for any purposes that the school or library considers appropriate, subject to any restrictions provided in those regulations (or any successor regulation); and(2)may not sell or otherwise transfer the equipment in exchange for any thing (including a service) of value, except that the school or library may exchange the equipment for upgraded equipment of the same type.(f)Rule of constructionNothing in this section shall be construed to affect any authority the Commission may have under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to allow support under that section to be used for the purposes described in subsection (b) of this section other than as required under that subsection.(g)Part 54 regulationsNothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations (or any successor regulation), with respect to support provided under the covered regulations—(1)shall apply in whole or in part to that support;(2)shall not apply in whole or in part to that support; or(3)shall be modified in whole or in part for purposes of application to that support.(h)Connectivity Fund(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Connectivity Fund.(2)AppropriationThere is appropriated to the Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $12,000,000,000 for fiscal year 2021, to remain available until expended.(3)Use of fundsAmounts in the Connectivity Fund shall be available to the Commission to provide support under the covered regulations.(4)Relationship to universal service contributionsSupport provided under covered regulations shall be provided from amounts made available under paragraph (3) and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)).4Digital equity5141.Short titleThis chapter may be cited as the Digital Equity Act of 2020.5142.DefinitionsIn this chapter:(1)Adoption of broadbandThe term adoption of broadband means the process by which an individual obtains daily access to the internet—(A)at a speed, quality, and capacity—(i)that is necessary for the individual to accomplish common tasks; and(ii)such that the access qualifies as an advanced telecommunications capability;(B)with the digital skills that are necessary for the individual to participate online; and(C)on a—(i)personal device; and(ii)secure and convenient network.(2)Advanced telecommunications capabilityThe term advanced telecommunications capability has the meaning given the term in section 706(d) of the Telecommunications Act of 1996 (47 U.S.C. 1302(d)).(3)Aging individualThe term aging individual has the meaning given the term older individual in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).(4)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Appropriations of the Senate;(B)the Committee on Commerce, Science, and Transportation of the Senate;(C)the Committee on Appropriations of the House of Representatives; and(D)the Committee on Energy and Commerce of the House of Representatives.(5)Community anchor institutionThe term community anchor institution means a public school, a library, a medical or healthcare provider, a community college or other institution of higher education, a State library agency, and any other nonprofit or governmental community support organization.(6)Covered householdThe term covered household means a household, the taxable income of which for the most recently completed taxable year is not more than 150 percent of an amount equal to the poverty level, as determined by using criteria of poverty established by the Bureau of the Census.(7)Covered populationsThe term covered populations means—(A)individuals who live in covered households;(B)aging individuals;(C)incarcerated individuals, other than individuals who are incarcerated in a Federal correctional facility;(D)veterans;(E)individuals with disabilities;(F)individuals with a language barrier, including individuals who—(i)are English learners; and(ii)have low levels of literacy;(G)individuals who are members of a racial or ethnic minority group; and(H)individuals who primarily reside in a rural area.(8)Covered programsThe term covered programs means—(A)the State Digital Equity Capacity Grant Program established under section 5144; and(B)the Digital Equity Competitive Grant Program established under section 5145.(9)Digital inclusionThe term digital inclusion—(A)means the activities that are necessary to ensure that all individuals in the United States have access to, and the use of, affordable information and communication technologies, such as—(i)reliable fixed and wireless broad­band internet service;(ii)internet-enabled devices that meet the needs of the user; and(iii)applications and online content designed to enable and encourage self-sufficiency, participation, and collaboration; and(B)includes—(i)obtaining access to digital literacy training;(ii)the provision of quality technical support; and(iii)obtaining basic awareness of measures to ensure online privacy and cybersecurity.(10)Digital literacyThe term digital literacy means the skills associated with using technology to enable users to find, evaluate, organize, create, and communicate information.(11)DisabilityThe term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(12)Eligible StateThe term eligible State means—(A)with respect to planning grants made available under section 5144(c)(3), a State with respect to which the Assistant Secretary has approved an application submitted to the Assistant Secretary under section 5144(c)(3)(C); and(B)with respect to capacity grants awarded under section 5144(d), a State with respect to which the Assistant Secretary has approved an application submitted to the Assistant Secretary under section 5144(d)(2), including approval of the State Digital Equity Plan developed by the State under section 5144(c).(13)Gender identityThe term gender identity has the meaning given the term in section 249(c) of title 18, United States Code.(14)Institution of higher educationThe term institution of higher education—(A)has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and(B)includes a postsecondary vocational institution.(15)Local educational agencyThe term local educational agency has the meaning given the term in section 8101(30) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(30)).(16)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given the term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)).(17)Rural areaThe term rural area has the meaning given the term in section 601(b)(3) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(b)(3)).(18)Socially and economically disadvantaged small business concernThe term socially and economically disadvantaged small business concern has the meaning given the term in section 8(a)(4) of the Small Business Act (15 U.S.C. 637(a)(4)).(19)StateThe term State means—(A)any State of the United States;(B)the District of Columbia; and(C)the Commonwealth of Puerto Rico.(20)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.(21)Workforce development programThe term workforce development program has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).5143.Sense of CongressIt is the sense of Congress that—(1)a broadband connection and digital literacy are increasingly critical to how individuals—(A)participate in the society, economy, and civic institutions of the United States; and(B)access health care and essential services, obtain education, and build careers;(2)digital exclusion—(A)carries a high societal and economic cost;(B)materially harms the opportunity of an individual with respect to the economic success, educational achievement, positive health outcomes, social inclusion, and civic engagement of that individual; and(C)exacerbates existing wealth and income gaps, especially those experienced by covered populations;(3)achieving digital equity for all people of the United States requires additional and sustained investment and research efforts;(4)the Federal Government, as well as State, Tribal, territorial, and local governments, have made social, legal, and economic obligations that necessarily extend to how the citizens and residents of those governments access and use the internet; and(5)achieving digital equity is a matter of social and economic justice and is worth pursuing.5144.State Digital Equity Capacity Grant Program(a)Establishment; purpose(1)In generalThe Assistant Secretary shall establish in the Department of Commerce the State Digital Equity Capacity Grant Program (referred to in this section as the Program)—(A)the purpose of which is to promote the achievement of digital equity, support digital inclusion activities, and build capacity for efforts by States relating to the adoption of broadband by residents of those States;(B)through which the Assistant Secretary shall make grants to States in accordance with the requirements of this section; and(C)which shall ensure that States have the capacity to promote the achievement of digital equity and support digital inclusion activities.(2)Consultation with other Federal agencies; no conflictIn establishing the Program under paragraph (1), the Assistant Secretary shall—(A)consult with—(i)the Secretary of Agriculture;(ii)the Secretary of Housing and Urban Development;(iii)the Secretary of Education;(iv)the Secretary of Labor;(v)the Secretary of Health and Human Services;(vi)the Secretary of Veterans Affairs;(vii)the Secretary of the Interior;(viii)the Commission;(ix)the Federal Trade Commission;(x)the Director of the Institute of Museum and Library Services;(xi)the Administrator of the Small Business Administration;(xii)the Federal Co-Chair of the Appalachian Regional Commission; and(xiii)the head of any other agency that the Assistant Secretary determines to be appropriate; and(B)ensure that the Program complements and enhances, and does not conflict with, other Federal broadband initiatives and programs.(b)Administering entity(1)Selection; functionThe governor (or equivalent official) of a State that wishes to be awarded a grant under this section shall, from among entities that are eligible under paragraph (2), select an administering entity for that State, which shall—(A)serve as the recipient of, and administering agent for, any grant awarded to the State under this section;(B)develop, implement, and oversee the State Digital Equity Plan for the State described in subsection (c);(C)make subgrants to any entity described in subsection (c)(1)(D) that is located in the State in support of—(i)the State Digital Equity Plan for the State; and(ii)digital inclusion activities in the State generally; and(D)serve as—(i)an advocate for digital equity policy and digital inclusion activities; and(ii)a repository of best practice materials regarding the policies and activities described in clause (i).(2)Eligible entitiesAny of the following entities may serve as the administering entity for a State for the purposes of this section if the entity has demonstrated a capacity to administer the Program on a statewide level:(A)The State, a political subdivision, agency, or instrumentality of the State, an Indian Tribe located in the State, an Alaska Native entity located in the State, or a Native Hawaiian organization located in the State.(B)A foundation, corporation, institution, association, or coalition that is—(i)a not-for-profit entity;(ii)located in the State; and(iii)not a school.(C)A community anchor institution, other than a school, that is located in the State.(D)A local educational agency that is located in the State.(E)An entity located in the State that carries out a workforce development program.(F)An agency of the State that is responsible for administering or supervising adult education and literacy activities in the State.(G)A public housing authority that is located in the State.(H)A partnership between any of the entities described in subparagraphs (A) through (G).(c)State Digital Equity Plan(1)Development; contentsA State that wishes to be awarded a grant under subsection (d) shall develop a State Digital Equity Plan for the State, which shall include—(A)the identification of the barriers to digital equity faced by covered populations in the State;(B)measurable objectives for documenting and promoting, among each group described in subparagraphs (A) through (H) of section 5142(7) located in that State—(i)the availability of, and affordability of access to, fixed and wireless broadband technology;(ii)the online accessibility and inclusivity of public resources and services;(iii)digital literacy;(iv)awareness of, and the use of, measures to secure the online privacy of, and cybersecurity with respect to, an individual; and(v)the availability and affordability of consumer devices and technical support for those devices;(C)an assessment of how the objectives described in subparagraph (B) will impact and interact with the State’s—(i)economic and workforce development goals, plans, and outcomes;(ii)educational outcomes;(iii)health outcomes;(iv)civic and social engagement; and(v)delivery of other essential services;(D)in order to achieve the objectives described in subparagraph (B), a description of how the State plans to collaborate with key stakeholders in the State, which may include—(i)community anchor institutions;(ii)county and municipal governments;(iii)local educational agencies;(iv)where applicable, Indian Tribes, Alaska Native entities, or Native Hawaiian organizations;(v)nonprofit organizations;(vi)organizations that represent—(I)individuals with disabilities, including organizations that represent children with disabilities;(II)aging individuals;(III)individuals with language barriers, including—(aa)individuals who are English learners; and(bb)individuals who have low levels of literacy;(IV)veterans; and(V)individuals in that State who are incarcerated in facilities other than Federal correctional facilities;(vii)civil rights organizations;(viii)entities that carry out workforce development programs;(ix)agencies of the State that are responsible for administering or supervising adult education and literacy activities in the State;(x)public housing authorities in the State; and(xi)a partnership between any of the entities described in clauses (i) through (x); and(E)a list of organizations with which the administering entity for the State collaborated in developing and implementing the Plan.(2)Public availability(A)In generalThe administering entity for a State shall make the State Digital Equity Plan of the State available for public comment for a period of not less than 30 days before the date on which the State submits an application to the Assistant Secretary under subsection (d)(2).(B)Consideration of comments receivedThe administering entity for a State shall, with respect to an application submitted to the Assistant Secretary under subsection (d)(2)—(i)before submitting the application—(I)consider all comments received during the comment period described in subparagraph (A) with respect to the application (referred to in this subparagraph as the comment period); and(II)make any changes to the plan that the administering entity determines to be worthwhile; and(ii)when submitting the application—(I)describe any changes pursued by the administering entity in response to comments received during the comment period; and(II)include a written response to each comment received during the comment period.(3)Planning grants(A)In generalBeginning in the first fiscal year that begins after the date of enactment of this Act, the Assistant Secretary shall, in accordance with the requirements of this paragraph, award planning grants to States for the purpose of developing the State Digital Equity Plans of those States under this subsection.(B)EligibilityIn order to be awarded a planning grant under this paragraph, a State—(i)shall submit to the Assistant Secretary an application under subparagraph (C); and(ii)may not have been awarded, at any time, a planning grant under this paragraph.(C)ApplicationA State that wishes to be awarded a planning grant under this paragraph shall, not later than 60 days after the date on which the notice of funding availability with respect to the grant is released, submit to the Assistant Secretary an application, in a format to be determined by the Assistant Secretary, that contains the following materials:(i)A description of the entity selected to serve as the administering entity for the State, as described in subsection (b).(ii)A certification from the State that, not later than 1 year after the date on which the Assistant Secretary awards the planning grant to the State, the administering entity for that State shall develop a State Digital Equity Plan under this subsection, which—(I)the administering entity shall submit to the Assistant Secretary; and(II)shall comply with the requirements of this subsection, including the requirement under paragraph (2)(B).(iii)The assurances required under subsection (e).(D)Awards(i)Amount of grantA planning grant awarded to an eligible State under this paragraph shall be determined according to the formula under subsection (d)(3)(A)(i).(ii)Duration(I)In generalExcept as provided in subclause (II), with respect to a planning grant awarded to an eligible State under this paragraph, the State shall expend the grant funds during the 1-year period beginning on the date on which the State is awarded the grant funds.(II)ExceptionThe Assistant Secretary may grant an extension of not longer than 180 days with respect to the requirement under subclause (I).(iii)Challenge mechanismThe Assistant Secretary shall ensure that any eligible State to which a planning grant is awarded under this paragraph may appeal or otherwise challenge in a timely fashion the amount of the grant awarded to the State, as determined under clause (i).(E)Use of fundsAn eligible State to which a planning grant is awarded under this paragraph shall, through the administering entity for that State, use the grant funds only for the following purposes:(i)To develop the State Digital Equity Plan of the State under this subsection.(ii)(I)Subject to subclause (II), to make subgrants to any of the entities described in paragraph (1)(D) to assist in the development of the State Digital Equity Plan of the State under this subsection.(II)If the administering entity for a State makes a subgrant described in subclause (I), the administering entity shall, with respect to the subgrant, provide to the State the assurances required under subsection (e).(d)State capacity grants(1)In generalBeginning not later than 2 years after the date on which the Assistant Secretary begins awarding planning grants under subsection (c)(3), the Assistant Secretary shall each year award grants to eligible States to support—(A)the implementation of the State Digital Equity Plans of those States; and(B)digital inclusion activities in those States.(2)ApplicationA State that wishes to be awarded a grant under this subsection shall, not later than 60 days after the date on which the notice of funding availability with respect to the grant is released, submit to the Assistant Secretary an application, in a format to be determined by the Assistant Secretary, that contains the following materials:(A)A description of the entity selected to serve as the administering entity for the State, as described in subsection (b).(B)The State Digital Equity Plan of that State, as described in subsection (c).(C)A certification that the State, acting through the administering entity for the State, shall—(i)implement the State Digital Equity Plan of the State; and(ii)make grants in a manner that is consistent with the aims of the Plan described in clause (i).(D)The assurances required under subsection (e).(E)In the case of a State to which the Assistant Secretary has previously awarded a grant under this subsection, any amendments to the State Digital Equity Plan of that State, as compared with the State Digital Equity Plan of the State previously submitted.(3)Awards(A)Amount of grant(i)FormulaSubject to clauses (ii), (iii), and (iv), the Assistant Secretary shall calculate the amount of a grant awarded to an eligible State under this subsection in accordance with the following criteria, using the best available data for all States for the fiscal year in which the grant is awarded:(I)50 percent of the total grant amount shall be based on the population of the eligible State in proportion to the total population of all eligible States.(II)25 percent of the total grant amount shall be based on the number of individuals in the eligible State who are covered populations in proportion to the total number of individuals in all eligible States who are covered populations.(III)25 percent of the total grant amount shall be based on the comparative lack of availability and adoption of broadband in the eligible State in proportion to the lack of availability and adoption of broadband of all eligible States, which shall be determined according to data collected from—(aa)the annual inquiry of the Commission conducted under section 706(b) of the Telecommunications Act of 1996 (47 U.S.C. 1302(b));(bb)the American Community Survey or, if necessary, other data collected by the Bureau of the Census;(cc)the Internet and Computer Use Supplement to the Current Population Survey of the Bureau of the Census; and(dd)any other source that the Assistant Secretary, after appropriate notice and opportunity for public comment, determines to be appropriate.(ii)Minimum awardThe amount of a grant awarded to an eligible State under this subsection in a fiscal year shall be not less than 0.5 percent of the total amount made available to award grants to eligible States for that fiscal year.(iii)Additional amountsIf, after awarding planning grants to States under subsection (c)(3) and capacity grants to eligible States under this subsection in a fiscal year, there are amounts remaining to carry out this section, the Assistant Secretary shall distribute those amounts—(I)to eligible States to which the Assistant Secretary has awarded grants under this subsection for that fiscal year; and(II)in accordance with the formula described in clause (i).(iv)Data unavailableIf, in a fiscal year, the Commonwealth of Puerto Rico (referred to in this clause as Puerto Rico) is an eligible State and specific data for Puerto Rico is unavailable for a factor described in subclause (I), (II), or (II) of clause (i), the Assistant Secretary shall use the median data point with respect to that factor among all eligible States and assign it to Puerto Rico for the purposes of making any calculation under that clause for that fiscal year.(B)DurationWith respect to a grant awarded to an eligible State under this subsection, the eligible State shall expend the grant funds during the 5-year period beginning on the date on which the eligible State is awarded the grant funds.(C)Challenge mechanismThe Assistant Secretary shall ensure that any eligible State to which a grant is awarded under this subsection may appeal or otherwise challenge in a timely fashion the amount of the grant awarded to the State, as determined under subparagraph (A).(D)Use of fundsThe administering entity for an eligible State to which a grant is awarded under this subsection shall use the grant amounts for the following purposes:(i)(I)Subject to subclause (II), to update or maintain the State Digital Equity Plan of the State.(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 20 percent of the amount of the grant for the purpose described in subclause (I).(ii)To implement the State Digital Equity Plan of the State.(iii)(I)Subject to subclause (II), to award a grant to any entity that is described in section 5145(b) and is located in the eligible State in order to—(aa)assist in the implementation of the State Digital Equity Plan of the State;(bb)pursue digital inclusion activities in the State consistent with the State Digital Equity Plan of the State; and(cc)report to the State regarding the digital inclusion activities of the entity.(II)Before an administering entity for an eligible State may award a grant under subclause (I), the administering entity shall require the entity to which the grant is awarded to certify that—(aa)the entity shall carry out the activities required under items (aa), (bb), and (cc) of that subclause;(bb)the receipt of the grant shall not result in unjust enrichment of the entity; and(cc)the entity shall cooperate with any evaluation—(AA)of any program that relates to a grant awarded to the entity; and(BB)that is carried out by or for the administering entity, the Assistant Secretary, or another Federal official.(iv)(I)Subject to subclause (II), to evaluate the efficacy of the efforts funded by grants made under clause (iii).(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 5 percent of the amount of the grant for a purpose described in subclause (I).(v)(I)Subject to subclause (II), for the administrative costs incurred in carrying out the activities described in clauses (i) through (iv).(II)An administering entity for an eligible State to which a grant is awarded under this subsection may use not more than 3 percent of the amount of the grant for a purpose described in subclause (I).(e)AssurancesWhen applying for a grant under this section, a State shall include in the application for that grant assurances that—(1)if an entity described in section 5145(b) is awarded grant funds under this section (referred to in this subsection as a covered recipient), provide that—(A)the covered recipient shall use the grant funds in accordance with any applicable statute, regulation, and application procedure;(B)the administering entity for that State shall adopt and use proper methods of administering any grant that the covered recipient is awarded, including by—(i)enforcing any obligation imposed under law on any agency, institution, organization, or other entity that is responsible for carrying out the program to which the grant relates;(ii)correcting any deficiency in the operation of a program to which the grant relates, as identified through an audit or another monitoring or evaluation procedure; and(iii)adopting written procedures for the receipt and resolution of complaints alleging a violation of law with respect to a program to which the grant relates; and(C)the administering entity for that State shall cooperate in carrying out any evaluation—(i)of any program that relates to a grant awarded to the covered recipient; and(ii)that is carried out by or for the Assistant Secretary or another Federal official;(2)the administering entity for that State shall—(A)use fiscal control and fund accounting procedures that ensure the proper disbursement of, and accounting for, any Federal funds that the State is awarded under this section;(B)submit to the Assistant Secretary any reports that may be necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under this section;(C)maintain any records and provide any information to the Assistant Secretary, including those records, that the Assistant Secretary determines is necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under this section; and(D)with respect to any significant proposed change or amendment to the State Digital Equity Plan for the State, make the change or amendment available for public comment in accordance with subsection (c)(2); and(3)the State, before submitting to the Assistant Secretary the State Digital Equity Plan of the State, has complied with the requirements of subsection (c)(2).(f)Termination of grant(1)In generalThe Assistant Secretary shall terminate a grant awarded to an eligible State under this section if, after notice to the State and opportunity for a hearing, the Assistant Secretary—(A)presents to the State a rationale and supporting information that clearly demonstrates that—(i)the grant funds are not contributing to the development or execution of the State Digital Equity Plan of the State, as applicable; and(ii)the State is not upholding assurances made by the State to the Assistant Secretary under subsection (e); and(B)determines that the grant is no longer necessary to achieve the original purpose for which Assistant Secretary awarded the grant.(2)RedistributionIf the Assistant Secretary, in a fiscal year, terminates a grant under paragraph (1), the Assistant Secretary shall redistribute the unspent grant amounts—(A)to eligible States to which the Assistant Secretary has awarded grants under subsection (d) for that fiscal year; and(B)in accordance with the formula described in subsection (d)(3)(A)(i).(g)Reporting and information requirements; Internet disclosureThe Assistant Secretary—(1)shall—(A)require any entity to which a grant, including a subgrant, is awarded under this section to publicly report, for each year during the period described in subsection (c)(3)(D)(ii) or (d)(3)(B), as applicable, with respect to the grant, and in a format specified by the Assistant Secretary, on—(i)the use of that grant by the entity;(ii)the progress of the entity towards fulfilling the objectives for which the grant was awarded; and(iii)the implementation of the State Digital Equity Plan of the State;(B)establish appropriate mechanisms to ensure that each eligible State to which a grant is awarded under this section—(i)uses the grant amounts in an appropriate manner; and(ii)complies with all terms with respect to the use of the grant amounts; and(C)create and maintain a fully searchable database, which shall be accessible on the internet at no cost to the public, that contains, at a minimum—(i)the application of each State that has applied for a grant under this section;(ii)the status of each application described in clause (i);(iii)each report submitted by an entity under subparagraph (A);(iv)a record of public comments made regarding the State Digital Equity Plan of a State, as well as any written responses to or actions taken in as a result of those comments; and(v)any other information that is sufficient to allow the public to understand and monitor grants awarded under this section; and(2)may establish additional reporting and information requirements for any recipient of a grant under this section.(h)Supplement not supplantA grant or subgrant awarded under this section shall supplement, not supplant, other Federal or State funds that have been made available to carry out activities described in this section.(i)Set asidesFrom amounts made available in a fiscal year to carry out the Program, the Assistant Secretary shall reserve—(1)not more than 5 percent for the implementation and administration of the Program, which shall include—(A)providing technical support and assistance, including ensuring consistency in data reporting;(B)providing assistance to—(i)States, or administering entities for States, to prepare the applications of those States; and(ii)administering entities with respect to grants awarded under this section; and(C)developing the report required under section 5146(a);(2)not less than 5 percent to award grants to, or enter into contracts or cooperative agreements with, Indian Tribes, Alaska Native entities, and Native Hawaiian organizations to allow those tribes, entities, and organizations to carry out the activities described in this section; and(3)not less than 1 percent to award grants to, or enter into contracts or cooperative agreements with, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States that is not a State to enable those entities to carry out the activities described in this section.(j)RulesThe Assistant Secretary may prescribe such rules as may be necessary to carry out this section.(k)Authorization of appropriationsThere are authorized to be appropriated—(1)$120,000,000 for the award of grants under subsection (c)(3), which shall remain available until expended;(2)for each of the first 5 fiscal years in which amounts are made available to award grants under subsection (d), $250,000,000 for the award of those grants; and(3)such sums as may be necessary to carry out this section for each fiscal year after the end of the 5-fiscal year period described in paragraph (2).5145.Digital Equity Competitive Grant Program(a)Establishment(1)In generalNot later than 30 days after the date on which the Assistant Secretary begins awarding grants under section 5144(d), and not before that date, the Assistant Secretary shall establish in the Department of Commerce the Digital Equity Competitive Grant Program (referred to in this section as the Program), the purpose of which is to award grants to support efforts to achieve digital equity, promote digital inclusion activities, and spur greater adoption of broadband among covered populations.(2)Consultation; no conflictIn establishing the Program under paragraph (1), the Assistant Secretary—(A)may consult a State with respect to—(i)the identification of groups described in subparagraphs (A) through (H) of section 5142(7) located in that State; and(ii)the allocation of grant funds within that State for projects in or affecting the State; and(B)shall—(i)consult with—(I)the Secretary of Agriculture;(II)the Secretary of Housing and Urban Development;(III)the Secretary of Education;(IV)the Secretary of Labor;(V)the Secretary of Health and Human Services;(VI)the Secretary of Veterans Affairs;(VII)the Secretary of the Interior;(VIII)the Commission;(IX)the Federal Trade Commission;(X)the Director of the Institute of Museum and Library Services;(XI)the Administrator of the Small Business Administration;(XII)the Federal Co-Chair of the Appalachian Regional Commission; and(XIII)the head of any other agency that the Assistant Secretary determines to be appropriate; and(ii)ensure that the Program complements and enhances, and does not conflict with, other Federal broadband initiatives and programs.(b)EligibilityThe Assistant Secretary may award a grant under the Program to any of the following entities if the entity is not serving, and has not served, as the administering entity for a State under section 5144(b):(1)A political subdivision, agency, or instrumentality of a State, including an agency of a State that is responsible for administering or supervising adult education and literacy activities in the State.(2)An Indian Tribe, an Alaska Native entity, or a Native Hawaiian organization.(3)A foundation, corporation, institution, or association that is—(A)a not-for-profit entity; and(B)not a school.(4)A community anchor institution.(5)A local educational agency.(6)An entity that carries out a workforce development program.(7)A partnership between any of the entities described in paragraphs (1) through (6).(8)A partnership between—(A)an entity described in any of paragraphs (1) through (6); and(B)an entity that—(i)the Assistant Secretary, by rule, determines to be in the public interest; and(ii)is not a school.(c)ApplicationAn entity that wishes to be awarded a grant under the Program shall submit to the Assistant Secretary an application—(1)at such time, in such form, and containing such information as the Assistant Secretary may require; and(2)that—(A)provides a detailed explanation of how the entity will use any grant amounts awarded under the Program to carry out the purposes of the Program in an efficient and expeditious manner;(B)identifies the period in which the applicant will expend the grant funds awarded under the Program;(C)includes—(i)a justification for the amount of the grant that the applicant is requesting; and(ii)for each fiscal year in which the applicant will expend the grant funds, a budget for the activities that the grant funds will support;(D)demonstrates to the satisfaction of the Assistant Secretary that the entity—(i)is capable of carrying out—(I)the project or function to which the application relates; and(II)the activities described in subsection (h)—(aa)in a competent manner; and(bb)in compliance with all applicable Federal, State, and local laws; and(ii)if the applicant is an entity described in subsection (b)(1), shall appropriate or otherwise unconditionally obligate from non-Federal sources funds that are necessary to meet the requirements of subsection (e);(E)discloses to the Assistant Secretary the source and amount of other Federal, State, or outside funding sources from which the entity receives, or has applied for, funding for activities or projects to which the application relates; and(F)provides—(i)the assurances that are required under subsection (f); and(ii)an assurance that the entity shall follow such additional procedures as the Assistant Secretary may require to ensure that grant funds are used and accounted for in an appropriate manner.(d)Award of grants(1)Factors considered in award of grantsIn deciding whether to award a grant under the Program, the Assistant Secretary shall, to the extent practicable, consider—(A)whether—(i)an application shall, if approved—(I)increase internet access and the adoption of broadband among covered populations to be served by the applicant; and(II)not result in unjust enrichment; and(ii)the applicant is, or plans to subcontract with, a socially and economically disadvantaged small business concern;(B)the comparative geographic diversity of the application in relation to other eligible applications; and(C)the extent to which an application may duplicate or conflict with another program.(2)Use of funds(A)In generalIn addition to the activities required under subparagraph (B), an entity to which the Assistant Secretary awards a grant under the Program shall use the grant amounts to support not less than one of the following activities:(i)To develop and implement digital inclusion activities that benefit covered populations.(ii)To facilitate the adoption of broadband by covered populations in order to provide educational and employment opportunities to those populations.(iii)To implement, consistent with the purposes of this chapter—(I)training programs for covered populations that cover basic, advanced, and applied skills; or(II)other workforce development programs.(iv)To make available equipment, instrumentation, networking capability, hardware and software, or digital network technology for broadband services to covered populations at low or no cost.(v)To construct, upgrade, expend, or operate new or existing public access computing centers for covered populations through community anchor institutions.(vi)To undertake any other project and activity that the Assistant Secretary finds to be consistent with the purposes for which the Program is established.(B)Evaluation(i)In generalAn entity to which the Assistant Secretary awards a grant under the Program shall use not more than 10 percent of the grant amounts to measure and evaluate the activities supported with the grant amounts.(ii)Submission to Assistant SecretaryAn entity to which the Assistant Secretary awards a grant under the Program shall submit to the Assistant Secretary each measurement and evaluation performed under clause (i)—(I)in a manner specified by the Assistant Secretary;(II)not later than 15 months after the date on which the entity is awarded the grant amounts; and(III)annually after the submission described in subclause (II) for any year in which the entity expends grant amounts.(C)Administrative costsAn entity to which the Assistant Secretary awards a grant under the Program may use not more than 10 percent of the amount of the grant for administrative costs in carrying out any of the activities described in subparagraph (A).(D)Time limitationsWith respect to a grant awarded to an entity under the Program, the entity—(i)except as provided in clause (ii), shall expend the grant amounts during the 4-year period beginning on the date on which the entity is awarded the grant amounts; and(ii)during the 1-year period beginning on the date that is 4 years after the date on which the entity is awarded the grant amounts, may continue to measure and evaluate the activities supported with the grant amounts, as required under subparagraph (B).(e)Federal share(1)In generalExcept as provided in paragraph (2), the Federal share of any project for which the Assistant Secretary awards a grant under the Program may not exceed 90 percent.(2)ExceptionThe Assistant Secretary may grant a waiver with respect to the limitation on the Federal share of a project described in paragraph (1) if—(A)the applicant with respect to the project petitions the Assistant Secretary for the waiver; and(B)the Assistant Secretary determines that the petition described in subparagraph (A) demonstrates financial need.(f)AssurancesWhen applying for a grant under this section, an entity shall include in the application for that grant assurances that the entity shall—(1)use any grant funds that the entity is awarded—(A)in accordance with any applicable statute, regulation, and application procedure; and(B)to the extent required under applicable law;(2)adopt and use proper methods of administering any grant that the entity is awarded, including by—(A)enforcing any obligation imposed under law on any agency, institution, organization, or other entity that is responsible for carrying out a program to which the grant relates;(B)correcting any deficiency in the operation of a program to which the grant relates, as identified through an audit or another monitoring or evaluation procedure; and(C)adopting written procedures for the receipt and resolution of complaints alleging a violation of law with respect to a program to which the grant relates;(3)cooperate with respect to any evaluation—(A)of any program that relates to a grant awarded to the entity; and(B)that is carried out by or for the Assistant Secretary or another Federal official;(4)use fiscal control and fund accounting procedures that ensure the proper disbursement of, and accounting for, any Federal funds that the entity is awarded under the Program;(5)submit to the Assistant Secretary any reports that may be necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under the Program; and(6)maintain any records and provide any information to the Assistant Secretary, including those records, that the Assistant Secretary determines is necessary to enable the Assistant Secretary to perform the duties of the Assistant Secretary under the Program.(g)Deobligation or termination of grantIn addition to other authority under applicable law, the Assistant Secretary may—(1)deobligate or terminate a grant awarded to an entity under this section if, after notice to the entity and opportunity for a hearing, the Assistant Secretary—(A)presents to the entity a rationale and supporting information that clearly demonstrates that—(i)the grant funds are not being used in a manner that is consistent with the application with respect to the grant submitted by the entity under subsection (c); and(ii)the entity is not upholding assurances made by the entity to the Assistant Secretary under subsection (f); and(B)determines that the grant is no longer necessary to achieve the original purpose for which Assistant Secretary awarded the grant; and(2)with respect to any grant funds that the Assistant Secretary deobligates or terminates under paragraph (1), competitively award the grant funds to another applicant, consistent with the requirements of this section.(h)Reporting and information requirements; internet disclosureThe Assistant Secretary—(1)shall—(A)require any entity to which the Assistant Secretary awards a grant under the Program to, for each year during the period described in subsection (d)(2)(D) with respect to the grant, submit to the Assistant Secretary a report, in a format specified by the Assistant Secretary, regarding—(i)the amount of the grant;(ii)the use by the entity of the grant amounts; and(iii)the progress of the entity towards fulfilling the objectives for which the grant was awarded;(B)establish mechanisms to ensure appropriate use of, and compliance with respect to all terms regarding, grant funds awarded under the Program;(C)create and maintain a fully searchable database, which shall be accessible on the internet at no cost to the public, that contains, at a minimum—(i)a list of each entity that has applied for a grant under the Program;(ii)a description of each application described in clause (i), including the proposed purpose of each grant described in that clause;(iii)the status of each application described in clause (i), including whether the Assistant Secretary has awarded a grant with respect to the application and, if so, the amount of the grant;(iv)each report submitted by an entity under subparagraph (A); and(v)any other information that is sufficient to allow the public to understand and monitor grants awarded under the Program; and(D)ensure that any entity with respect to which an award is deobligated or terminated under subsection (g) may, in a timely manner, appeal or otherwise challenge that deobligation or termination, as applicable; and(2)may establish additional reporting and information requirements for any recipient of a grant under the Program.(i)Supplement not supplantA grant awarded to an entity under the Program shall supplement, not supplant, other Federal or State funds that have been made available to the entity to carry out activities described in this section.(j)Set asidesFrom amounts made available in a fiscal year to carry out the Program, the Assistant Secretary shall reserve—(1)5 percent for the implementation and administration of the Program, which shall include—(A)providing technical support and assistance, including ensuring consistency in data reporting;(B)providing assistance to entities to prepare the applications of those entities with respect to grants awarded under this section;(C)developing the report required under section 5146(a); and(D)conducting outreach to entities that may be eligible to be awarded a grant under the Program regarding opportunities to apply for such a grant;(2)5 percent to award grants to, or enter into contracts or cooperative agreements with, Indian Tribes, Alaska Native entities, and Native Hawaiian organizations to allow those tribes, entities, and organizations to carry out the activities described in this section; and(3)1 percent to award grants to, or enter into contracts or cooperative agreements with, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States that is not a State to enable those entities to carry out the activities described in this section.(k)RulesThe Assistant Secretary may prescribe such rules as may be necessary to carry out this section.(l)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)$250,000,000 for each of the first 5 fiscal years in which funds are made available to carry out this section; and(2)such sums as may be necessary for each fiscal year after the end of the 5-fiscal year period described in paragraph (1).5146.Policy research, data collection, analysis and modeling, evaluation, and dissemination(a)Reporting requirements(1)In generalNot later than 1 year after the date on which the Assistant Secretary begins awarding grants under section 5144(d)(1), and annually thereafter, the Assistant Secretary shall—(A)submit to the appropriate committees of Congress a report that documents, for the year covered by the report—(i)the findings of each evaluation conducted under subparagraph (B);(ii)a list of each grant awarded under each covered program, which shall include—(I)the amount of each such grant;(II)the recipient of each such grant; and(III)the purpose for which each such grant was awarded;(iii)any deobligation, termination, or modification of a grant awarded under the covered programs, which shall include a description of the subsequent usage of any funds to which such an action applies; and(iv)each challenge made by an applicant for, or a recipient of, a grant under the covered programs and the outcome of each such challenge; and(B)conduct evaluations of the activities carried out under the covered programs, which shall include an evaluation of—(i)whether eligible States to which grants are awarded under the program established under section 5144 are—(I)abiding by the assurances made by those States under subsection (e) of that section;(II)meeting, or have met, the stated goals of the Digital Equity Plans developed by the States under subsection (c) of that section;(III)satisfying the requirements imposed by the Assistant Secretary on those States under subsection (g) of that section; and(IV)in compliance with any other rules, requirements, or regulations promulgated by the Assistant Secretary in implementing that program; and(ii)whether entities to which grants are awarded under the program established under section 5145 are—(I)abiding by the assurances made by those entities under subsection (f) of that section;(II)meeting, or have met, the stated goals of those entities with respect to the use of the grant amounts;(III)satisfying the requirements imposed by the Assistant Secretary on those States under subsection (h) of that section; and(IV)in compliance with any other rules, requirements, or regulations promulgated by the Assistant Secretary in implementing that program.(2)Public availabilityThe Assistant Secretary shall make each report submitted under paragraph (1)(A) publicly available in an online format that—(A)facilitates access and ease of use;(B)is searchable; and(C)is accessible—(i)to individuals with disabilities; and(ii)in languages other than English.(b)Authority To contract and enter into other arrangementsThe Assistant Secretary may award grants and enter into contracts, cooperative agreements, and other arrangements with Federal agencies, public and private organizations, and other entities with expertise that the Assistant Secretary determines appropriate in order to—(1)evaluate the impact and efficacy of activities supported by grants awarded under the covered programs; and(2)develop, catalog, disseminate, and promote the exchange of best practices, both with respect to and independent of the covered programs, in order to achieve digital equity.(c)Consultation and public engagementIn carrying out subsection (a), and to further the objectives described in paragraphs (1) and (2) of subsection (b), the Assistant Secretary shall conduct ongoing collaboration and consult with—(1)the Secretary of Agriculture;(2)the Secretary of Housing and Urban Development;(3)the Secretary of Education;(4)the Secretary of Labor;(5)the Secretary of Health and Human Services;(6)the Secretary of Veterans Affairs;(7)the Secretary of the Interior;(8)the Commission;(9)the Federal Trade Commission;(10)the Director of the Institute of Museum and Library Services;(11)the Administrator of the Small Business Administration;(12)the Federal Co-Chair of the Appalachian Regional Commission;(13)State agencies and governors of States (or equivalent officials);(14)entities serving as administering entities for States under section 5144(b);(15)national, State, Tribal, and local organizations that provide digital inclusion, digital equity, or digital literacy services;(16)researchers, academics, and philanthropic organizations; and(17)other agencies, organizations (including international organizations), entities (including entities with expertise in the fields of data collection, analysis and modeling, and evaluation), and community stakeholders, as determined appropriate by the Assistant Secretary.(d)Technical support and assistanceThe Assistant Secretary shall provide technical support and assistance, assistance to entities to prepare the applications of those entities with respect to grants awarded under the covered programs, and other resources, to the extent practicable, to ensure consistency in data reporting and to meet the objectives of this section.(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section, which shall remain available until expended.5147.General provisions(a)Nondiscrimination(1)In generalNo individual in the United States may, on the basis of actual or perceived race, color, religion, national origin, sex, gender identity, sexual orientation, age, or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity that is funded in whole or in part with funds made available under this chapter.(2)EnforcementThe Assistant Secretary shall effectuate paragraph (1) with respect to any program or activity described in that paragraph by issuing regulations and taking actions consistent with section 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1).(3)Judicial reviewJudicial review of an action taken by the Assistant Secretary under paragraph (2) shall be available to the extent provided in section 603 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–2).(b)Technological neutralityThe Assistant Secretary shall, to the extent practicable, carry out this chapter in a technologically neutral manner.(c)Audit and oversightBeginning in the first fiscal year in which amounts are made available to carry out an activity authorized under this chapter, and in each of the 4 fiscal years thereafter, there is authorized to be appropriated to the Office of Inspector General for the Department of Commerce $1,000,000 for audits and oversight of funds made available to carry out this chapter, which shall remain available until expended.BAffordable housing and community investments and restoring fair housing protections5201.Affordable housing and community investments and restoring fair housing protections(a)DefinitionsIn this section:(1)Consolidated planThe term consolidated plan means a comprehensive housing affordability strategy and community development plan required under part 91 of title 24, Code of Federal Regulations, or any successor regulation.(2)DepartmentThe term Department means the Department of Housing and Urban Development.(3)High-poverty areaThe term high-poverty area means a census tract with a poverty rate of not less than 20 percent for the duration of the 5-year period ending on the date of enactment of this Act. (4)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103). (5)Public housing; public housing agencyThe terms public housing and public housing agency have the meanings given those terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(6)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (7)Tribally designated housing entityThe term tribally designated housing entity has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103). (b)Investments in affordable housing, fair housing, and community development(1)Community development block grant program(A)Appropriations(i)In generalThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $15,000,000,000 for assistance under the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), to remain available until September 30, 2024. (ii)LimitationsNot more than 15 percent of any amounts made available pursuant to clause (i) may be used by a grantee for administrative and planning costs, except that up to an additional 5 percent may be used to—(I)support local initiatives, policies, programs, and ordinances that support the creation of housing affordable to households with incomes at or below 80 percent of area median income, as defined by the Secretary, throughout the jurisdiction served by the grantee; or(II)support the community engagement and outreach activities required under subparagraph (E).(iii)Technical assistanceOf the amounts appropriated under clause (i), $25,000,000 shall be used for technical assistance to grantees of funds made available under this paragraph to—(I)support—(aa)the development of displacement prevention plans under subparagraph (C) and coordination plans under subparagraph (D); and(bb)the community engagement and outreach activities required under subparagraph (E); and(II)perform fair housing planning.(B)Activities dedicated to high-poverty areas(i)In generalActivities funded from amounts made available under this paragraph shall be conducted in, or for the benefit of residents of and businesses located in—(I)a high-poverty area; or(II)a sub-area within a high-poverty area that also has a poverty rate of not less than 20 percent.(ii)Exception for affordable housingHousing activities funded from amounts made available under this paragraph to create, acquire, or renovate housing affordable to households with incomes at or below 80 percent of area median income, as defined by the Secretary, may be conducted in or for the benefit of those households throughout the jurisdiction. (C)Displacement prevention planEach grantee of funds made available under this paragraph shall develop a plan, to be included within the amended consolidated plan of the grantee, to prevent displacement of existing residents and businesses, which shall—(i)provide an analysis of whether new investments from funds made available under this paragraph or other factors related to these investments would lead to the displacement of existing homeowners, renters, or businesses in high-poverty areas or areas adjacent to high-poverty areas; and (ii)outline strategies that the grantee will implement to monitor and to prevent the displacement described in clause (i) and to ensure the future availability of housing affordable to low- and moderate-income households in investment areas.(D)Coordination with other federal funds and granteesEach grantee of funds made available under this paragraph shall develop a plan, to be included within the amended consolidated plan of the grantee, that shall discuss how the grantee plans to coordinate the expenditures of the grantee under this paragraph with—(i)any other grant funds the grantee will receive under this Act;(ii)any other Federal grants or other assistance available to the grantee that could be used to further the purposes of this section;(iii)the efforts of other grantees operating within the jurisdiction of the grantee, including technical assistance providers, to further the purposes of this section; and(iv)tax credits available to households under this section. (E)Enhanced community engagement and section 3 outreach(i)In generalIn developing the required amendment to the consolidated plan of a grantee describing the use of funds by a grantee under this paragraph, the grantee shall conduct additional outreach to solicit comment from—(I)organizations with experience in fair housing;(II)organizations with experience in affordable housing;(III)organizations providing services for persons with disabilities;(IV)homelessness service organizations;(V)housing counseling organizations;(VI)organizations providing culturally competent services for underserved populations or populations with limited English proficiency; and(VII)residents of and small businesses in high-poverty areas in the jurisdiction served by the grantee.(ii)Section 3Each grantee of funds made available under this paragraph shall conduct outreach to residents of public housing and other persons eligible to participate in the job training and employment opportunities provided under section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u) and relevant community organizations representing and working with those persons to enhance awareness of job training and employment opportunities provided under that section that may become available due to activities funded under this paragraph.(F)Energy efficiency and resilienceEach grantee of funds made available under this paragraph shall—(i)ensure that housing renovation and new construction activities funded under this paragraph create or improve water and energy efficiency of the applicable housing and, at the discretion of the Secretary, utilize other strategies to reduce emissions and energy costs; and (ii)ensure that housing and infrastructure investments incorporate features necessary to create or improve resilience to natural disasters, or man-made disasters exacerbated by extreme weather conditions, as applicable to the area in which the investments are located.(G)Oversight and administrationOf the funds made available under this paragraph, not more than 0.5 percent shall be available to the Secretary for staffing, training, technical assistance, technology, monitoring, travel, enforcement, research, and evaluation activities.(2)Technical assistance(A)In generalThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $100,000,000, to remain available until September 30, 2024, for housing and community development technical assistance to assist communities and community-based organizations to ensure the timely and effective deployment of funds made available under this subsection and promote equitable community development, including—(i)$40,000,000 for the second, third, and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 shall be made available for rural capacity building activities;(ii)$10,000,000 for capacity building by national rural housing organizations with experience assessing national rural conditions and providing financing, training, technical assistance, information, and research to local nonprofit organizations, local governments, and Indian Tribes serving high-need rural communities;(iii)$10,000,000 for the Self-Help Homeownership Opportunity Program authorized under section 11 of the Housing Opportunity Program Extension Act of 1996 (42 U.S.C. 12805 note); (iv)$10,000,000 for fair housing education and outreach initiative grants; and (v)$30,000,000 for the Neighborhood Reinvestment Corporation (in this subsection referred to as the Corporation) established under the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101 et seq.) for housing counseling services. (B)Disbursement of Corporation funds(i)PriorityNot less than 40 percent of amounts described in subparagraph (A)(v) shall be provided to counseling organizations that target counseling services to minority and low-income homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness or provide such services in neighborhoods with high concentrations of minority and low-income homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness. (ii)Disbursement(I)In generalThe Corporation shall disburse all grant funds described in subparagraph (A)(v) as expeditiously as possible, through grants to housing counseling intermediaries approved by the Department of Housing and Urban Development, State housing finance agencies, and NeighborWorks organizations.(II)LimitationThe aggregate amount provided to NeighborWorks organizations under this subsection shall not exceed 15 percent of the total grant funds made available pursuant to this paragraph.(3)Public housing capital fund(A)AppropriationsThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $15,000,000,000 for the Capital Fund under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)), to remain available until September 30, 2024.(B)RequirementsThe Secretary shall—(i)not later than 30 days after the date of enactment of this Act, distribute not less than 70 percent of amounts appropriated under subparagraph (A) under the same formula used for amounts made available for the Capital Fund for fiscal year 2020, except that the Secretary may determine not to allocate funding to public housing agencies that are designated as troubled at the time of such determination or to public housing agencies that elect not to accept such funding, or both, and provided that public housing agencies prioritize—(I)urgent health and safety concerns, including lead hazards, carbon monoxide, radon, and other issues; (II)work items in the existing 5-year capital plan of the public housing agency; (III)energy efficiency; and (IV)the renovation of vacant units; and(ii)not later than 270 days after the date of enactment of this Act, make available all remaining amounts under this paragraph by competition for priority investments, including investments that address—(I)lead hazards, carbon monoxide, radon, and other urgent health and safety concerns;(II)energy efficiency and resilience; (III)the renovation of vacant units; and (IV)such other priorities as the Secretary may identify. (C)LimitationAmounts made available under this paragraph may not be used for operating costs under section 9(d) of the Housing Act of 1937 (42 U.S.C. 1437g(d)) other than costs related to the provision of broadband internet access within public housing properties.(D)Section 3 outreachEach grantee of funds made available under this paragraph shall conduct outreach to residents of public housing and other persons eligible to participate in the job training and employment opportunities provided under section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u) and relevant community organizations representing and working with those persons to enhance awareness of job training and employment opportunities provided under that section that may become available due to activities funded under this paragraph.(E)Monitoring of troubled public housing agenciesWith respect to any public housing agency that is designated as troubled at the time that amounts appropriated pursuant to this paragraph are obligated for the public housing agency, the Secretary shall provide additional monitoring and oversight of the public housing agency to ensure that any amounts provided are used in accordance with this paragraph and any applicable laws, including fair housing laws.(F)Energy efficiency and resilienceEach grantee of funds made available under this paragraph shall—(i)ensure that housing renovation and new construction activities funded under this paragraph create or improve water and energy efficiency of the applicable housing and, at the discretion of the Secretary, utilize other strategies to reduce emissions and energy costs; and (ii)ensure that housing investments incorporate features necessary to create or improve resilience to natural disasters, or man-made disasters exacerbated by extreme weather conditions, as applicable to the area in which the housing is located.(G)Oversight and administrationOf the funds made available under this paragraph, not more than 0.5 percent shall be available to the Secretary for staffing, training, technical assistance, technology, monitoring, travel, enforcement, research, and evaluation activities.(4)Choice neighborhoods initiative grants(A)Appropriations(i)In generalThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000, to remain available until September 30, 2025, for grants provided under the terms provided under the heading Choice Neighborhoods Initiative of title II of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2020 (Public Law 116–94), of which not less than $650,000,000 shall be awarded to public housing agencies and of which not more than $20,000,000 may be awarded for grants to undertake comprehensive local planning efforts in consultation with residents and the community. (ii)Priority to prior year finalistsIn making awards using funds made available under this paragraph, the Secretary—(I)shall prioritize applicants that were designated as finalists in fiscal year 2018, 2019, or 2020 in Choice Neighborhoods Implementation Grant competitions but have not yet received an award in subsequent grant rounds; and(II)may establish a streamlined application process for the applicants described in subclause (I) that is designed to ensure that previous finalist plans remain viable and have been the subject of a recent public hearing, in addition to such other information the Secretary may require.(B)Section 3 outreachEach grantee of funds made available under this paragraph shall conduct outreach to residents of public housing and other persons eligible to participate in the job training and employment opportunities provided under section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u) and relevant community organizations representing and working with those persons to enhance awareness of job training and employment opportunities provided under that section that may become available due to activities funded under this paragraph. (C)Energy efficiency and resilienceEach grantee of funds made available under this paragraph shall—(i)ensure that housing renovation and new construction activities funded under this paragraph create or improve water and energy efficiency of the applicable housing and, at the discretion of the Secretary, utilize other strategies to reduce emissions and energy costs; and (ii)ensure that housing investments incorporate features necessary to create or improve resilience to natural disasters, or man-made disasters exacerbated by extreme weather conditions, as applicable to the area in which the housing is located.(D)Oversight and administrationOf the funds made available under this paragraph, not more than 0.5 percent shall be available to the Secretary for staffing, training, technical assistance, technology, monitoring, travel, enforcement, research, and evaluation activities.(5)Native american housing and community development grants(A)AppropriationsThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $1,500,000,000 to remain available until September 30, 2024, for Native American, Alaska Native, and Native Hawaiian housing and community development activities, of which—(i)$960,000,000 shall be available to carry out the Native American housing block grant program under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.);(ii)$10,000,000 shall be available for providing training and technical assistance to Indian Tribes, Indian housing authorities, and tribally designated housing entities to support activities under this title; (iii)$30,000,000 shall be available to carry out the Native Hawaiian housing block grant program under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221 et seq.); and(iv)$500,000,000 shall be available for grants to Indian Tribes for carrying out the Indian community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), notwithstanding section 106(a)(1) of such Act (42 U.S.C. 5306(a)(1)). (B)RequirementsThe Secretary shall—(i)not later than 30 days after the date of enactment of this Act, distribute not less than 50 percent of amounts appropriated under clause (i) of subparagraph (A) under the same formula used for amounts made available for the program described in that subparagraph for fiscal year 2020, except that the Secretary may determine not to allocate funding to tribally designated housing entities that elect not to accept such funding; and(ii)not later than 270 days after the date of enactment of this Act, make available all remaining amounts under this paragraph by competition for priority investments, including urgent health and safety concerns, and such other priorities as the Secretary may identify.(C)Energy efficiency and resilienceEach grantee of funds made available under this paragraph shall—(i)ensure that housing renovation and new construction activities funded under this paragraph create or improve water and energy efficiency of the applicable housing and, at the discretion of the Secretary, utilize other strategies to reduce emissions and energy costs; and (ii)ensure that housing and infrastructure investments incorporate features necessary to create or improve resilience to natural disasters, or man-made disasters exacerbated by extreme weather conditions, as applicable to the area in which the investments are located.(D)Oversight and administrationOf the funds made available under this paragraph, not more than 0.5 percent shall be available to the Secretary for staffing, training, technical assistance, technology, monitoring, travel, enforcement, research, and evaluation activities. (6)Home Investment Partnerships Program(A)AppropriationsThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $5,000,000,000 for carrying out the HOME Investment Partnerships Program under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.), to remain available until September 30, 2024. (B)Section 3 outreachEach grantee of funds made available under this paragraph shall conduct outreach to residents of public housing and other persons eligible to participate in the job training and employment opportunities provided under section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u) and relevant community organizations representing and working with those persons to enhance awareness of job training and employment opportunities provided under that section that may become available due to activities funded under this paragraph. (C)Energy efficiency and resilienceEach grantee of funds made available under this paragraph shall—(i)ensure that housing renovation and new construction activities funded under this paragraph create or improve water and energy efficiency of the applicable housing and, at the discretion of the Secretary, utilize other strategies to reduce emissions and energy costs; and (ii)ensure that housing investments incorporate features necessary to create or improve resilience to natural disasters, or man-made disasters exacerbated by extreme weather conditions, as applicable to the area in which the housing is located.(D)Oversight and administrationOf the funds made available under this paragraph, not more than 0.5 percent shall be available to the Secretary for staffing, training, technical assistance, technology, monitoring, travel, enforcement, research, and evaluation activities. (7)Housing trust fund(A)AppropriationsThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, for the Housing Trust Fund under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) $4,000,000,000, to remain available until expended.(B)Section 3 outreachEach grantee of funds made available under this paragraph shall conduct outreach to residents of public housing and other persons eligible to participate in the job training and employment opportunities provided under section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u) and relevant community organizations representing and working with those persons to enhance awareness of job training and employment opportunities provided under that section that may become available due to activities funded under this paragraph. (C)Energy efficiency and resilienceEach grantee of funds made available under this paragraph shall—(i)ensure that housing renovation and new construction activities funded under this paragraph create or improve water and energy efficiency of the applicable housing and, at the discretion of the Secretary, utilize other strategies to reduce emissions and energy costs; and (ii)ensure that housing investments incorporate features necessary to create or improve resilience to natural disasters, or man-made disasters exacerbated by extreme weather conditions, as applicable to the area in which the housing is located. (D)Oversight and administrationOf the funds made available under this paragraph, not more than 0.5 percent shall be available to the Secretary for staffing, training, technical assistance, technology, monitoring, travel, enforcement, research, and evaluation activities. (8)Capital magnet fund(A)AppropriationsThere is appropriated to the Secretary of the Treasury, out of amounts in the Treasury not otherwise appropriated, for the Capital Magnet Fund under section 1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4569) $1,400,000,000, to remain available until expended.(B)Energy efficiency and resilienceEach grantee of funds made available under this paragraph shall—(i)ensure that housing renovation and new construction activities funded under this paragraph create or improve water and energy efficiency of the applicable housing and, at the discretion of the Secretary, utilize other strategies to reduce emissions and energy costs; and (ii)ensure that housing and infrastructure investments incorporate features necessary to create or improve resilience to natural disasters, or man-made disasters exacerbated by extreme weather conditions, as applicable to the area in which the investments are located.(C)Oversight and administrationOf the funds made available under this paragraph, not more than 0.5 percent shall be available to the Secretary of the Treasury for staffing, training, technical assistance, technology, monitoring, travel, enforcement, research, and evaluation activities. (9)Removal of lead hazards and promoting healthy housing(A)AppropriationsThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $6,000,000,000 for lead hazard control and healthy housing, to remain available until September 30, 2024, of which—(i)$2,500,000,000 shall be for the lead hazard reduction program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852);(ii)$1,500,000,000 shall be for grants pursuant to section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852), which shall be provided to areas with the highest lead-based paint abatement needs; and(iii)$2,000,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1, 1701z–2), which shall include research, studies, testing, and demonstration efforts, including education and outreach concerning developing best practices relating to lead-based paint poisoning and other housing related diseases and hazards.(B)Demonstration grantsOf amounts made available under subparagraph (A), the Secretary may utilize up to $500,000,000 for demonstration projects designed to develop or test best practices with regard to the provision of healthy housing, including—(i)eliminating lead-paint hazards in high-risk geographic areas and households with children at high risk of lead paint poisoning;(ii)community-wide strategies to eliminate lead hazards in housing;(iii)in coordination with local water systems and the Administrator of the Environmental Protection Agency, eliminating lead services lines in federally assisted housing or housing owned or rented by low-income households; (iv)programs to coordinate lead and health hazard removal with weatherization, energy efficiency, or ventilation improvement programs or strategies;(v)lead hazard and healthy housing workforce development, including in rural communities; and(vi)other demonstrations as identified by the Secretary. (10)Rural multifamily preservation and revitalization demonstration program(A)AppropriationsThere is appropriated to the Secretary of Agriculture, out of amounts in the Treasury not otherwise appropriated, $1,000,000,000, for carrying out the Multifamily Preservation and Revitalization Demonstration program of the Rural Housing Service authorized under sections 514, 515, and 516 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486), to remain available until September 30, 2024.(B)Energy efficiency and resilienceEach grantee of funds made available under this paragraph shall—(i)ensure that housing renovation and new construction activities funded under this paragraph create or improve water and energy efficiency of the applicable housing and, at the discretion of the Secretary of Agriculture, utilize other strategies to reduce emissions and energy costs; and (ii)ensure that housing investments incorporate features necessary to create or improve resilience to natural disasters, or man-made disasters exacerbated by extreme weather conditions, as applicable to the area in which the housing is located.(C)Oversight and administrationOf the funds made available under this paragraph, not more than 0.5 percent shall be available to the Secretary of Agriculture for staffing, training, technical assistance, technology, monitoring, travel, enforcement, research, and evaluation activities. (c)Repeal of faircloth amendmentSection 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)) is amended by striking paragraph (3). (d)Restoring fair housing protections(1)Affirmatively furthering fair housing(A)Public information and transparency(i)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall reestablish and publish in a publicly accessible manner on the website of the Department the Affirmatively Furthering Fair Housing Data and Mapping Tool (AFFH–T), which was previously available on the website of the Department. (ii)UpdatesIn reestablishing and publishing the tool described in clause (i), the Secretary shall update the tool for the most recent data available, and subsequently update the tool not less frequently than annually.(B)Repeal of regulationThe final rule issued by the Department entitled Preserving Community and Neighborhood Choice (85 Fed. Reg. 47899 (August 7, 2020)) shall have no force or effect.(C)Assessment tools(i)Local governmentsThe Secretary shall—(I)not later than 30 days after the date of enactment of this Act, publish in the Federal Register a notice for public comment relating to establishing a fair housing assessment tool for use by local governments; and(II)not later than 150 days after the date of enactment of this Act, publish on the website of the Department and make available to local governments a final fair housing assessment tool.(ii)Public housing agenciesThe Secretary shall—(I)not later than 90 days after the date of enactment of this Act, publish in the Federal Register a notice for public comment relating to establishing a fair housing assessment tool for use by public housing agencies; and(II)not later than 180 days after the date of enactment of this Act, publish on the website of the Department and make available to public housing agencies a final fair housing assessment tool. (iii)State governmentsThe Secretary shall—(I)not later than 120 days after the date of enactment of this Act, publish in the Federal Register a notice for public comment relating to establishing a fair housing assessment tool for use by State governments; and(II)not later than 210 days after the date of enactment of this Act, publish on the website of the Department and make available to State governments a final fair housing assessment tool. (2)Repeal of disparate impact regulationThe final rule issued by the Department entitled HUD’s Implementation of the Fair Housing Act’s Disparate Impact Standard (85 Fed. Reg. 60288 (September 24, 2020)) shall have no force or effect.(3)Repeal of OCC Community Reinvestment Act regulationThe final rule issued by the Office of the Comptroller of the Currency entitled Community Reinvestment Act Regulations (85 Fed. Reg. 34734 (June 5, 2020)) shall have no force or effect.(e)Financial institutions(1)In generalAll persons shall be entitled to the full and equal enjoyment of the goods, services, facilities, privileges, and accommodations of any financial institution, as defined in section 803 of the Payment, Clearing, and Settlement Supervision Act of 2010 (12 U.S.C. 5462), without discrimination on the ground of race, color, religion, national origin, and sex (including sexual orientation and gender identity).(2)Private right of action(A)In generalWhenever any person has engaged or there are reasonable grounds to believe that any person is about to engage in any act or practice prohibited by paragraph (1), a civil action for preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order, may be instituted by the person aggrieved.(B)CostsIn any action commenced pursuant to this subsection, the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs, and the United States shall be liable for costs the same as a private person.(C)JurisdictionThe district courts of the United States shall have jurisdiction of proceedings instituted pursuant to this subsection and shall exercise the same without regard to whether the aggrieved party shall have exhausted any administrative or other remedies that may be provided by law.(D)Exclusive meansThe remedies provided in this subsection shall be the exclusive means of enforcing the rights based on this subsection, but nothing in this section shall preclude any individual or any State or local agency from asserting any right based on any other Federal or State law not inconsistent with this subsection, including any statute or ordinance requiring nondiscrimination in goods, services, facilities, privileges, and accommodations of any financial institution, or from pursuing any remedy, civil or criminal, which may be available for the vindication or enforcement of such right. CSchool, library, and institution infrastructure1School infrastructure 5301.DefinitionsIn this chapter:(1)ESEA termsThe terms elementary school, other staff, outlying area, secondary school, specialized instructional support personnel, and State educational agency have the meanings given to those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Bureau-funded schoolThe term Bureau-funded school has the meaning given to that term in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021). (3)Covered fundsThe term covered funds means funds received by a State or qualified local educational agency under this chapter.(4)High-need schoolThe term high-need school has the meaning given to that term in section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021). (5)Indian tribeThe term Indian Tribe has the meaning given to that term, without regard to capitalization, in section 4 of the Indian Self-Determination and Education Act (25 U.S.C. 5304). (6)Local educational agencyThe term local educational agency has the meaning given to that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) except that such term does not include a Bureau-funded school.(7)Operations and maintenance of school facilitiesThe term operations and maintenance of school facilities means annual activities related to keeping—(A)school buildings operational, safe for use, and free from health and safety hazards; or(B)school grounds, school buildings, and school equipment in an effective working condition.(8)Public school facilitiesThe term public school facilities means the facilities of a public elementary school or a public secondary school, including outdoor facilities and grounds.(9)Qualified local educational agencyThe term qualified local educational agency means a local educational agency that—(A)receives funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.);(B)is among the local educational agencies in the State with the highest numbers or percentages of students counted under section 1124(c) of such Act (20 U.S.C. 6333(c)); (C)agrees to prioritize the improvement of the facilities of high-need schools; and(D)may be among the local educational agencies in the State—(i)where the conditions of such agency’s public school facilities disrupt the learning environment and put students, families, educators, and other staff at health and safety risk, such as due to proximity to toxic sites (including point sources of pollution, environmental degradation, or brownfield sites) or the vulnerability of such facilities to natural disasters; or(ii)with the most limited capacity to raise funds for the long-term improvement of public school facilities, as determined by an assessment of—(I)the current and historic ability of such agency to secure funds for construction, renovation, modernization, and major repair projects for schools;(II)whether such agency has been able to issue bonds or receive other funds (such as developer impact fees or access to private financing) to support school construction projects;(III)the bond rating of such agency; or(IV)the burden of debt carried by such agency. (10)School facilities capital outlay projectsThe term school facilities capital outlay projects means the planning, design, construction, renovation, repair, management, and financing of school facilities projects with a life expectancy of at least 10 years. School facilities capital outlay projects do not include operations and maintenance of school facilities.(11)SecretaryThe term Secretary means the Secretary of Education.(12)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.(13)State school facilities agencyThe term State school facilities agency means the State educational agency or other public agency designated by the State educational agency with the responsibility for administering the program under section 5303(d) and for supporting school facilities capital outlay projects.(14)Tribal organizationThe term Tribal organization has the meaning given that term, without regard to capitalization, in section 4 of the Indian Self-Determination and Education Act (25 U.S.C. 5304).(15)Zero energy schoolThe term zero energy school means a public elementary school or public secondary school that—(A)generates renewable energy on-site; and(B)on an annual basis, exports an amount of such renewable energy that equals or exceeds the total amount of renewable energy that is delivered to the school from outside sources. 5302.Development of data standards(a)Data standardsNot later than 120 days after the date of the enactment of this chapter, the Secretary, in consultation with the Federal officials described in subsection (b), shall—(1)identify the data that State school facilities agencies and the Bureau of Indian Education should collect and include in the databases required to be developed under subparagraphs (A)(i)(II) and (B) of section 5303(c)(2);(2)develop standards for the comparability of such data; and(3)issue guidance to State school facilities agencies and local educational agencies concerning the definitions, collection, comparability, and sharing of such data.(b)OfficialsThe officials described in this subsection are—(1)the Administrator of the Environmental Protection Agency;(2)the Secretary of Energy;(3)the Director of the Centers for Disease Control and Prevention; (4)the Secretary of the Interior; (5)the Administrator of the Federal Emergency Management Agency; and (6)the Director of the National Institute for Occupational Safety and Health.5303.Grants for the long-term improvement of public school facilities(a)PurposeCovered funds shall be for supporting long-term improvements to public school facilities in accordance with this chapter.(b)Reservation for outlying areas and bureau-Funded schools(1)In generalFor each of fiscal years 2021 through 2023, the Secretary shall reserve, from the amount appropriated to carry out this chapter—(A)in consultation with the Secretary of the Interior, one-half of 1 percent to provide assistance to the outlying areas; and(B)one and one-half percent for payments to the Secretary of the Interior to provide assistance to Bureau-funded schools.(2)Use of reserved funds(A)Special rules for outlying areas(i)ApplicabilityFunds reserved under paragraph (1)(A) shall be used in accordance with sections 5304 through 5308.(ii)Allocation to outlying areasFrom the amount reserved under paragraph (1)(A) for a fiscal year, the Secretary, in consultation with the Secretary of the Interior, shall allocate to each outlying area an amount in proportion to the amount received by the outlying area under part A of title I of the Elementary and Secondary Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year, relative to the total such amount received by all outlying areas for such previous fiscal year.(B)Special rules for bureau-funded schools(i)Consultation(I)In generalNot later than 90 days after receiving funds under paragraph (1)(B), the Secretary of the Interior shall initiate a consultation with Indian Tribes to determine whether assistance provided to Bureau-funded schools under paragraph (1)(B) shall be administered—(aa)in accordance with requirements specified in this chapter (under which, the Secretary of the Interior would operate under the same requirements set forth for States under this chapter, and Bureau-funded schools would operate under the same requirements as qualified local educational agencies); or(bb)through existing infrastructure programs administered by the Secretary of the Interior.(II)FlexibilityIf the outcome of this consultation is to operate a program in accordance with this chapter, as described in subclause (I)(aa), the Secretary of the Interior shall have the authority, in further consultation with officials from Indian Tribes and Tribal organizations to determine which requirements under this chapter shall apply.(III)Consultation requirementsConsultation described under this clause shall be carried out in a manner and at a time that provides the opportunity for appropriate officials from Indian Tribes or Tribal organizations to meaningfully and substantively contribute to decisionmaking described in this clause. (ii)Treatment of tribally operated schoolsThe Secretary of the Interior shall provide assistance to Bureau-funded schools under paragraph (1)(B) without regard to whether such schools are operated under a contract under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.), a grant under the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), or directly by the Federal government. (iii)Bureau-funded schools facilities inventoryIn accordance with the guidance issued by the Secretary under section 5302, not later than 180 days after receiving an allocation under paragraph (1)(B), the Secretary of the Interior shall develop and operate an online, publicly searchable database that contains an inventory of the infrastructure of all Bureau-funded school facilities, in accordance with the requirements described in subsection (c)(2)(B). The Secretary of the Interior shall update such database not less frequently than once every 2 years.(iv)No matching requirementNotwithstanding subsection (c)(4)(A) or any other provision of law, the Secretary of the Interior shall not require Bureau-funded schools receiving funds under paragraph (1)(B) to provide matching funds or a non-Federal share toward the cost of the activities carried out with those funds. (3)Timing requirementBy not later than 90 days after the date of enactment of an Act appropriating or otherwise making available amounts to carry out this chapter, the Secretary shall make the allocations required under paragraph (1).(c)Allocation to States(1)Allocation of fundingFrom the funds appropriated under section 5209 for any fiscal year and remaining after the Secretary makes reservations under subsection (b), the Secretary shall allot to each State that has a plan approved by the Secretary under paragraph (3), an amount that is the same proportion as each State received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year. (2)State reservation(A)In GeneralA State shall reserve not more than 5 percent of its allocation under paragraph (1) to carry out the State's school facilities agency's responsibilities under this Act, which—(i)shall include—(I)providing technical assistance to local educational agencies, including by—(aa)identifying which State and local public agencies have programs, resources, and expertise relevant to the activities supported by the allocation under this section; and(bb)coordinating the provision of technical assistance across such agencies; (II)in accordance with the guidance issued by the Secretary under section 5302 and the requirements under subparagraph (B), developing and operating an online, publicly searchable database that contains an inventory of the infrastructure of all public school facilities in the State;(III)issuing or reviewing standards, regulations, or plans to ensure safe, healthy, and high-performing school buildings that address—(aa)indoor air quality and ventilation issues, including exposure to airborne pathogens, carbon monoxide, carbon dioxide, lead-based paint, and other combustion by products such as oxides of nitrogen; (bb)mold, mildew, and moisture control; (cc)the safety of drinking water at the tap and water used for meal preparation, including the presence of lead and other contaminants in such water and the results and frequency of regular testing of the potability of water at the tap; (dd)energy and water efficiency; (ee)excessive classroom noise related to projects supported under this chapter;(ff)exposure to toxic substances, including mercury, radon, PCBs, lead, vapor intrusions, and asbestos; and(gg)the emergency preparedness of public school facilities to efficiently serve as a community shelter during a natural or man-made disaster or emergency; and(IV)designating an ombudsman to monitor public school facilities in the State, respond to complaints regarding health and safety conditions in such facilities from the public, and address health and safety hazards (in coordination with local and State agency officials), in accordance with applicable Federal, State, Tribal, and local health and safety requirements; and(ii)may include the development of a plan to increase the number of zero energy schools in the State.(B)Inventory of all public school facilities in the State(i)ContentsThe State school facilities agency’s database required under subparagraph (A)(i)(II) that contains an inventory of the infrastructure of all public school facilities in the State shall include—(I)each local educational agency’s expenditures on school facilities capital outlay projects (defined as the sum of the local educational agency’s total expenditures on school facilities capital outlay projects and any direct expenditures and funds provided by the State to such agency for the purpose of school facilities capital outlay projects), in total and disaggregated by each school facility;(II)with respect to each such facility, an identification of—(aa)the size of each individual school building and the age of each such building within each such facility; (bb)the enrollment capacity of the school operating in each such facility; (cc)the annual operating expenditures by the corresponding local educational agency on operations and maintenance of school facilities for each such facility; (dd)the extent to which each such facility has been retrofitted or improved to mitigate natural disasters or emergencies, including pandemics, seismic natural disasters, forest fires, hurricanes, flooding, tornados, tsunamis, mud slides, and pandemics; (ee)information regarding any previous inspections showing the presence of toxic substances; (ff)the emergency preparedness of each such facility—(AA)to efficiently serve as a community shelter during a natural or man-made disaster or emergency, taking into consideration the facility’s design, construction, and location features, including communication and related equipment and supply levels, in accordance with Federal, State, and local requirements; and(BB)including any improvement to support indoor and outdoor social dis­tanc­ing and implementation of public health protocols (including with respect to HVAC usage and ventilation in schools, consistent with the guidance issued by Federal agencies, including the Centers for Disease Control and Prevention); (gg)an inventory of space within each such facility, including the number of classrooms, room capacity, square footage, and classification by building function; and (hh)information regarding internet access in such facility, including the presence of high-speed broadband, Wi-Fi, and connectivity speed.(ii)Frequency of updatesA State school facilities agency shall update the database required under this subparagraph and subparagraph (A)(i)(II) not less frequently than once every 3 years.(iii)Public accessibilityA State school facilities agency shall ensure that the information in the database required under this subparagraph and subparagraph (A)(i)(II)—(I)is publicly posted on an easily accessible part of the website of the State school facilities agency; and (II)is regularly distributed to local educational agencies and Indian Tribes in the State.(3)State plan(A)In generalTo be eligible to receive an allocation under this section, a State school facilities agency shall submit a plan to the Secretary at such time, in such manner, and including such other information as the Secretary may require, including at a minimum—(i)a description of how the State school facilities agency will use the allocation provided under paragraph (1) to make long-term improvements to public school facilities in the State, including the improvement of such facilities operated by qualified local educational agencies in the State;(ii)a description of how the State school facilities agency will carry out each of its responsibilities under subclauses (I) through (IV) of paragraph (2)(A)(i);(iii)an assurance that the State shall contribute, from non-Federal sources, an amount equal to 10 percent of the amount of the allocation received under paragraph (1) to carry out the activities supported by the allocation;(iv)a description of how the State school facilities agency will identify qualified local educational agencies and make the determination under subsection (d)(3);(v)a description of the State’s strategy to address the construction, renovation, modernization, and major repair needs of public school facilities, including—(I)the total State expenditures for school facilities capital outlay projects, as described in paragraph (4)(B)(iii), in the fiscal year preceding the year for which the State receives an allocation under paragraph (1); and(II) how long, and at what levels, the State will maintain fiscal effort for the activities supported by such allocation after the State no longer receives such allocation;(vi)a description of the methodology the State school facilities agency will use to determine to which qualified local educational agencies to award subgrants, in accordance with subparagraphs (2) and (3) of subsection (d), including—(I)the State school facilities agency’s criteria for reviewing the quality of the public school facilities projects proposed in applications submitted under subsection (d); and(II)how the State school facilities agency will consider the impact that such projects will have on—(aa)racial and socioeconomic housing segregation; and (bb)student diversity and racial and socioeconomic isolation of students attending any current (as of the time of submission of the plan) or future public school facilities supported by such projects.(B)Approval and disapproval(i)In generalThe Secretary shall have the authority to approve or disapprove a State plan submitted under subparagraph (A).(ii)AdministrationIf the Secretary disapproves of a State plan submitted under subparagraph (A), the Secretary shall—(I)immediately notify the State school facilities agency of such determination and the reasons for such determination;(II)offer the State school facilities agency the opportunity to revise its State plan;(III)provide technical assistance in order to assist the State school facilities agency in meeting the requirements under this chapter; and(IV)provide the State school facilities agency the opportunity for a hearing. (4)ConditionsAs a condition of receiving an allocation under paragraph (1), a State shall agree to the following:(A)Matching requirementThe State shall contribute, from non-Federal sources, an amount equal to 10 percent of the amount of the allocation received under paragraph (1) to carry out activities supported by the allocation, in accordance with section 5304.(B)Commitment to proportional State investment in school facilities(i)In GeneralThe State shall provide an assurance to the Secretary that for each fiscal year that the State receives an allocation under this section, the State’s share of school facilities capital outlay in the fiscal year preceding the fiscal year for which an allocation is received will be not less than 90 percent of the average of the State’s share of school facilities capital outlay for the 5 years preceding the fiscal year for which the allocation is received.(ii)State’s share of school facilities capital outlayIn this subparagraph, the term State’s share of school facilities capital outlay means—(I)the total State expenditures on school facilities capital outlay projects; divided by (II)the total school facilities capital expenditures in the State on school facilities capital outlay projects.(iii)Total State expendituresIn this subparagraph, the term total State expenditures means the State's total expenditures on school facilities capital outlay projects, including—(I)any direct expenditures by the State for the purpose of school facilities capital outlay projects; and (II)funds provided by the State to local educational agencies for the purpose of school facilities capital outlay projects.(iv)Total school facilities capital expenditures in the StateIn this subparagraph, the term total school facilities capital expenditures in the State, means the sum of—(I)all expenditures on school facilities capital outlay projects by all local educational agencies in the State, including any funds provided by the State to a local educational agency in the State for school facilities capital outlay projects; plus(II)any direct expenditures made by the State for school facilities capital outlay projects.(C)Supplement not supplantThe State shall use an allocation received under this section only to supplement the level of Federal, State, and local public funds that would, in absence of such allocation, be made available for school facilities capital outlay projects, and not to supplant such funds.(d)Need-Based subgrants to qualified local educational agencies(1)Subgrants to local educational agencies(A)In generalSubject to subparagraph (B), from the amounts allocated to a State under subsection (c)(1) and contributed by the State under subsection (c)(4)(A), the State school facilities agency shall award subgrants to qualified local educational agencies, on a competitive basis, to carry out the activities described section 5304.(B)Allowance for digital learningA State school facilities agency may use not more than 10 percent of the amount described in subparagraph (A) to make subgrants to qualified local educational agencies to enable those qualified local educational agencies to carry out activities to improve digital learning in accordance with section 5304(b).(2)Geographic distributionEach State school facilities agency receiving an allocation under subsection (c)(1) shall ensure that subgrants under this section are awarded to qualified local educational agencies that represent the geographic diversity of the State, by awarding subgrants to qualified local educational agencies in urban, suburban, and rural areas of the State.(3)Priority of subgrantsIn awarding subgrants under this section to qualified local educational agencies, the State school facilities agency—(A)shall give priority to qualified local educational agencies—(i)that demonstrate the greatest need for such a grant by being in the highest quartile of qualified local educational agencies in a ranking of all qualified local educational agencies in the State, ranked in descending order by the percentage of students who are enrolled in a school served by the agency and are counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); (ii)that operate public school facilities which disrupt the learning environment and pose a health and safety risk to students, families, educators, and other staff, such as due to proximity to toxic sites (including point sources of pollution, environmental degradation, or brownfield sites) or the vulnerability of such facilities to natural disasters; or(iii)that have the most limited capacity to raise funds for the long-term improvement such agency’s public school facilities, as determined by an assessment of—(I)the current and historic ability of such agency to secure funds for construction, renovation, modernization, and major repair projects for schools; (II)whether the agency has been able to issue bonds or receive other funds, such as developer impact fees or access to private financing, to support school construction projects;(III)the bond rating of the agency; and(IV)the burden of debt carried by the local educational agency; (B)with respect to subgrants awarded for fiscal year 2021, shall give priority to qualified local educational agencies described in subparagraph (A) that propose projects in their application that support—(i)indoor and outdoor social distancing; and(ii)the implementation of public health protocols (including with respect to HVAC usage and ventilation in schools, consistent with the guidance issued by Federal, State, Tribal, and local public health agencies, including the Centers for Disease Control and Prevention); and(C)may give priority to qualified local educational agencies that—(i)will use the subgrant to improve access to high-speed broadband sufficient to support digital learning in accordance with section 5304(b) and serve elementary schools or secondary schools, including rural schools, that lack such access; or(ii)will use the subgrant to fund projects that are aligned with such agency’s policies or plan—(I)to increase diversity and decrease racial or socioeconomic isolation of its student body in its public school facilities; and(II)that have the intended outcomes of shifting student enrollment policies to create more racially and socioeconomically diverse schools.(4)ApplicationTo be considered for a subgrant under this section, a qualified local educational agency shall submit an application to the State school facilities agency at such time, in such manner, and containing such information as such agency may require. Such application shall include, at minimum—(A)the information necessary for the State school facilities agency to make the determinations under paragraphs (2) and (3), including—(i)a description of how the qualified local educational agency will use covered funds to prioritize the improvement of the facilities of high-need schools;(ii)information regarding the qualified local educational agency’s capacity to raise funds for the long-term improvement of its public school facilities, including information regarding—(I)the current and historic ability of the agency to raise funds for construction, renovation, modernization, and major repair projects for schools;(II)whether the agency has been able to issue bonds or receive other funds to support school construction projects;(III)the bond rating of the agency; and(IV)the level of debt carried by the agency; and(iii)data regarding the numbers and percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 633(c)) served by the agency, and the rates of racial and socioeconomic isolation among students in such agency’s public school facilities; and(B)a description of the projects that the agency plans to carry out with the subgrant, in accordance with section 5304, including—(i)the rationale the agency used to determine such projects, including how the agency—(I)engaged students, families, and local communities in making such determinations; and (II)took into consideration elements described in paragraph (5)(B) in making such determinations;(ii)a description of how the agency took into consideration the impacts that such projects may have on student enrollment levels and racial and socioeconomic diversity of students, as described in paragraph (5)(B)(v);(C)a description of how the projects proposed in subparagraph (B) will reduce risks to the health and safety of staff and students at schools served by the agency, including with respect to the conditions described in paragraph (5)(B)(iii); and(D)in the case of a qualified local educational agency (including a public charter school that is a local educational agency under State law) that proposes to fund a repair, renovation, or construction project for a public charter school, as defined by State law, a description indicating—(i)the extent to which the public charter school lacks access to funding for school repair, renovation, and construction through the financing methods available to other public schools, including public charter schools, or local educational agencies in the State; and(ii)that the charter school operator—(I)owns the facility that is to be repaired, renovated, or constructed; or (II)has care and control of such facility for not less than 10 years.(5)Facilities master plan(A)Plan requiredNot later than 180 days after receiving a subgrant under this section, a qualified local educational agency shall submit to the State school facilities agency a comprehensive facilities master plan that covers not less than 3 years.(B)ElementsThe facilities master plan required under subparagraph (A) shall include, with respect to all public school facilities of the qualified local educational agency, a description of—(i)the extent to which public school facilities meet students’ educational needs and support the agency’s educational mission and vision;(ii)the physical condition of each individual public school facility operated by the qualified local educational agency;(iii)the current health, safety, and environmental conditions of each individual public school facility operated by the qualified local educational agency, including—(I)indoor air quality and ventilation;(II)the presence of toxic substances;(III)the safety of drinking water at the tap and water used for meal preparation, including the level of lead and other contaminants in such water;(IV)energy and water efficiency;(V)classroom acoustics; and(VI)other health, safety, and environmental conditions that would impact the health, safety, and learning environment of students;(iv)how the qualified local educational agency will address any conditions identified under clause (iii), including with projects supported by subgrant funds;(v)the impact of current and future student enrollment levels (as of the date of application) on the design of current and future public school facilities operated by the qualified local educational agency, including—(I)the financial implications of such enrollment levels; and(II)the impact that such enrollment levels will have on the racial and socioeconomic school diversity of students attending any current or future public school facilities operated by the local educational agency;(vi)the dollar amount and percentage of funds the qualified local educational agency will dedicate to capital construction projects for public school facilities in each fiscal year, including—(I)any funds in the budget of the agency that will be dedicated to such projects; and(II)any funds not in the budget of the agency that will be dedicated to such projects, including—(aa)any funds available to the agency as the result of a bond issue; or (bb)capital campaigns, if such agency is a public charter school.(C)ConsultationIn developing the facilities master plan required under subparagraph (A), the qualified local educational agency shall consult with students and families, educators, principals, other school leaders, paraprofessionals, specialized instructional support personnel, custodial and maintenance staff, emergency first responders, school facilities directors, community residents, Indian Tribes and Tribal organizations if such qualified local educational agency is required to consult with Indian Tribes or Tribal organizations under section 8538 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7918), advocacy and civil rights organizations, and the public.(D)Educational service agenciesIn the event that the qualified local educational agency is an educational service agency, the requirements of this paragraph shall apply only to the public school facilities of the local educational agencies where such agency intends to support projects with subgrant funds. (6)Supplement not supplantA qualified local educational agency shall use a subgrant received under this section only to supplement the level of Federal, State, and local public funds that would, in the absence of such subgrant, be made available for school facilities capital outlay projects and for the operations and maintenance of school facilities, and not to supplant such funds. 5304.Uses of funds(a)In generalSubject to section 5305, a qualified local educational agency that receives a subgrant under section 5303(d) shall use the funds to carry out one or more of the following:(1)Developing, maintaining, and updating as necessary the facilities master plan required under section 5303(d)(5).(2)Renovating, retrofitting, modernizing, or constructing public school facilities, which may include—(A)improvements to public school facilities to improve the safety and health of students and staff directly related to reducing the risk of community spread of COVID–19, such as—(i)facility repairs, improvements, or other system upgrades to support implementation of public health protocols, such as repair, replacement, and installation of sinks for hand washing, appropriate spaces for health screening, adequate school nurses’ spaces, health isolation areas, and storage and disposal of personal protective equipment; and(ii)projects designed to reduce COVID–19 transmission and exposure to environmental health hazards and to support student health needs, including—(I)improvements to indoor air quality in schools or school surfaces to enable effective ventilation and sanitation; (II)improvements to outdoor areas for outdoor instruction and activities; and(III)physical barriers to mitigate the spread of COVID–19; and(B)improvements to mitigate natural disasters or emergencies, including seismic natural disasters, forest fires, hurricanes, flooding, tornados, tsu­na­mis, mud slides, and pandemics.(3)Carrying out major repairs of public school facilities.(4)Purchasing or installing furniture or fixtures with at least a 10-year life in public school facilities.(5)Constructing new public school facilities to replace school facilities or respond to increases in student enrollment.(6)Acquiring and preparing sites on which new public school facilities will be constructed.(7)Ensuring current or anticipated student enrollment does not exceed the physical and instructional capacity of public school facilities.(8)Ensuring the building envelopes and interiors of public school facilities protect occupants and interiors from natural elements and are structurally sounds and secure.(9)Improving energy and water efficiency to lower the costs of energy and water consumption in public school facilities.(10)Improving indoor air quality and ventilation in public school facilities, including mechanical and non-mechanical heating, ventilation, and air conditioning systems, filtering and other air cleaning, fans, control systems, and window and door repair and replacement.(11)Reducing or eliminating the presence of—(A)toxic substances, including mercury, radon, PCBs, lead, and asbestos;(B)mold and mildew; or(C)rodents and pests.(12)Ensuring the safety of drinking water at the tap and water used for meal preparation in public school facilities, which may include testing of the potability of water at the tap for the presence of lead and other contaminants.(13)Bringing public school facilities into compliance with applicable fire, health, and safety codes.(14)Making public school facilities accessible to people with disabilities, including by ensuring compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).(15)Providing instructional program space improvements (including through the construction of outdoor instructional space) for programs relating to early learning (including early learning programs operated by partners of the agency), special education, science, technology, career and technical education, physical education, the arts, and literacy (including library programs).(16)Increasing the use of public school facilities for the purpose of community-based partnerships that provide students with academic, behavioral health, mental health, substance use disorder, and social services.(17)Ensuring the health and safety of students and staff during the construction or modernization of public school facilities.(18)Investing in specialized academic facilities, including investments designed to encourage inter-district school attendance patterns, in order to increase student diversity and decrease racial or socioeconomic isolation.(19)Reducing or eliminating excessive classroom noise due to activities allowable under this section.(b)Allowance for digital learningA qualified local educational agency may use covered funds received under section 5303(d)(1) to leverage existing public programs or public-private partnerships to expand access to high-speed broadband sufficient for digital learning. 5305.Rule of construction(a)RestrictionA qualified local educational agency that receives covered funds shall not use such funds for—(1)payment of routine and predictable maintenance costs and minor repairs;(2)any facility that is primarily used for athletic contests or exhibitions or other events for which admission is charged to the general public;(3)vehicles; or(4)district central offices, operation centers, or other facilities that are not primarily used to educate students.(b)For-Profit charter schoolsNo covered funds may be used for the facilities of a public charter school that is operated by a for-profit entity.(c)Conflicts of interest and charter schoolsNo covered funds may be used for the facilities of a public charter school if—(1)the school leases the facilities from an individual or private sector entity; and(2)such individual, or an individual with a direct or indirect financial interest in such entity, has a management or governance role in such school.5306.Green practices(a)In generalIn a given fiscal year, a qualified local educational agency that uses covered funds for a new construction project shall use not less than the applicable percentage (as described in subsection (b)) of the funds used for such project for construction or renovation that is certified, verified, or consistent with the applicable provisions of—(1)the United States Green Building Council Leadership in Energy and Environmental Design green building rating standard (commonly known as the LEED Green Building Rating System);(2)the Living Building Challenge developed by the International Living Future Institute;(3)a green building rating program developed by the Collaborative for High-Performance Schools (commonly known as CHPS) that is CHPS-verified; or(4)a program that—(A)has standards that are equivalent to or more stringent than the standards of a program described in paragraphs (1) through (3);(B)is adopted by the State or another jurisdiction with authority over the agency; and(C)includes a verifiable method to demonstrate compliance with such program.(b)Applicable percentageThe applicable percentage described in this subsection is—(1)for fiscal year 2021, 60 percent;(2)for fiscal year 2022, 70 percent; and(3)for fiscal year 2023; 80 percent.5307.Use of American iron, steel, and manufactured products(a)In generalA qualified local educational agency that receives covered funds shall ensure that any iron, steel, and manufactured products used in projects carried out with such funds are produced in the United States.(b)Waiver authority(1)In generalThe Secretary may waive the requirement of subsection (a) if the Secretary determines that—(A)iron, steel, and manufactured products produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality; or(B)using iron, steel, and manufactured products produced in the United States will increase the cost of the overall project by more than 25 percent.(2)PublicationBefore issuing a waiver under paragraph (1), the Secretary shall publish in the Federal Register a detailed written explanation of the waiver determination.(c)Consistency with international agreementsThis section shall be applied in a manner consistent with the obligations of the United States under international agreements.(d)DefinitionsIn this section:(1)Produced in the united statesThe term produced in the United States means the following:(A)When used with respect to a manufactured product, the product was manufactured in the United States and the cost of the components of such product that were mined, produced, or manufactured in the United States exceeds 60 percent of the total cost of all components of the product.(B)When used with respect to iron or steel products, or an individual component of a manufactured product, all manufacturing processes for such iron or steel products or components, from the initial melting stage through the application of coatings, occurred in the United States, except that the term does not include—(i)steel or iron material or products manufactured abroad from semi-finished steel or iron from the United States; and(ii)steel or iron material or products manufactured in the United States from semi-finished steel or iron of foreign origin.(2)Manufactured productThe term manufactured product means any construction material or end product (as such terms are defined in part 25.003 of the Federal Acquisition Regulations) that is not an iron or steel product, including—(A)electrical components; and(B)non-ferrous building materials, including, aluminum and polyvinylchloride (PVC), glass, fiber optics, plastic, wood, masonry, rubber, manufactured stone, any other non-ferrous metals, and any unmanufactured construction material.5308.Annual report on grant program(a)In generalNot later than one year after the date of the enactment of this chapter, and annually thereafter until funds under this chapter have been expended, the Secretary shall submit to the Committee on Health, Education, Labor and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report on the projects carried out with covered funds.(b)ElementsThe report under subsection (a) shall include, with respect to the fiscal year preceding the year in which the report is submitted, the following:(1)An identification of each qualified local educational agency that received a subgrant under this chapter, including the grant amount received for each such agency.(2)With respect to each such agency, a description of—(A)the demographic composition of the student population served by the agency, disaggregated by—(i)race;(ii)the number and percentage of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and(iii)the number and percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(B)the population density of the geographic area served by the agency;(C)the projects for which the agency used the subgrant received under this chapter, including—(i)the type of each such project;(ii)the public school facility deficiencies that each such project eliminated or reduced; (iii)the State, local, and private share of funding for the projects over and above the Federal share, if any; and(iv)the individual demographic composition of the student population enrolled in schools impacted by each such project, disaggregated by—(I)race; and(II)the number and percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(D)the factors used by the State school facilities agency to determine that such agency lacked capacity to finance school facilities capital outlay projects without Federal assistance; and(E)the estimated number of jobs created by projects supported by covered funds in each qualified local educational agency. (3)The total dollar amount of all subgrants received by local educational agencies under this chapter. (4)An assessment of the student diversity and the racial and socioeconomic school isolation of schools served by projects carried out by the qualified local educational agency with covered funds, including any progress made by local educational agencies to improve racial and socioeconomic diversity in such schools.(c)Outlying areas reportNot later than one year after the date of the enactment of this chapter, and annually thereafter until grant funds have been expended, the Secretary of the Interior shall submit to the Committee on Health, Education, Labor and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report on the projects carried out with funds described in section 5303(b)(1)(A) in outlying areas.(d)Bureau of Indian Education reportNot later than one year after the date of the enactment of this chapter, and annually thereafter until grant funds have been expended, the Secretary of the Interior shall submit to the Committee on Health, Education, Labor and Pensions of the Senate, the Committee on Indian Affairs of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Natural Resources of the House of Representatives a report on the projects carried out with funds described in section 5303(b)(1)(B) for Bureau-funded schools.(e)LEA information collection(1)In generalNot later than one year after the date of the enactment of this chapter, and annually thereafter until grant funds have been expended, each qualified local educational agency that receives covered funds shall annually—(A)compile the information described in subsection (b)(2); and (B)prepare a description of each project supported by covered funds in accordance with subsection (b)(2)(C), including the amount of covered funding spent on each project for planning, design, construction, management, and financing, as applicable.(2)Report and posting of informationEach qualified local educational agency shall submit the information described in paragraph (1) to the State school facilities agency and shall make the information available to the public, including by posting the information on a publicly accessible agency website.(f)State information distributionA State school facilities agency that receives information from a local educational agency under subsection (e) shall—(1)compile the information and report it annually to the Secretary at such time and in such manner as the Secretary may require;(2)submit to the Secretary a description of the activities supported under the State reservation of funds, in accordance with section 5303(c)(2);(3)make the information described in paragraphs (1) and (2) available to the public, including by posting the information on a publicly accessible State website; and(4)regularly distribute such information to local educational agencies and Indian Tribes in the State.5309.AppropriationsThere are appropriated to the Secretary of Education, out of amounts in the Treasury not otherwise appropriated, $11,626,810,000 for fiscal year 2021, $11,626,810,000 for fiscal year 2022, and $11,626,810,000 for fiscal year 2023, to carry out this chapter, to remain available until expended.5310.Appropriations for impact aid constructionThere are appropriated to the Secretary of Education, out of amounts in the Treasury not otherwise appropriated, $18,756,765 for fiscal year 2021, $50,406,000 for fiscal year 2022, and $50,406,000 for fiscal year 2023 for Impact Aid construction payments, in accordance with section 7007 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707). All terms and conditions that apply to grants under such section 7007 shall apply to grants made with funds made available under this section. 2Library infrastructure5321.DefinitionsIn this chapter:(1)DirectorThe term Director has the meaning given the term in section 202 of the Museum and Library Services Act (20 U.S.C. 9101).(2)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 202 of the Museum and Library Services Act (20 U.S.C. 9101).(3)LibraryThe term library has the meaning given the term in section 213 of the Library Services and Technology Act (20 U.S.C. 9122).(4)StateThe term State has the meaning given the term in section 213 of the Library Services and Technology Act (20 U.S.C. 9122).(5)State library administrative agencyThe term State library administrative agency has the meaning given the term in section 213 of the Library Services and Technology Act (20 U.S.C. 9122).5322.Build America's Libraries Fund(a)EstablishmentFrom the amount appropriated under section 5326, there is established a Build America’s Libraries Fund for the purpose of supporting long-term improvements to library facilities in accordance with this chapter.(b)ReservationsFrom the amount available in the Build America’s Libraries Fund, the Director shall reserve 3 percent to award grants to Indian Tribes and to organizations that primarily serve and represent Native Hawaiians, in the same manner as the Director makes grants under section 261 of the Library Services and Technology Act (20 U.S.C. 9161) to enable such Indian Tribes and organizations to carry out the activities described in paragraphs (1) through (9) of section 5323(d). 5323.Allocation to States(a)Allocation to states(1)State-by-state allocation(A)In generalFrom the amount available in the Build America’s Libraries Fund and not reserved under section 5322(b), each State that has a plan approved by the Director under subsection (b) shall be allocated an amount in the same manner as the Director makes allotments to States under section 221(b) of the Library Services and Technology Act (20 U.S.C. 9131(b)), except that, for purposes of this section, the minimum allotment for each State shall be $10,000,000, except that the minimum allotment shall be $500,000 in the case of the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(B)Reallocation of remaining funds(i)In generalFrom the remainder of any amounts not reserved or allocated under subparagraph (A) on the date that is 1 year after the date of enactment of this Act, the Director shall allocate to each State, that has a plan approved by the Director under subsection (b), an amount that bears the same relation to such remainder as the population of the State bears to the population of all States.(ii)DataFor the purposes of clause (i), the population of each State and of all the States shall be determined by the Director on the basis of the most recent data available from the Bureau of the Census.(2)State reservationsA State shall reserve not more than 4 percent of its allocation under paragraph (1) for administrative costs and to provide technical assistance to libraries in the State.(b)State plan(1)In generalTo be eligible to receive an allocation under this section, a State library administrative agency shall submit to the Director a plan that includes such information as the Director may require, including at a minimum—(A)a description of how the State will use the allocation to make long-term improvements to library facilities with a focus on underserved and marginalized communities;(B)a description regarding how the State will carry out its responsibility to provide technical assistance under subsection (a)(2);(C)a description regarding how the State will make the determinations of eligibility and priority under subsections (b) and (d) of section 5324; and (D)a certification that the State has met the maintenance of effort requirements under section 223(c) of the Library Services and Technology Act (20 U.S.C. 9133(c)) and an assurance that the State shall meet the supplement not supplant requirement under subsection (c).(2)Approval(A)In generalThe Director shall approve a State plan submitted under paragraph (1) that meets the requirements of paragraph (1) and provides satisfactory assurances that the provisions of such plan will be carried out.(B)Public availabilityEach State library administrative agency receiving an allocation under this section shall make the State plan available to the public, including through electronic means.(C)AdministrationIf the Director determines that the State plan does not meet the requirements of this section, the Director shall—(i)immediately notify the State library administrative agency of such determination and the reasons for such determination;(ii)offer the State library administrative agency the opportunity to revise its State plan;(iii)provide technical assistance in order to assist the State library administrative agency in meeting the requirements of this section; and(iv)provide the State library administrative agency the opportunity for a hearing.(c)Supplement not supplantAs a condition of receiving an allocation under this section, a State shall agree to use an allocation under this section only to supplement the level of Federal, State, and local public funds that would, in absence of such allocation, be made available for the activities supported by the allocation, and not to supplant such funds.(d)Uses of fundsEach State receiving an allocation under this section shall use the funds for any one or more of the following:(1)Constructing, renovating, modernizing, or retrofitting library facilities in the State, which may include—(A)financing new library facilities;(B)making capital improvements to existing library facilities, including buildings, facilities grounds, and bookmobiles;(C)enhancing library facilities to improve the overall safety and health of library patrons and staff, including improvements directly related to reducing the risk of community spread of COVID–19; and(D)addressing the vulnerability of library facilities to natural disasters.(2)Investing in infrastructure projects related to improving internet access and connectivity in library facilities and for library patrons, including projects related to high-speed broadband, technology hardware, and mobile hotspots and similar equipment.(3)Improving energy and water efficiency to lower the costs of energy and water consumption in library facilities.(4)Improving indoor air quality and ventilation in library facilities, including mechanical and non-mechanical heating, ventilation, and air conditioning systems, filtering and other air cleaning, fans, control systems, and window and door repair and replacement.(5)Reducing or eliminating the presence in library facilities of potential hazards to library staff and patrons, including—(A)toxic substances, including mercury, radon, PCBs, lead, and asbestos; or (B)mold and mildew.(6)Ensuring the safety of drinking water at the tap in library facilities, which may include testing of the potability of water at the tap for the presence of lead and other contaminants.(7)Making library facilities accessible to people with disabilities, including by ensuring compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).(8)Improving library facilities for the purposes of supporting place-based services or community-based partnerships that provide library patrons with access to educational, workforce, behavioral health, mental health, and social services. (9)Assessing the condition of existing library facilities and the need for new or improved library facilities and developing facilities master plans. 5324.Need-based grants to libraries(a)Grants to librariesFrom the amounts allocated to a State under section 5323(a), the State library administrative agency shall award grants to libraries, on a competitive basis, to carry out the activities described in paragraphs (1) through (9) of section 5323(d). (b)EligibilityTo be eligible to receive a grant under this section, a library shall be—(1)a public library; (2)a tribal library; or(3)a State library or a State archive, with respect to outlets and facilities that provide library service directly to the general public.(c)ApplicationA library described in subsection (b) that desires to receive a grant under this section shall submit an application to the State library administrative agency at such time, in such manner, and containing such information as the State library administrative agency may require, including—(1)the information necessary for the State to make a determination of the library's eligibility for the grant and priority under subsection (d); and (2)a description of the projects that the library plans to carry out with the grant, in accordance with paragraphs (1) through (9) of section 5323(d), including—(A)the rationale the library used to select such project; and(B)a description of how the library took into consideration the impacts of such projects on underserved or marginalized communities, including families with incomes below the poverty line (as defined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)).(d)Priority of grantsIn awarding grants under this section, the State—(1)shall give first priority to eligible libraries that demonstrate the greatest need for such a grant in order to plan for, and make long-term improvements to, library facilities that predominantly provide service to underserved or marginalized communities, including families with incomes below the poverty line (as defined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)); and (2)may additionally give priority to eligible libraries that will use the grant to—(A)make health, safety, resiliency, or emergency preparedness improvements to existing library facilities that pose a severe health or safety threat to library patrons or staff, which may include a threat posed by the proximity of the facilities to toxic sites or the vulnerability of the facilities to natural disasters;(B)install or upgrade hardware that will improve access to high-speed broadband for library patrons of the library facilities;(C)improve access to existing library facilities for library patrons or staff with disabilities; or(D)improve the energy efficiency of or reduce the carbon emissions or negative environmental impacts resulting from the existing library facilities. (e)Supplement not supplantA library shall use a grant received under this section only to supplement the level of Federal, State, and local public funds that would, in the absence of such grant, be made available for the activities supported by the grant, and not to supplant such funds.5325.Administration and oversight(a)No prohibition against constructionSection 210A of the Museum and Library Services Act (20 U.S.C. 9109) shall not apply to this chapter.(b)No matching requirement or nonfederal shareNotwithstanding any other provision of law, a State, Indian Tribe, organization, library, or other entity that receives funds under this chapter shall not be required to provide matching funds or a non-Federal share toward the cost of the activities carried out with the funds.(c)Supplement not supplantA State shall use an allocation received under section 5323 only to supplement the level of Federal, State, and local public funds that would, in absence of such allocation, be made available for the activities supported by the allocation, and not to supplant such funds. (d)Administrative costsFrom the amount appropriated under section 5326, the Director may allocate not more than 3 percent of such amount for program administration, oversight activities, research, analysis, and data collection related to the purposes of the Build America’s Libraries Fund.(e)Reports(1)In generalNot later than 1 year after the date of enactment of this Act and annually thereafter until all funds provided under this chapter have been expended, the Director shall issue reports to the Committee on Appropriations and the Committee on Education and Labor of the House of Representatives and the Committee on Appropriations and the Committee on Health, Education, Labor and Pensions of the Senate detailing how funding under this chapter has been spent and its impact on improving library services in communities that are served, including underserved and marginalized populations, Indian Tribes, and Native Hawaiian communities, and shall make such reports publicly available on the website of the Institute of Museum and Library Services.(2)State reportA State that receives funds under this chapter shall, not later than 1 year after the date of enactment of this Act, and annually thereafter until all funds have been expended, submit a report to the Director at such time and in such manner as the Director may require.5326.Appropriation of fundsThere is authorized to be appropriated, and there is appropriated, to carry out this chapter, $5,000,000,000, for the period of fiscal years 2021 through 2023, to remain available until expended. 3HBCU, TCU, and other minority-Serving institution infrastructure5331.Cancellation of debt under HBCU capital financing programNot later than 30 days after the date of the enactment of this Act, the Secretary of Education shall cancel the obligation of each eligible institution (as defined in section 342 of the Higher Education Act of 1965 (20 U.S.C. 1066a)) to repay the balance of interest and principal due on each loan made under part D of title III of the Higher Education Act of 1965 (20 U.S.C. 1066 et seq.) before the date of the enactment of this Act.5332.Additional appropriations for the HBCU historic preservation program(a)In general(1)Amounts appropriatedThere is appropriated to the Secretary of the Interior, out of amounts in the Treasury not otherwise appropriated, $250,000,000 for the period of fiscal years 2021 through 2023, to provide additional allocations under section 507(d)(2) of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 302101 note) for the purpose of preserving and restoring over 700 historic buildings and structures on the campuses of Historically Black Colleges and Universities on the National Register of Historic Places.(2)Allocation of fundsThe Secretary shall allocate amounts provided under paragraph (1) to institutions in the same proportion as amounts are allocated under section 507(d) of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 302101 note).(b)Applicability of terms and conditionsThe terms and conditions that apply to grants under section 507 of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 302101 note) shall apply to grants made under this section.(c)General provisionsAny amount appropriated under this section is in addition to other amounts appropriated or made available for the applicable purpose. 5333.Funding for construction of new facilities at TCUs(a)In generalSection 113 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1813) is amended to read as follows:113.Construction of new facilities(a)DefinitionsIn this section:(1)ConstructionThe term construction includes any effort to address the facility construction, maintenance, renovation, reconstruction, and replacement needs of a Tribal College or University.(2)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)).(b)Grants(1)In generalWith respect to any eligible Tribal College or University that identifies a need for construction, the Secretary shall, subject to the availability of appropriations, provide grants for that construction in accordance with this section.(2)Navajo TribeNotwithstanding section 114(a), the Navajo Tribe may receive grants under this section.(c)ApplicationEach Tribal College or University desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(d)Eligible activitiesActivities eligible for a grant under this section shall be activities that address a wide variety of facilities and infrastructure needs, including—(1)building of new facilities, including—(A)classrooms;(B)administrative offices;(C)libraries;(D)health and cultural centers;(E)day care centers;(F)technology centers;(G)housing for students, faculty, and staff; and(H)other education-related facilities;(2)renovating or expanding existing or acquired facilities;(3)providing new and existing facilities with equipment, including—(A)laboratory equipment;(B)computer infrastructure and equipment;(C)broadband infrastructure and equipment;(D)library books; and(E)furniture; and(4)property acquisition.(e)No matching requirementA recipient of a grant under this section shall not be required to make a matching contribution for Federal amounts received..(b)Miscellaneous provisionsSection 114 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1814) is amended by striking subsection (a) and inserting the following:(a)Navajo TribeExcept as provided in section 113(b)(2), the Navajo Tribe shall not be eligible to participate under the provisions of this title..(c)AppropriationsThere is appropriated, out of amounts in the Treasury not otherwise appropriated, $1,500,000,000 to the Secretary of the Interior for the period of fiscal years 2021 through 2023 to provide grants under section 113 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1813). 5334.Additional appropriations for HBCUs, TCUs, and minority-serving institutions(a)In general(1)Amounts appropriatedThere is appropriated to the Secretary of Education, out of amounts in the Treasury not otherwise appropriated, $7,000,000,000 for the period of fiscal years 2021 through 2023, to provide additional allocations under section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q) for the purpose of addressing the facility, equipment, educational materials, and funds and administrative management needs of Historically Black Colleges and Universities, Tribal Colleges and Universities, and minority-serving institutions as described in paragraph (3).(2)Allocation of fundsThe Secretary of Education shall allocate amounts provided under paragraph (1) to Historically Black Colleges and Universities (within the meaning of the term part B institution under section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)), Hispanic-serving institutions, Tribal Colleges and Universities, Alaska Native-serving institutions and Native Hawaiian-serving institutions, Predominantly Black institutions, Asian American and Native American Pacific Islander-serving institutions, and Native American-serving nontribal institutions in the same proportion as amounts are allocated under section 371(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1067q(b)(2)). (3)Uses of fundsNotwithstanding any other provision of law, amounts allocated under this section shall be made available as grants to be used only for any of the following uses:(A)Purchase, rental, or lease of scientific or laboratory equipment for educational purposes, including instructional and research purposes.(B)Construction, maintenance, renovation, and improvement in classroom, library, laboratory, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services.(C)Purchase of library books, periodicals, microfilm, and other educational materials, including telecommunications program materials.(D)Funds and administrative management, and acquisition of equipment for use in strengthening funds management.(E)Joint use of facilities, such as laboratories and libraries.(F)Acquisition of real property in connection with the construction, renovation, or addition to or improvement of campus facilities.(G)Creating or improving facilities for Internet or other distance education technologies, including purchase or rental of telecommunications technology equipment or services.(H)Other activities approved by the Secretary to address infrastructure needs.(b)Applicability of terms and conditionsExcept as specified in subsection (a)(3), the terms and conditions that apply to grants under section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q) shall apply to grants made under this section. (c)General provisionsAny amount appropriated under this section is in addition to other amounts appropriated or made available for the applicable purpose. 5335.Study and report on the physical condition of HBCUs and TCUs(a)Study and reportNot less frequently than once in each 5-year period beginning after the date of enactment of this Act, the Secretary of Education, acting through the Director of the Institute of Education Sciences, and in consultation with the Secretary of the Interior, shall—(1)carry out a comprehensive study of the physical conditions of all Historically Black Colleges and Universities (within the meaning of the term part B institution under section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)) and Tribal Colleges and Universities (as defined in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c)) in the United States; and(2)submit a report that includes the results of the study to the Committee on Appropriations, the Committee on Health, Education, Labor, and Pensions, the Committee on Energy and Natural Resources, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Appropriations, the Committee on Education and Labor, the Committee on Natural Resources, the Committee on Agriculture, and the Committee on Energy and Commerce of the House of Representatives. (b)ElementsEach study and report under subsection (a) shall include an assessment of—(1)the impact of institutional facility conditions on student and staff health and safety;(2)the impact of institutional facility conditions on student academic outcomes;(3)the condition of institutional facilities, set forth separately by geographic region; and (4)the accessibility of institutional facilities for students and staff with disabilities. DEnvironmental Justice1Drinking water and clean water programs5401.Sewer overflow and stormwater reuse municipal grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—(1)in subsection (a)(1) —(A)in subparagraph (A), by striking and at the end;(B)by redesignating subparagraph (B) as subparagraph (C); and(C)by inserting after subparagraph (A) the following:(B)notification systems to inform the public of combined sewer or sanitary overflows that result in sewage being released into rivers and other waters; and; and(2)in subsection (f)—(A)in paragraph (1)—(i)by striking There is and inserting There are;(ii)by striking the period at the end and inserting ; and;(iii)by striking this section $225,000,000 and inserting the following: this section—(A)$225,000,000; and(iv)by adding at the end the following:(B)$400,000,000 for each of fiscal years 2021 through 2023.; and(B)in paragraph (2)—(i)by striking To the extent and inserting the following:(A)Green infrastructureTo the extent; and(ii)by adding at the end the following:(B)Rural allocation(i)Definition of rural areaIn this subparagraph, the term rural area means a city, town, or unincorporated area that has a population of not more than 10,000 inhabitants.(ii)AllocationTo the extent there are sufficient eligible project applications, the Administrator shall ensure that a State uses not less than 20 percent of the amount of the grants made to the State under subsection (a) in a fiscal year to carry out projects in rural areas for the purpose of planning, design, and construction of—(I)treatment works to intercept, transport, control, treat, or reuse municipal sewer overflows, sanitary sewer overflows, or stormwater; or(II)any other measures to manage, reduce, treat, or recapture stormwater or subsurface drainage water eligible for assistance under section 603(c)..5402.Clean water infrastructure resiliency and sustainability programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:222.Clean water infrastructure resiliency and sustainability program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a municipality; or(B)an intermunicipal, interstate, or State agency.(2)Natural hazardThe term natural hazard means a hazard caused by natural forces, including extreme weather events, sea-level rise, and extreme drought conditions.(3)ProgramThe term program means the clean water infrastructure resilience and sustainability program established under subsection (b).(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a clean water infrastructure resilience and sustainability program under which the Administrator shall award grants to eligible entities for the purpose of increasing the resilience of publicly owned treatment works to a natural hazard.(c)Use of fundsAn eligible entity that receives a grant under the program shall use the grant funds for planning, designing, or constructing projects (on a system-wide or area-wide basis and including upgrades and retrofits) that increase the resilience of a publicly owned treatment works to a natural hazard through—(1)the conservation of water;(2)the enhancement of water use efficiency;(3)the enhancement of wastewater and stormwater management by increasing watershed preservation and protection, including through the use of—(A)natural and engineered green infrastructure; and(B)reclamation and reuse of wastewater and stormwater, such as aquifer recharge zones;(4)the modification or relocation of an existing publicly owned treatment works that is at risk of being significantly impaired or damaged by a natural hazard;(5)the development and implementation of projects to increase the resilience of publicly owned treatment works to a natural hazard; or(6)the enhancement of energy efficiency or the use and generation of recovered or renewable energy in the management, treatment, or conveyance of wastewater or stormwater.(d)ApplicationTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the project to be planned, designed, or constructed using funds under the program;(2)an identification of the natural hazard risk to be addressed by the proposed project;(3)documentation prepared by a Federal, State, regional, or local government agency of the natural hazard risk of the area where the proposed project is to be located;(4)a description of any recent natural hazard events that have affected the publicly owned treatment works;(5)a description of how the proposed project would improve the performance of the publicly owned treatment works under an anticipated natural hazard; and(6)an explanation of how the proposed project is expected to enhance the resilience of the publicly owned treatment works to an anticipated natural hazard.(e)Grant amount and other federal requirements(1)Cost shareExcept as provided in paragraph (2), a grant under the program shall not exceed 75 percent of the total cost of the proposed project.(2)Exception(A)In generalExcept as provided in subparagraph (B), a grant under the program shall not exceed 90 percent of the total cost of the proposed project if the project serves a community that—(i)is disproportionately affected by toxic pollution; and(ii)(I)has a population of fewer than 10,000 individuals; or(II)meets the affordability criteria established by the State in which the community is located under section 603(i)(2).(B)WaiverAt the discretion of the Administrator, a grant for a project described in subparagraph (A) may cover 100 percent of the total cost of the proposed project.(3)RequirementsThe requirements of section 608 shall apply to a project funded with a grant under the program.(f)Authorization of appropriations(1)In generalThere are authorized to be appropriated to carry out this section—(A)$333,000,000 for each of fiscal years 2021 and 2022; and(B)$334,000,000 for fiscal year 2023.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..5403.Grants for construction, refurbishing, and servicing of individual household decentralized wastewater systems for individuals with low or moderate incomeTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 5402) is amended by adding at the end the following:223.Grants for construction, refurbishing, and servicing of individual household decentralized wastewater systems for individuals with low or moderate income(a)Definition of eligible individualIn this section, the term eligible individual means a member of a low-income or moderate-income household, the members of which have a combined income (for the most recent 12-month period for which information is available) equal to not more than 50 percent of the median nonmetropolitan household income for the State or territory in which the household is located, according to the most recent decennial census.(b)Grant program(1)In generalSubject to the availability of appropriations, the Administrator shall establish a program under which the Administrator shall provide grants to private nonprofit organizations for the purpose of improving general welfare by providing assistance to eligible individuals—(A)for the construction, repair, or replacement of an individual household decentralized wastewater treatment system;(B)if the eligible individual resides in a household that could be cost-effectively connected to an available publicly owned treatment works, for the connection of the household of the eligible individual to the publicly owned treatment works; or(C)for the installation of a larger decentralized wastewater system designed to provide treatment for two or more households in which eligible individuals reside, if—(i)site conditions at the households are unsuitable for the installation of an individually owned decentralized wastewater system;(ii)multiple examples of unsuitable site conditions exist in close geographic proximity to each other; and(iii)a larger decentralized wastewater system could be cost-effectively installed.(2)ApplicationTo be eligible to receive a grant under this subsection, a private nonprofit organization shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator determines to be appropriate.(3)PriorityIn awarding grants under this subsection, the Administrator shall give priority to applicants that have substantial expertise and experience in promoting the safe and effective use of individual household decentralized wastewater systems.(4)Administrative expensesA private nonprofit organization may use amounts provided under this subsection to pay the administrative expenses associated with the provision of the services described in paragraph (1), as the Administrator determines to be appropriate.(c)Assistance(1)In generalSubject to paragraph (2), a private nonprofit organization shall use a grant provided under subsection (b) for the services described in paragraph (1) of that subsection.(2)ApplicationTo be eligible to receive the services described in subsection (b)(1), an eligible individual shall submit to the private nonprofit organization serving the area in which the individual household decentralized wastewater system of the eligible individuals is, or is proposed to be, located an application at such time, in such manner, and containing such information as the private nonprofit organization determines to be appropriate.(3)PriorityIn awarding assistance under this subsection, a private nonprofit organization shall give priority to any eligible individual who does not have access to a sanitary sewage disposal system.(d)ReportNot later than 2 years after the date of enactment of this section, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the recipients of grants under the program under this section and the results of the program under this section.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Administrator to carry out this section $50,000,000 for each of fiscal years 2021 through 2023.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..5404.Connection to publicly owned treatment worksTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (as amended by section 5403) is amended by adding at the end the following:224.Connection to publicly owned treatment works(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)an owner or operator of a publicly owned treatment works that assists or is seeking to assist low-income or moderate-income individuals with connecting the household of the individual to the publicly owned treatment works; or(B)a nonprofit entity that assists low-income or moderate-income individuals with the costs associated with connecting the household of the individual to a publicly owned treatment works.(2)ProgramThe term program means the competitive grant program established under subsection (b).(3)Qualified individualThe term qualified individual has the meaning given the term eligible individual in section 603(j).(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a competitive grant program with the purpose of improving general welfare, under which the Administrator awards grants to eligible entities to provide funds to assist qualified individuals in covering the costs incurred by the qualified individual in connecting the household of the qualified individual to a publicly owned treatment works.(c)Application(1)In generalAn eligible entity seeking a grant under the program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may by regulation require.(2)RequirementNot later than 90 days after the date on which the Administrator receives an application from an eligible entity under paragraph (1), the Administrator shall notify the eligible entity of whether the Administrator will award a grant to the eligible entity under the program.(d)Selection criteriaIn selecting recipients of grants under the program, the Administrator shall use the following criteria:(1)Whether the eligible entity seeking a grant provides services to, or works directly with, qualified individuals.(2)Whether the eligible entity seeking a grant—(A)has an existing program to assist in covering the costs incurred in connecting a household to a publicly owned treatment works; or(B)seeks to create a program described in subparagraph (A).(e)Requirements(1)Voluntary connectionBefore providing funds to a qualified individual for the costs described in subsection (b), an eligible entity shall ensure that—(A)the qualified individual has connected to the publicly owned treatment works voluntarily; and(B)if the eligible entity is not the owner or operator of the publicly owned treatment works to which the qualified individual has connected, the publicly owned treatment works to which the qualified individual has connected has agreed to the connection.(2)Reimbursements from publicly owned treatment worksAn eligible entity that is an owner or operator of a publicly owned treatment works may reimburse a qualified individual that has already incurred the costs described in subsection (b) by—(A)reducing the amount otherwise owed by the qualified individual to the owner or operator for wastewater or other services provided by the owner or operator; or(B)providing a direct payment to the qualified individual.(f)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out the program $40,000,000 for each of fiscal years 2021 through 2023.(2)Limitation on use of fundsOf the amounts made available for grants under paragraph (1), not more than 2 percent may be used to pay the administrative costs of the Administrator..5405.Water pollution control revolving loan fund capitalization grantsSection 602(b) of the Federal Water Pollution Control Act (33 U.S.C. 1382(b)) is amended—(1)in paragraph (13)(B)—(A)in the matter preceding clause (i), by striking and energy conservation and inserting and efficient energy use (including through the implementation of technologies to recapture and reuse energy produced in the treatment of wastewater); and(B)in clause (iii), by striking and at the end;(2)in paragraph (14), by striking the period at the end and inserting ; and ; and(3)by adding at the end the following:(15)to the extent there are sufficient projects or activities eligible for assistance from the fund, with respect to funds for capitalization grants received by the State under this title and section 205(m), the State will use not less than 15 percent of such funds for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities..5406.Water pollution control revolving loan fundsSection 603(i) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by striking , including forgiveness of principal and negative interest loans and inserting (including in the form of forgiveness of principal, negative interest loans, or grants); and(B)in subparagraph (A)—(i)in the matter preceding clause (i), by striking in assistance; and(ii)in clause (ii)(III), by striking to such ratepayers and inserting to help such ratepayers maintain access to wastewater and stormwater treatment services; and(2)by striking paragraph (3) and inserting the following:(3)Subsidization amounts(A)In generalA State may use, for providing additional subsidization in a fiscal year under this subsection, an amount that does not exceed—(i)during each of fiscal years 2021 through 2023, 40 percent of the total amount received by the State in capitalization grants under this title for the fiscal year; and(ii)during fiscal year 2024 and each fiscal year thereafter, 30 percent of the total amount received by the State in capitalization grants under this title for the fiscal year.(B)MinimumTo the extent there are sufficient applications for additional subsidization under this subsection that meet the criteria under paragraph (1)(A), a State shall use, for providing additional subsidization in a fiscal year under this subsection, an amount that is not less than 10 percent of the total amount received by the State in capitalization grants under this title for the fiscal year..5407.Authorization of appropriations for water pollution control State revolving fundsTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by adding at the end the following:609.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $3,000,000,000 for each of fiscal years 2021 through 2023..5408.Brownfields funding(a)Authorization of appropriationsSection 104(k)(13) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(13)) is amended to read as follows:(13)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—(A)$350,000,000 for fiscal year 2021;(B)$400,000,000 for fiscal year 2022; and(C)$450,000,000 for fiscal year 2023..(b)State response programsSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended to read as follows:(3)FundingThere are authorized to be appropriated to carry out this subsection—(A)$70,000,000 for fiscal year 2021;(B)$80,000,000 for fiscal year 2022; and(C)$90,000,000 for fiscal year 2023..5409.Technical assistance and grants for emergencies affecting public water systemsSection 1442 of the Safe Drinking Water Act (42 U.S.C. 300j–1) is amended—(1)in subsection (b), in the first sentence, by inserting , including a threat to public health resulting from contaminants, such as, but not limited to, heightened exposure to lead in drinking water after public health;(2)by striking subsection (d) and inserting the following:(d)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (b) $35,000,000 for each of fiscal years 2021 through 2023.;(3)in subsection (e)(5), by striking 2015 through 2020 and inserting 2021 through 2023; (4)by redesignating subsection (f) as subsection (g); and(5)by inserting after subsection (e) the following:(f)State-Based nonprofit organizationsThe Administrator may provide technical assistance consistent with the authority provided under subsection (e) to State-based nonprofit organizations that are governed by community water systems..5410.Grants for State programsSection 1443(a)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–2(a)(7)) is amended by striking and 2021 and inserting through 2023.5411.Drinking water State revolving loan funds(a)ReauthorizationsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended—(1)in subsection (a)(4)(A), by striking During fiscal years 2019 through 2023, funds and inserting Funds;(2)in subsection (m)(1)—(A)in subparagraph (B), by striking and; and(B)by striking subparagraph (C) and inserting the following:(C)$3,000,000,000 for each of fiscal years 2021 and 2022; and(D)$4,000,000,000 for fiscal year 2023.; and(3)in subsection (q), by striking 2016 through 2021 and inserting 2021 through 2023. (b)Assistance for disadvantaged communitiesSection 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)) is amended—(1)in paragraph (1), by inserting , grants, negative interest loans, other loan forgiveness, and through buying, refinancing, or restructuring debt after forgiveness of principal; and(2)in paragraph (2)(B), by striking 6 percent and inserting 20 percent. 5412.Source water petition programSection 1454(a) of the Safe Drinking Water Act (42 U.S.C. 300j–14(a)) is amended—(1)in paragraph (1)(A), in the matter preceding clause (i), by striking political subdivision of a State, and inserting political subdivision of a State (including a county that is designated by the State to act on behalf of an unincorporated area within that county, with the agreement of that unincorporated area),;(2)in paragraph (4)(D)(i), by inserting (including a county that is designated by the State to act on behalf of an unincorporated area within that county) after of the State; and(3)by adding at the end the following:(5)Savings provisionUnless otherwise provided within the agreement, an agreement between an unincorporated area and a county for the county to submit a petition under paragraph (1)(A) on behalf of the unincorporated area shall not authorize the county to act on behalf of the unincorporated area in any matter not within a program under this section..5413.Assistance for small and disadvantaged communities(a)Existing programsSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended—(1)in subsection (b)(2)—(A)in subparagraph (B), by striking and at the end;(B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(D)the purchase of point-of-entry or point-of-use filters that are independently certified using science-based test methods for the removal of contaminants of concern;(E)investments necessary for providing accurate and current information about—(i)the need for filtration, filter safety, and proper maintenance practices; and(ii)the options for replacing lead service lines (as defined section 1459B(a)) and removing other sources of lead in water; and(F)entering into contracts with nonprofit organizations that have water system technical expertise to assist underserved communities.(3)Contracting partiesA contract described in paragraph (2)(F) may be between a nonprofit organization described in that paragraph and—(A)an eligible entity; or(B)the State of an eligible entity, on behalf of that eligible entity.;(2)in subsection (c), in the matter preceding paragraph (1), by striking An eligible entity and inserting Except for purposes of subsections (j) and (m), an eligible entity;(3)in subsection (g)(1), by striking to pay not less than 45 percent and inserting except as provided in subsection (l)(5) and subject to subsection (h), to pay not less than 10 percent;(4)by striking subsection (h) and inserting the following:(h)WaiverThe Administrator may waive the requirement under subsection (g)(1).;(5)by striking subsection (k) and inserting the following:(k)Authorization of appropriationsThere is authorized to be appropriated to carry out subsections (a) through (j) $300,000,000 for each of fiscal years 2021 through 2023.; and(6)in subsection (l)—(A)in paragraph (2)—(i)by striking The Administrator may and inserting The Administrator shall; and(ii)by striking fiscal years 2019 and 2020 and inserting fiscal years 2021 through 2023; (B)by striking paragraph (5) and inserting the following:(5)Federal share for underserved communities(A)In generalSubject to subparagraph (B), with respect to a program or project that serves an underserved community and is carried out using a grant under this subsection, the Federal share of the cost of the program or project shall be 90 percent.(B)WaiverThe Administrator may increase the Federal share under subparagraph (A)(ii) to 100 percent.(6)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection—(A)$150,000,000 for each of fiscal years 2021 and 2022; and(B)$200,000,000 for fiscal year 2023..(b)Connection to public water systemsSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) is amended by adding at the end the following:(m)Connection to public water systems(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means—(i)an owner or operator of a public water system that assists or is seeking to assist eligible individuals with connecting the household of the eligible individual to the public water system; or(ii)a nonprofit entity that assists or is seeking to assist eligible individuals with the costs associated with connecting the household of the eligible individual to a public water system.(B)Eligible individualThe term eligible individual has the meaning given the term in section 603(j) of the Federal Water Pollution Control Act (33 U.S.C. 1383(j)).(C)ProgramThe term program means the competitive grant program established under paragraph (2).(2)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a competitive grant program for the purpose of improving the general welfare under which the Administrator awards grants to eligible entities to provide funds to assist eligible individuals in covering the costs incurred by the eligible individual in connecting the household of the eligible individual to a public water system.(3)ApplicationAn eligible entity seeking a grant under the program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(4)Voluntary connectionBefore providing funds to an eligible individual for the costs described in paragraph (2), an eligible entity shall ensure that—(A)the eligible individual is voluntarily seeking connection to the public water system;(B)if the eligible entity is not the owner or operator of the public water system to which the eligible individual seeks to connect, the public water system to which the eligible individual seeks to connect has agreed to the connection; and(C)the connection of the household of the eligible individual to the public water system meets all applicable local and State regulations, requirements, and codes.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $40,000,000 for each of fiscal years 2021 through 2023..(c)Competitive grant pilot programSection 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a) (as amended by subsection (b)) is amended by adding at the end the following:(n)State competitive grants for underserved communities(1)In generalIn addition to amounts authorized to be appropriated under subsection (k), there is authorized to be appropriated to carry out subsections (a) through (j) $50,000,000 for each of fiscal years 2021 through 2023 in accordance with paragraph (2).(2)Competitive grants(A)In generalNotwithstanding any other provision of this section, the Administrator shall distribute amounts made available under paragraph (1) to States through a competitive grant program.(B)ApplicationsTo seek a grant under the competitive grant program under subparagraph (A), a State shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(C)PrioritizationIn selecting recipients of grants under the competitive grant program under subparagraph (A), the Administrator shall give priority to States with a high proportion of underserved communities that meet the condition described in subsection (a)(2)(A).(3)Savings provisionNothing in this paragraph affects the distribution of amounts made available under subsection (k), including any methods used by the Administrator for distribution of amounts made available under that subsection as in effect on the day before the date of enactment of this subsection..5414.Reducing lead in drinking waterSection 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b) is amended—(1)in subsection (d)—(A)by inserting (except for subsection (d)) after this section; and(B)by striking $60,000,000 for each of fiscal years 2017 through 2021 and inserting $4,500,000,000 for each of fiscal years 2021 through 2023;(2)by redesignating subsections (d) and (e) as subsections (f) and (g), respectively; and(3)by inserting after subsection (c) the following:(d)Lead mapping utilization grant pilot program(1)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity means a municipality that is served by a community water system or a nontransient noncommunity water system in which not less than 30 percent of the service lines are known, or likely to contain, lead service lines.(B)Pilot programThe term pilot program means the pilot program established under paragraph (2). (2)EstablishmentThe Administrator shall establish a pilot program under which the Administrator shall provide grants to eligible entities to carry out lead reduction projects that are demonstrated to exist based on existing lead mapping of those eligible entities.(3)Selection(A)ApplicationTo be eligible to receive a grant under the pilot program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(B)PrioritizationIn selecting recipients under the pilot program, the Administrator shall give priority to an eligible entity that meets the affordability criteria established by the applicable State.(4)ReportNot later 2 years after the Administrator first awards a grant under the pilot program, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing—(A)the recipients of grants under the pilot program;(B)the existing lead mapping that was available to recipients of grants under the pilot program; and(C)how useful and accurate the lead mapping described in subparagraph (B) was in locating lead contaminants of the eligible entity.(5)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $10,000,000, to remain available until expended.(e)Comprehensive lead reduction projects(1)GrantsThe Administrator shall make grants available under this subsection to eligible entities for comprehensive lead reduction projects that, notwithstanding any other provision in this section, fully replace all lead service lines served by the eligible entity, irrespective of the ownership of the service line.(2)PriorityIn making grants under paragraph (1), the Administrator shall give priority to eligible entities serving—(A)disadvantaged communities in accordance with subsection (b)(3); (B)environmental justice communities with significant representation of communities of color or low-income communities; or(C)Tribal and indigenous communities that experience, or are at risk of experiencing, higher or more adverse human health or environmental effects.(3)No cost-sharingThe Federal share of the cost of a project carried out pursuant to this subsection shall be 100 percent, and no individual homeowner shall be required to provide a contribution to the cost of replacement of any portion of a service line replaced using a grant under this subsection. .5415.Operational sustainability of small public water systemsPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:1459E.Operational sustainability of small public water systems(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a unit of local government;(B)a public corporation established by a unit of local government to provide water service;(C)a nonprofit corporation, public trust, or cooperative association that owns or operates a public water system; and(D)an Indian Tribe that owns or operates a public water system.(2)Operational sustainabilityThe term operational sustainability means the ability to improve the operation of a small system through the identification and prevention of potable water loss due to leaks, breaks, and other metering or infrastructure failures.(3)ProgramThe term program means the grant program established under subsection (b).(4)Small systemThe term small system means a public water system that—(A)serves fewer than 10,000 people; and(B)is owned or operated by—(i)a unit of local government;(ii)a public corporation;(iii)a nonprofit corporation;(iv)a public trust;(v)a cooperative association; or(vi)an Indian Tribe.(b)EstablishmentSubject to the availability of appropriations, the Administrator shall establish a program to award grants to eligible entities for the purpose of improving the operational sustainability of one or more small systems.(c)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the project to be carried out using grant funds under the program;(2)documentation prepared by the eligible entity describing the deficiencies or suspected deficiencies in operational sustainability of one or more small systems that are to be addressed through the proposed project;(3)a description of how the proposed project will improve the operational sustainability of one or more small systems;(4)a description of how the improvements described in paragraph (3) will be maintained beyond the life of the proposed project, including a plan to maintain and update any asset data collected as a result of the proposed project;(5)(A)if the eligible entity is located in a State that has established a State drinking water treatment revolving loan fund under section 1452, a copy of a written agreement between the eligible entity and the State in which the eligible entity agrees to provide a copy of any data collected under the proposed project to the State agency administering the State drinking water treatment revolving loan fund (or a designee); or(B)if the eligible entity is located in an area other than a State that has established a State drinking water treatment revolving loan fund under section 1452, a copy of a written agreement between the eligible entity and the Administrator in which the eligible entity agrees to provide a copy of any data collected under the proposed project to the Administrator (or a designee); and(6)any additional information the Administrator may require.(d)Use of fundsAn eligible entity that receives a grant under the program shall use the grant funds to carry out projects that improve the operational sustainability of one or more small systems through—(1)the development of a detailed asset inventory, which may include drinking water sources, wells, storage, valves, treatment systems, distribution lines, hydrants, pumps, controls, and other essential infrastructure;(2)the development of an infrastructure asset map, including a map that uses technology such as—(A)geographic information system software; and(B)global positioning system software;(3)the deployment of leak detection technology;(4)the deployment of metering technology;(5)training in asset management strategies, techniques, and technologies appropriate staff employed by—(A)the eligible entity; or(B)the small systems for which the grant was received; and(6)the development or deployment of other strategies, techniques, or technologies that the Administrator may determine to be appropriate under the program.(e)Cost share(1)In generalSubject to paragraph (2), the Federal share of the cost of a project carried out using a grant under the program shall be 90 percent of the total cost of the project.(2)WaiverThe Administrator may increase the Federal share under paragraph (1) to 100 percent.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2023..5416.Drinking water system infrastructure resilience and sustainability programPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) (as amended by section 5415) is amended by adding at the end the following:1459F.Drinking water system infrastructure resilience and sustainability program(a)DefinitionsIn this section:(1)Natural hazard; resilienceThe terms resilience and natural hazard have the meanings given those terms in section 1433(h).(2)Resilience and sustainability programThe term resilience and sustainability program means the Drinking Water System Infrastructure Resilience and Sustainability Program established under subsection (b).(b)EstablishmentThe Administrator shall establish and carry out a program, to be known as the Drinking Water System Infrastructure Resilience and Sustainability Program, under which the Administrator, subject to the availability of appropriations for the resilience and sustainability program, shall award grants to public water systems for the purpose of increasing resilience to natural hazards.(c)Use of fundsA public water system may only use grant funds received under the resilience and sustainability program to assist in the planning, design, construction, implementation, operation, or maintenance of a program or project that increases resilience to natural hazards through—(1)the conservation of water or the enhancement of water-use efficiency;(2)the modification or relocation of existing drinking water system infrastructure made, or that is at risk of being, significantly impaired by natural hazards, including risks to drinking water from flooding;(3)the design or construction of new or modified desalination facilities to serve existing communities; (4)the enhancement of water supply through the use of watershed management and source water protection;(5)the enhancement of energy efficiency or the use and generation of renewable energy in the conveyance or treatment of drinking water; or(6)the development and implementation of measures to increase the resilience of the public water system to natural hazards. (d)ApplicationTo seek a grant under the resilience and sustainability program, a public water system shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a proposal of the program or project to be planned, designed, constructed, implemented, operated, or maintained by the public water system;(2)an identification of the natural hazard risk to be addressed by the proposed program or project;(3)documentation prepared by a Federal, State, regional, or local government agency of the natural hazard risk to the area where the proposed program or project is to be located;(4)a description of any recent natural hazard events that have affected the public water system;(5)a description of how the proposed program or project would improve the performance of the public water system under the anticipated natural hazards; and(6)an explanation of how the proposed program or project is expected to enhance the resilience of the public water system to the anticipated natural hazards.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out the resilience and sustainability program—(1)$150,000,000 for each of fiscal years 2021 and 2022; and(2)$200,000,000 for fiscal year 2023..5417.Needs assessment for nationwide rural and urban low-income community water assistancePart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) (as amended by section 5416) is amended by adding at the end the following:1459G.Needs assessment for nationwide rural and urban low-income community water assistance(a)Definition of low-Income householdIn this section, the term low-income household means a household that has an income that, as determined by the State in which the household is located, does not exceed the greater of—(1)an amount equal to 150 percent of the poverty level of that State; and(2)an amount equal to 60 percent of the State median income for that State.(b)Study; report(1)In generalSubject to the availability of appropriations, not later than 2 years after the date of enactment of this section, the Administrator shall conduct, and submit to Congress a report describing the results of, a study regarding the prevalence throughout the United States of low-income households, including low-income renters, that do not have access to affordable public drinking water services to meet household needs.(2)InclusionsThe report under paragraph (1) shall include—(A)recommendations of the Administrator regarding the best methods to increase access to affordable and reliable drinking water services;(B)a description of the cost of each method described in subparagraph (A);(C)an examination of, to the extent feasible—(i)levels of household water debt during the 5-year period ending on the date on which the report is published;(ii)rates of water shutoffs during that period;(iii)durations of those water shutoffs during that period; and(iv)actions of utilities and jurisdictions, as applicable, during that period against households with water debt, including property liens and foreclosures; and(D)with respect to the development of the report, a consultation with all relevant stakeholders.(3)AgreementsThe Administrator may enter into an agreement with another Federal agency to carry out the study under paragraph (1).(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000, to remain available until expended..5418.Lead contamination in school drinking waterSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended—(1)in subsection (b)— (A)in the first sentence, by inserting public water systems and after to assist;(B)in the third sentence, by inserting public water systems, after schools,; and(C)in the sixth sentence, by striking within 100 days after the enactment of this section and inserting not later than 100 days after the date of enactment of the Economic Justice Act; and(2)in subsection (d)—(A)in paragraph (2)—(i)in subparagraph (A)—(I)by inserting , public water systems that serve schools and child care programs under the jurisdiction of those local educational agencies, and qualified nonprofit organizations before in voluntary; (II)by striking the period at the end and inserting ; and;(III)by striking grants available to States and inserting the following: grants available to—(i)States; and(IV)by adding at the end the following:(ii)tribal consortia to assist tribal education agencies (as defined in section 3 of the National Environmental Education Act (20 U.S.C. 5502)) in voluntary testing for lead contamination in drinking water at schools and child care programs under the jurisdiction of the tribal education agency.;(ii)in subparagraph (B)—(I)in clause (i), by striking or at the end;(II)in clause (ii), by striking the period at the end and inserting a semicolon; and(III)by adding at the end the following:(iii)any public water system that is located in a State that does not participate in the voluntary grant program established under subparagraph (A) that—(I)assists schools or child care programs in lead testing; or(II)provides technical assistance to schools or child care programs in carrying out lead testing; or(iv)a qualified nonprofit organization, as determined by the Administrator.;(B)in paragraphs (3), (5), (6), and (7), by striking State or local educational agency each place it appears and inserting State, local educational agency, public water system, tribal consortium, or qualified nonprofit organization;(C)in paragraph (4), by striking States and local educational agencies and inserting States, local educational agencies, public water systems, tribal consortia, and qualified nonprofit organizations;(D)in paragraph (6)—(i)in the matter preceding subparagraph (A), by inserting , public water system, tribal consortium, or qualified nonprofit organization after each local educational agency;(ii)in subparagraph (A)(ii), by inserting or tribal after applicable State; and(iii)in subparagraph (B)(i), by inserting applicable before local educational agency; and(E)in paragraph (8), by striking 2020 and 2021 and inserting 2021 through 2023.5419.Indian reservation drinking water programSection 2001 of the America's Water Infrastructure Act of 2018 (42 U.S.C. 300j–3c note; Public Law 115–270) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking Subject to the availability of appropriations, the Administrator of the Environmental Protection Agency and inserting The Administrator of the Environmental Protection Agency (referred to in this section as the Administrator); and(B)by striking to implement in the matter preceding paragraph (1) and all that follows through the period at the end of paragraph (2) and inserting to implement eligible projects described in subsection (b).;(2)by redesignating subsection (d) as subsection (e);(3)by inserting after subsection (c) the following:(d)Federal shareThe Federal share of the cost of a project carried out under this section shall be 100 percent.; and(4)in subsection (e) (as so redesignated)—(A)by striking There is and inserting There are;(B)by striking subsection (a) $20,000,000 and inserting the following: subsection (a)—(1)$20,000,000;(C)in paragraph (1) (as so designated), by striking 2022 and inserting 2020; and(D)by adding at the end the following:(2)$50,000,000 for each of fiscal years 2021 through 2023..5420.Water infrastructure and workforce investmentSection 4304 of the America's Water Infrastructure Act of 2018 (42 U.S.C. 300j–19e) is amended—(1)in subsection (a)(3)(B), by inserting and public works departments and agencies after organizations;(2)in subsection (b)—(A)in paragraph (2)—(i)in the matter preceding subparagraph (A), by striking institutions— and inserting institutions, or public works departments and agencies—; and(ii)in subparagraph (A)(ii), by inserting for entities that are not public works departments and agencies, before working;(B)in paragraph (4)—(i)by striking There is and inserting the following:(A)In generalThere is;(ii)in subparagraph (A) (as so designated), by striking $1,000,000 for each of fiscal years 2019 and 2020 and inserting $100,000,000 for each of fiscal years 2021 through 2023; and(iii)by adding at the end the following:(B)Sense of the SenateIt is the sense of the Senate that, of the funds made available under subparagraph (A) each fiscal year, not less than 40 percent should be used to provide grants that would serve—(i)low-income individuals; and(ii)underserved communities (as defined in section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a(a))).;(3)by redesignating subsections (a) and (b) as subsections (b) and (c), respectively; and(4)by inserting before subsection (b) (as so redesignated) the following:(a)Definition of public works department or agencyIn this section, the term public works department or agency means a political subdivision of a local, county, or regional government that designs, builds, operates, and maintains water infrastructure, sewage and refuse disposal systems, and other public water systems and facilities..5421.Small and disadvantaged community analysis(a)AnalysisNot later than 1 year after the date of enactment of this Act, using environmental justice data of the Environmental Protection Agency, including data from the environmental justice mapping and screen tool of the Environmental Protection Agency, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall carry out an analysis under which the Administrator shall assess the programs under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) and section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) to identify historical distributions of funds to small and disadvantaged communities and new opportunities and methods to improve on the distribution of funds under those programs to low-income communities, rural communities, minority communities, and communities of indigenous peoples, in accordance with Executive Order 12898 (42 U.S.C. 4321 note; 60 Fed. Reg. 6381; relating to Federal actions to address environmental justice in minority populations and low-income populations)).(b)ReportOn completion of the analysis under subsection (a), the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives a report describing—(1)the results of the analysis; and(2)the criteria the Administrator used in carrying out the analysis. 5422.Mapping and screening toolThe Administrator of the Environmental Protection Agency shall continue to update, on an annual basis, and make available to the public EJSCREEN or an equivalent environmental justice mapping and screening tool, which shall include information on public water systems (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)), self-supplied communities (such as State and small and domestic well communities), the presence of toxic water at the household and system level, and water affordability.5423.Emergency household water and wastewater assistance program(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency described in section 1135(g)(1)(B)(i) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)(i)).(3)Eligible householdThe term eligible household means—(A)a household that—(i)is economically affected by the COVID–19 public health emergency; and(ii)has applied for and been deemed eligible for assistance under this section; or(B)a low-income household, as determined by an eligible utility under subsection (h), that has applied for and been deemed eligible for assistance under this section.(4)Eligible utilityThe term eligible utility means an owner or operator of—(A)a community water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)); or(B)a treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)) for municipal waste.(5)Emergency periodThe term emergency period means the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).(6)Granting entityThe term granting entity means—(A)with respect to a grant to an eligible utility under subsection (b)(2), the Administrator; and(B)with respect to a grant to an eligible utility pursuant to subsection (c)(1), the State or Indian Tribe making the grant, as applicable.(7)Indian TribeThe term Indian Tribe means any Indian Tribe, band, group, or community recognized by the Secretary of the Interior and exercising governmental authority over a Federal Indian reservation.(8)MunicipalityThe term municipality has the meaning given the term in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).(9)StateThe term State means—(A)each of the several States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)the United States Virgin Islands;(E)Guam;(F)American Samoa; and(G)the Commonwealth of the Northern Mariana Islands.(b)EstablishmentThe Administrator shall establish an emergency household water and wastewater assistance program under which the Administrator shall—(1)not later than 45 days after the date of enactment of this Act and during each of fiscal years 2022 and 2023, make grants to States and Indian Tribes; and(2)make grants to eligible utilities.(c)Use of funds(1)Grants to States and Indian TribesA State or Indian Tribe receiving a grant under subsection (b)(1) shall use the funds received under the grant to make grants to eligible utilities.(2)Grants to eligible utilitiesAn eligible utility receiving a grant from a State or Indian Tribe under paragraph (1) or receiving a grant from the Administrator under subsection (b)(2) shall use the amounts received under the grant—(A)to provide rate assistance to eligible households;(B)for ongoing operation and maintenance activities affected by a loss of revenue from eligible households; and(C)to the extent practicable with any funds remaining after carrying out subparagraphs (A) and (B), to cancel water debts for eligible households that accrued during the 5-year period ending on the date that is the first day of the emergency period.(d)ApplicationsEach eligible utility seeking to receive a grant under or pursuant to this section shall submit an application to the Administrator, State, or Indian Tribe, as applicable, at such time, in such manner, and containing such information as the Administrator shall require. (e)Conditions(1)Minimum requirementsAn eligible utility that receives a grant under or pursuant to this section shall—(A)certify to the granting entity that it has conducted outreach activities designed to ensure that eligible households are made aware of the assistance available pursuant to this section, including by partnering with nonprofit organizations that serve low-income households;(B)identify and submit to the granting entity a report describing—(i)how many eligible households were identified;(ii)the level of subsidy needed to provide assistance to all of the eligible households described in clause (i); and(iii)how the granted funds were used to benefit eligible households; and (C)establish procedures—(i)to notify each eligible household receiving assistance pursuant to this section of the amount of that assistance; and(ii)to ensure that the eligible utility charges an eligible household, in the normal billing process not more than the difference between—(I)the actual cost of the drinking water or wastewater service provided to the eligible household; and(II)the amount of the assistance provided.(2)Continuity of water and wastewater servicesAn eligible utility that receives a grant under or pursuant to this section shall ensure that— (A)no service provided by the eligible utility to an individual or household is disconnected or interrupted during the COVID–19 public health emergency due to nonpayment; and(B)during the emergency period and the 1-year period beginning on the day after the date on which the emergency period terminates, no eligible household is charged—(i)a late fee for an unpaid bill for service provided by the eligible utility; or(ii)a reconnection fee for a shutoff that occurred during the emergency period.(3)Household documentation requirementsAn eligible utility that receives a grant under or pursuant to this section shall—(A)to the maximum extent practicable, seek to limit the income history documentation requirements for determining whether a household is considered to be economically affected by the COVID–19 public health emergency or a low-income household for the purposes of this section; and (B)for the purposes of income eligibility, accept proof of job loss or severe income loss dated after February 29, 2020, such as a layoff or furlough notice or verification of application for unemployment benefits, as sufficient to demonstrate lack of income for an individual or household. (f)AuditsThe Administrator shall require each State, Indian Tribe, and eligible utility receiving a grant under or pursuant to this section to undertake periodic audits and evaluations of expenditures made by the State, Indian Tribe, or eligible utility, as applicable, pursuant to this section. (g)Guidelines(1)In generalNot later than 45 days after the date of enactment of this Act, the Administrator shall issue guidelines for complying with the requirements of this section, including guidelines for—(A)identifying households that are—(i)economically affected by the COVID–19 public health emergency; or(ii)low-income households; and(B)conducting any required audits and evaluations.(2)ConsultationIn issuing guidelines under paragraph (1), the Administrator shall consult with the Secretary of Health and Human Services, other Federal agencies with experience in administering Federal rate assistance programs for low-income households, States, Indian Tribes, eligible utilities, and nonprofit organizations that serve low-income households.(h)Determination of low-Income householdsIn determining whether a household is considered to be a low-income household for the purposes of receiving assistance pursuant to this section, an eligible utility—(1)shall ensure that, at a minimum, all households within 150 percent of the Federal poverty line are included as low-income households; and(2)may include other households, including households in which one or more individuals are receiving—(A)assistance under the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(B)payments under the supplemental security income program established under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);(C)assistance under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or(D)payments under—(i)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or(ii)section 306 of the Veterans’ and Survivors’ Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588).(i)Submissions to CongressThe Administrator shall submit to the Committees on Appropriations, Energy and Commerce, and Transportation and Infrastructure of the House of Representatives and the Committees on Appropriations and Environment and Public Works of the Senate—(1)on the date on which the Administrator makes grants under subsection (b)(1), a report indicating the amounts granted to each State and Indian Tribe;(2)on the issuance of guidelines under subsection (g), a copy of the guidelines;(3)not later than 180 days after the date of enactment of this Act, and every other month thereafter during each fiscal year for which funding for this section is provided, a report listing—(A)each eligible utility that received a grant under or pursuant to this section;(B)the amount of the grant; and(C)how the granted funds were used; and(4)not later than 1 year after the date of enactment of this Act, and on final disbursement of all funds appropriated pursuant to this section, a report on the results of activities carried out pursuant to this section.(j)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section, to remain available until expended—(A)$2,000,000,000 for fiscal year 2021; and(B)$1,500,000,000 for each of fiscal years 2022 and 2023.(2)Allocation of funds(A)In generalOf the amounts made available to carry out this section under paragraph (1), the Administrator shall—(i)use 1 percent to make grants under subsection (b)(1) to Indian Tribes;(ii)use 49 percent to make grants under subsection (b)(1) to States in accordance with subparagraph (B); and(iii)with any remaining amounts, make grants to eligible utilities under subsection (b)(2). (B)State allotmentsOf the amounts described in subparagraph (A)(ii), the Administrator shall allot—(i)50 percent in accordance with the percentages used by the Administrator to allot amounts appropriated to carry out title II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) pursuant to section 205(c)(3) of that Act (33 U.S.C. 1285(c)(3)); and(ii)50 percent in accordance with the formula used by the Administrator to allot funds appropriated to carry out section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).(3)Administrative costsThe Administrator and any State, Indian Tribe, or eligible utility that receives a grant under or pursuant to this section may use up to 5 percent of the granted amounts for administrative costs. 5424.RequirementNotwithstanding any other provision of law, of the amounts made available under this chapter or any amendment made by this chapter, the Administrator of the Environmental Protection Agency shall ensure, to the maximum extent practicable, that not less than 12.5 percent is used to support jobs of persons of color or businesses owned by persons of color. 2Clean air programs5431.Wood heaters emissions reduction(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Affected wood heater modelThe term affected wood heater model means a model of wood heater described in—(A)section 60.530(a) of title 40, Code of Federal Regulations (or a successor regulation); and(B)subsections (a) and (b) of section 60.5472 of that title.(3)Certified clean heaterThe term certified clean heater means a heater that—(A)has been certified or verified by—(i)the Administrator; or(ii)the California Air Resources Board;(B)meets or has emissions below the most stringent Step 2 emission reductions standards described in the Final Rule;(C)with respect to an affected wood heater model, has a thermal efficiency rating of not less than 65 percent, as certified by the Administrator under the Final Rule; and(D)is installed by a licensed or certified professional or verified by the State in which the heater is being installed.(4)Final ruleThe term Final Rule means the final rule entitled Standards of Performance for New Residential Wood Heaters, New Residential Hydronic Heaters and Forced-Air Furnaces (80 Fed. Reg. 13672 (March 16, 2015)).(5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)Regional agencyThe term regional agency means a regional or local government agency—(A)with jurisdiction over air quality; or(B)that has received approval from the air quality program of the State of the agency to carry out a wood heater emissions reduction and replacement program.(7)Replacement of an old wood heaterThe term replacement of an old wood heater means the replacement of an existing wood heater that—(A)does not meet the reductions standards described in paragraph (3)(B);(B)is removed from a home or building in which the wood heater was the primary or secondary source of heat; and(C)is surrendered to a supplier, retailer, or other entity, as defined by the Administrator, who shall render the existing wood heater inoperable and ensure the existing wood heater is disposed through—(i)recycling; or(ii)scrappage.(8)StateThe term State means—(A)each of the several States of the United States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)the United States Virgin Islands;(F)American Samoa; and(G)the Commonwealth of the Northern Mariana Islands.(9)Wood heaterThe term wood heater means an enclosed, wood-burning appliance capable of and intended for residential space heating or space heating and domestic water heating that is an affected wood heater model, including—(A)a residential wood heater;(B)a hydronic heater; and(C)a forced-air furnace.(b)Establishment of grant program for wood heater emissions reductions(1)In generalSubject to the availability of appropriations, the Administrator shall establish a grant program that provides funding for grant, rebate, and other programs administered by States, regional agencies, and Indian tribes that are designed—(A)to provide financial incentives to homeowners for the replacement of old wood heaters that greatly contribute to particulate pollution with more efficient, cleaner-burning heaters that are—(i)properly installed; and(ii)certified clean heaters;(B)to achieve significant reductions in emissions from wood heaters in terms of pollution produced by wood heaters and wood heater emissions exposure;(C)to help homeowners transition to safer and more efficient sources of heat; and(D)to support retailers, installers, and manufacturers that sell and make certified clean heaters that are more efficient and cleaner-burning.(2)ApplicationsThe Administrator shall—(A)provide to States, regional agencies, and Indian tribes guidance for use in applying for funding under this subsection, including information regarding—(i)the process and forms for applications;(ii)permissible uses of funds received under this subsection; and(iii)the cost-effectiveness of various emission reduction technologies eligible for funds provided under this subsection;(B)establish, for applications described in subparagraph (A)—(i)an annual deadline for submission of the applications;(ii)a process by which the Administrator shall approve or disapprove each application;(iii)a simplified application submission process to expedite the provision of funds; and(iv)a streamlined process by which a State, regional agency, or Indian tribe may renew an application described in subparagraph (A) for subsequent fiscal years;(C)require States or regional agencies applying for funding under this subsection to provide detailed information on how the State or regional agency intends to carry out and verify projects under the wood heater emissions reduction program of the State or regional agency, including—(i)a description of the air quality in the State or the area in which the regional agency has jurisdiction;(ii)the means by which the project will achieve a significant reduction in wood heater emissions and air pollution, including the estimated quantity of—(I)residences that depend on non-certified clean heaters as a primary or secondary source of heat; and(II)air pollution produced by wood heaters in the State or the area in which the regional agency has jurisdiction;(iii)an estimate of the cost and economic benefits of the proposed project;(iv)the means by which the funds will be distributed, including a description of the intended recipients of the funds;(v)a description of any efforts to target low-income individuals that own older wood heaters;(vi)provisions for the monitoring and verification of the project; and(vii)a description of how the program will carry out the replacement of old wood heaters, including—(I)how the older units will be removed and placed out of service; and(II)how new heaters purchased with funding provided under this subsection will be installed; and(D)require Indian tribes applying for funding under this subsection to provide detailed information on how the Indian tribe intends to carry out and verify projects under the wood heater emissions reduction program of the Indian tribe, including—(i)the means by which the project will achieve a significant reduction in wood heater emissions;(ii)an estimate of the cost and economic benefits of the proposed project;(iii)the means by which the funds will be distributed, including a description of the intended recipients of the funds;(iv)a description of any efforts to target low-income individuals that own older wood heaters;(v)provisions for the monitoring and verification of the project; and(vi)a description of how the program will carry out the replacement of old wood heaters, including—(I)how the older units will be removed and placed out of service; and(II)how new heaters purchased with funding provided under this subsection will be installed.(3)Allocation of funds(A)In generalFor each fiscal year, the Administrator shall allocate funds made available to carry out this subsection—(i)among States, regional agencies, and Indian tribes that submitted an application under this subsection that was approved by the Administrator;(ii)of which not less than 4 percent shall be allocated to Indian tribes to perform functions that include—(I)addressing subsequent maintenance costs resulting from the installation of wood heaters under this subsection; and(II)training qualified installers and technicians; and(iii)among different geographic areas and varying population densities.(B)Allocation priorityThe Administrator shall provide to each State, regional agency, and Indian tribe described in subparagraph (A) for a fiscal year an allocation of funds, with priority given to States, regional agencies, and Indian tribes that will use the funds to support projects that—(i)maximize public health benefits, including indoor and outdoor air quality;(ii)are the most cost-effective;(iii)target the replacement of wood heaters that emit the most pollution;(iv)include certified clean heaters and other heaters that achieve emission reductions and efficiency improvements that are more stringent than the Step 2 emission reductions standards, as described in the Final Rule;(v)target low-income households;(vi)encourage the recycling of old wood heaters when replacing those heaters; and(vii)serve areas that—(I)receive a disproportionate quantity of air pollution from wood heaters;(II)have a high percentage of residents that use wood as their primary source of heat; or(III)are poor air quality areas, including areas identified by the Administrator as—(aa)in nonattainment or maintenance of national ambient air quality standards for particulate matter under section 109 of the Clean Air Act (42 U.S.C. 7409); or(bb)class I areas under section 162(a) of that Act (42 U.S.C. 7472(a)).(C)Unobligated fundsAny funds that are not obligated by a State, regional agency, or Indian tribe by a date determined by the Administrator in a fiscal year shall be reallocated pursuant to the priorities described in subparagraph (B).(D)State, regional agency, and tribal matching incentive(i)In generalSubject to clause (ii), if a State, regional agency, or Indian tribe agrees to match the allocation provided to the State, regional agency, or Indian tribe under subparagraph (A) for a fiscal year, the Administrator shall provide to the State, regional agency, or Indian tribe for the fiscal year a matching incentive consisting of an additional amount equal to 30 percent of the allocation of the State, regional agency, or Indian tribe under subparagraph (A).(ii)RequirementTo receive a matching incentive under clause (i), a State, regional agency, or Indian tribe—(I)may not use funds received under this subsection to pay a matching share required under this paragraph; and(II)shall not be required to provide a matching share for any additional amount received under that clause.(4)Administration(A)In generalSubject to subparagraphs (B) and (C), States, regional agencies, and Indian tribes shall use any funds provided under this subsection—(i)to develop and implement such programs in the State or in areas under the jurisdiction of the regional agency or Indian tribe as are appropriate to meet the needs and goals of the State, regional agency, or Indian tribe; and(ii)to the maximum extent practicable, to use the programs described in clause (i) to give high priority to projects that serve areas described in paragraph (3)(B)(vii).(B)Apportionment of fundsThe chief executive officer of a State, regional agency, or Indian tribe that receives funding under this subsection may determine the portion of funds to be provided as grants and the portion to be provided as rebates.(C)Use of fundsA State, regional agency, or Indian tribe shall use funds provided under this subsection for—(i)projects to complete the replacement of old wood heaters, including the installation of heaters and training of certified installers of heaters that—(I)are at least as efficient and clean-burning as certified clean heaters; and(II)meet the purposes described in paragraph (1); and(ii)with respect to Indian tribes, the purposes described in paragraph (3)(A)(ii).(D)Supplement, not supplantFunds made available under this subsection shall be used to supplement, not supplant, funds made available for existing State clean air programs.(E)Public notificationNot later than 60 days after the date on which the Administrator makes funding available under this subsection each fiscal year, the Administrator shall publish on the website of the Environmental Protection Agency—(i)the total number of grants awarded and the amounts provided to States, regional agencies, and Indian tribes;(ii)a general description of each application of a State, regional agency, or Indian tribe that received funding; and(iii)the estimated number of wood heaters that will be replaced using funds made available under this subsection.(F)ReportNot later than 2 years after the date on which funds are first made available under this subsection, and biennially thereafter, the Administrator shall submit to Congress a report evaluating the implementation of the program under this subsection.(c)Outreach and incentivesThe Administrator shall establish a program under which the Administrator shall—(1)inform stakeholders of the benefits of replacing wood heaters that do not meet the Step 2 emission reductions standards described in the Final Rule;(2)develop nonfinancial incentives to promote the proper installation and use of certified clean heaters; and(3)consult with Indian tribes to carry out the purposes of this section.(d)Supplemental environmental projects(1)EPA authority to accept wood heater emissions reduction supplemental environmental projectsSection 1 of Public Law 110–255 (42 U.S.C. 16138) is amended—(A)in the heading, by inserting and wood heater after diesel; and(B)in the matter preceding paragraph (1), by inserting and wood heater after diesel.(2)Settlement agreement provisionsSection 2 of Public Law 110–255 (42 U.S.C. 16139) is amended in the first sentence—(A)by inserting or wood heater after diesel each place it appears;(B)by inserting , as applicable, before if the Administrator; and(C)by inserting , as applicable before the period at the end.(e)Funding(1)Mandatory funding(A)In generalOn October 1, 2020, or as soon as practicable thereafter, and on each October 1 thereafter through October 1, 2022, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to carry out this section $75,000,000 for the applicable fiscal year, to remain available until expended.(B)Receipt and acceptanceThe Administrator shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subparagraph (A), without further appropriation.(2)Authorization of appropriationsIn addition to the amounts made available under paragraph (1), there is authorized to be appropriated to carry out this section $75,000,000 for each of fiscal years 2021 through 2023, to remain available until expended.(3)Management and oversightThe Administrator may use not more than 1 percent of the amounts made available under this subsection for each fiscal year for management and oversight of the programs under this section.5432.Diesel emissions reduction program(a)Mandatory funding(1)In generalOn October 1, 2021, or as soon as practicable thereafter, and on each October 1 thereafter through October 1, 2023, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator of the Environmental Protection Agency to carry out subtitle G of title VII of the Energy Policy Act of 2005 (42 U.S.C. 16131 et seq.) $300,000,000 for the applicable fiscal year, to remain available until expended.(2)Receipt and acceptanceThe Administrator of the Environmental Protection Agency shall be entitled to receive, shall accept, and shall use to carry out subtitle G of title VII of the Energy Policy Act of 2005 (42 U.S.C. 16131 et seq.) the funds transferred under paragraph (1), without further appropriation.(3)RequirementOf the funds transferred under paragraph (1) in each fiscal year, not more than $150,000,000 may be used to provide assistance under subtitle G of title VII of the Energy Policy Act of 2005 (42 U.S.C. 16131 et seq.) to port authorities with jurisdiction over transportation or air quality.(b)Cost-Share for zero tailpipe emission vehicleNotwithstanding subtitle G of title VII of the Energy Policy Act of 2005 (42 U.S.C. 16131 et seq.), the Federal share of the purchase of a zero tailpipe emission vehicle using amounts made available under subsection (a) shall be 100 percent. 5433.Protection of the Mercury and Air Toxics StandardsSection 112(n)(1)(A) of the Clean Air Act (42 U.S.C. 7412(n)(1)(A)) is amended, in the fourth sentence, by striking , if the Administrator and all that follows through this subparagraph. 5434.Net zero emissions at port facilities program(a)Establishment of program(1)In generalThe Administrator of the Federal Highway Administration (referred to in this section as the Administrator) shall establish a program to reduce emissions at port facilities, under which the Administrator shall—(A)study how ports and intermodal port transfer facilities would benefit from increased opportunities to reduce emissions at ports, including through the electrification of port operations;(B)study emerging technologies and strategies that may help reduce port-related emissions by implementing shore power technology and other net zero emissions technology, including equipment that handles cargo, port harbor craft, drayage trucks, charging and fueling infrastructure, and electric truck refrigeration units; and(C)coordinate and provide funding to test, evaluate, and deploy projects that reduce port-related emissions, including shore power technology and net zero emissions port equipment and technology, such as equipment that handles cargo, port harbor craft, drayage trucks, charging and fueling infrastructure, electric truck refrigeration units, and other technology the Administrator determines to be appropriate.(2)ConsultationIn carrying out the program under this subsection, the Administrator may consult with the Secretary of Energy and the Administrator of the Environmental Protection Agency.(b)Grants(1)In generalIn carrying out subsection (a)(1)(C), the Administrator shall award grants to fund projects that reduce emissions at ports, including through the advancement of port electrification.(2)Cost shareA grant awarded under paragraph (1) shall not exceed 80 percent of the total cost of the project funded by the grant.(3)CoordinationIn carrying out the grant program under this subsection, the Administrator shall—(A)to the maximum extent practicable, leverage existing resources and programs of the Federal Highway Administration and other relevant Federal agencies; and(B)coordinate with other Federal agencies, as the Administrator determines to be appropriate.(4)Application; selection; priority(A)ApplicationThe Administrator shall solicit applications for grants under paragraph (1) at such time, in such manner, and containing such information as the Administrator determines to be necessary.(B)SelectionThe Secretary shall make grants under paragraph (1) by not later than April 1 of each fiscal year for which funding is made available.(C)PriorityIn making grants for projects under paragraph (1), the Administrator shall give priority to projects that reduce—(i)greenhouse gas emissions;(ii)emissions of any criteria air pollutant and any precursor of the criteria air pollutant;(iii)hazardous air pollutant emissions; and (iv)public health disparities in communities that receive a disproportionate quantity of air pollution from a port. (5)RequirementNotwithstanding any other provision of law, any project funded by a grant under this subsection shall be treated as a project on a Federal-aid highway under chapter 1 of title 23, United States Code.(c)ReportNot later than 1 year after the date on which all of the projects funded with a grant under subsection (b) are completed, the Administrator shall submit to Congress a report that includes—(1)the findings of the studies described in subparagraphs (A) and (B) of subsection (a)(1);(2)the results of the projects that received a grant under subsection (b);(3)any recommendations for workforce development and training opportunities with respect to port electrification; and(4)any policy recommendations based on the findings and results described in paragraphs (1) and (2). (d)Authorization of appropriationsThere is authorized to be appropriated to carry out the program established under subsection (a)(1) $250,000,000 for each of fiscal years 2021 through 2023.3Healthy transportation5441.Restoring neighborhoods and strengthening communities program(a)DefinitionsIn this section:(1)Capital construction grantThe term capital construction grant means a capital construction grant under subsection (f).(2)Community engagement, education, and capacity building grantThe term community engagement, education, and capacity building grant means a community engagement, education, and capacity building grant under subsection (d).(3)Community of colorThe term community of color means, in a State, a census block group for which the aggregate percentage of residents who identify as Black, African-American, American Indian, Alaska Native, Native Hawaiian, Asian, Pacific Islander, Hispanic, Latino, other nonwhite race, or linguistically isolated is—(A)not less than 50 percent; or(B)significantly higher than the State average. (4)Infrastructural barrierThe term infrastructural barrier means a highway (including a limited access highway), a railway, a viaduct, a principal arterial facility, or any other transportation facility for which the high speeds, grade separation, or other design factors create an obstacle to connectivity, including—(A)obstacles to walking, biking, and mobility;(B)diminished access to destinations across the infrastructural barrier; or(C)barriers to the economic development of the surrounding neighborhood.(5)Low-income communityThe term low-income community means a census block group in which not less than 30 percent of the population lives below the poverty line (as defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902)). (6)Planning and feasibility study grantThe term planning and feasibility study grant means a planning and feasibility study grant under subsection (e).(7)ProgramThe term program means the program established under subsection (b).(8)SecretaryThe term Secretary means the Secretary of Transportation.(9)Tribal governmentThe term Tribal government means the recognized governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).(b)Establishment(1)In generalThe Secretary shall establish a program to help communities—(A)identify infrastructural barriers within the community that—(i)create obstacles to mobility or economic development; or(ii)expose the community to high levels of particulate matter, noise pollution, and other public health and safety risks;(B)study the feasibility of improving, and develop plans to improve, community con­nec­tiv­i­ty, including through—(i)removal or retrofit of an in­fra­struc­tural barrier; or(ii)construction of facilities to mitigate the obstacle created by the in­fra­struc­tural barrier by enhancing connectivity across the infrastructural barrier;(C)plan the redevelopment of any land made available by the removal or retrofit of the infrastructural barrier, with a focus on improvements that will benefit the populations impacted by or previously displaced by the in­fra­struc­tural barrier;(D)access funding to carry out the activities described in subparagraphs (B) and (C); and(E)require the equity of any activities carried out under the program, including by garnering community engagement, avoiding displacement, and ensuring local participation in jobs created through those activities.(2)Types of grantsUnder the program, the Secretary shall award the following types of grants:(A)Community engagement, education, and capacity building grants.(B)Planning and feasibility study grants.(C)Capital construction grants.(3)Multiple grants permittedAn eligible entity may apply for and receive funding from more than 1 type of grant described in paragraph (2). (c)Requirement for project selectionTo receive a grant under the program, a project shall provide the majority of project benefits to one or more communities of color or low-income communities.(d)Community engagement, education, and capacity building grants(1)Eligible entitiesThe Secretary may award a community engagement, education, and capacity building grant to carry out community engagement, education, and capacity building activities described in paragraph (2) to—(A)a unit of local government;(B)a Tribal government;(C)a metropolitan planning organization; and(D)a nonprofit organization.(2)Eligible activitiesA community engagement and capacity building activity referred to in paragraph (1) includes an activity—(A)to educate community members about opportunities to affect transportation and economic development planning and investment decisions;(B)to build organizational or community capacity to engage in transportation and economic development planning;(C)to identify community needs and desires for community improvements;(D)to develop community-driven solutions to local challenges;(E)to conduct assessments of equity, mobility and access, environmental justice, affordability, economic opportunity, health outcomes, and other local goals; (F)to form a Community Advisory Board in accordance with subsection (g); and(G)to engage community members in scenario planning.(3)Federal shareThe Federal share of the cost of an activity carried out with funds from a community engagement, education, and capacity building grant may be up to 100 percent, at the discretion of the eligible entity.(e)Planning and feasibility study grants(1)Eligible entities(A)In generalThe Secretary may award a planning and feasibility study grant to carry out planning activities described in paragraph (2) to—(i)a State;(ii)a unit of local government;(iii)a Tribal government;(iv)a metropolitan planning organization; and(v)a nonprofit organization.(B)PartnershipsIn the case of an eligible entity that is not the owner of the infrastructural barrier that is the subject of the planning and feasibility study grant, the eligible entity shall demonstrate the existence of a partnership with the owner of the infrastructural barrier.(2)Eligible activitiesA planning activity referred to in paragraph (1)(A) includes—(A)development of designs and artistic renderings to facilitate community engagement;(B)traffic studies, nonmotorized accessibility analyses, equity needs analyses, and collection of other relevant data;(C)planning studies to evaluate the feasibility of removing or retrofitting an in­fra­struc­tural barrier, or the construction of facilities to mitigate the obstacle created by the in­fra­struc­tural barrier by enhancing con­nec­tiv­i­ty across the infrastructural barrier;(D)public engagement activities to provide opportunities for public input into a plan to remove, convert, or mitigate an infrastructural barrier; (E)environmental review, consultation, or other action required under any Federal environmental law relating to the review or approval of a project to remove, retrofit, or mitigate an existing infrastructural barrier;(F)establishment of a community land trust for the development and use of real estate created by the removal or capping of an in­fra­struc­tural barrier; and(G)other transportation planning activities required in advance of a project to remove, retrofit or mitigate an existing infrastructural barrier, as determined by the Secretary.(3)Federal shareThe Federal share of the cost of an activity carried out with funds from a planning and feasibility study grant shall be not more than 80 percent.(f)Capital construction grants(1)Eligible entitiesThe Secretary may award a capital construction grant to the owner of an infrastructural barrier to carry out a project described in paragraph (3) for which all necessary feasibility studies and other planning activities have been completed.(2)PartnershipsFor the purpose of submitting an application for a capital construction grant, an owner of an infrastructural barrier may, if applicable, partner with—(A)a State;(B)a unit of local government;(C)a Tribal government;(D)a metropolitan planning organization; or(E)a nonprofit organization.(3)Eligible projects(A)In generalA project eligible to be carried out with a capital construction grant includes—(i)the removal of an infrastructural barrier;(ii)the retrofit of an infrastructural barrier in a way that enhances community connectivity and is sensitive to the context of the surrounding community, including retrofits to a highway to cap the facility or replace the facility with an at-grade arterial roadway;(iii)the construction of facilities that improve connectivity across the in­fra­struc­tural barrier; (iv)the replacement of an in­fra­struc­tural barrier with a new use or facility that has been identified by members of the community; and(v)the construction of other transportation improvements that address the mobility needs of the community.(B)ExclusionFunds from a capital construction grant shall not be used on a project that increases net capacity for vehicular travel. (4)Priority for capital construction grantsIn selecting eligible entities to receive a capital construction grant, the Secretary shall give priority to an eligible entity that—(A)has entered into a community benefits agreement with representatives of the community;(B)serves a community in which an anti-displacement policy or a community land trust is in effect;(C)has formed a Community Advisory Board under subsection (g); or(D)has demonstrated a plan for—(i)employing residents in the area impacted by the activity or project through targeted hiring programs; and(ii)contracting and subcontracting with disadvantaged business enterprises. (5)RequirementIn order to receive a capital construction grant, the owner of the infrastructural barrier shall demonstrate that the project is supported by the community in the immediate vicinity of the project. (6)Federal share(A)In generalExcept as provided in subparagraph (B), the Federal share of the cost of a project carried out with a capital construction grant may be not more than 80 percent.(B)Maximum federal involvementFederal assistance other than a capital construction grant may be used to satisfy the non-Federal share of the cost of a project for which the grant is awarded.(g)Community advisory board(1)In generalTo help achieve inclusive economic development benefits, an eligible entity may form a community advisory board, which shall—(A)facilitate community engagement with respect to the activity or project proposed to be carried out; and(B)track progress with respect to commitments of the eligible entity to inclusive employment, contracting, and economic development under the activity or project.(2)MembershipIf an eligible entity forms a community advisory board under paragraph (1), the community advisory board shall be composed of representatives of—(A)the community;(B)owners of businesses that serve the community;(C)labor organizations that represent workers that serve the community; and(D)State and local government. (h)Administrative costsFor each fiscal year, the Secretary may use not more than 2 percent of the amounts made available for the program for the costs of administering the program.(i)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—(1)assesses the impacts and benefits of highway removals on congestion, mobility, and safety in the project vicinity, and the extent to which those impacts differ from projected impacts;(2)includes recommendations for how traffic forecasting should—(A)consider nonmotorized travel demand; and(B)track and be updated in response to observed travel behavior responses to changes in transportation capacity and land use; and(3)includes recommendations for how environmental reviews for projects funded under the Federal-aid highway program should consider, identify, and quantify, during project development, any diminished access, including nonmotorized access, that will result from the project. (j)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $2,000,000,000 for each of fiscal years 2021 through 2025.5442.Safer Healthier Streets program(a)DefinitionsIn this section:(1)Community of colorThe term community of color means, in a State, a census block group for which the aggregate percentage of residents who identify as Black, African-American, American Indian, Alaska Native, Native Hawaiian, Asian, Pacific Islander, Hispanic, Latino, other nonwhite race, or linguistically isolated is—(A)not less than 50 percent; or(B)significantly higher than the State average. (2)Low-income communityThe term low-income community means a census block group in which not less than 30 percent of the population lives below the poverty line (as defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902)). (3)Mobility grantThe term mobility grant means a grant provided under subsection (f)(2).(4)ProgramThe term program means the Safer Healthier Streets program established under subsection (b). (5)SecretaryThe term Secretary means the Secretary of Transportation. (6)Tree canopy grantThe term tree canopy grant means a grant provided under subsection (f)(1).(7)Tribal governmentThe term Tribal government means the recognized governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131). (8)Urbanized areaThe term urbanized area has the meaning given the term in section 101(a) of title 23, United States Code.(b)EstablishmentThe Secretary shall establish a discretionary grant program, to be known as the Safer Healthier Streets program, to provide to eligible entities—(1)tree canopy grants; and(2)mobility grants.(c)GoalsThe goals of the program are to improve overall health outcomes, to reduce racial and ethnic health disparities, and to support local economic development, including—(1)with respect to tree canopy grants—(A)to improve access to green space for low-income communities and communities of color;(B)to improve the equity of tree cover within an urbanized area;(C)to provide traffic calming and reduce the incidence of speeding;(D)to provide for improvements in air quality;(E)to reduce—(i)the extent of impervious surfaces; (ii)polluting stormwater runoff; and(iii)flood risks;(F)to provide shade benefits on pedestrian walkways, bicycle lanes, and shared-use paths, and at public transportation stops; and(G)to mitigate urban heat islands; and(2)with respect to mobility grants—(A)to improve access to safe and convenient walking and bicycling facilities for low-income communities and communities of color;(B)to construct new pedestrian walkways, bicycle lanes, and shared-use paths;(C)to maintain or improve the condition of pedestrian walkways, bicycle lanes, and shared-use paths;(D)to create and expand networks of safe pedestrian walkways, bicycle lanes, and shared-use paths, including through connectivity improvements between existing non-motorized assets;(E)to expand safe walking and biking access to public transportation facilities;(F)to construct safe and convenient roadway crossings for pedestrians and bicyclists; and(G)to improve safe and convenient pedestrian access for pedestrians and bicyclists to destinations throughout an urbanized area, including access to jobs, housing, healthcare, schools, and retail.(d)Eligible entitiesAn entity eligible to participate in the program is—(1)a State, regional, Tribal, or local government or agency, including a transit agency, that owns or has responsibility for the public streets, pedestrian walkways, bicycle lanes, shared-use paths, or other public facility for which funding is sought; (2)a public, private, or nonprofit corporation that owns or has responsibility for the public streets or pedestrian walkways, bicycle lanes, shared-use paths, or other public facility for which funding is sought; and(3)a nonprofit organization working in coordination with an entity described in paragraph (1) or (2).(e)ApplicationTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of—(1)how the eligible entity would use the funds from the grant; and(2)the contribution that the projects carried out with funds from the grant would make to improving the safety, health outcomes, and quality of life in low-income communities and communities of color.(f)Types of grants(1)Tree canopy grantsA tree canopy grant shall be used for one or more of the following activities:(A)Conducting a comprehensive canopy assessment, which shall—(i)assess the current tree locations and canopy, including—(I)an inventory of the location, species, condition, and health of existing tree canopies and trees on public facilities;(II)an identification of the locations where trees need to be replaced; and(III)an identification of empty tree boxes or other additional locations where trees could be added;(ii)be conducted through on-the-ground inventory and assessment, in conjunction with additional tools such as light detection and ranging (commonly known as LiDAR), satellite imagery, or other internet-based tools; and(iii)include a tree canopy needs and equity analysis, including mapping of—(I)pedestrian walkways that experience high rates of use or that provide pedestrians with critical connections to jobs, housing, healthcare, schools, transit, or retail;(II)public transportation stop locations;(III)flood-prone locations where trees or other natural infrastructure could mitigate flooding;(IV)areas of elevated air pollution;(V)urban heat islands, where temperatures exceed those of surrounding areas;(VI)areas where tree coverage is lower than in surrounding areas;(VII)low-income communities; and(VIII)communities of color.(B)Community engagement activities to provide opportunities for public input into plans to enhance tree canopy and access to green space.(C)Setting tree cover goals and implementing an investment plan based on the results of the assessment under subparagraph (A) to increase tree canopy and tree cover, including equitable access to shade and green space for low-income communities and communities of color by planting trees on public rights-of-way and public facilities. (D)Purchasing of trees, site preparation, planting of trees, ongoing maintenance and monitoring of trees, and repair of storm damage to trees, with priority given to—(i)the planting of native species, to the extent appropriate; and(ii)projects located in a neighborhood with lower tree cover or higher maximum daytime summer temperatures compared to surrounding neighborhoods.(E)Assessing the underground infrastructure and coordinating with local transportation and utility providers. (F)Hiring staff to conduct any of the activities described in this paragraph. (2)Mobility grantsA mobility grant shall be used for the planning, design, construction, or improvement of pedestrian walkways or bicycle lanes that are located on a public street or for the planning, design, construction, or improvement of a publicly accessible shared-use path or trail, including one or more of the following activities:(A)Conducting a comprehensive mobility assessment, which shall—(i)assess the condition of pedestrian or bicyclist networks and identify gaps;(ii)identify hazardous locations and corridors where fatalities or serious injuries of pedestrians and bicyclists have occurred;(iii)measure the level of access by biking and walking to essential destinations, including access to jobs, housing, healthcare, schools, public transportation, and retail; and(iv)include an equity analysis, including—(I)mapping of low-income communities and communities of color;(II)identifying disparities in the level of access measured under clause (iii) in low-income communities and communities of color compared to surrounding areas; and(III)identifying disparities in the condition and extent of pedestrian and bicyclist networks in low-income communities and communities of color compared to surrounding areas.(B)Community engagement, education, capacity building, and programming—(i)to provide opportunities for public input into plans to expand safe and convenient pedestrian walkways, bicycle lanes, and shared-use paths;(ii)to identify community needs and develop community-driven mobility solutions; and(iii)to develop and execute community programming that makes active use of a street for community building and for purposes other than driving.(C)Construction of pedestrian walkways, bicycle lanes, and shared-use paths, including acquisition of necessary rights-of-way. (D)Improvements to the condition of pedestrian walkways, bicycle lanes, and shared-use paths, including modifications to pedestrian walkways and traffic control devices to comply with accessibility requirements under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(E)Traffic calming, speed reduction improvements, and construction of pedestrian crosswalks and intersection improvements designed to enhance the safety and convenience of pedestrians and bicyclists.(F)Construction or installation of enhancements to pedestrian walkways, bicycle lanes, or shared-use paths, including street lighting, benches, parklets, stormwater management features, parking, bike racks, bike share stations, and canopies or other shade devices.(G)Sidewalk improvements to accommodate and conserve street trees.(H)Hiring staff to conduct any of the activities described in this paragraph.(g)Technical assistance(1)In generalThe Secretary may provide technical assistance to eligible entities under the program for the purpose of developing the technical capacity of the eligible entity for the development of applications under the program or the administration of grant funds under the program.(2)Application; solicitationThe Secretary shall—(A)solicit applications from eligible entities for technical assistance under paragraph (1); and(B)select eligible entities to receive technical assistance based on—(i)the inexperience of the eligible entity in applying for or administering Federal grants; and(ii)whether the eligible entity is located in or serves a low-income community or a community of color. (h)PriorityIn selecting eligible entities to receive grants under the program, the Secretary shall give priority to—(1)an eligible entity proposing to carry out an activity or project in a community that is a low-income community or community of color; (2)an eligible entity that—(A)has entered into a community benefits agreement with representatives of the community;(B)serves a community in which an anti-displacement policy is in effect; or(C)has demonstrated a plan for—(i)employing residents in the area impacted by the activity or project through targeted hiring programs; and(ii)contracting and subcontracting with disadvantaged business enterprises; and(3)an eligible entity that is partnering with a qualified youth or conservation corps (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)).(i)Distribution requirementFor each fiscal year, not less than 80 percent of the amounts made available to carry out the program shall be provided for projects in urbanized areas. (j)Federal share(1)In generalExcept as provided under paragraph (2), the Federal share of the cost of a project carried out under the program is 80 percent.(2)WaiverThe Secretary may increase the Federal share requirement under paragraph (1) to 100 percent for projects carried out by an eligible entity that demonstrates economic hardship.(k)Administration(1)Administrative costsFor each fiscal year, the Secretary may use not more than 2 percent of the amounts made available for the program for the costs of administering the program.(2)Technical assistanceFor each fiscal year, the Secretary may use not more than 10 percent of the amounts made available for the program to provide technical assistance under subsection (g).(l)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—(1)assesses the impact of transportation improvements funded in whole or in part under title 23, United States Code, on average traffic speeds, fatalities, and serious injuries in the areas in which projects are carried out under the program; and(2)identifies the amount of funds provided under title 23, United States Code, that are used on activities eligible for assistance under the program. (m)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $1,000,000,000 for each of fiscal years 2021 through 2025, to remain available until expended. 4Outdoor Recreation Legacy Partnership Program5451.DefinitionsIn this chapter:(1)Eligible entity(A)In generalThe term eligible entity means—(i)a State or territory of the United States;(ii)a political subdivision of a State or territory of the United States, including—(I)a city; and(II)a county;(iii)a special purpose district, including park districts; and(iv)an Indian Tribe.(B)Political subdivisions and Indian tribesA political subdivision of a State or territory of the United States or an Indian Tribe shall be considered an eligible entity only if the political subdivision or Indian Tribe represents or otherwise serves a qualifying urban area.(2)Indian tribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)Outdoor Recreation Legacy Partnership ProgramThe term Outdoor Recreation Legacy Partnership Program means the program established under section 5452(a).(4)Qualifying urban areaThe term qualifying urban area means an area identified by the Census Bureau as an urban area in the most recent census.(5)SecretaryThe term Secretary means the Secretary of the Interior.5452.Grants authorized(a)In generalThe Secretary shall establish an outdoor recreation legacy partnership program under which the Secretary may award grants to eligible entities for projects—(1)to acquire land and water for parks and other outdoor recreation purposes; and(2)to develop new or renovate existing outdoor recreation facilities.(b)Matching requirement(1)In generalAs a condition of receiving a grant under subsection (a), an eligible entity shall provide matching funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amounts made available under the grant.(2)SourcesThe matching amounts referred to in paragraph (1) may include amounts made available from State, local, nongovernmental, or private sources.5453.Eligible uses(a)In generalA grant recipient may use a grant awarded under this chapter—(1)to acquire land or water that provides outdoor recreation opportunities to the public; and(2)to develop or renovate outdoor recreational facilities that provide outdoor recreation opportunities to the public, with priority given to projects that—(A)create or significantly enhance access to park and recreational opportunities in an urban neighborhood or community;(B)engage and empower underserved communities and youth;(C)provide opportunities for youth employment or job training;(D)establish or expand public-private partnerships, with a focus on leveraging resources; and(E)take advantage of coordination among various levels of government.(b)Limitations on useA grant recipient may not use grant funds for—(1)grant administration costs;(2)incidental costs related to land acquisition, including appraisal and titling;(3)operation and maintenance activities;(4)facilities that support semiprofessional or professional athletics;(5)indoor facilities such as recreation centers or facilities that support primarily non-outdoor purposes; or(6)acquisition of land or interests in land that restrict access to specific persons.5454.National Park Service requirementsIn carrying out the Outdoor Recreation Legacy Partnership Program, the Secretary shall—(1)conduct an initial screening and technical review of applications received; and(2)evaluate and score all qualifying applications.5455.Reporting(a)Annual reportsNot later than 30 days after the last day of each report period, each State lead agency that receives a grant under this chapter shall annually submit to the Secretary performance and financial reports that—(1)summarize project activities conducted during the report period; and(2)provide the status of the project.(b)Final reportsNot later than 90 days after the earlier of the date of expiration of a project period or the completion of a project, each State lead agency that receives a grant under this chapter shall submit to the Secretary a final report containing such information as the Secretary may require.5456.Revenue sharing(a)In generalSection 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by inserting before the period at the end , of which 20 percent for each of fiscal years 2020 through 2055 shall be used by the Secretary of the Interior to provide grants under chapter 4 of subtitle D of title V of the Economic Justice Act.(b)Supplement not supplantAmounts made available to the Outdoor Recreation Legacy Partnership Program as a result of the amendment made by subsection (a) shall supplement and not supplant any other Federal funds made available to carry out the Outdoor Recreation Legacy Partnership Program. ELabor and wage protections5501.Labor standards(a)DefinitionsIn this section:(1)Covered construction or maintenance projectThe term covered construction or maintenance project means a construction or maintenance project, including installation or removal of applicable infrastructure, that is assisted in whole or in part by funds appropriated or made available under this title or the amendments made by this title, without regard to the form or type of Federal assistance provided. (2)Covered project labor agreementThe term covered project labor agreement means a project labor agreement that—(A)binds all contractors and subcontractors on the construction or maintenance project through the inclusion of appropriate specifications in all relevant solicitation provisions and contract documents;(B)allows all contractors and subcontractors to compete for contracts and subcontracts without regard to whether they are otherwise a party to a collective bargaining agreement;(C)contains guarantees against strikes, lockouts, and other similar job disruptions;(D)sets forth effective, prompt, and mutually binding procedures for resolving labor disputes arising during the covered project labor agreement; and(E)provides other mechanisms for labor-management cooperation on matters of mutual interest and concern, including productivity, quality of work, safety, and health.(3)Project labor agreementThe term project labor agreement means a pre-hire collective bargaining agreement with one or more labor organizations that—(A)establishes the terms and conditions of employment for a specific construction or maintenance project; and (B)is described in section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f)).(4)Qualified entityThe term qualified entity means an applicant for certification under subsection (c) that the Secretary of Labor certifies as a qualified entity in accordance with such subsection.(5)Registered apprenticeship programThe term registered apprenticeship program has the meaning given the term apprenticeship program in section 3101(b). (6)SecretaryThe term Secretary means the Secretary of Labor.(b)In general(1)ApplicationNotwithstanding any other provision of law, for fiscal year 2021 and each fiscal year thereafter, each entity receiving assistance under this title, or the amendments made by this title, for a covered construction or maintenance project shall—(A)as a condition precedent to receiving any such assistance for a covered construction or maintenance project, be a qualified entity; and(B)for the duration of the covered construction or maintenance project, comply with the labor standards under subsection (d) with respect to the covered construction or maintenance project. (2)InclusionNotwithstanding any other provision of law, for fiscal year 2021 and each fiscal year thereafter, each entity that is awarded a permit or lease by, or that enters into an agreement with, the Federal Government under this title or the amendments made by this title shall—(A)as a condition precedent to receiving such award or entering into such agreement, be a qualified entity; and(B)for the duration of any covered construction or maintenance project related to the permit, lease, or agreement, comply with the labor standards under subsection (d) with respect to the covered construction or maintenance project.(c)Certification of qualified entities(1)In generalThe Secretary shall establish a process to certify entities that submit an application under paragraph (2) as qualified entities with respect to covered construction or maintenance projects.(2)Application processAn entity seeking certification as a qualified entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including information to demonstrate compliance with the requirements under subsection (d).(3)Requests for additional information(A)In generalNot later than 1 year after receiving an application from an entity under paragraph (2), the Secretary may request additional information from the entity in order to determine whether the entity is in compliance with the requirements under subsection (d). (B)Additional information timingThe entity shall provide such additional information within 30 days of the Secretary’s request under subparagraph (A). (4)Determination deadlineThe Secretary shall make a determination regarding whether to certify an entity under this subsection as a qualified entity not later than—(A) in a case in which the Secretary requests additional information described in paragraph (3), 1 year after the Secretary receives such additional information from the entity; or(B)in a case that is not described in paragraph (3)(A), 1 year after the date on which the entity submits the application under paragraph (2).(5)Remedies(A)Precertification remediesThe Secretary shall consider any corrective actions taken by an entity seeking certification under this subsection to remedy an administrative merits determination, arbitral award or decision, or civil judgment identified under subsection (d)(2)(C) and shall impose, as a condition of certification, any additional remedies the Secretary determines necessary, exclusively in the Secretary's judgment, to—(i)fully remedy any such determination, decision, or judgment; and (ii)avoid further or repeated violations. (B)Postcertification remediesThe Secretary shall have the authority to pursue and impose any remedies the Secretary determines necessary, exclusively in the Secretary’s judgment, to fully remedy any violation of the requirements under subsection (d) by a qualified entity, including back wages, reinstatement, liquidated damages, treble damages, civil penalties, orders to bargain, injunctive relief, and any other appropriate remedies. (d)Labor standards requirements(1)Applicability(A)Required for certificationThe Secretary shall require an entity, as a condition of certification as a qualified entity under subsection (c), to satisfy each of the requirements under paragraph (2).(B)Required during duration of projectA qualified entity shall satisfy the requirements under paragraph (2) for the duration of any covered construction or maintenance project. (2)Labor standardsThe requirements under this paragraph are the following: (A)The entity shall ensure that all laborers and mechanics employed by contractors and subcontractors in the performance of any covered construction or maintenance project shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).(B)In the case of any covered construction or maintenance project, the cost of which exceeds $25,000,000, the entity shall be a party to, or require contractors and subcontractors in the performance of such covered construction or maintenance project to consent to, a covered project labor agreement.(C)The entity, and all contractors and subcontractors in performance of any covered construction or maintenance project, shall represent in the application submitted under subsection (c)(2) (and periodically thereafter during the performance of the covered construction or maintenance project as the Secretary may require) whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary, rendered against the entity in the preceding 3 years (or, in the case of disclosures after the initial disclosure, during such period as the Secretary may provide) for violations of—(i)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.);(ii)the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.);(iii)the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.);(iv)the National Labor Relations Act (29 U.S.C. 151 et seq.);(v)subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act);(vi)chapter 67 of title 41, United States Code (commonly known as the Service Contract Act);(vii)Executive Order 11246, as amended (relating to equal employment opportunity);(viii)section 503 of the Rehabilitation Act of 1973 (29 U.S.C. 793);(ix)section 4212 of title 38, United States Code; (x)the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.);(xi)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);(xii)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);(xiii)the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.);(xiv)Executive Order 13658 (79 Fed. Reg. 9851; relating to establishing a minimum wage for contractors); or (xv)equivalent State laws, as defined in guidance issued by the Secretary.(D)The entity, and all contractors and subcontractors in the performance of the covered construction or maintenance project, shall not require arbitration for any dispute involving an employee, as described in subparagraph (E), engaged in a service for the entity or any contractor and subcontractor, or enter into any agreement with such employee requiring arbitration of any such dispute, unless such employee is covered by a collective bargaining agreement that provides otherwise.(E)For purposes of compliance with each Federal law and Executive order listed in clauses (i) through (xiv) of subparagraph (C) and the requirements under this section, the entity, and all contractors and subcontractors in the performance of the covered construction or maintenance project of the entity, shall consider an individual performing any service in the performance of such construction or maintenance project as an employee (and not an independent contractor) of the entity or contractor or subcontractor of the entity, respectively, unless—(i)the individual is free from control and direction in connection with the performance of the service, both under the contract for the performance of the service and in fact;(ii)the service is performed outside the usual course of the business of the entity, contractor, or subcontractor, respectively; and(iii)the individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in such service. (F)The entity shall prohibit all contractors and subcontractors in the performance of any covered construction or maintenance project of the entity from hiring employees through a temporary staffing agency unless the relevant State workforce agency certifies that temporary employees are necessary to address an acute, short-term labor demand.(G)The entity shall require all contractors, subcontractors, successors in interest of the entity, and other entities that may acquire the entity, in the performance or acquisition of any covered construction or maintenance project, to have and abide by an explicit neutrality policy on any issue involving the exercise by employees of the entity as described in subparagraph (E), and of all contractors and subcontractors in the performance of any covered construction or maintenance project of the entity, of the right to organize and bargain collectively through representatives of their own choosing.(H)The entity shall require all contractors and subcontractors to participate in a registered apprenticeship program for each skilled craft employed on any construction or maintenance project. (I)The entity, and all contractors and subcontractors in the performance of any covered construction or maintenance project, shall not request or otherwise consider the criminal history of an applicant for employment before extending a conditional offer to the applicant, unless—(i)a background check is otherwise required by law;(ii)the position is for a Federal law enforcement officer (as defined in section 115(c)(1) of title 18, United States Code) position; or(iii)the Secretary, after consultation with the Secretary of Energy, certifies that precluding criminal history prior to the conditional offer would pose a threat to national security.(e)Davis-Bacon ActThe Secretary shall have, with respect to the labor standards described in subsection (d)(2)(A), the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. (f)Employee coverage for the purposes of projects under this titleNotwithstanding any other provision of law, for purposes of each Federal law and Executive order listed in clauses (i) through (xiv) of subsection (d)(2)(C) and for purposes of compliance with the requirements under this title, any individual performing any service in the performance of a construction or maintenance project for an entity, or a contractor or subcontractor of such entity, shall be an employee (and not an independent contractor) of the entity, contractor, or subcontractor, respectively, with regard to the service performed in the performance of such project unless—(1)the individual is free from control and direction in connection with the performance of the service, both under the contract for the performance of the service and in fact;(2)the service is performed outside the usual course of the business of the entity, contractor, or subcontractor, respectively; and(3)the individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in such service. (g)Period of validity for certificationsA certification made under subsection (c) shall be in effect for a period of 5 years. An entity may reapply to the Secretary for an additional certification under this section in accordance with the application process under subsection (c)(2).(h)Revocation of qualified entity statusThe Secretary may revoke the certification of an entity under subsection (c)as a qualified entity at any time in which the Secretary reasonably determines the entity is no longer in compliance with the requirements of subsection (d).(i)Certification may cover more than 1 substantially similar projectThe Secretary may make certifications under subsection (c) that apply with respect to more than 1 construction or maintenance project if the projects to which such certification apply are substantially similar projects which meet the requirements of this section. Such projects shall be treated as a specific construction or maintenance project for purposes of subsection (a)(2).(j)Application of labor standards to wood heater emissions reductions grant programWith respect to the wood heater emissions reductions grant program established under section 5531(b) and notwithstanding any other provision of this section, the requirements of this section shall apply only to work performed on multifamily buildings. (k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2020 and each fiscal year thereafter. 5502.Wage rate(a)Davis-Bacon Act(1)In generalNotwithstanding any other provision of law, for fiscal year 2021 and each fiscal year thereafter, all laborers and mechanics employed by contractors or subcontractors on projects assisted in whole or in part under this title or the amendments made by this title, without regard to the form or type of Federal assistance provided, shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).(2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. (b)Service employees(1)In generalNotwithstanding any other provision of law, for fiscal year 2021 and each fiscal year thereafter, all service employees, including service employees that are routine operations workers or routine maintenance workers, who are not subject to subsection (a) and are employed by contractors or subcontractors on projects assisted in whole or in part under this title or the amendments made by this title, without regard to the form or type of Federal assistance provided, shall be paid a wage and fringe benefits that are not less than the minimum wage and fringe benefits established in accordance with chapter 67 of title 41, United States Code (commonly known as the Service Contract Act).(2)Definition of service employeeIn this subsection, the term service employee—(A)means an individual engaged in the performance of a project assisted in whole or in part under this title or the amendments made by this title, without regard to the form or type of Federal assistance provided, the principal purpose of which is to furnish services in the United States; (B)includes an individual without regard to any contractual relationship alleged to exist between the individual and a contractor or subcontractor; but (C)does not include an individual employed in a bona fide executive, administrative, or professional capacity, as those terms are defined in part 541 of title 29, Code of Federal Regulations.(3)AuthorityWith respect to paragraphs (1) and (2), the Secretary of Labor shall have the authority and functions set forth in chapter 67 of title 41, United States Code.(c)Application of labor standards to wood heater emissions reductions grant programWith respect to the wood heater emissions reductions grant program established under section 5531(b) and notwithstanding any other provision of this section, the requirements of this section shall apply only to work performed on multifamily buildings. 5503.Infrastructure workforce equity capacity building program(a)DefinitionsIn this section:(1)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(2)Registered apprenticeship programThe term registered apprenticeship program has the meaning given the term apprenticeship program in section 3101(b). (3)SecretaryThe term Secretary means the Secretary of Labor.(4)Workforce intermediaryThe term workforce intermediary means an entity that—(A)has an affiliate network or offices in not less than 3 communities and across not less than 2 States;(B)has the programmatic capability to serve individuals with a barrier to employment or individuals who are traditionally underrepresented in infrastructure industries;(C)has clearly and convincingly demonstrated the capacity to carry out activities described in subsection (d); and(D)submits an application in accordance with subsection (c). (b)Capacity building program(1)In generalFrom the funds appropriated under subsection (f), the Secretary shall award grants, contracts, or other agreements or arrangements as the Secretary determines appropriate, to workforce intermediaries for the purpose of building the capacity of entities receiving grants for construction on federally assisted projects under this title to implement the activities and services described in subsection (d) to more effectively serve individuals with a barrier to employment, including ex-offenders or individuals who are traditionally underrepresented in the targeted infrastructure industry served through the job training program supported under such title. (2)AmountThe amount of a grant awarded under this section may not exceed $3,000,000. (c)ApplicationA workforce intermediary seeking an award under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as required by the Secretary, including a detailed description of the following:(1)The extent to which the workforce intermediary has experience in conducting outreach and technical assistance to employers, businesses, labor-management organizations, the public workforce system, industry groups, and other stakeholders that are interested in diversifying new or existing registered apprenticeship programs, pre-apprenticeship programs, and work-based learning programs;(2)The extent to which the workforce intermediary has experience meeting the workforce development needs of individuals with a barrier to employment and individuals who are traditionally underrepresented in infrastructure industries;(3)The extent to which the workforce intermediary has experience with and capability to facilitate—(A)formal agreements between pre-apprenticeship programs, with at least one sponsor of a registered apprenticeship program;(B)public private partnership building;(C)supportive services; and(D)mentoring programs.(4)The capability of the workforce intermediary to provide the technical assistance required to increase diversity among participants in registered apprenticeship programs or pre-apprenticeship programs.(5)The capability of the workforce intermediary to measure the impact of targeted strategies and technical assistance.(d)Use of fundsA qualified entity receiving a grant under this section shall use grant funds to provide technical assistance to entities receiving a grant under this title in order for such entities to carry out the following activities and services:(1)Providing professional development activities.(2)The provision of outreach and recruitment activities, including assessments of potential participants for such activities, and enrollment of participants.(3)The coordination of services across providers and programs.(4)The development of performance accountability measures.(5)Connecting employers to—(A)work-based learning programs;(B)registered apprenticeship programs; or (C)pre-apprenticeship programs with a formal agreement with one or more registered apprenticeship programs.(6)Assisting in the design and implementation of registered apprenticeship programs and pre-apprenticeship programs, including curriculum development and delivery for related instruction.(7)Developing and providing personalized program participant supports, including by partnering with organizations to provide access to or referrals for supportive services and financial advising.(8)Providing services, resources, and supports for development, delivery, expansion, or improvement of work-based learning programs, registered apprenticeship programs, or pre-apprenticeship programs.(e)ReportA workforce intermediary receiving a grant under this section shall, not later than 6 months after the grant is awarded, submit to the Secretary a report that includes—(1)the impact of the technical assistance provided under this section; and(2)such other criteria as determined by the Secretary.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $150,000,000 for fiscal year 2021, to remain available through fiscal year 2024. 5504.SeverabilityIf any provision of this subtitle, any amendment made by this subtitle, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of such provision or amendment to any other person or circumstance shall not be affected. VINew homebuyers down payment tax credit6001.Down payment tax credit for first-time homebuyers(a)In generalSection 36 of the Internal Revenue Code of 1986 is amended to read as follows:36.Down payment tax credit for first-time homebuyers(a)Allowance of creditIn the case of an individual who is a first-time homebuyer of a principal residence in the United States during a taxable year, there shall be allowed as a credit against the tax imposed by this subtitle for such taxable year an amount equal to 6 percent of the purchase price of the residence.(b)Limitations; special rules based on marital and filing status(1)Dollar limitationThe credit allowed under subsection (a) shall not exceed $15,000.(2)Limitation based on purchase priceThe amount allowable as a credit under subsection (a) (determined without regard to this paragraph and paragraph (3), and after the application of paragraph (1)) for the taxable year shall be reduced (but not below zero) by the amount which bears the same ratio to the amount which is so allowable as—(A)the excess (if any) of—(i)the purchase price of the residence, over(ii)$400,000, bears to(B)$100,000.(3)Limitation based on modified adjusted gross income(A)In generalThe amount allowable as a credit under subsection (a) (determined without regard to this paragraph and after the application of paragraphs (1) and (2)) for the taxable year shall be reduced (but not below zero) by the amount which bears the same ratio to the amount which is so allowable as—(i)the excess (if any) of—(I)the taxpayer's modified adjusted gross income for such taxable year, over(II)$100,000 ($200,000 in the case of a joint return), bears to(ii)$20,000.(B)Modified adjusted gross incomeFor purposes of subparagraph (A), the term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933.(4)Age limitationNo credit shall be allowed under subsection (a) with respect to the purchase of any residence for a taxable year if—(A)the taxpayer has not attained age 18 as of the date of such purchase, or(B)a deduction under section 151 with respect to the taxpayer is allowable to another taxpayer for the taxable year.In the case of a taxpayer who is married, the taxpayer shall
			 be treated as meeting the age requirement of subparagraph (A) if the
 taxpayer or the taxpayer's spouse meets such age requirement.(5)Multiple purchasersIf two or more individuals who are not married purchase a principal residence, the amount of the credit under subsection (a) shall be allocated among such individuals in such manner as the Secretary may prescribe by taking into account the requirements of paragraphs (2) and (3), except that the total amount of the credits allowed to all such individuals shall not exceed $15,000.(6)Married couples must file joint returnIf an individual is married at the close of the taxable year, the credit shall be allowed under subsection (a) only if the individual and the individual's spouse file a joint return for the taxable year.(c)DefinitionsFor purposes of this section—(1)First-time homebuyer(A)In generalThe term first-time homebuyer means any individual who acquires a principal residence by purchase if such individual (and, if married, such individual's spouse)—(i)has not claimed any credit or deduction under this title for any previous taxable year with respect to the purchase or ownership of any residence or residential real estate (including for any expenditures relating to the placing in service of any property on, in connection with, or for use in such a residence or real estate), and(ii)attests under penalty of perjury that—(I)the individual (and, if married, the individual's spouse) has not owned a principal residence at any time prior to the purchase of the principal residence to which this section applies, and(II)the principal residence to which this section applies was not acquired from a person related to such individual or spouse.(B)Waiver in case of certain changes in statusThe Secretary may, in such manner as the Secretary may prescribe, waive the requirements of subparagraph (A) for a taxable year in the case of an individual who is not eligible to file a joint return for the taxable year, and who was married at the time the individual or the individual's former spouse purchased a previous residence.(2)Principal residenceThe term principal residence has the same meaning as when used in section 121.(3)Purchase(A)In generalThe term purchase means any acquisition, but only if—(i)the property is not acquired from a person related to the person acquiring such property (or, if either such person is married, such individual's spouse), and(ii)the basis of the property in the hands of the person acquiring such property is not determined—(I)in whole or in part by reference to the adjusted basis of such property in the hands of the person from whom acquired, or(II)under section 1014(a).(B)ConstructionA residence which is constructed by the taxpayer shall be treated as purchased by the taxpayer on the date the taxpayer first occupies such residence.(4)Purchase priceThe term purchase price means the adjusted basis (without regard to any reduction under section 1016(a)(38)) of the principal residence on the date such residence is purchased.(5)Related personsA person shall be treated as related to another person if the relationship between such persons would result in the disallowance of losses under section 267 or 707(b) (but, in applying subsections (b) and (c) of section 267 for purposes of this section, paragraph (4) of section 267(c) shall be treated as providing that the family of an individual shall include only the individual's spouse, ancestors, lineal descendants, and spouse's ancestors and lineal descendants).(6)Marital statusAn individual's marital status shall be determined in accordance with section 7703.(d)Denial and recapture rules in case of disposal of residence within 5 taxable years(1)Denial of credit in case of disposal within taxable yearNo credit under subsection (a) shall be allowed to any taxpayer for any taxable year with respect to the purchase of a residence if the taxpayer disposes of such residence (or such residence ceases to be the principal residence of the taxpayer (and, if married, the taxpayer's spouse)) before the close of such taxable year.(2)Partial recapture(A)In generalExcept as provided in subparagraph (D), if the taxpayer disposes of the residence with respect to which a credit was allowed under subsection (a) (or such residence ceases to be the principal residence of the taxpayer (and, if married, the taxpayer's spouse)) during the 4-taxable-year period beginning with the taxable year immediately following the credit year, the tax imposed by this chapter for the taxable year in which such disposal (or cessation) occurs shall be increased by an amount equal to the recapture percentage of the amount of the credit so allowed.(B)Credit yearFor purposes of subparagraph (A), the term credit year means the taxable year in which the credit under subsection (a) was allowed.(C)Recapture percentageFor purposes of subparagraph (A), the recapture percentage with respect to any disposal or cessation described in such subparagraph shall be determined in accordance with the following table:If the disposal or cessationThe recapture  occurs in:percentage is:the 1st taxable year beginning after the credit year80 percentthe 2nd taxable year beginning after the credit year60 percentthe 3rd taxable year beginning after the credit year40 percentthe 4th taxable year beginning after the credit year20 percent.(D)ExceptionsThis paragraph shall not apply in the case of a disposal or cessation described in subparagraph (A) which occurs after or incident to any of the following:(i)Death of the taxpayer or the taxpayer's spouse.(ii)Divorce of the taxpayer.(iii)Involuntary conversion of the residence (within the meaning of section 121(d)(5)(A)).(iv)Relocation of duty station or qualified official extended duty (as defined in section 121(d)(9)(C)) of the taxpayer or the taxpayer's spouse who is a member of the uniformed services (as defined in section 121(d)(9)(C)(ii)), a member of the Foreign Service of the United States (as defined in section 121(d)(9)(C)(iii)), or an employee of the intelligence community (as defined in section 121(d)(9)(C)(iv)).(v)Change of employment of the taxpayer or the taxpayer's spouse which meets the conditions of section 217(c).(vi)Loss of employment, health conditions, or such other unforeseen circumstances as may be specified by the Secretary.(e)Adjustment to basisFor purposes of this subtitle, if a credit is allowed under this section with respect to any property, the taxpayer's basis in such property shall be reduced by the amount of the credit so allowed.(f)Reporting(1)In generalA credit shall be allowed under this section only if the following are included on the return of tax:(A)The individual's (and, if married, the individual's spouse's) social security number issued by the Social Security Administration.(B)The street address (not including a post office box) of the principal residence purchased.(C)The purchase price of the principal residence.(D)The date of purchase of the principal residence.(E)The closing disclosure relating to the purchase (in the case of a purchase financed by a mortgage).(2)Reporting of real estate transactionsIf the Secretary requires information reporting under section 6045 by a person described in subsection (e)(2) thereof to verify the eligibility of taxpayers for the credit allowable by this section, the exception provided by section 6045(e)(5) shall not apply.(g)TerminationSubsection (a) shall not apply to any purchase of a principal residence after December 31, 2021..(b)Conforming amendment relating to basis adjustmentSubsection (a) of section 1016 of the Internal Revenue Code of 1986 is amended—(1)by striking and at the end of paragraph (37),(2)by redesignating paragraph (38) as paragraph (39), and(3)by inserting after paragraph (37) the following new paragraph:(38)to the extent provided in section 36(e)..(c)Conforming amendmentSection 26(b)(2) of the Internal Revenue Code of 1986 is amended by striking subparagraph (W) and by redesignating subparagraphs (X) and (Y) as subparagraphs (W) and (X), respectively.(d)Clerical amendmentThe item relating to section 36 in the table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended to read as follows:Sec. 36. Down payment tax credit for first-time homebuyers..(e)Authority To treat claim of credit as error, etcSubparagraph (N) of section 6213(g)(2) of the Internal Revenue Code of 1986 is amended to read as follows:(N)in the case of a return claiming the credit under section 36—(i)the omission of a social security number required under section 36(f)(1)(A),(ii)the inclusion of a social security number so required if—(I)the claim of the credit on the return reflects the treatment of such individual as being of an age different from the individual's age based on such social security number, or(II)except as provided in section 36(c)(1)(B), such social security number has been included (other than as a dependent for purposes of section 151) on a return for any previous taxable year claiming any credit or deduction described in section 36(c)(1)(A)(i),(iii)the omission of any other required information or documentation described in section 36(f)(1), including the inclusion of a post office box instead of a street address for the purchased residence,(iv)the inclusion of any information or documentation described in clause (iii) if such information or documentation does not support a valid claim for the credit, or(v)a claim of such credit for a taxable year with respect to the purchase of a residence made after the last day of such taxable year, or.(f)IRS recordkeepingNotwithstanding the limitations on assessment and collection under section 6501 of the Internal Revenue Code of 1986, the Commissioner of Internal Revenue shall maintain in perpetuity records of returns and return information (as defined in section 6103(b)(2) of such Code) of any taxpayer claiming the credit under section 36 of such Code (as amended by this section) for the taxable year in which such credit is claimed and succeeding taxable years. The Commissioner may, in the Commissioner's discretion, discard such records within a reasonable amount of time after the death of such taxpayer (and, if married, the taxpayer's spouse).(g)Advanceability of credit(1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury (or such Secretary's delegate) shall report to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives on administrative options developed by such Secretary (or delegate) for making the credit under section 36 of the Internal Revenue Code of 1986, as amended by this Act, advanceable to the taxpayer at the time of purchase of the principal residence with respect to which such credit is determined.(2)RegulationsThe Secretary of the Treasury (or such Secretary's delegate) shall promulgate regulations or other guidance implementing advanceability of the credit under such section 36 based on feedback from the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives on the report required by paragraph (1).(h)Effective dateThe amendments made by this section shall apply to residences purchased in taxable years beginning after December 31, 2020.VIIRenters and low-income housing tax credits7001.Renters credit(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:36C.Renters credit(a)Determination of credit amount(1)In generalThere shall be allowed as a credit against the tax imposed by this subtitle for any taxable year an amount equal to the sum of the amounts determined under paragraph (2) for all qualified buildings with a credit period which includes months occurring during the taxable year.(2)Qualified building amountThe amount determined under this paragraph with respect to any qualified building for any taxable year shall be an amount equal to the lesser of—(A)the aggregate qualified rental reduction amounts for all eligible units within such building for months occurring during the taxable year which are within the credit period for such building, or(B)the rental reduction credit amount allocated to such building for such months.(3)Qualified buildingFor purposes of this section—(A)In generalThe term qualified building means any building which is residential rental property (as defined in section 168(e)(2)(A)) of the taxpayer with respect to which—(i)a rental reduction credit amount has been allocated by a rental reduction credit agency of a State, and(ii)a qualified rental reduction agreement is in effect.(B)Building not disqualified by other assistanceA building shall not fail to be treated as a qualified building merely because—(i)a credit was allowed under section 42 with respect to such building or there was any other Federal assistance in the construction or rehabilitation of such building, or(ii)Federal rental assistance was provided for such building during any period preceding the credit period.(b)Qualified rental reduction amountFor purposes of this section—(1)In generalThe term qualified rental reduction amount means, with respect to any eligible unit for any month, an amount equal to the applicable percentage (as determined under subsection (e)(1)) of the excess of—(A)the applicable rent for such unit, over(B)the family rental payment required for such unit.(2)Applicable rent(A)In generalThe term applicable rent means, with respect to any eligible unit for any month, the lesser of—(i)the amount of rent which would be charged for a substantially similar unit with the same number of bedrooms in the same building which is not an eligible unit, or(ii)an amount equal to the market rent standard for such unit.(B)Market rent standard(i)In generalThe market rent standard with respect to any eligible unit is—(I)the small area fair market rent determined by the Secretary of Housing and Urban Development for units with the same number of bedrooms in the same zip code tabulation area, or(II)if there is no rent described in subclause (I) for such area, the fair market rent determined by such Secretary for units with the same number of bedrooms in the same county.(ii)State optionA State may in its rental reduction allocation plan provide that the market rent standard for all (or any part) of a zip code tabulation area or county within the State shall be equal to a percentage (not less than 75 nor more than 125) of the amount determined under clause (i) (after application of clause (iii)) for such area or county.(iii)Minimum amountNotwithstanding clause (i), the market rent standard with respect to any eligible unit for any year in the credit period after the first year in the credit period for such unit shall not be less than the market rent standard determined for such first year.(3)Family rental payment requirements(A)In generalEach qualified rental reduction agreement with respect to any qualified building shall require that the family rental payment for an eligible unit within such building for any month shall be equal to the lesser of—(i)30 percent of the monthly family income of the residents of the unit (as determined under subsection (e)(5)), or(ii)the applicable rent for such unit.(B)Utility costsAny utility allowance (determined by the Secretary in the same manner as under section 42(g)(2)(B)(ii)) paid by residents of an eligible unit shall be taken into account as rent in determining the family rental payment for such unit for purposes of this paragraph.(c)Rental reduction credit amountFor purposes of this section—(1)Determination of amount(A)In generalThe term rental reduction credit amount means, with respect to any qualified building, the dollar amount which is allocated to such building (and to eligible units within such building) under this subsection. Such dollar amount shall be allocated to months in the credit period with respect to such building (and such units) on the basis of the estimates described in paragraph (2)(B).(B)Allocation on project basisIn the case of a project which includes (or will include) more than 1 building, the rental reduction credit amount shall be the dollar amount which is allocated to such project for all buildings included in such project. Subject to the limitation under subsection (e)(3)(B), such amount shall be allocated among such buildings in the manner specified by the taxpayer unless the qualified rental reduction agreement with respect to such project provides for such allocation.(2)State allocation(A)In generalExcept as provided in subparagraph (C), each rental reduction credit agency of a State shall each calendar year allocate its portion of the State rental reduction credit ceiling to qualified buildings (and to eligible units within each such building) in accordance with the State rental reduction allocation plan.(B)Allocations to each buildingThe rental reduction credit amount allocated to any qualified building shall not exceed the aggregate qualified rental reduction amounts which such agency estimates will occur over the credit period for eligible units within such building, based on reasonable estimates of rents, family incomes, and vacancies in accordance with procedures established by the State as part of its State rental reduction allocation plan.(C)Specific allocations(i)Nonprofit organizationsAt least 25 percent of the State rental reduction credit ceiling for any State for any calendar year shall be allocated to qualified buildings in which a qualified nonprofit organization (as defined in section 42(h)(5)(C)) owns (directly or through a partnership) an interest and materially participates (within the meaning of section 469(h)) in the operation of the building throughout the credit period. A State may waive or lower the requirement under this clause for any calendar year if it determines that meeting such requirement is not feasible.(ii)Rural areas(I)In generalThe State rental reduction credit ceiling for any State for any calendar year shall be allocated to buildings in rural areas (as defined in section 520 of the Housing Act of 1949) in an amount which, as determined by the Secretary of Housing and Urban Development, bears the same ratio to such ceiling as the number of extremely low-income households with severe rent burdens in such rural areas bears to the total number of such households in the State.(II)Alternative 5-year testing periodIn the case of the 5-calendar year period beginning in 2021, a State shall not be treated as failing to meet the requirements of subclause (I) for any calendar year in such period if, as determined by the Secretary, the average annual amount allocated to such rural areas during such period meets such requirements.(3)Application of allocated credit amount(A) Amount available to taxpayer for all months in credit periodAny rental reduction credit amount allocated to any qualified building out of the State rental reduction credit ceiling for any calendar year shall apply to such building for all months in the credit period ending during or after such calendar year. (B)Ceiling for allocation year reduced by entire credit amountAny rental reduction credit amount allocated to any qualified building out of an allocating agency's State rental reduction credit ceiling for any calendar year shall reduce such ceiling for such calendar year by the entire amount so allocated for all months in the credit period (as determined on the basis of the estimates under paragraph (2)(B)) and no reduction shall be made in such agency's State rental reduction credit ceiling for any subsequent calendar year by reason of such allocation.(4)State rental reduction credit ceiling(A)In generalThe State rental reduction credit ceiling applicable to any State for any calendar year shall be an amount equal to the sum of—(i)the greater of—(I)the per capita dollar amount multiplied by the State population, or(II)the minimum ceiling amount, plus(ii)the amount of the State rental reduction credit ceiling returned in the calendar year.(B)Return of State ceiling amountsFor purposes of subparagraph (A)(ii), except as provided in subsection (d)(2), the amount of the State rental reduction credit ceiling returned in a calendar year equals the amount of the rental reduction credit amount allocated to any building which, after the close of the calendar year for which the allocation is made—(i)is canceled by mutual consent of the rental reduction credit agency and the taxpayer because the estimates made under paragraph (2)(B) were substantially incorrect, or(ii)is canceled by the rental reduction credit agency because the taxpayer violates the qualified rental reduction agreement and, under the terms of the agreement, the rental reduction credit agency is authorized to cancel all (or any portion) of the allocation by reason of the violation.(C)Per capita dollar amount; minimum ceiling amountFor purposes of this paragraph—(i)Per capita dollar amountThe per capita dollar amount is—(I)for each of calendar years 2021, 2022, 2023, 2024, and 2025, $14.35, and(II)for any calendar year after 2025, zero.(ii)Minimum ceiling amountThe minimum ceiling amount is—(I)for each of calendar years 2021, 2022, 2023, 2024, and 2025, $25,000,000, and(II)for any calendar year after 2025, zero.(D)PopulationFor purposes of this paragraph, population shall be determined in accordance with section 146(j).(E)Unused rental reduction credit allocated among certain States(i)In generalThe unused rental reduction credit of a State for any calendar year shall be assigned to the Secretary for allocation among qualified States for the succeeding calendar year.(ii)Unused rental reduction creditFor purposes of this subparagraph, the unused rental reduction credit of a State for any calendar year is the excess (if any) of—(I)the State rental reduction credit ceiling for the year preceding such year, over(II)the aggregate rental reduction credit amounts allocated for such year.(iii)Formula for allocation of unused credit among qualified StatesThe amount allocated under this subparagraph to a qualified State for any calendar year shall be the amount determined by the Secretary to bear the same ratio to the aggregate unused rental reduction credits of all States for the preceding calendar year as such State's population for the calendar year bears to the population of all qualified States for the calendar year. For purposes of the preceding sentence, population shall be determined in accordance with section 146(j).(iv)Qualified StateFor purposes of this subparagraph, the term qualified State means, with respect to a calendar year, any State—(I)which allocated its entire State rental reduction credit ceiling for the preceding calendar year, and(II)for which a request is made (at such time and in such manner as the Secretary may prescribe) to receive an allocation under clause (iii).(5)Other definitionsFor purposes of this section—(A)Rental reduction credit agencyThe term rental reduction credit agency means any agency authorized by a State to carry out this section. Such authorization shall include the jurisdictions within the State where the agency may allocate rental reduction credit amounts.(B)Possessions treated as StatesThe term State includes a possession of the United States.(C)FamilyThe term family has the same meaning as when used in the United States Housing Act of 1937.(d)Modifications To correct inaccurate amounts due to incorrect estimates(1)Establishment of reserves(A)In generalEach rental reduction credit agency of a State shall establish a reserve for the transfer and reallocation of amounts pursuant to this paragraph, and notwithstanding any other provision of this section, the rental reduction credit amount allocated to any building by such agency shall be zero unless such agency has in effect such a reserve at the time of the allocation of such credit amount.(B)Transfers to reserve(i)In generalIf, for any taxable year, a taxpayer would (but for this subparagraph) not be able to use the entire rental reduction credit amount allocated to a qualified building by a rental reduction credit agency of a State for the taxable year because of a rental reduction shortfall, then the taxpayer shall for the taxable year transfer to the reserve established by such agency under subparagraph (A) an amount equal to such rental reduction shortfall.(ii)Rental reduction shortfallFor purposes of this subparagraph, the rental reduction shortfall for any qualified building for any taxable year is the amount by which the aggregate amount of the excesses determined under subsection (b)(1) for all eligible units within such building are less than such aggregate amount estimated under subsection (c)(2)(B) for the taxable year.(iii)Treatment of transferred amountFor purposes of subsection (a)(2)(A), the aggregate qualified rental reduction amounts for all eligible units within a qualified building with respect to which clause (i) applies for any taxable year shall be increased by an amount equal to the applicable percentage (determined under subsection (e)(1) for the building) of the amount of the transfer to the reserve under clause (i) with respect to such building for such taxable year.(C)Reallocation of amounts transferred(i)In generalIf, for any taxable year—(I)the aggregate qualified rental reduction amounts for all eligible units within a qualified building for the taxable year exceed(II)the rental reduction credit amount allocated to such building by a rental reduction credit agency of a State for the taxable year (determined after any increase under paragraph (2)),the rental reduction credit agency shall, upon application of the taxpayer, pay to the taxpayer
			 from the reserve established by such agency under subparagraph (A) the
			 amount which, when multiplied by the applicable percentage (determined
			 under subsection (e)(1) for the building), equals such excess. If the
			 amount in the reserve is less than the
			 amounts requested by all taxpayers for taxable years ending within the
			 same calendar year, the agency shall ratably reduce the amount of each
 payment otherwise required to be made.(ii)Excess reserve amountsIf a rental reduction credit agency of a State determines that the balance in its reserve is in excess of the amounts reasonably needed over the following 5 calendar years to make payments under clause (i), the agency may withdraw such excess but only to—(I)reduce the rental payments of eligible tenants in a qualified building in units other than eligible units, or of eligible tenants in units in a building other than a qualified building, to amounts no higher than the sum of rental payments required for eligible tenants in qualified buildings under subsection (b)(3) and any rental charges to such tenants in excess of the market rent standard; or(II)address maintenance and repair needs in qualified buildings that cannot reasonably be met using other resources available to the owners of such buildings.(D)AdministrationEach rental reduction credit agency of a State shall establish procedures for the timing and manner of transfers and payments made under this paragraph.(E)Special rule for projectsIn the case of a rental reduction credit allocated to a project consisting of more than 1 qualified building, a taxpayer may elect to have this paragraph apply as if all such buildings were 1 qualified building if the applicable percentage for each such building is the same.(F)Alternative methods of transfer and reallocationUpon request to, and approval by, the Secretary, a State may establish an alternative method for the transfer and reallocation of amounts otherwise required to be transferred to, and allocated from, a reserve under this paragraph. Any State adopting an alternative method under this subparagraph shall, at such time and in such manner as the Secretary prescribes, provide to the Secretary and the Secretary of Housing and Urban Development detailed reports on the operation of such method, including providing such information as such Secretaries may require.(2)Allocation of returned State ceiling amountsIn the case of any rental reduction credit amount allocated to a qualified building which is canceled as provided in subsection (c)(4)((B)(i), the rental reduction credit agency may, in lieu of treating such allocation as a returned credit amount under subsection (c)(4)(A)(ii), elect to allocate, upon the request of the taxpayer, such amount to any other qualified building for which the credit amount allocated in any preceding calendar year was too small because the estimates made under subsection (c)(2)(B) were substantially incorrect.(3)Renting to noneligible tenantsIf, after the application of paragraphs (1)(C) (or any similar reallocation under paragraph (1)(F)) and (2), a rental reduction credit agency of a State determines that, because of the incorrect estimates under subsection (c)(2)(B), the aggregate qualified rental reduction amounts for all eligible units within a qualified building will (on an ongoing basis) exceed the rental reduction credit amount allocated to such building, a taxpayer may elect, subject to subsection (g)(2) and only to the extent necessary to eliminate such excess, rent vacant eligible units without regard to the requirements that such units be rented only to eligible tenants and at the rental rate determined under subsection (b)(3).(e)Terms relating to rental reduction credit and requirementsFor purposes of this section—(1)Applicable percentage(A)In generalThe term applicable percentage means, with respect to any qualified building, the percentage (not greater than 110 percent) set by the rental reduction credit agency at the time it allocates the rental reduction dollar amount to such building.(B)Higher percentage for high-opportunity areasThe rental reduction credit agency may set a percentage under subparagraph (A) up to 120 percent for any qualified building which— (i)targets its eligible units for rental to families with children, and(ii)is located in a neighborhood which has a poverty rate of no more than 10 percent. (2)Credit period(A)In generalThe term credit period means, with respect to any qualified building, the 15-year period beginning with the first month for which the qualified rental reduction agreement is in effect with respect to such building.(B)State option to reduce periodA rental reduction credit agency may provide a credit period for any qualified building which is less than 15 years. (3)Eligible unit(A)In generalThe term eligible unit means, with respect to any qualified building, a unit—(i)which is occupied by an eligible tenant,(ii)the rent of which for any month equals 30 percent of the monthly family income of the residents of such unit (as determined under paragraph (5)),(iii)with respect to which the tenant is not concurrently receiving rental assistance under any other Federal program, and(iv)which is certified to the rental reduction credit agency as an eligible unit for purposes of this section and the qualified rental reduction agreement.Notwithstanding clause (iii), a State may provide in its State rental reduction allocation plan
			 that an eligible unit shall also not include a unit with respect to which
			 any resident is receiving rental assistance under a State or local
 program.(B)Limitation on number of units(i)In generalThe number of units which may be certified as eligible units with respect to any qualified building under subparagraph (A)(iv) at any time shall not exceed the greater of—(I)40 percent of the total units in such building, or(II)25 units.In the case of an allocation to a project under subsection (c)(1)(B), the limitation under the preceding sentence shall be applied on a project basis and the certification of such eligible units shall be allocated to each building in the project, except that if buildings in such project are on non-contiguous tracts of land, buildings on each such tract shall be treated as a separate project for purposes of applying this sentence.(ii)Buildings receiving previous Federal rental assistanceIf, at any time prior to the entering into of a qualified rental reduction agreement with respect to a qualified building, tenants in units within such building had been receiving project-based rental assistance under any other Federal program, then, notwithstanding clause (i), the maximum number of units which may be certified as eligible units with respect to the building under subparagraph (A)(iv) shall not be less than the sum of—(I)the maximum number of units in the building previously receiving such assistance at any time before the agreement takes effect, plus(II)the amount determined under clause (i) without taking into account the units described in subclause (I).(4)Eligible tenant(A)In generalThe term eligible tenant means any individual if the individual's family income does not exceed the greater of—(i)30 percent of the area median gross income (as determined under section 42(g)(1)), or(ii)the applicable poverty line for a family of the size involved.(B)Treatment of individuals whose incomes rise above limit(i)In generalNotwithstanding an increase in the family income of residents of a unit above the income limitation applicable under subparagraph (A), such residents shall continue to be treated as eligible tenants if the family income of such residents initially met such income limitation and such unit continues to be certified as an eligible unit under this section.(ii)No rental reduction for at least 2 yearsA qualified rental reduction agreement with respect to a qualified building shall provide that if, by reason of an increase in family income described in clause (i), there is no qualified rental reduction amount with respect to the dwelling unit for 2 consecutive years, the taxpayer shall rent the next available unit to an eligible tenant (without regard to whether such unit is an eligible unit under this section).(C)Applicable poverty lineThe term applicable poverty line means the most recently published poverty line (within the meaning of section 2110(c)(5) of the Social Security Act (42 U.S.C. 1397jj(c)(5))) as of the time of the determination as to whether an individual is an eligible tenant.(5)Family income(A)In generalFamily income shall be determined in the same manner as under section 8 of the United States Housing Act of 1937.(B)Time for determining income(i)In generalExcept as provided in this subparagraph, family income shall be determined at least annually on the basis of income for the preceding calendar year.(ii)Families on fixed incomeIf at least 90 percent of the family income of the residents of a unit at the time of any determination under clause (i) is derived from payments under title II or XVI of the Social Security Act (or any similar fixed income amounts specified by the Secretary), the taxpayer may elect to treat such payments (or amounts) as the family income of such residents for the year of the determination and the 2 succeeding years, except that the taxpayer shall, in such manner as the Secretary may prescribe, adjust such amount for increases in the cost of living.(iii)Initial incomeThe Secretary may allow a State to provide that the family income of residents at the time such residents first rent a unit in a qualified building may be determined on the basis of current or anticipated income.(iv)Special rules where family income is reduced If residents of a unit establish (in such manner as the rental reduction credit agency provides) that their family income has been reduced by at least 10 percent below such income for the determination year—(I)such residents may elect, at such time and in such manner as such agency may prescribe, to have their family income redetermined, and(II)clause (ii) shall not apply to any of the 2 succeeding years described in such clause which are specified in the election.(f)State rental reduction allocation plan(1)Adoption of plan required(A)In generalFor purposes of this section—(i)each State shall, before the allocation of its State rental reduction credit ceiling, establish and have in effect a State rental reduction allocation plan, and(ii)notwithstanding any other provision of this section, the rental reduction credit amount allocated to any building shall be zero unless such amount was allocated pursuant to a State rental reduction allocation plan.Such plan shall only be adopted after
			 such plan is made public and at least 60 days has been allowed
 for public comment.(B)State rental reduction allocation planFor purposes of this section, the term State rental reduction allocation plan means, with respect to any State, any plan of the State meeting the requirements of paragraphs (2) and (3).(2)General plan requirementsA plan shall meet the requirements of this paragraph only if—(A)the plan sets forth the criteria and priorities which a rental reduction credit agency of the State shall use in allocating the State rental reduction credit ceiling to eligible units within a building,(B)the plan provides that no credit allocation shall be made which is not in accordance with the criteria and priorities set forth under subparagraph (A) unless such agency provides a written explanation to the general public for any credit allocation which is not so made and the reasons why such allocation is necessary, and(C)the plan provides that such agency is required to prioritize the renewal of existing credit allocations at the time of the expiration of the qualified rental reduction agreement with respect to the allocation, including, where appropriate, a commitment within a qualified rental reduction agreement that the credit allocation will be renewed if the terms of the agreement have been met and sufficient new credit authority is available.(3)Specific requirementsA plan shall meet the requirements of this paragraph only if—(A)the plan provides methods for determining—(i)the amount of rent which would be charged for a substantially similar unit in the same building which is not an eligible unit for purposes of subsection (b)(2)(A)(i), including whether such determination may be made by self-certification or by undertaking rent reasonableness assessments similar to assessments required under section 8(o)(10) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(10)),(ii)the qualified rental reduction amounts under subsection (c)(2)(B), and(iii)the applicable percentage under subsection (e)(1),(B)the plan provides a procedure that the rental reduction credit agency (or an agent or other private contractor of such agency) will follow in monitoring for—(i)noncompliance with the provisions of this section and the qualified rental reduction agreement and in notifying the Internal Revenue Service of any such noncompliance of which such agency becomes aware, and(ii)noncompliance with habitability standards through regular site visits,(C)the plan requires a person receiving a credit allocation to report to the rental reduction credit agency such information as is necessary to ensure compliance with the provisions of this section and the qualified rental reduction agreement, and(D)the plan provides methods by which any excess reserve amounts which become available under subsection (d)(1)(C)(ii) will be used to reduce rental payments of eligible tenants or to address maintenance and repair needs in qualified buildings, including how such assistance will be allocated among eligible tenants and qualified buildings.(g)Qualified rental reduction agreementFor purposes of this section—(1)In generalThe term qualified rental reduction agreement means, with respect to any building which is residential rental property (as defined in section 168(e)(2)(A)), a written, binding agreement between a rental reduction credit agency and the taxpayer which specifies—(A)the number of eligible units within such building for which a rental reduction credit amount is being allocated,(B)the credit period for such building,(C)the rental reduction credit amount allocated to such building (and dwelling units within such building) and the portion of such amount allocated to each month within the credit period under subsection (c)(2)(B),(D)the applicable percentage to be used in computing the qualified rental reduction amounts with respect to the building,(E)the method for determining the amount of rent which may be charged for eligible units within the building, and(F) whether—(i)the agency commits to entering into a new agreement with the taxpayer if the terms of the agreement have been met and sufficient new credit authority is available for such new agreement, and(ii)the taxpayer is required to accept such new agreement. (2)Tenant protectionsA qualified rental reduction agreement shall provide the following:(A)Non-displacement of non-eligible tenantsA taxpayer receiving a rental reduction credit amount may not refuse to renew the lease of or evict (other than for good cause) a tenant of a unit who is not an eligible tenant at any time during the credit period and such unit shall not be treated as an eligible unit while such tenant resides there.(B)Only good cause evictions of eligible tenantsA taxpayer receiving a rental reduction credit amount may not refuse to renew the lease of or evict (other than for good cause) an eligible tenant of an eligible unit.(C)MobilityA taxpayer receiving a rental reduction credit amount shall—(i)give priority to rent any available unit of suitable size to tenants who are eligible tenants who are moving from another qualified building where such tenants had lived at least 1 year and were in good standing, and(ii)inform eligible tenants within the building of their right to move after 1 year and provide a list maintained by the State of qualified buildings where such tenants might move.(iii)Fair housing and civil rightsIf a taxpayer receives a rental reduction credit amount—(I)such taxpayer shall comply with the Fair Housing Act with respect to the building, and(II)the receipt of such amount shall be treated as the receipt of Federal financial assistance for purposes of applying any Federal civil rights laws.(iv)Admissions preferencesA taxpayer receiving a rental reduction credit amount shall comply with any admissions preferences established by the State for tenants within particular demographic groups eligible for health or social services.(3)Compliance requirementsA qualified rental reduction agreement shall provide that a taxpayer receiving a rental reduction credit amount shall comply with all reporting and other procedures established by the State to ensure compliance with this section and such agreement.(4)ProjectsIn the case of a rental reduction credit allocated to a project consisting of more than 1 building, the rental reduction credit agency may provide for a single qualified rental reduction agreement which applies to all buildings which are part of such project.(h)Certifications and other reports to Secretary(1)Certification with respect to 1st year of credit periodFollowing the close of the 1st taxable year in the credit period with respect to any qualified building, the taxpayer shall certify to the Secretary (at such time and in such form and in such manner as the Secretary prescribes)—(A)the information described in subsection (g)(1) required to be contained in the qualified rental reduction agreement with respect to the building, and(B)such other information as the Secretary may require.In the case of a failure to make the certification required by the preceding sentence on the date prescribed therefor, unless it is shown that such failure is due to reasonable cause and not to willful neglect, no credit shall be allowable by reason of subsection (a) with respect to such building for any taxable year ending before such certification is made.(2)Annual reports to the SecretaryThe Secretary may require taxpayers to submit an information return (at such time and in such form and manner as the Secretary prescribes) for each taxable year setting forth—(A)the information described in paragraph (1)(A) for the taxable year, and(B)such other information as the Secretary may require.The penalty under section 6652(j) shall apply to any failure to submit the return required by the Secretary under the preceding sentence on the date prescribed therefor.(3)Annual reports from rental reduction credit agency(A)ReportsEach rental reduction credit agency which allocates any rental reduction credit amount to one or more buildings for any calendar year shall submit to the Secretary (at such time and in such manner as the Secretary shall prescribe) an annual report specifying—(i)the amount of rental reduction credit amounts allocated to each such building for such year,(ii)sufficient information to identify each such building and the taxpayer with respect thereto,(iii)information as to the demographic and income characteristics of eligible tenants of all such buildings to which such amounts were allocated, and(iv)such other information as the Secretary may require.(B)PenaltyThe penalty under section 6652(j) shall apply to any failure to submit the report required by subparagraph (A) on the date prescribed therefor.(C)Information made publicThe Secretary shall, in consultation with Secretary of Housing and Urban Development, make information reported under this paragraph for each qualified building available to the public annually to the greatest degree possible without disclosing personal information about individual tenants.(i)Regulations and guidanceThe Secretary shall prescribe such regulations or guidance as may be necessary to carry out the purposes of this section, including—(1)providing necessary forms and instructions, and(2)providing for proper treatment of projects for which a credit is allowed both under this section and section 42..(b)Administrative feesNo provision of, or amendment made by, this section shall be construed to prevent a rental reduction credit agency of a State from imposing fees to cover its costs or from levying any such fee on a taxpayer applying for or receiving a rental reduction credit amount.(c)Conforming amendments(1)Section 6211(b)(4) of such Code is amended by inserting 36C, after 36B,.(2)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,. (3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 36B the following new item:Sec. 36C. Renters credit..(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.7002.Minimum credit rate(a)In generalSubsection (b) of section 42 of the Internal Revenue Code of 1986 is amended—(1)by redesignating paragraph (3) as paragraph (4), and(2)by inserting after paragraph (2) the following new paragraph:(3)Minimum credit rateIn the case of any new or existing building to which paragraph (2) does not apply, the applicable percentage shall not be less than 4 percent..(b)Effective dateThe amendments made by this section shall apply to buildings which receive allocations of housing credit dollar amount or, in the case of projects financed by tax-exempt bonds as described in section 42(h)(4) of the Internal Revenue Code of 1986, which are placed in service by the taxpayer after January 20, 2020. VIIIExpanding Medicaid Coverage8001.Increased FMAP for medical assistance to newly eligible individuals(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (y)(1)—(A)in subparagraph (A), by striking 2014, 2015, and 2016 and inserting each of the first 3 consecutive 12-month periods in which the State provides medical assistance to newly eligible individuals;(B)in subparagraph (B), by striking 2017 and inserting the fourth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals;(C)in subparagraph (C), by striking 2018  and inserting the fifth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals;(D)in subparagraph (D), by striking 2019 and inserting the sixth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals; and(E)in subparagraph (E), by striking 2020 and each year thereafter and inserting the seventh consecutive 12-month period in which the State provides medical assistance to newly eligible individuals and each such period thereafter; and(2)in subsection (z)(2)(B)(i)(II), by inserting (as in effect on the day before the date of enactment of the Economic Justice Act) after subsection (y)(1).(b)Retroactive applicationThe amendments made by subsection (a)(1) shall take effect as if included in the enactment of Public Law 111–148 and shall apply to amounts expended by any State for medical assistance for newly eligible individuals described in subclause (VIII) of section 1902(a)(10)(A)(i) of the Social Security Act under a State Medicaid plan (or a waiver of such plan) during the period before the date of enactment of this Act.IXAddressing maternal mortality and health9001.Expanding Medicaid coverage for pregnant individuals(a)Extending continuous Medicaid and CHIP coverage for pregnant and postpartum women(1)MedicaidTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended—(A)in section 1902(e)(6), by striking 60-day period and inserting 365-day period;(B)in section 1902(l)(1)(A), by striking 60-day period and inserting 365-day period; (C)in section 1903(v)(4)(A)(i), by striking 60-day period and inserting 365-day period; and(D)in section 1905(a), in the 4th sentence in the matter following paragraph (30), by striking 60-day period and inserting 365-day period.(2)CHIPSection 2112 of the Social Security Act (42 U.S.C. 1397ll) is amended by striking 60-day period each place it appears and inserting 365-day period.(b)Requiring full benefits for pregnant and postpartum women(1)Medicaid(A)In generalParagraph (5) of section 1902(e) of the Social Security Act (24 U.S.C. 1396a(e)) is amended to read as follows:(5)Any woman who is eligible for medical assistance under the State plan or a waiver of such plan, including an individual eligible for a pregnancy-related benefit or whose eligibility under such plan or waiver is limited to a particular illness or disorder or type of services provided, and who is, or who while so eligible becomes, pregnant, shall continue to be eligible under the plan or waiver for medical assistance through the end of the month in which the 365-day period (beginning on the last day of her pregnancy) ends, regardless of the basis for the woman's eligibility for medical assistance, including if the woman's eligibility for medical assistance is on the basis of being pregnant, is for a pregnancy-related benefit, or is limited to a particular illness or disorder or type of services provided..(B)Conforming amendmentSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph (G) by striking (VII) the medical assistance and all that follows through complicate pregnancy,.(2)CHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended—(A)by redesignating subparagraphs (H) through (S) as subparagraphs (I) through (T), respectively; and(B)by inserting after subparagraph (G), the following:(H)Section 1902(e)(5) (requiring 365-day continuous coverage for pregnant and postpartum women)..(c)Requiring coverage of oral health services for pregnant and postpartum women(1)MedicaidSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(A)in subsection (a)(4)—(i)by striking ; and (D) and inserting ; (D); and(ii)by inserting ; and (E) oral health services for pregnant and postpartum women (as defined in subsection (gg)) after subsection (bb)); and(B)by adding at the end the following new subsection:(gg)Oral health services for pregnant and postpartum women(1)In generalFor purposes of this title, the term oral health services for pregnant and postpartum women means dental services necessary to prevent disease and promote oral health, restore oral structures to health and function, and treat emergency conditions that are furnished to a woman during pregnancy (or during the 365-day period beginning on the last day of the pregnancy).(2)Coverage requirementsTo satisfy the requirement to provide oral health services for pregnant and postpartum women, a State shall, at a minimum, provide coverage for preventive, diagnostic, periodontal, and restorative care consistent with recommendations for perinatal oral health care and dental care during pregnancy from the American Academy of Pediatric Dentistry and the American College of Obstetricians and Gynecologists..(2)CHIPSection 2103(c)(6)(A) of the Social Security Act (42 U.S.C. 1397cc(c)(6)(A)) is amended by inserting or a targeted low-income pregnant woman after targeted low-income child.(d)Maintenance of effort(1)MedicaidSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—(A)in paragraph (74), by striking subsection (gg); and and inserting subsections (gg) and (tt);; and(B)by adding at the end the following new subsection:(tt)Maintenance of effort related to low-Income pregnant womenFor calendar quarters beginning on or after January 1, 2021, and before January 1, 2024, the Federal medical assistance percentage otherwise determined under section 1905(b) for a State for the quarter shall be reduced by 0.5 percentage points if the State—(1)has in effect under such plan eligibility standards, methodologies, or procedures (including any enrollment cap or other numerical limitation on enrollment, any waiting list, any procedures designed to delay the consideration of applications for enrollment, or similar limitation with respect to enrollment) for individuals described in subsection (l)(1) who are eligible for medical assistance under the State plan or waiver under subsection (a)(10)(A)(ii)(IX) that are more restrictive than the eligibility standards, methodologies, or procedures, respectively, for such individuals under such plan or waiver that are in effect on the date of the enactment of this subsection; or(2)provides medical assistance to individuals described in subsection (l)(1) who are eligible for medical assistance under such plan or waiver under subsection (a)(10)(A)(ii)(IX) at a level that is less than the level at which the State provides such assistance to such individuals under such plan or waiver on the date of the enactment of this subsection..(2)CHIPSection 2112 of the Social Security Act (42 U.S.C. 1397ll), as amended by subsection (b), is further amended by adding at the end the following subsection:(g)Maintenance of effortFor calendar quarters beginning on or after January 1, 2021, and before January 1, 2024, the enhanced Federal medical assistance percentage otherwise determined for a State for the quarter under section 2105(b) shall be reduced by 0.5 percentage points if the State—(1)has in effect under such plan eligibility standards, methodologies, or procedures (including any enrollment cap or other numerical limitation on enrollment, any waiting list, any procedures designed to delay the consideration of applications for enrollment, or similar limitation with respect to enrollment) for targeted low-income pregnant women that are more restrictive than the eligibility standards, methodologies, or procedures, respectively, under such plan that are in effect on the date of the enactment of this subsection; or(2)provides pregnancy-related assistance to targeted low-income pregnant women under such plan at a level that is less than the level at which the State provides such assistance to such women under such plan on the date of the enactment of this subsection..(e)Effective dateThe amendments made by subsections (a) through (d) shall take effect January 1, 2021, without regard to whether final regulations to carry out such amendments have been promulgated as of such date. 9002.Community engagement in maternal mortality review committees(a)In generalSection 317K of the Public Health Service Act (42 U.S.C. 247b–12) is amended—(1)in subsection (d), by adding at the end the following:(9)Grants to promote representative community engagement in maternal mortality review committees(A)In generalThe Secretary, using funds made available pursuant to subparagraph (C), may provide assistance to an applicable maternal mortality review committee of a State, Indian tribe, tribal organization, or urban Indian organization, for purposes of—(i)selecting for inclusion in the membership of such a committee community members from the State, Indian tribe, tribal organization, or urban Indian organization, and, in making such selections, prioritizing community members who can increase the diversity of the committee’s membership with respect to race and ethnicity, location, and professional background, including members with non-clinical experiences; (ii)to the extent applicable, addressing barriers to maternal mortality review committee participation for community members, including required training, transportation barriers, compensation, and other supports as may be necessary;(iii)establishing initiatives to conduct outreach and community engagement efforts within communities throughout the State or Indian Tribe to seek input from community members on the work of such maternal mortality review committee, with a particular focus on outreach to women of color; and(iv)releasing public reports assessing—(I)the pregnancy-related death and pregnancy-associated death review processes of the maternal mortality review committee, with a particular focus on the maternal mortality review committee’s sensitivity to the unique circumstances of women of color who have suffered pregnancy-related deaths; and(II)the impact of the use of funds made available under subparagraph (C) on increasing the diversity of the maternal mortality review committee membership and promoting community engagement efforts throughout the State or Indian tribe.(B)Technical assistanceThe Secretary shall provide (either directly through the Department of Health and Human Services or by contract) technical assistance to any maternal mortality review committee receiving a grant under this paragraph on best practices for increasing the diversity of the maternal mortality review committee’s membership and for conducting effective community engagement throughout the State or Indian tribe.(C)AppropriationsIn addition to any funds made available under subsections (g) and (h)(1), to carry out this paragraph, there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $10,000,000 for each of fiscal years 2021 through 2025.; and(2)in subsection (e)—(A)in paragraph (2), by striking and at the end;(B)in paragraph (3)(B), by striking the period and inserting ; and; and(C)by adding at the end the following:(4)the term urban Indian organization has the meaning given the term in section 4 of the Indian Health Care Improvement Act..(b)Reservation of fundsSection 317K(f) of the Public Health Service Act (42 U.S.C. 247b–12(f)) is amended by adding at the end the following: Of the amount made available under this subsection for fiscal year 2021 and any subsequent fiscal year, not less than $3,000,000 shall be reserved for grants to Indian tribes, tribal organizations, or urban Indian organizations..9003.Increased maternal levels of care in communities of colorSection 317K of the Public Health Service Act (42 U.S.C. 247b–12), as amended by section 9002, is further amended—(1) by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; (2)by inserting after subsection (d) the following: (e)Levels of maternal and neonatal care(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall establish or continue in effect a program to award competitive grants to eligible entities to assist with the classification of birthing facilities based on the level of risk-appropriate maternal and neonatal care such entities can provide in order to strategically improve maternal and infant care delivery and health outcomes.(2)Use of fundsAn eligible entity receiving a grant under this subsection shall use such funds to—(A)coordinate an assessment of the risk-appropriate maternal and neonatal care of a State, jurisdiction, or region, based on the most recent guidelines and policy statements issued by the professional associations representing relevant clinical specialties, including obstetrics and gynecology and pediatrics; and(B)work with relevant stakeholders, such as hospitals, hospital associations, perinatal quality collaboratives, members of the communities most affected by racial, ethnic, and geographic maternal health inequities, maternal mortality review committees, and maternal and neonatal health care providers and community-based birth workers to review the findings of the assessment made of activities carried out under subparagraph (A); and(C)implement changes, as appropriate, based on identified gaps in perinatal services and differences in maternal and neonatal outcomes in the State, jurisdiction, or region for which such an assessment was conducted to support the provision of risk-appropriate care, including building up capacity as needed in communities experiencing high rates of maternal mortality and severe maternal morbidity and communities of color.(3)Eligible entitiesTo be eligible for a grant under this subsection, a State health department, Indian tribe, or other organization serving Indian tribes, such as a tribal health department or other organization fulfilling similar functions for the Indian tribe, shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(4)PeriodA grant awarded under this subsection shall be made for a period of 3 years. Any supplemental award made to a grantee under this subsection may be made for a period of less than 3 years.(5)Report to CongressNot later than January 1, 2023, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, and make publicly available, a report concerning the impact of the programs established or continued under this subsection.; and(3)by adding at the end the following:(h)Additional funding(1)Appropriations for maternal mortality review committeesIn addition to any funds made available under subsection (g) or subsection (d)(9)(C), to carry out subsection (d), there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $30,000,000 for each of fiscal years 2021 through 2025. (2)Appropriations for increasing maternal levels of careIn addition to any funds made available under subsection (g), to carry out this section, there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $30,000,000 for each of fiscal years 2021 through 2025.. 9004.Reporting on pregnancy-related and pregnancy-associated deaths and complications(a)In generalThe Secretary of Health and Human Services shall encourage each State to voluntarily submit to the Secretary annual reports containing the findings of the maternal mortality review committee of the State with respect to each maternal death in the State that the committee reviewed during the applicable year.(b)Maternal and infant healthThe Director of the Centers for Disease Control and Prevention shall—(1)update the Pregnancy Mortality Surveillance System or develop a separate system so that such system is capable of including data obtained from State maternal mortality review committees; and(2)provide technical assistance to States in reviewing cases of pregnancy-related complications and pregnancy-associated complications, including assistance with disaggregating data based on race, ethnicity, and other protected classes.9005.Respectful maternity care compliance program(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall award grants to accredited hospitals, health systems, and other maternity care delivery settings to establish within one or more hospitals or other birth settings a respectful maternity care compliance office.(b)Office requirementsA respectful maternity care compliance office funded through a grant under this section shall—(1)institutionalize mechanisms to allow patients receiving maternity care services, the families of such patients, or doulas or other perinatal workers supporting such patients to report instances of disrespect or evidence of bias on the basis of race, ethnicity, or another protected class;(2)institutionalize response mechanisms through which representatives of the office can directly follow up with the patient, if possible, and the reporter in a timely manner;(3)prepare and make publicly available a hospital- or health system-wide strategy to reduce bias on the basis of race, ethnicity, or another protected class in the delivery of maternity care that includes—(A)information on the training programs to reduce and prevent bias, racism, and discrimination on the basis of race, ethnicity, or another protected class for all employees in maternity care settings; and(B)the development of methods to routinely assess the extent to which bias, racism, or discrimination on the basis of race, ethnicity, or another protected class are present in the delivery of maternity care to patients; and(4)provide annual reports to the Secretary with information about each case reported to the compliance office over the course of the year containing such information as the Secretary may require, such as—(A)de-identified demographic information on the patient in the case, such as race, ethnicity, sex (including sexual orientation and gender identity), and primary language;(B)the content of the report from the patient or the family of the patient to the compliance office; and(C)the response from the compliance office.(c)Secretary requirements(1)ProcessesNot later than 180 days after the date of enactment of this Act, the Secretary shall establish processes for—(A)disseminating best practices for establishing and implementing a respectful maternity care compliance office within a hospital or other birth setting;(B)promoting coordination and collaboration between hospitals, health systems, and other maternity care delivery settings on the establishment and implementation of respectful maternity care compliance offices; and(C)evaluating the effectiveness of respectful maternity care compliance offices on maternal health outcomes and patient and family experiences, especially for women of color and their families.(2)Study(A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary, through a contract with an independent research organization, shall conduct a study on strategies to address disrespect or bias on the basis of race, ethnicity, or another protected class in the delivery of maternity care services.(B)Components of studyThe study under subparagraph (A) shall include the following:(i)An assessment of the reports submitted to the Secretary from the respectful maternity care compliance offices pursuant to subsection (b)(4).(ii)Based on the assessment under clause (i), recommendations for potential accountability mechanisms related to cases of disrespect or bias on the basis of race, ethnicity, or another protected class in the delivery of maternity care services at hospitals and other birth settings, taking into consideration medical and non-medical factors that contribute to adverse patient experiences and maternal health outcomes.(C)ReportThe Secretary shall submit to Congress and make publicly available a report on the results of the study under this paragraph.(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $10,000,000 for each of fiscal years 2021 through 2025.9006.Bias training for all employees in maternity care settingsPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding at the end the following new section: 742.Training for all employees in maternity care settings(a)GrantsThe Secretary shall award grants to eligible entities for the purposes of carrying out programs to reduce and prevent bias, racism, and discrimination in maternity care settings.(b)Special considerationIn awarding grants under subsection (a), the Secretary shall give special consideration to applications for programs that would—(1)apply to all birthing professionals and any employees who interact with pregnant and postpartum women in the provider setting, including front desk employees, sonographers, schedulers, health care professionals, hospital or health system administrators, and security staff;(2)emphasize periodic, as opposed to one-time, trainings for all birthing professionals and employees described in paragraph (1);(3)address implicit bias and explicit bias;(4)be delivered in ongoing education settings for providers maintaining their licenses, with a preference for trainings that provide continuing education units and continuing medical education;(5)include trauma-informed care best practices and an emphasis on shared decision-making between providers and patients;(6)include a service-learning component that sends providers to work in underserved communities to better understand patients’ lived experiences;(7)be delivered in undergraduate programs that funnel into medical schools, such as biology and pre-medicine majors;(8)be delivered at local agencies (as defined in section 17(b) of the Child Nutrition Act of 1966) that provide benefits or services under the special supplemental nutrition program for women, infants, and children established by that section;(9)integrate bias training in obstetric emergency simulation trainings;(10)offer training to all maternity care providers on the value of racially, ethnically, and professionally diverse maternity care teams to provide culturally sensitive care, including community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators; or(11)be based on one or more programs designed by a historically Black college or university.(c)ApplicationTo seek a grant under subsection (a), an entity shall submit an application at such time, in such manner, and containing such information as the Secretary may require.(d)ReportingEach recipient of a grant under this section shall annually submit to the Secretary a report on the status of activities conducted using the grant, including, as applicable, a description of the impact of training provided through the grant on patient outcomes and patient experience for women of color and their families.(e)Best practicesBased on the annual reports submitted pursuant to subsection (d), the Secretary—(1)shall produce an annual report on the findings resulting from programs funded through this section including findings related to effectiveness of such trainings on improving patient outcomes and patient experience;(2)shall disseminate such report to all recipients of grants under this section and to the public; and(3)may include in such report findings on best practices for improving patient outcomes and patient experience for women of color and their families in maternity care settings.(f)DefinitionIn this section the term postpartum means the 1-year period beginning on the last day of a woman’s pregnancy. (g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $15,000,000 for each of fiscal years 2021 through 2025..9007.Study on reducing and preventing bias, racism, and discrimination in maternity care settings(a)In generalThe Secretary of Health and Human Services shall seek to enter into an agreement, not later than 90 days after the date of enactment of this Act, with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies agree to—(1)conduct a study on the design and implementation of programs to reduce and prevent bias, racism, and discrimination in maternity care settings; and(2)not later than 2 years after the date of enactment of this Act, complete the study and transmit a report on the results of the study to Congress.(b)Possible topicsThe agreement entered into pursuant to subsection (a) may provide for the study of any of the following:(1)The development of a scorecard for programs designed to reduce and prevent bias, racism, and discrimination in maternity care settings to assess the effectiveness of such programs in improving patient outcomes and patient experience for women of color and their families.(2)Determination of the types of training to reduce and prevent bias, racism, and discrimination in maternity care settings that are demonstrated to improve patient outcomes or patient experience for women of color and their families.(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $5,000,000 for fiscal year 2021.9008.Maternal Health Research NetworkSubpart 7 of part C of title IV of the Public Health Service Act (42 U.S.C. 285g et seq.) is amended by adding at the end the following: 452H.Maternal Health Research Network(a)EstablishmentThe Secretary, acting through the Director of NIH, shall establish a National Maternal Health Research Network (referred to in this section as the Network), to more effectively support innovative research to reduce maternal mortality and promote maternal health.(b)ActivitiesThe Secretary, acting through the Network, may carry out activities to support mechanistic, translational, clinical, behavioral, or epidemiologic research, as well as community-informed research on structural risk factors to address unmet maternal health research needs specific to the underlying causes of maternal mortality and severe maternal morbidity and their treatment. Such activities should be focused on optimizing improved diagnostics and clinical treatments, improving health outcomes, and reducing inequities. Such activities should include studies focused on racial disparities and disproportionate maternal mortality and severe maternal morbidity affecting communities of color.(c)Existing networksIn carrying out this section, the Secretary may utilize or coordinate with the Maternal Fetal Medicine Units Network and the Obstetric-Fetal Pharmacology Research Centers Network.(d)Use of fundsAmounts appropriated to carry out this section may be used to support the Network for activities related to maternal mortality or severe maternal morbidity that lead to potential therapies or clinical practices that will improve maternal health outcomes and reduce inequities. Amounts provided to such Network shall be used to supplement, and not supplant, other funding provided to such Network for such activities.(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $100,000,000 for each of fiscal years 2021 through 2025..9009.Innovation in maternity care to close racial and ethnic maternal health disparities in mental health and substance use disorder treatment grantsPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following: 399V–7.Innovation in maternity care to close racial and ethnic maternal health disparities in mental health and substance use disorder treatment grants(a)In generalThe Secretary shall award grants to eligible entities to establish, implement, evaluate, or expand innovative models in maternity care that are designed to improve access to mental health and substance use disorder treatment.(b)Use of fundsAn eligible entity receiving a grant under this section may use the grant to establish, implement, evaluate, or expand innovative models described in subsection (a) including—(1)collaborative maternity care models to improve maternal mental health, treat maternal substance use disorders, and reduce maternal mortality and severe maternal morbidity, especially for women of color;(2)evidence-based programming at clinics that—(A)provide wraparound services for women with substance use disorders in the prenatal and postpartum periods that may include multidisciplinary staff, access to all evidence-based medication-assisted treatment, psychotherapy, contingency management, and recovery supports; or(B)make referrals for any such services that are not provided within the clinic;(3)evidence-based programs at freestanding birth centers that provide culturally sensitive maternal mental and behavioral health care education, treatments, and services, and other wraparound supports for women throughout the prenatal and postpartum period; and(4)the development and implementation of evidence-based programs, including toll-free telephone hotlines, that connect maternity care providers with women’s mental health clinicians to provide maternity care providers with guidance on addressing maternal mental and behavioral health conditions identified in patients.(c)Special considerationIn awarding grants under this section, the Secretary shall give special consideration to applications for models that will—(1)operate in—(A)areas experiencing high rates of maternal mortality;(B)areas with severe maternal morbidity;(C)communities of color; or(D)health professional shortage areas designated under section 332;(2)be led by women of color or women from communities experiencing high rates of maternal mortality or severe maternal morbidity; or(3)be implemented with a culturally sensitive approach that is focused on improving outcomes for women of color or women from communities experiencing high rates of maternal mortality or severe maternal morbidity.(d)EvaluationAs a condition on receipt of a grant under this section, an eligible entity shall agree to provide annual evaluations of the activities funded through the grant to the Secretary. Such evaluations may address—(1)the effects of such activities on maternal health outcomes and subjective assessments of patient and family experiences, especially for women of color or women from communities experiencing high rates of maternal mortality or severe maternal morbidity; and(2)the cost-effectiveness of such activities.(e)DefinitionsIn this section:(1)The term eligible entity means any public or private entity.(2)The term collaborative maternity care means an integrated care model that includes the delivery of maternal mental and behavioral health care services in primary clinics or other care settings familiar to pregnant and postpartum patients.(3)The term freestanding birth center has the meaning given that term under section 1905(l)(3)(B) of the Social Security Act.(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $100,000,000 for each of fiscal years 2021 through 2025..9010.Grants to grow and diversify the perinatal workforceTitle VII of the Public Health Service Act (42 U.S.C. 292 et seq.) is amended by inserting after section 757 (42 U.S.C. 294f) the following: 758.Perinatal workforce grants(a)In generalThe Secretary may award grants to institutions of higher education to establish or expand programs described in subsection (b) to grow and diversify the perinatal workforce.(b)Use of fundsRecipients of grants under this section shall use the grants to grow and diversify the perinatal workforce by—(1)establishing programs that provide education and training to individuals seeking appropriate licensing or certification as—(A)physician assistants or nurse practitioners who will complete clinical training in the field of maternal and perinatal health; and(B)other perinatal health workers such as community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators; and(2)expanding the capacity of existing programs described in paragraph (1), for the purposes of increasing the number of students enrolled in such programs, including by awarding scholarships for students.(c)PrioritizationIn awarding grants under this section, the Secretary shall give priority to any institution of higher education that—(1)has demonstrated a commitment to recruiting and retaining students from communities of color, particularly from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity including communities of color;(2)has developed a strategy to recruit into, and retain, a diverse pool of students the perinatal workforce program supported by funds received through the grant, particularly from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity, including communities of color;(3)has developed a strategy to recruit and retain students who plan to practice in a health professional shortage area (as defined in section 332) or medically underserved community (as defined in section 799B);(4)has developed a strategy to recruit and retain students who plan to practice in an area with significant racial and ethnic disparities in maternal health outcomes, including communities of color; and(5)includes in the standard curriculum for all students within the perinatal workforce program a bias, racism, or discrimination training program that includes training on explicit and implicit bias.(d)ReportingAs a condition on receipt of a grant under this section for a perinatal workforce pro­gram, an institution of higher education shall agree to submit to the Secretary an annual report on the activities conducted through the grant, including—(1)the number and demographics of students participating in the program;(2)the extent to which students in the program are entering careers in—(A)health professional shortage areas (as defined in section 332) or medically underserved community (as defined in section 799B); and(B)areas with significant racial and ethnic disparities in maternal health outcomes including communities of color; and(3)whether the institution has included in the standard curriculum for all students a bias, racism, or discrimination training program that includes explicit and implicit bias, and if so, the effectiveness of such training program.(e)Period of grantsThe period of a grant under this section shall be up to 5 years.(f)ApplicationAn entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including any information required for consideration for priority under subsection (c).(g)Technical assistanceThe Secretary shall provide, directly or by contract, technical assistance to institutions of higher education seeking or receiving a grant under this section on the development, use, evaluation, and post-grant period sustainability of the perinatal workforce programs or schools proposed to be, or being, established or expanded through the grant.(h)Report by SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, and post on the internet website of the Department of Health and Human Services, a report on the effectiveness of the grant program under this section at—(1)recruiting and retaining students from communities experiencing high rates of maternal mortality and severe maternal morbidity and communities of color;(2)increasing the number of physician assistants or nurse practitioners who will complete clinical training in the field of maternal and perinatal health, and other perinatal health workers, from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity and communities of color;(3)increasing the number of physician assistants or nurse practitioners who will complete clinical training in the field of maternal and perinatal health, and other perinatal health workers, working in health professional shortage areas (as defined in section 332) or medically underserved community (as defined in section 799B); and(4)increasing the number of physician assistants or nurse practitioners who will complete clinical training in the field of maternal and perinatal health, and other perinatal health workers, working in areas with significant racial and ethnic disparities in maternal health outcomes and communities of color.(i)Authorization of appropriationsIn order to carry out this section, there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $30,000,000 for each of fiscal years 2021 through 2025..9011.Grants to grow and diversify the doula workforceTitle VII of the Public Health Service Act (42 U.S.C. 292 et seq.) is amended by inserting after section 758 (42 U.S.C. 294f) the following: 758A.Doula workforce grants(a)In generalThe Secretary may award grants to entities to establish or expand programs described in subsection (b) to grow and diversify the doula workforce.(b)Use of fundsRecipients of grants under this section shall use the grants to grow and diversify the doula workforce by—(1)establishing programs that provide education and training to individuals seeking appropriate training or certification as doulas; and(2)expanding the capacity of existing programs described in paragraph (1), for the purposes of increasing the number of students enrolled in such programs, including by awarding scholarships for students.(c)PrioritizationIn awarding grants under this section, the Secretary shall give priority to any entity that—(1)has demonstrated a commitment to recruiting and retaining students from underserved communities, particularly from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity including communities of color;(2)has developed a strategy to recruit into, and retain, a diverse pool of students the doula workforce program, particularly from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity including communities of color;(3)has developed a strategy to recruit and retain students who plan to practice in a health professional shortage area (as defined in section 332) or medically underserved community (as defined in section 799B);(4)has developed a strategy to recruit and retain students who plan to practice in an area with significant racial and ethnic disparities in maternal health outcomes including communities of color; and(5)includes in the standard curriculum for all students a bias, racism, or discrimination training program that includes training on explicit and implicit bias.(d)ReportingAs a condition on receipt of a grant under this section for a doula workforce program, an entity shall agree to submit to the Secretary an annual report on the activities conducted through the grant, including—(1)the number and demographics of students participating in the program or school;(2)the extent to which students in the program or school are entering careers in—(A)health professional shortage areas (as defined in section 332) or medically underserved community (as defined in section 799B); and(B)areas with significant racial and ethnic disparities in maternal health outcomes including communities of color; and(3)whether the program or school has included in the standard curriculum for all students a bias, racism, or discrimination training program that includes explicit and implicit bias, and if so, the effectiveness of such training program.(e)Period of grantsThe period of a grant under this section shall be up to 5 years.(f)ApplicationTo seek a grant under this section, an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including any information necessary for prioritization under subsection (c).(g)Technical assistanceThe Secretary shall provide, directly or by contract, technical assistance to institutions of higher education seeking or receiving a grant under this section on the development, use, evaluation, and post-grant period sustainability of the doula workforce programs proposed to be, or being, established or expanded through the grant.(h)Report by secretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, and post on the internet website of the Department of Health and Human Services, a report on the effectiveness of the grant program under this section at—(1)recruiting student from communities experiencing high rates of maternal mortality and severe maternal morbidity and communities of color;(2)increasing the number of doulas from demographic groups experiencing high rates of maternal mortality and severe maternal morbidity and communities of color;(3)increasing the number of doulas working in health professional shortage areas (as defined in section 332) or medically underserved community (as defined in section 799B); and(4)increasing the number of doulas working in areas with significant racial and ethnic disparities in maternal health outcomes and communities of color.(i)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $20,000,000 for each of fiscal years 2021 through 2025..9012.Grants to State, local, and tribal public health departments addressing social determinants of health for pregnant and postpartum women(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall award grants to State, local, and Tribal public health departments to address social determinants of maternal health in order to reduce or eliminate racial and ethnic disparities in maternal health outcomes.(b)Use of fundsA public health department receiving a grant under this section may use funds received through the grant to—(1)build capacity and hire staff to coordinate efforts of the public health department to address social determinants of maternal health;(2)develop, and provide for distribution of, resource lists of available social services for women in the prenatal and postpartum periods, which social services may include—(A)transportation vouchers;(B)housing supports;(C)child care access;(D)healthy food access;(E)nutrition counseling;(F)lactation supports;(G)lead testing and abatement;(H)clean water;(I)infant formula;(J)maternal mental and behavioral health care services;(K)wellness and stress management programs; and(L)other social services as determined by the public health department;(3)in consultation with local stakeholders, establish or designate a one-stop resource center that provides coordinated social services in a single location for women in the prenatal or postpartum period; or(4)directly address specific social determinant needs for the community that are related to maternal health as identified by the public health department, such as—(A)transportation;(B)housing;(C)child care;(D)healthy foods;(E)infant formula;(F)nutrition counseling;(G)lactation supports;(H)lead testing and abatement;(I)air and water quality;(J)wellness and stress management programs; and(K)other social determinants as determined by the public health department.(c)Special considerationIn awarding grants under subsection (a), the Secretary shall give special consideration to State, local, and Tribal public health departments that—(1)propose to use the grants to reduce or end racial and ethnic disparities in maternal mortality and severe maternal morbidity rates; and(2)operate in—(A)areas with high rates of maternal mortality and severe maternal morbidity; or(B)areas with high rates of significant racial and ethnic disparities in maternal mortality and severe maternal morbidity rates; or(C)communities of color.(d)Guidance on strategiesIn carrying out this section, the Secretary shall provide guidance to grantees on strategies for long-term viability of programs funded through this section after such funding ends.(e)Reporting(1)By granteesAs a condition on receipt of a grant under this section, a grantee shall agree to—(A)evaluate the activities funded through the grant with respect to—(i)maternal health outcomes with a specific focus on racial and ethnic disparities;(ii)the subjective assessment of such activities by the beneficiaries of such activities, including mothers and their families; and(iii)cost effectiveness and return on investment; and(B)not later than 180 days after the end of the period of the grant, submit a report on the results of such evaluation to the Secretary.(2)By SecretaryNot later than the end of fiscal year 2026, the Secretary shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives—(A)summarizing the evaluations submitted under paragraph (1); and(B)making recommendations for improving maternal health and reducing or eliminating racial and ethnic disparities in maternal health outcomes, based on the results of grants under this section.(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $50,000,000 for each of fiscal years 2021 through 2025. X10–20–30 anti-poverty initiative and hiring and contracting opportunitiesA10–20–30 anti-Poverty initiative10101.DefinitionsIn this subtitle:(1)Development programThe term development program means any of the following programs, offices, or appropriations accounts:(A)Any program administered by the Office of Rural Development of the Department of Agriculture.(B)The Appalachian Regional Commission established by section 14301(a) of title 40, United States Code.(C)Department of Commerce, Economic Development Administration, Economic Development Assistance Programs.(D)The Delta Regional Authority established by section 382B(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa–1(a)(1)).(E)The Denali Commission established by section 303(a) of the Denali Commission Act of 1998 (42 U.S.C. 3121 note; 112 Stat. 2681–637).(F)Any training or employment services program administered by the Employment and Training Administration of the Department of Labor.(G)Department of Health and Human Services, Health Resources and Services Administration.(H)Environmental Protection Agency, State and Tribal Assistance Grants.(I)Department of Commerce, National Institute of Standards and Technology, Construction.(J)Any program under the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11101 et seq.).(K)A victim services program for victims of trafficking, as authorized by section 107(b)(2) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(2)).(L)Any program authorized under the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164; 119 Stat. 3558).(M)The Paul Coverdell Forensic Sciences Improvement Grants program under part BB of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10561 et seq.).(N)DNA-related and forensic programs and activities grants under part X of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10511 et seq.).(O)The grant program for community-based sexual assault response reform grants under part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.).(P)The court-appointed special advocate program under section 217 of the Crime Control Act of 1990 (34 U.S.C. 20323).(Q)A program under subtitle C of title II of the Second Chance Act of 2007 (34 U.S.C. 60541 et seq.).(R)The Comprehensive Opioid Abuse Grant Program under part LL of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10701 et seq.).(S)A grant under section 220531 of title 36, United States Code.(T)Department of Transportation, Office of the Secretary, Nationally Significant Freight and Highway Projects.(U)Department of Transportation, Office of the Secretary, National Infrastructure Investments.(V)Department of Transportation, Federal Transit Administration, Bus and Bus Facilities Infrastructure Investment Program.(W)Department of Transportation, Federal Transit Administration, Capital Investment Grants Program.(X)Any program of the Department of the Treasury relating to Community Development Financial Institutions (within the meaning of section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702)).(Y)The Southeast Crescent Regional Commission established by section 15301(a)(1) of title 40, United States Code.(Z)The Southwest Border Regional Commission established by section 15301(a)(2) of title 40, United States Code.(AA)The Northern Border Regional Commission established by section 15301(a)(3) of title 40, United States Code.(BB)The Northern Great Plains Regional Authority established by section 383B(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009bb–1(a)(1)).(CC)The fair housing initiatives program under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a).(DD)A grant under section 4611 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7261).(2)Persistent poverty countyThe term persistent poverty county means any county with a poverty rate of not less than 20 percent, as determined in each of the 1990 and 2000 decennial censuses, and in the Small Area Income and Poverty Estimates of the Bureau of the Census for the most recent year for which the estimates are available.(3)High-poverty areaThe term high-poverty area means a census tract with a poverty rate of not less than 20 percent during the 5-year period ending on the date of enactment of this Act.10102.10–20–30 formula for persistent poverty countiesNotwithstanding any other provision of law, the entity responsible for administering a development program shall use not less than 10 percent of the amounts made available in any appropriations Act for the program for each of fiscal years 2021 through 2030 in persistent poverty counties, if the entity is otherwise authorized to do so.10103.Targeting high-poverty census tracts(a)In generalNotwithstanding any other provision of law, the entity responsible for administering a development program shall use not less than the percentage described in subsection (b) of the amounts made available in any appropriations Act for the program for each of fiscal years 2021 through 2030 for projects based in or providing direct benefits to high-poverty areas, if the entity is otherwise authorized to do so.(b)Percentage describedThe percentage referred to in subsection (a), with respect to a development program, is the percentage equal to the sum obtained by adding—(1)the average percentage of Federal assistance awarded under the program in the 3-fiscal year period ending on the date of enactment of this Act that were used for projects based in or providing direct benefits to high-poverty areas; and(2)5 percent of the average total Federal assistance awarded under the program during the period referred to in paragraph (1).10104.Failure to target fundsIf the entity responsible for administering a development program does not comply with section 10103 with respect to the development program for a fiscal year, the entity shall submit to Congress a report that describes how the entity plans to do so for the next fiscal year.10105.Report to CongressNot later than 180 days after the end of each fiscal year, the entity responsible for administering each development program shall submit to Congress a progress report on the implementation of this title with respect to the development program.BHiring opportunities10211.Local hiring initiative for construction jobs(a)EstablishmentNotwithstanding section 112 of title 23, United States Code, section 200.319(b) of title 2, Code of Federal Regulations (or successor regulations), section 635.117(b) of title 23, Code of Federal Regulations (or successor regulations), and similar bidding requirements under title 49, United States Code, recipients of Federal assistance under title 23 or 49, United States Code, may use geographic hiring preferences (including local hiring preferences) pertaining to the use of labor for construction on a federally assisted project, consistent with the policies and procedures of the recipient.(b)Workforce diversityFor purposes of subsection (a), the Secretary of Transportation shall amend existing regulations or issue new regulations, as applicable, to establish a policy that, to the maximum extent practicable—(1)ensures the use of pre-apprenticeship programs that—(A)are designed to prepare to enter registered apprenticeship programs—(i)individuals with a barrier to employment (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), including ex-offenders and individuals with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); and(ii)individuals that represent populations that are traditionally underrepresented in the infrastructure workforce, such as women and racial and ethnic minorities; and (B)have written agreements with sponsors of not less than 1 registered apprenticeship program that will enable participants who successfully complete the apprenticeship readiness program to enter into the registered apprenticeship program if—(i)an enrollment opportunity is available; and (ii)the participant meets the qualifications of the program;(2)ensures the use of registered apprenticeship programs that have written agreements with pre-apprenticeship programs described in paragraph (1); and(3)encourages the entity using the geographic hiring preferences to establish outreach and support programs, in coordination with labor organizations, that increase diversity within the workforce, including expanded participation from—(A)individuals with a barrier to employment (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), including ex-offenders and individuals with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); and(B)individuals that represent populations that are traditionally underrepresented in the infrastructure workforce, such as women and racial and ethnic minorities.(c)ReportNot later than 2 years after the date of enactment of this Act and every 2 years thereafter, the Secretary of Transportation shall submit to the Committees on Environment and Public Works, Commerce, Science, and Transportation, and Banking, Housing, and Urban Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the administration of this section, including—(1)the number, types, and locations of projects that have used geographic hiring preferences pursuant to this section; (2)an assessment of whether implementation of this section has served the intended purpose of this section, including by creating jobs or providing other benefits; and (3)any recommendations for modifications to this section and the implementation of this section. XIRaising the minimum wage and strengthening overtime rightsARaise the Wage Act11111.Short titleThis subtitle may be cited as the Raise the Wage Act.11112.Minimum wage increases(a)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows:(1)except as otherwise provided in this section, not less than—(A)$8.55 an hour, beginning on the effective date under section 11117 of the Raise the Wage Act;(B)$9.85 an hour, beginning 1 year after such effective date;(C)$11.15 an hour, beginning 2 years after such effective date;(D)$12.45 an hour, beginning 3 years after such effective date;(E)$13.75 an hour, beginning 4 years after such effective date;(F)$15.00 an hour, beginning 5 years after such effective date; and(G)beginning on the date that is 6 years after such effective date, and annually thereafter, the amount determined by the Secretary under subsection (h);.(b)Determination based on increase in the median hourly wage of all employeesSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:(h)(1)Not later than each date that is 90 days before a new minimum wage determined under subsection (a)(1)(G) is to take effect, the Secretary shall determine the minimum wage to be in effect under this subsection for each period described in subsection (a)(1)(G). The wage determined under this subsection for a year shall be—(A)not less than the amount in effect under subsection (a)(1) on the date of such determination;(B)increased from such amount by the annual percentage increase, if any, in the median hourly wage of all employees as determined by the Bureau of Labor Statistics; and(C)rounded up to the nearest multiple of $0.05.(2)In calculating the annual percentage increase in the median hourly wage of all employees for purposes of paragraph (1)(B), the Secretary, through the Bureau of Labor Statistics, shall compile data on the hourly wages of all employees to determine such a median hourly wage and compare such median hourly wage for the most recent year for which data are available with the median hourly wage determined for the preceding year..11113.Tipped employees(a)Base minimum wage for tipped employees and tips retained by employeesSection 3(m)(2)(A)(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)(i)) is amended to read as follows:(i)the cash wage paid such employee, which for purposes of such determination shall be not less than—(I)for the 1-year period beginning on the effective date under section 11117 of the Raise the Wage Act, $3.60 an hour;(II)for each succeeding 1-year period until the hourly wage under this clause equals the wage in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this clause for the preceding year, increased by the lesser of—(aa)$1.50; or(bb)the amount necessary for the wage in effect under this clause to equal the wage in effect under section 6(a)(1) for such period, rounded up to the nearest multiple of $0.05; and(III)for each succeeding 1-year period after the increase made pursuant to subclause (II), the minimum wage in effect under section 6(a)(1); and.(b)Tips retained by employeesSection 3(m)(2)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)) is amended—(1)in the second sentence of the matter following clause (ii), by striking of this subsection, and all tips received by such employee have been retained by the employee and inserting of this subsection. Any employee shall have the right to retain any tips received by such employee; and(2)by adding at the end the following: An employer shall inform each employee of the right and exception provided under the preceding sentence..(c)Scheduled repeal of separate minimum wage for tipped employees(1)Tipped employeesSection 3(m)(2)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)), as amended by subsections (a) and (b), is further amended by striking the sentence beginning with In determining the wage an employer is required to pay a tipped employee, and all that follows through of this subsection. and inserting The wage required to be paid to a tipped employee shall be the wage set forth in section 6(a)(1)..(2)Publication of noticeSubsection (i) of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by section 11115, is further amended by striking or in accordance with subclause (II) or (III) of section 3(m)(2)(A)(i).(3)Effective dateThe amendments made by paragraphs (1) and (2) shall take effect on the date that is one day after the date on which the hourly wage under subclause (III) of section 3(m)(2)(A)(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)(i)), as amended by subsection (a), takes effect.11114.Newly hired employees who are less than 20 years old(a)Base minimum wage for newly hired employees who are less than 20 years oldSection 6(g)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)(1)) is amended by striking a wage which is not less than $4.25 an hour. and inserting the following:a wage at a rate that is not less than—(A)for the 1-year period beginning on the effective date under section 11117 of the Raise the Wage Act, $5.50 an hour;(B)for each succeeding 1-year period until the hourly wage under this paragraph equals the wage in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this paragraph for the preceding year, increased by the lesser of—(i)$1.25; or(ii)the amount necessary for the wage in effect under this paragraph to equal the wage in effect under section 6(a)(1) for such period, rounded up to the nearest multiple of $0.05; and(C)for each succeeding 1-year period after the increase made pursuant to subparagraph (B)(ii), the minimum wage in effect under section 6(a)(1)..(b)Scheduled repeal of separate minimum wage for newly hired employees who are less than 20 years old(1)In generalSection 6(g)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)(1)), as amended by subsection (a), shall be repealed.(2)Publication of noticeSubsection (i) of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by section 11113(c)(2), is further amended by striking or subparagraph (B) or (C) of subsection (g)(1),.(3)Effective dateThe repeal and amendment made by paragraphs (1) and (2), respectively, shall take effect on the date that is one day after the date on which the hourly wage under subparagraph (C) of section 6(g)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)(1)), as amended by subsection (a), takes effect.11115.Publication of noticeSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by the preceding sections, is further amended by adding at the end the following:(i)Not later than 60 days prior to the effective date of any increase in the required wage determined under subsection (a)(1) or subparagraph (B) or (C) of subsection (g)(1), or in accordance with subclause (II) or (III) of section 3(m)(2)(A)(i) or section 14(c)(1)(A), the Secretary shall publish in the Federal Register and on the website of the Department of Labor a notice announcing each increase in such required wage..11116.Promoting economic self-sufficiency for individuals with disabilities(a)Wages(1)Transition to fair wages for individuals with disabilitiesSubparagraph (A) of section 14(c)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)(1)) is amended to read as follows:(A)at a rate that equals, or exceeds, for each year, the greater of—(i)(I)$4.25 an hour, beginning 1 year after the date the wage rate specified in section 6(a)(1)(A) takes effect;(II)$6.40 an hour, beginning 2 years after such date;(III)$8.55 an hour, beginning 3 years after such date;(IV)$10.70 an hour, beginning 4 years after such date;(V)$12.85 an hour, beginning 5 years after such date; and(VI)the wage rate in effect under section 6(a)(1), on the date that is 6 years after the date the wage specified in section 6(a)(1)(A) takes effect; or(ii)if applicable, the wage rate in effect on the day before the date of enactment of the Raise the Wage Act for the employment, under a special certificate issued under this paragraph, of the individual for whom the wage rate is being determined under this subparagraph,.(2)Prohibition on new special certificates; sunsetSection 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)) (as amended by paragraph (1)) is further amended by adding at the end the following:(6)Prohibition on new special certificatesNotwithstanding paragraph (1), the Secretary shall not issue a special certificate under this subsection to an employer that was not issued a special certificate under this subsection before the date of enactment of the Raise the Wage Act.(7)SunsetBeginning on the day after the date on which the wage rate described in paragraph (1)(A)(i)(VI) takes effect, the authority to issue special certificates under paragraph (1) shall expire, and no special certificates issued under paragraph (1) shall have any legal effect.(8)Transition assistanceUpon request, the Secretary shall provide—(A)technical assistance and information to employers issued a special certificate under this subsection for the purposes of—(i)transitioning the practices of such employers to comply with this subsection, as amended by the Raise the Wage Act; and(ii)ensuring continuing employment opportunities for individuals with disabilities receiving a special minimum wage rate under this subsection; and(B)information to individuals employed at a special minimum wage rate under this subsection, which may include referrals to Federal or State entities with expertise in competitive integrated employment..(3)Effective dateThe amendments made by this subsection shall take effect on the date of enactment of this Act.(b)Publication of notice(1)AmendmentSubsection (i) of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by section 11114(b)(2), is further amended by striking or section 14(c)(1)(A),.(2)Effective dateThe amendment made by paragraph (1) shall take effect on the day after the date on which the wage rate described in paragraph (1)(A)(i)(VI) of section 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)), as amended by subsection (a)(1), takes effect.11117.General effective dateExcept as otherwise provided in this subtitle or the amendments made by this subtitle, this subtitle and the amendments made by this subtitle shall take effect on the first day of the third month that begins after the date of enactment of this Act. BRestoring Overtime Pay Act 11121.Short titleThis subtitle may be cited as the Restoring Overtime Pay Act.11122.Minimum salary threshold for bona fide executive, administrative, and professional employees exempt from Federal overtime compensation requirements(a)In generalSection 13 of the Fair Labor Standards Act of 1938 (29 U.S.C. 213) is amended—(1)in subsection (a)(1)—(A)by inserting subsection (k) and after subject to; and(B)by inserting (except as provided under subsection (k)(2)(C)) after Administrative Procedure Act; and(2)by adding at the end the following:(k)Minimum salary threshold(1)In generalBeginning on the effective date of the Restoring Overtime Pay Act, the Secretary shall require that an employee described in subsection (a)(1), as a requirement for exemption under such subsection, be compensated on a salary basis, or equivalent fee basis, within the meaning of such terms in subpart G of part 541 of title 29, Code of Federal Regulations (or any successor regulation), at a rate per week that is not less than the salary threshold under paragraph (2).(2)Salary threshold(A)In generalSubject to subparagraphs (B) and (C), the salary threshold shall be an amount that is equal to the 40th percentile of earnings of full-time salaried workers in the lowest-wage census region, as determined by the Bureau of Labor Statistics based on data from the second quarter of the calendar year preceding the calendar year in which such amount takes effect.(B)Increased thresholdThe Secretary may establish, through notice and comment rulemaking under section 553 of title 5, United States Code, a salary threshold that is an amount that—(i)is greater than the 40th percentile of earnings of the full-time salaried workers described in subparagraph (A); and(ii)is calculated based on a data set and methodology established by the Secretary that are capable of being updated in accordance with subparagraph (C).(C)Automatic updates(i)In generalNot later than 3 years after the salary threshold first takes effect under subparagraph (A), and every 3 years thereafter, or, in the case in which the Secretary establishes an increased salary threshold under subparagraph (B), every 3 years after establishing such increased salary threshold, the Secretary shall update the amount of the salary threshold in effect under subparagraph (A) or (B), as applicable, so that such amount is equal to—(I)in the case in which the Secretary does not establish an increased salary threshold under subparagraph (B), the 40th percentile of earnings of full-time salaried workers in the lowest-wage census region, as determined by the Bureau of Labor Statistics based on data from the second quarter of the calendar year preceding the calendar year in which such updated amount is to take effect; and(II)in the case in which the Secretary establishes an increased salary threshold under subparagraph (B), the greater of—(aa)the 40th percentile described in subclause (I); and(bb)the increased salary threshold established under subparagraph (B), as updated in accordance with the data set and methodology established by the Secretary under subparagraph (B)(ii).(ii)Nonapplicability of rulemakingAny update described in this subparagraph shall not be subject to the requirements of notice and comment rulemaking under section 553 of title 5, United States Code.(D)Notice requirementNot later than 60 days before a revised salary threshold under this paragraph takes effect, the Secretary shall publish a notice announcing the amount in the Federal Register and on the internet website of the Department of Labor.(3)Duties testThe Secretary shall, in addition to the requirement under paragraph (1), continue to require employees to satisfy a duties test, as prescribed by the Secretary, in defining and delimiting the terms described in subsection (a)(1)..(b)Publication of earningsNot later than 21 days after the end of each calendar quarter, the Bureau of Labor Statistics shall publish on its public website, for each week of such quarter, data on the weekly earnings of nonhourly, full-time salaried workers by census region (as designated by the Bureau of the Census). (c)Effective dateThis subtitle, and the amendments made by this subtitle, shall take effect on the first day of the third month that begins after the date of enactment of this Act. 